NOVEMBER 1985
Commission Decisions
10-17-85
11-13-85
11-15-85
11-19-85
11-21-85

The NACCO Mining Company
The NACCO Mining Company
Kenneth Wiggins v. Eastern Assoc. Coal Corp.
Gary Goff v. Youghiogbeny & Ohio Coal Co.
Dilip Paul v. P.B . - K.B.B., Inc.

LAKE 85-87-R
LAKE 85-87-R
WEVA 82-300-D
LAKE 84-86-D
CENT 83-42-DM

Pg. 1729
Pg. 1733
Pg. 1766
Pg. 1776
Pg . 1784

WEST 84-64
WEVA 85-48-D

Pg. 1794
Pg. 1800

KENT 84-236
WEVA 84-113-D
WEVA 85-299-D
WEVA 85-28
KENT 83- 268- D
KENT 85-156
WEST 85-51
WEST 85-95- R
WEST 84-72-M
KENT 85-12
LAKE 85-59
SE
84-31-D
WEST 85- 70-C
D
85-2
CENT 84-18-M
LAKE 85-49
WEST 85-68-C
CENT 85-6-M

Pg. 1805
Pg. 1807
Pg. 1817
Pg. 1818
Pg. 1819
Pg. 1900
Pg . 1906
Pg. 1908
Pg. 1921
Pg. 1926
Pg. 1938
Pg. 1952
Pg. 1956
Pg. 1957
Pg. 1961
Pg. 1967
Pg. 1969
Pg. 1970

Administrative Law Judge Decisions
11-01-85
11-04-85
11-04-85
11-06-85
11-08-85
11-12-85
11-13- 85
11-14-85
11-18-85
11-18-85
11-19-85
11-19-85
11-21-85
11-22-85
11-25-85
11-25-85
11-25-85
11-25-85
11-25-85
11-26-85

Co-Op Mining Company
Wayne Howard v. DoubleD & T Coal Co ., &
Little Robin Coal Co., Inc.
Pyro Mining Company
Habet Mining & Construction Co .
MSHA/Dennis Jones v. Southern Ohio Coal Co.
Beckley Coal Mining Company
Jimmy R. Mullins v . Beth-Elkhorn Coal Corp .
Stemco Coal Company, Inc.
Bear Coal Company, Inc.
Emery Mining Corporation
Lava Products , Inc.
Pyro Mining Company
Youghiogheny & Ohio Coal Company
MSHA/Acton eta1. v. Jim Walter Resources
Local 1859, Dist. 22, UMWA v. Emery Mining
Disciplinary Proceeding
Alamo Transit Mix Concrete Co.
Keff1er & Rose Enterprises, Inc.
Local 1859, Dist . 22, UMWA v . Emery Mining
N.L. Baroid-Div. of N.L. Industries, Inc.

NOVEMBER

Review ·was ·granted in the following ·cases during ·the month of November:
Local 5817, District 17, UMWA v. Monument Mining Corporation and Island
Creek Coal Company, Docket No. WEVA 85-21-C. (Judge Koutras, Sept. 27, 1985).
Kenneth Hall v. Clinchfield Coal Company, Docket No. VA 85-8-D. (Judge
Broderick, September 27, 1985).
Secretary of Labor on behalf of Donald Hale v. 4-A Coal Company, Inc.,
Docket No. VA 85-29-D. (Judge Kennedy, October 1, 1985).
Secretary of Labor, MSHA v. Westmoreland Coal Company, Docket Nos.
WEVA 82-152-R, 82-369 . (Judge Melick, October 11~ 1985).
Review was denied in the following cases during the month of November:
Secretary of Labor, MSHA v. Youghiogheny & Ohio Coal Company, Docket No.
LAKE 84-98. (Judge Kennedy, Interlocutory Review of October 4, 1985 Order).
Secretary of Labor on behalf of Phillip Cameron v. Consolidation Coal Co.,
Docket No. WEVA 82-190-D. (Judge Merlin, October 22, 1985).

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

October 17, 1985
THE NACCO MINING COMPANY
Docket No . LAKE 85-87- R

V ·.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
and
UNITED MINE WORKERS OF
AMERICA
BEFORE:

Backley, Acting Chairman; Lastowka and Nelson, Commissioners
ORDER

BY THE COMMISSION:
On September 13, 1985, Nacco Mining Company notified the Commission
of its belief that an ex parte communication between the presiding
administrative law judge, Joseph B. Kennedy, and a witness who had
testified before him had occurred subsequent to the hearing in this
matter. According to NACCO, it had requested the judge to place a
statement detailing the conversation in the public record, but the
judge had not done so.

On September 17, the Commission issued an order directing the judge
and the witness to submit sworn statements "making a full and complete
disclosure of all circumstances surrounding the alleged conversation and
all details of its substance." Both participants to the conversation
have submitted the ordered statements, although it must be noted that
the judge's statement is much in the nature of an argumentative brief.
Nacco has filed a response to the judge's statement in the form of a
rebuttal.

1729

Based on our review of these submissions we conclude that an ex
parte communication within the meaning of 5 U. S. C. § 551 (14) occurred
when the mirier who had appeared before the judge as a witness contacted
the judge to tell him that he believed that the operator subsequently
had threatened his job . This is especially true in the present case
where the witness was the individual who engaged in the conduct causing
the operator to be charged with a violation of the Act. This communication did not concern the merits of the review proceeding pending before
the judge , however, and therefore was not a prohibited ex parte communication under 5 U.S . C. § 557(d) and 29 C.F.R. § 2700.82. Nevertheless, in
Knox County Stone Co . , 3 FMSHRC 2478 (Nov. 1981), the Commission required .
that when even "innocent or de minimis ex parte communications occur •••
they shall be placed on the public record .••• " 3 FMSHRC at 2486. The
judge states that immediately after his conversation with the miner he
placed his contemporaneous notes of the conversation in the "public
record" and arranged a conference telephone call among all parties
during which the substance of the earlier call was reiterated . l/ The
judge suggests that in doing so he fulfilled all applicable requirements .
It is evident from the record, however, that the judge never informed
the operator of the fact that he had placed his notes in the record .
In fact, after the operator respectfully requested the judge to place a
statement describing the nature of the conversation in the record, the
judge failed to follow through on his "first thought • • to give [NACCO]
a statement, together with a copy of the notes of the conversation .••
which were in the public record." Statement at 9. Instead of following
this course, which is the obvious and proper method of addressing the
operator ' s legitimate concerns, the judge, without explanation, scheduled
a further hearing for the purported purpose of allowing questioning of
the miner-witness regarding the conversation. In doing so the judge
erred. Although a judge has discretion in regulating the course of
proceedings before him , in this instance there is no record support
justifying such a further hearing . The "conspiracy" theory espoused by
the judge is utterly lacking in record foundation . In this scenario,
conjured up by the judge, the operator's attorney may have caused the
operator's foreman to "threaten'' the miner, knowing that the miner would
then contact the judge , thereby allowing the operator's attorney to move
to have the judge removed from the case. This unsupported speculation
on the part of the judge plainly is an insufficient basis for subjecting
the parties to a further hearing .
Therefore, the judge ' s order scheduling
a further hearing is vacated .
\
Since the statements initially sought by the operator have now been
placed in the record, the case is returned to the judge for necessary
further proceedings on the merits. Before we do so, however, we briefly
address certain other areas of concern. First, we reject the judge's
1/
We will assume that the notes were, in fact, placed in the official
public record . This assumption is not made without some pause, however.
In footnote 9 of his statement the judge attempts to broaden the meaning
of public record. As the judge is well aware, there is only one official
public record associated with every Commission docket. A document is
either in such record or it is not.

1'730

attempt to justify his solicitation of the off-the-record contact with
the miner~witness that occurred. Whether the judge was motivated by
section lOS(c) of the Mine Act, 30 U.S.C. § 8l.S(c), or the Federal
Victim and Witness Protection Act, 18 U.S.C. §§ 1512-1515, those
statutes place the responsibilities sought to be assumed by him in the
hands of law enforcement personnel, not administrative law judges of
this adjudicatory Commission. If the judge wishes to advise witnesses
before him of their rights under federal statutes he should at least
make sure his advice is accurate. By seeking to assume the role
statutorily placed in other federal departments the judge has confused
the adjudicatory function of this agency with the prosecutorial function
of MSHA. Second, while we are aware of the concern raised by the
operator regarding whether, in light of the tenor and content of certain
statements in the judge's submission, a fair decision on the merits of
the proceedings can be rendered by the judge~ the better course of
action is to provide the judge the opportunity to render a final decision
based strictly on the record and in accordance with the Commission's
rules and the requirements of the APA. Upon completion of this duty,
the usual review mechanism is available for measuring the judge's
findings and conclusions against applicable standards.
Accordingly, our previously imposed stay of proceedings is dissolved
and the case is returned to the judge for briefing by the parties on
the merits, if desired, and entry of a final disposition on the merits.

~

Distribution
Paul Reidl, Esq.
Timothy Biddle, Esq.
for NACCO Mining Company
Crowell & Moring
1100 Connecticut ~ve., N.W.
Washington, D.C. 20036
Thomas Myers, Esq.
United Mine Workers of America
District 6 Office
5600 Dilles Bottom
Shadyside, Ohio 43947
Patrick Zohn, Esq.
Office of the Solicitor
U. S. Department of Labor
881 Federal Office Bldg .
1240 East Ninth Street
Cleveland, Ohio 44199
Michael McCord, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Administrative Law Judge Joseph Kennedy
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, lOth Floor
Falls Church, Virginia 22041

1732

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20066

November 13, 1985
THE NACCO MINING COMPANY

.:

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. LAKE 85-87-R
and
UNITED MINE WORKERS OF
AMERICA
BEFORE:

'• :

Backley, Acting Chairman; Lastowka and Nelson, Commissioners
ORDER

BY THE COMMISSION:
On October 17, 1985, the Commission t'eturned this proceeding to the
administrative law judge with instructions to proceed to a final disposition on the merits. In this order the Commission explained why an offthe-record conversation between the presiding judge and a witness who
had appeared before him, although ex parte, was not a prohibited ex
parte communication. The Commission also explained why a further hearing
ordered by the judge was unwarranted. Contrary to a request by the
operator that the case be reassigned, the Commission further explained
why the presiding judge should be given an opportunity to decide the
case based on the record before him in accordance with governing
procedures.
On November 5, 1985, the judge placed in the record a "Statement of
Nonacquiescence". We attach the judge's statement to this order as a
means of demonstrating its content that is preferable to any attempt to
summarize it. In his statement the judge declares that he "cannot, in
good conscience, become a party even tacitly to the Commission's ·suppression order or permit my silence to be so ~onstrued regardless of the
consequences in terms of further political retaliation" (Statement at 2-·3),
and he states that he is "compelled to disassociate myself from the
strictures on decisional autonomy implicit in the Commission's order of
remand."
Statement at 6.

l '7 ~~3

In view of the judge's expressed refusal to follow the order of the
Commission in. this matter, his jurisdiction in this proceeding is hereby
terminated. This case is reassigned to the Chief Administrative Law
Judge for the completion of the prcceedings on the merits that was
previously ordered.

u=~
L. Clair Nelson, Commissioner

1734

-

FEOERAt. fjiNE SAF

FEDERAL MI~E SAFETY AND HEALTH REVIEW C~liSSJQf'lf Cf!H4~~~~N
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, loth FLOOR.
5203,.LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

'85 NOV 1z f11f 3 : JS

November 5, 1985

.
.
.
:

THE NACCO MINING COMPANY

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA}

:

.
.
..:

and

Docket No. LAKE 85-87-R

UNITED MINE WORKERS OF
AMERICA
STATEMENT. OF NONACQUIESENCE
In his sworn statement of September 2a, 1985 (copy
attached) , the trial judge set forth his reasons for believing
that the Rule 82 inquiry initiated at the request of the coal
operator's lawyers should proceed to hearing to deLermine whether
Nacco or any other interested persons "knowingly made or knowingly caused to be made" the potentially disqualifying ex parte
communication of August 8, 1985.
By its order of October 17, 1985, however, the Commission
abruptly terminated the trial judge's jurisdiction to pursue the
matter and proceeded to whitewash and coverup the serious questions of misconduct raised by the trial judge's statement.
The record shows that in order to escape the thicket of its
complicity and absolve the operator of responsibility, the Commission chose to foreclose inquiry into why Mr. Sikora did what

1735

- 2 -

he did when he did it.

It also chose to foreclose lnquiry into

why the coal operator's lawyers, after first conceding there was
no impropriety involved in the Palmer contact, decided to use it
to suggest disqualification.
Ignoring the serious adverse inferences that flow from
Nacco's refusal to permit Mr. Sikora to testify or even make a
written statement, the Commission in an act of administrative
noblesse oblige granted Nacco and its lawyers the functional
equivalent of a Fifth Amendment immunity.

Thus, without consult-

ing the other parties and in cavalier disregard for the Sunshine
Act, the Commission has decreed that it is not going "to let the
sun shine in".
Because the Commission's disposition of Nacco's interlocutory appeal approves Naccc•'s proposal to suppress a legitimate inquiry and condemns the trial judge for seeking a full
and true disclosure of the

f~cts,

I wish the record to show my

nonacquiensence in the Commission's action.

I find the Com-

mission's action to be not simply in error but !n pari delicto
a~d

not simply an abuse of discretion but an egregious abuse of

process and usurpation of the powers conferred by Congress under
S 556(c) of Title 5 of the United States Code (the APA) on the
trial judge.
Subsection (c) ( 4) of § 556 as well as § 55 7 (d) ( 1) (D) of the
Sunshine Act specific~lly and independently empower the presiding
judge to "take depositions or to have depositions taken when the
ends of justice would be served."

I

cannot in good conscience

- 3 -

become a party even tacitly to the Commission's suppression order
or permit my silence to be so construed regardless of the consequences in terms of further political retaliation.
The Commission's remand order of October 17 also raises
matters of concern to the trial judge and those interested in
vigorous enforcement of the mine safety laws.
First is the Commission's admonition to the trial judge to
refrain from advising miners who appea.r as witnesses against mine
operators of the protection afforded them against retaliation or
retribution.
The suggestion that miners' retaliation complaints can be
addressed only to the Mine Safety and Health Administration of
the Department of Labor is cl early erroneous. · The courts havE•
held that "an employee's right to testify freely in mine safety
proceedings encompasses the giving of statements" and the "filing
of complai nts" with governmPnt officials other that MSHA investigators.

See Secretary v. Stafford Construction Company,, 732 F.

2d 954 (D.C. Cir. 1984); Phillips v. Board of Mine Operations
Appeals, 500 F. 2d 772 (D.C. Cir. 1976), cert. denied 420 U.S.
938 (1975).
As the court noted in Stafford Construction, Congress
intended that the Mine Act be "construed expansively to assure
that miners will not be inhibited in any way from exercising
rights afforded by this legislation."

Indeed , since the anti-

discrimination provisions of the Mine Act apply to MSHA as well
as any other "person" who discriminates, it would be incongruous

i737

- 4 -

to suggest that ~ miner discriminated against by MSHA can file
his complaint only with MSHA.

See Local 9800, UMWA v.

~,

2

FMSHRC 2680 (1980). l/
As my statement of September 28, 1985, points out, the same
considerations apply with equal, if not greater, force to
complaints of retaliation or intimidation under the recently
enacted Victim and Witness Protection Act of 1982.
My second concern with the remand order is its suggestion
that the trial judge's criticism of the actions of the Commission
indicates an incipient disqualifying bias against Nacco.

I find

the Commission's attempt to place its thumb on the scales of
justice while the underlying safety enforcement proceeding is
still before the trial judge on the merits highly improper.

It

is arrogant and unprincipled to suggest the trial iudge ignore
the impressions that resulted from the evidence he heard and the
decision he rendered before the August 8 contact.
Whether the adverse bench decision of July 31 provided the
motive or impetus for the Sikora threat of August 7 that resulted

1/ It is worth noting that the office of the solicitor of the
Department of Labor, the erstwhile prosecutor, declined to sponsor Mr. Palmer as a witness. The solicitor apparently knew that
Mr. Palmer would testify that he was in effect required to risk
his life and that of his fellow miners in order to keep his job.
For the office of the solicitor to elicit such highly incriminating testimony would be most damaging to Nacco's claim that it
had no responsibility for Palmer's actions. Calling Palmer to
testify would also have been a violation of former Secretary Ford
B. Ford's policy of "cooperative enforcement". It was clear to
this trial judge, therefore, that if Mr. Palmer was to receive
any witness protection it would have to come from the trial
judge. I could not in good conscience on the one hand encourage
Mr. Palmer to testify freely and on the other leave him to the
tender mercies of Nacco and MSHA.

1738

- 5 -

in the allegedly disqualifying contact by Palmer on August 8 was
the principal reason the trial judge ordered the taking of their
depositions.

The question of whether the trial judge was "set

up" was not something "conjured up" by the trial judge.

Both the

Union and MSHA thought the inquiry on this should go forward.
Because the Commission decided the inquiry might be embarrassing
to Nacco, it has, I believe, improperly intervened to order that
the Rule 82 inquiry not proceed.

This is the type of coverup

that impugns the integrity of the Commission's process.
Finally, I find most disturbing the Commission's tacit
promise to circumv·e nt, if necessary, the deferential standard of
review applicable to the trial judge's findings.

Under the

statute and controll ·.ng decisions of the courts such findings c;re
conclusive if suppor~ed by substantial evidence.
Phelps Dodge Corp~, 709 F. 2d 86 (D.C. Cir. 1983).

Donovan v.
The Commis-

sion's reference to the "usual review mechanism" as the standard
against which the trial judge's final disposition will ~e "measured"
is most disquieting as it is a standard not reflected in either
the statute or the case law.
We all know that "mechanisms" are subject to manipulation
and certainly the imprecise concept of disqualifying bias or its
appearance is one of them.

In view of the Commission's personal

involvement in the unsuccessful attempt to disqualify the trial
judge, it would have been more prudent anrl judicious for the
Commission to have remanded the matter for final disposition by

1739

- 6 -

the trial judge, with recusal of the Commission from its review
function leaving that to the courts as provided by precedent and
the statute.
For these reasons, I feel compelled to disassociate myself from the strictures on decisional autonomy implicit in
Commission's order of remand.
Accordingly, it is DIRECTED that this statement of nonacquiesence be made a part of the public record of this proceeding.

It is FURTHER DIRECTED that this statement be served on

the Commission ~nd the parties, and be published to those committees of Congress responsible for oversight of the Commission's
activities •

. Distribution As Ordered .

1.740

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALtS CHURCH, VIRGINIA 22041

September 28, 1985
THE NACCO MINING COMPANY ·

v • ..

.:•
.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
·ADMINISTRATION (MSHA)

Docket No. LAKE 85-87-R

and
UNITED MINE WORKERS OF
AMERICA
TRIAL JUDGE'S RESPONSE
Pursuant to 28 u.s.c. S 1746 and subject to the penalties
for perjury, the trial judge in this proceeding makes the following statement in response to the Commission's order of September
17, 1985.

I.
On July 19, 1985, William E. Palmer, a continuous mining
machine operator for Nacco Mining Company testified as a bench
witness in this proceeding. 1/

Prior to giving his testimony,

the trial judge advised Mr. Palmer on the record of his witness
1/ Mr. Palmer was the mining machine operator allegedly responsible for the unwarrantable failure (working under unsupported
roo.f) violation charged in this proceeding. He was listed as a
witness for Nacco in its pretrial submission of July 15, 1985.
At the commencement of the hearing on July 18, 1985, h9wever, Mr.
Reidl, counsel for Nacco, announced that he would not call Mr.
Palmer as a witness for the operator. The trial judge then
ordered the appearance of Mr. Palmer as a bench witness (Tr.
'48-51).

1.741

- 2 -

protection rights under§ 105(c) of the Mine Act and instructed
him, pursuant to the Federal Victim and Witness Protection Act of
1982, 18 u.s.c. §§ 1512-1515, to contact the trial judge's office
"if he felt he was being unfairly retaliated against by anyone as
a result of hi~ testimony" (Tr. 415). 11
Neither during the introduction of the witness Palmer, nor
at any time during the balance of the trial did counsel for Nacco
or any other party raise any objection to the handling of the
witness Palmer.

The trial on the merits concluded on Wednesday,

July 31, 1985, with the trial judge rendering an unfavorable

b enc h d ec1s1on
. .
.
Nacco. -3/
.
t enta t 1ve
aga1nst
Eight days later, on Thursday, August 8, 1985, the trial
juJge received a call from Mr . Palmer.
af~ er

In substance, Mr. Palmer,

first identifying himself, said that in the dinner hole the

night before his section foreman, Stanley Sikora, told him in the
rresence of the rest of the crew that he, Sikora, had to produce
550 tons of coal per shift or lose his job and that if he lost
his job he was going to take someone with him.

Palmer said he

considered Sikora's statement was a threat against his job.

~/

Section 6 of the Witness Protection Act provides that in "any
proceeding before a Federal Government agency which is authorized
by law" the presiding officer "should routinely" advise witnesses
on steps that may be taken to protect them from intimidation.
Section 1513 provides criminal penalties for retaliating against
witnesses and informants in official proceedings. The legislative history shows that this prohibition "extends to the situation where the retaliation takes the form of discharging a person
from his job." Sen. Rep. 97-532, 97th Cong., 2 Sess. 20-21
(1982).

11

A copy of the bench decision is attached as Exhibit A.

- 3 -

Palmer also complained that Nacco had put the original helper
back, the "greenhorn", and told him, Palmer, that he had to run
the miner in every cut, except one.

The trial judge told Mr.

Palmer he would make a record of his. complaint .
The trial judge made typed notes of Mr. Palmer's complaint,
placed them in the public record and asked the office manager to
place a conference call to counsel for the parties.

When the

conference operator reported a two-hour lead time would be required to complete the call, the trial judge left instructions to
set up the call for 3:00 p.m.

The trial judge's conversation

with Mr. Palmer lasted approximately three minutes.

To verify

the authenticity of the call, the trial judge asked Mr. Palmer
for hi~ address and phone number.

There were no other details

offereQ or solicited. The trial judge has not spoken to Mr.
.
4/
Palreer on or off the record since August 8, 1985. ~ :r.

ing.

Sikora testified as a witness for Nacco in this proceed-

He claimed he did not know and had no reason to ~now that

Mr. Palmer had operated the continuous mining machine in a manner
that showed a reckless disregard for his safety and that of his
co-workers.

Despite its claim that Sikora was not and should not

have been aware of what Palmer did, Nacco suspended him for
approximately three weeks without pay for his failure to notice

4/ A copy of the trial judge's contemporaneous notes of his conversation with Mr. Palmer and later with counsel as they appear
in the public record are attached hereto and made a part hereof
as Exhibit B. The trial judge put his notes in the public record
not to record an illegal oral communication with Mr. Palmer but
to establish a record of Mr. Palmer's complaint and the fact that
it had been relayed to counsel for investigation.

1743

- 4 -

and report Mr. Palmer's dereliction.

Further, Nacco never denied

the fact that the violation occurred or its potential for causing
a fatality or seriously disabling injury. The sole contest was

.

over Nacco's responsibility for Palmer's admittedly highly culpable act.

This was phrased · as a challenge to the propriety and

legality of the subdistrict manager's finding that the violation
was unwarrantable and that the 104(a) citation should be upgraded
to a 104 (d) (1) citation.
The post hoc simplicity of the factual and legal issues pre..

aented masked the fact that from the outset the stakes for all
parties were high.

If the tentative bench decision is confirmed

and upheld, Nacco may be subject to summary closure orders until
it passes a "clean" inspecti~n.

This could make the risk of non-

compliance very expensive for Nacco.

On the other hand, MSHA and

the Union believe that recission of the unwarrantable failure
finding may significantly and substantially increase the risk of
death or disabling injuries in this mine .

Under the circum-

stances, it is understandable that the operator would seek the
sympathetic assistance of the Commission in removing the trial
judge from further participation in the decision of this case.
After the conference call came in at 3:00p.m., on Thursday,
August 8, 1985, the trial judge relayed to counsel the substance
of Mr. Palmer's complain~.

As the trial judge ' s handwritten

notes indicate, there was general agreement tha t Mr. Palmer's
complaint raised no ex parte considerations.

ll/ ·14

In f act, Mr. Reidl,

- 5 -

counsel for Nacco, stated tha t he thought the complaint had "no
relevance" to the concluded contest proceeding.
infra.

See footnote 10,

Its relevance .to a violation of§ 105(c) was left for

counsel to investigate.
The only off-the-record "communication that ever occurred
between Mr. Palmer and the trial judge was on August 8, 1985, as
relayed to counsel.

It was not an illegal or prohibited communi-

cation within the meaning of the Sunshine Act because:
1.

All parties were on notice from the time Mr. Palmer
testified on July 1~, 1985, that he was to report any
retaliatory action to the trial judge. No counsel
objected to this procedure. The legislative history of
the Sunshine Act shuws Congress knowingly intended to
exclude two categories of off-the-record communications
from the definition.of "ex parte communication" as set
forth in 5 u.s.c. § 551(14). Thus, as the Senate ReJort
noted: "A communication is not ex parte if either ( i. )
the person making it placed it on the public record at
the same time it was made, or (2) all parties to the ·
proceeding had reasonable notice. If a communication
falls into either of these two categories, it is not ex
parte." Legislative History, Sunshine Act, 233, 533,
571 (1976). From and after July 19, 1985, counsel for
Nacco had advance notice with adequate opportunity to
object to the possible rece ipt of an off-the-record
communication by the trial judge from Mr. Palmer.
Counsel for Nacco never objected or demanded the right
to be present when and if such a communication occurred.

2.

All parties were seasonably informed of the substance of
Mr. Palmer's report to the trial judge and the trial
judge's notes of the communication were placed in the
public record at the time it was made.

3.

Mr. Palmer was a bench witness who appeared under com~
pulsory process. His complaint to the trial judge and
its contemporaneous relay to all parties was a protected
activity under the Mine Act and "consistent with the
interests of justice and the policy" of both the Mine
Act and the Sunshine Act. 5 u.s.c. § 557 (d) (1) (D); 30
U.S.C. § 815 (c) (1).

1. '7·15

- 6 -

4.

Mr. Palmer was not an "interested person" within the
meaning of§ 557(d) (1) (A) of Title 5 because he had no
"special interest" in the outcome of the contest proceeding in which he testified as a public witness. Leg.
His., supra, 231. :

5.

Mr. Palmer's complaint was not relevant to the merits of
the contest proceed~ng which was concerned only with
events which occurred in June 1984 . It could not influence the trial judge's decision as the hearing on the
merits was concluded and a tentative bench decision
adverse to N~cco made on July 31, 1985.

In Patco v. FLRA, 685 F. 2d 547, 563 (D.C. Cir . 1982), the
Court held that in the Sunshine
Act, "Congres s sought to establish
..
common-sense guidelines to govern ex parte contacts in administrative hearings, rather ~1an rigidly defined and woodenly
arplied rules."

The Act is ~ot a no-fault liability statute.

It:.; sanctior..s apply only to :•a party" who "knowingly makes or
knt:>wingly causes to be made" a communication in violation of
§ 557(d).
c-~eding

Mr. Palmer, of course, was not a party to this pro-

and neither was the trial judge.

Further the trial judge

did not "knowingly make or knowingly cause to be made" .an offthe-record communication by Mr . Palmer.

The timing of the com-

munication was, insofar as the trial judge was concerned, pure
happenstance.
The Sunshine Act and its legislative history show that sanctions may be imposed on a pa~ty, a new trial granted, or disci~
plinary action taken against an agency official only where a contact was "knowingly made or knowingly caused to be made" and was
not "clearly inadvertent," "unintentional", "innocuous" or "non-

1746

- 1 -

prejudicial". 2/

Patco v. FLRA, supra 564-566, 567, 574-575:

5 U.S. C. § 557 (d) (1) (D) ; 556 (d) •

Indeed, in Patco the court held

that Congress intended that the drastic sanctions of dismissal or

.

denial of a party's interest should be applied only in the rare

.

case where a party secretly and corruptly sought to influence the
decisionmaking process.

Id. 564-565, 571, 574-575.

At this

stage of this case, all we know is that the contact was made by a
nonparty.

What we do not know is whether Mr. Palmer was the

witting or unwitting instrument of a party's desire to establish
an ex parte contact.

Because Mr. Palmer was employed by one of

the parties, Nacco, at the t~me of the contact, because recent
decisions by the Commission lend color to the view that any ex
pa ,.:te communication, however ·. inadvertent, innocuous or harmless,

5/

Contrary to Nacco's suggestion, the Commission may not void a
or censure a trial judge for an "inadvertent" , "innocu ~us" or "nonprejudicial" ex parte contact.
The legislative
history shows that a proceeding may be voided or disciplinary
action taken against an agency official only where (1) the contact was "knowingly made or knowingly caused to be made by a
party" and (2) such action is "consistent with the interests of
justice and the policy of the underlying statues administered by
the agency." Legislative History, suora, 232-234; 532, 533;
570-571. The Senate Report noted:

~roceeding

"The subsection specifies that an agency may rule against
a party for making an ex parte communication only when the
party made the illegal contact knowingly. An inadvertent
ex parte contact must still be remedied by placing it on ·
the public record. If the agency believes that such an
unintentional ex parte contact has irrevocably tainted the
proceeding, it may require the parties to make a new
record . However, the committee concluded that an agency
should not definitively rule against a party simply
because of an inadvertent violation. It is expected that
an agency will rule against a party under this subsection
only in rare instances." Leg. Hist., supra, 534.

1.7-17

- 8 -

may justify removal of the trial judge from the proceeding, i/
and because one of the parties, Nacco, might benefit by removal
of the trial judge or voiding of the proceeding, the trial judge

.

in the interest of justice and fairness to all concerned ordered
..
the record reopened and the 1~1atter set for hearing after Nacco
indicated it wished to challenge the Palmer contact and "all
other off-the-record contacts between" the trial judge and Mr.
Palmer. 1/
As in Patco, the trial judge under the authority of section
....

557(d) (1) (D) and 556(d) set Mr. Reidl's inquiry for exploration
at a hearing, not because he . assumed he "would find serious
wrongs or improprieties, but : because the allegations of misconduct were serious enough to ~equire full exploration . "

Id. 566.

The trial judge believes that the steps he took to publicly
record and relay Mr. Palmer's complaint to the parties in interest
on August 8 fully satisfied the sunshine Act's requirement of
public disclosure of an off-the record communication.
supra, 564.

Patco,

The second remedy, the application of sanctions

against any party that "knowingly" violated the Act was to b~
explored at the hearing at which Mr. Palmer, Mr. Sikora or any
other witnesses necessary to a full and true disclosure of the
facts would be called.

Without explanation for its precipitate

action, the Commission stayed this hearing indefinitely on
September 17.
6/ T. P. Mining Company, 7 FMSHRC 1010 (July 10, 1985): Peabody
Coal Company, 7 FMSHRC ____ , {August 5, 1985).
7I

Nacco has never furnished any factual basis for its inflam-.·
assertions concernning "other off-the-record" contacts . ·

~atory

1.748

- 9 II.
Since on August 8 counsel voiced no problem with Mr.
Palmer's communication to the trial judge and since the trial
judge had concluded that receipt of the communication was
wholly "consistent with the ;nterests of justice and the purposes of the underlying statues administered by the agency"
(5 U.S .c.

§

557 (d) (1) (D) , 556 (d)) ) , he gave no further thought

to the matter until August 19 when he received Mr. Reidl's
August 13 letter demanding a "written statement describing in
detail all off-the-record communications that have taken place
between you and Mr. Palmer. 11

In light of Mr. Reidl's statements

during the August 8 conference call, the trial judge was, to say
the least, surprised at this "~emand."

The trial judge's f.i rst

thought was to give Mr. Reidi a statement, together with a copy
of the notes of the conversation with Palmer which were in the
public record.

But then the .trial judge realized that such

candor might not be consistent with the interests of justice or
fair to Mr . Palmer, the other parties or the trial judcj'e.

For

this reason and because of the shocking breadth of the charges,
as more fully developed in Part III below, the trial judge issued
an order on August 20 setting a hearing for September ll at which
the parties would be able to examine Mr. Palmer regarding not
only his August 8 conversation with the trial judge but any
others that might have occurred.

On September 4, the trial judge

issued a further order in which, inter alia, he ordered Nacco to

1.71\9

- 10 -

submit a statement from Mr. slkora regarding his August 7 conversation with Mr. Palmer.
On September 17, the Commission summarily obstructed the
.

.

orderly proced~re adopted by the trial judge for ascertaining the

.

true facts pertaining to Nacco's charges.

The basis of the

Commission's September 17 order is the allegation by Nacco that
the trial judge engaged in a prohibited ex parte communication
with Mr. Palmer on August 8.

As relief for this allegedly im-

proper communication, Nacco requested that the Commission (1}

.

order the trial judge to "place on the public record a written
statement detailing the substance of an alleged ex parte CQmmunication" of August 8,

198~,

(2) assign another judge to con-

duct a special hearing to determine "the nature, extent, source
and effect of this and any other ex parte communication connected
with this case" and (3} to vacate the trial judge's orders of
August 20 and September 4 .

Notification of ~x Parte Communi-

cation (hereafter Notification). p.2.
For any component of the requested relief to be granted, a
finding must be made that an ex parte communication prohibited by
Commission Rule 82 occurred during the trial judge's phone conversation with Mr. Palmer on August 8.

Rule 82 directs that a

statement of an ex parte communication be placed in the public ·
·record and authorizes the issuance of such orders as fairness
requires only

11

[i]n the event an ex parte communication in vio-

lation of this section occurs . "

As we have seen, no prohibited

1750

- 11 -

ex parte communication occur~ed on August 8. ~/
Assuming for purposes of argument that Mr. Palmer violated
5 U.S.C. § 557(d) (1) (A) and Rul e 82 by phoning the trial judge ex

.

parte on August 8, the actions of the trial judge took following
..
that phone conversation complied fully with the Sunshine Act and
Rule 82 . and thus provided Nacco with all the protection and
relief to which it is entitled.
As stated above, immediately upon the conclusion of Mr.
Palmer's call, the trial judge placed the fact and substance of
his call on the public record of this proceeding.

i/

In addi-

tion, in order to ensure that the parties received actual notice
of Mr. Palmer's

communicatio ~ ,

the trial judge also placed a

conference call to counsel for the parties.

During that ca~l,

the trial judge informed counsel that he had received a call from
Mr. Palmer and relayed its subs tance.

See Affidavit of Paul W.

8/ The trial judge notes that the Commission's September 17
order does not initiate any disciplinary proceeding under Rule 82
against the trial judge. As Rule 82 expressly provides, such a
proceeding must be preceded by an appropriate notice to those
against whom an "ex parte communication" charge is being made,
and no decision on or factual findings relevant to the charge may
be made unless based upon the record of an evidentiary hearing at
which the accused have been afforded the opportunity to present
their own evidence and cross-examine the witnesses presented
against them. The September 17 order contains no such notice and
provides no such opportunity for an evidentiary hearing.
·
9/ The legislative history of the Sunshine Act defines the term
"public record" as "the docket or other public file containing
all the material relevant to the proceedings, including the
public file of * * * related matters not accepted as evidence in
the proceeding." Leg. Hist., supra, 233. The file in which the
trial judge placed his typed notes of Mr. Palmer's communication
is clearly part of the "public record" of this proceeding.

1.751

- 12 -

Reidl (Attachment 2 to Nacco'' s Notification) , paras. 4-6. !.Q/
Thus, on August 8, within four hours of Mr. Palmer's call, the
parties had actual and complete notice of ' the substance of the
communication he had made to the trial judge, and, as a result,
..

they had the opportunity to respond on the record -in any manner
they deemed appropriate.
The trial judge's August 8 memorandum for the record and
conference call to counsel for the parties fully satisfied the
requirements of 5 u.s.c.

§

557 (d) (1) (C).

Section 557 (d) (1) (C)

provides that, following receipt of an improper ex ·parte oral
communication, a presiding ·o'fficial "shall place on .the public
record of the proceeding •

*· * [a] memorand[um) stating the

substance of [the] oral comm~nication * ' * ~ •.

Tne Senate report

on the Sunshine Act defined the .purpose of S 557(d) (1) (C) as
follows (Leg. Hist . , · supra, 232):
The purpose of this provision is to notify the -opposing
party and the public, as well as all decisionmakers, of
the improper contact and give all interested persons a
chance to reply to anything contained in the illegal
communication. In this way the secret nature of the
contact is effectively. eliminated.** ·* Iri some cases,
merely placing the ex parte communication on the public
record will not, in fact, provide sufficient notice to
all the parties. Each agency should consider requiring
by regulation that in certain cases actual notice of
the ex parte communication be provided all parties.
10/ It is relevant to note ·that, as shown by his affidavit, Mr.
Reidl did not even suggest .during the Augus~ 8 confe:ence call
that he believed Mr. Palmer's call may have 'been an 1mproper ex
parte communication . Indeed, Mr. Reidl acknowledges that, during
the conference call, he "asked why were we having this conversation." Id., para. 7. Nacco's failure · even to suggest on August
8 that an-ex parte communication problem might exist strongly
suggests that the challenge to Mr. Palmer's communication is
nothing but a desperate effort to have the trial judge's tenta·tive decision vacated by the Commission and this case assigned to
another trial judge.

1752

- 13 -

The trial judge's actions oneAugust 8 following Mr. Palmer's
phone call provided just such actual notice to the parties of his
call and of the nature of his communication.

Thus, Nacco has

already obtained all the protection and relief to which it might
possibly be due as a result of Mr. Palmer's communication to the
trial judge on August 8. !!/
Since Nacco has already obtained the relief to which it was
due if Mr. Palmer's call was an improper ex parte communication,
it is plainly not· entitled to, and there is clearly no need for,
the assignment of "a Special Judge to hold an evidentiary hearing
to determine the nature, extent, source and effect of this and
other ex parte communications connected to this case involving"
the trial judge.

Notification, p. 2. ~/

Stripped of its pejorative rhetoric, Nacco's position is
that trial judges who receive what may be an ex parte communication, who then fully comply with the APA and Rule 82 by placing
the communication on the public record and who go even further by

!1/ . Indeed, since the Commission has not issued any regulation

which requires its trial judges to go beyond placing a memorandum
of an ex parte communication in the public record (see Rule
82(b) (2)), Nacco and the parties were not in any sense "entitled"
to the conference call placed to them on August 8 by the trial
judge.
12/ Nacco's reference to "other ex parte communications" is
totally unsubstantiated. Based upon a single call from a witness
to the trial judge and as part of its apparent effort to avoid
the -consequences of his tentative decision, the company raises-without the slightest evidence--the specter of further illegal ex
parte communications in this proceeding. Its reference to such
"other" communications in wholly without merit and provides no
basis whatsoever for the assignment of a "Special Judge."

.1.7f>3

- 14 -

providing actual notice of the communication to the parties and
an opportunity to respond must be subject to Commission or
"Special Judge" review to determine whether they remain capable
of adjudicating the case.

Nacco's position is absurd and an

insult to the integrity of the Commission's administrative law
judges.
mission.

It must be rejected in the firmest terms by the Com13/
III.

Under the Sunshine Act and the Commission's rules, whenever
a communication received from an outside source is challenged as
illegal or prohibited, the judge presiding over the proceeding
has to make an initial determination of (1) whether the communication was a prohibited ex parte contact, and (2) whether it was
seasonably and adequately disclosed in the public record.

For

reasons already stated, the trial judge believed the Palmer
contact was not a

prohibit~d

ex parte contact and that in any

event it had been seasonabiy disclosed in the public re?ord.

By

its letter of August 13, however, Nacco asserted a right to
challenge not only the Palmer contact of August 8 but other

..

unspecified ex parte contacts "that have taken place between you
and Mr. Palmer."
When the trial judge

is~ued

his order of August 20, 1985, ·

therefore, he contemplated .that the reopened hearing would

13/ Nacco has not alleged any bias or any unfair conduct on the
part of the trial judge in this proceeding. Rather, its request
for the assignment of a special judge is premised solely upon the
trial judge's receipt uf Mr. Palmer's call.

1754

- 15 -

explore the facts relating to · the Palmer contact of August 8 and
whatever other facts Nacco had to offer as to - other contacts
between Mr. Palmer and the trial judge.

Because counsel for

Nacco declined to produce Mr. Sikora voluntarily as a witness,

.

the trial judge determined to await the receipt of Mr. Palmer's
testimony which, if Mr. Reidl were correct, would disclose the
other alleged contacts between him and the trial judge.

He also

determined that depending upon Mr. Palmer's disclosures it might
be necessary to call Mr. Sikora or other witnesses with knowledge
material to a full and true disclosure of the facts.

Because the

trial judge was not in a position to respond to Nacco's request
for the disclosure of contac~s with Mr. Palmer that never occurred, the trial judge determined that in fairness to all partie·s,
as well as the trial judge, Mr. Palmer's sworn testimony as to
all contacts between him and the trial judge should be taken in
open court. 14 1
Surprisingly enough, Nacco objected not only to ma~ing
Sikora available voluntarily but to any hearing at all to explore
its · charges including its charges of secret, unspecified contacts
between Mr. Palmer and the trial judge.

The other parties on the

other hand agreed with the procedure proposed by the order of
August 20 asserting a right to be present when Mr . Palmer was

14/ During the teleconference of August 26, counsel agreed that
in order to preclude any taint of Mr. Palmer's testimony he would
be deemed sequestered until he testified and that the tria l judge
would issue a subpoena to be served by Mr. Myers, counsel for the
Union.

1755

- 16 -

asked to disclose not only tne details of the August 8 contact
but the other unspecified contacts.
In its motion to vacate the trial judge's order reopening
the record, filed August 30, Nacco, eithout explanation, dropped

.

its charges of other, secret, unspecified ex parte contacts with
Mr. Palmer and sought only "a written statement detailing (the
trial judge's} conversaton with Bill Palmer."
To afford the other parties the time accorded them under the
Commission's rules to respond to Nacco's motion to vacate the
order setting the 557(d) hearing for September 11, the trial
judge issued an order on September 4 continuing that hearing
until further order.

To permit the trial judge to better eval-

uate the necessity for calling Mr. Sikora, this order directed
Nacco to furnish 11 a statement from Mr. Sikora concerning his
post-hearing remark to Mr. Palmer". By this time, the trial judge
determined that the hearing to explore the alleged contacts with
Palmer might also have to explore whether Sikora's alleged threat
on August 8 had been made--or whether Sikora had been induced by
others to make it--with the knowledge that Palmer would follow
the instructions given at the July ·19 hearing and call the trial
judge.

Communication of the threat to the trial judge could

then, as it was, be challenged as a prohibited ex parte commun•
ication and presented to the Commission as a basis for removal of
the trial judge from this proceeding and vacation of his tentative decision.

Consequently if the alleged threat to Palmer was,

in fact, made or was caused to be made with such knowledge or

1756

- 17 -

purpose, Palmer's call might ·well constitute an illegal ex parte
communication

within the meaning of 5 u.s.c. § 557(d) (1) (D), and

thus subject that party and/or the individuals responsible to the
sanctions provided in 5 u.s.c. § 556(d) and Rule 82(b) (1) of the
Commission's rules.

Under§ 556(d) and Rule 82, if the Com-

mission finds that an attorney was instrumental in causing such a
violation it may prohibit that individual from practicing before
the agency.

Leg. Hist. 233.

To help determine whether Sikora's

threat to Palmer, if true, was made or caused to be made with the
knowledge or purpose described above, the trial judge as part of
his September 4 order required Nacco to submit a statement from
Sikora in which he addressed·his August 8 remarks to Palmer.
At this juncture, Nacco . sought the protective ~ssistance
of the Commission in quashing any inquiry of Sikora by representing that the hearing which had be en set was not for the
purpose of exploring a section 557(d) violation but of deter15
mining whether there was a section 105(c) violation.
The

!

Commission moved quickly--within one business day--to foreclose
any inquiry of Sikora and to . direct the matter along lines that,
it was thought, boded well to permit the removal of the trial

!i/ To · lend a patina of legitimacy to its recourse to the

Commission, Nacco resurrected and expanded its claim of other
unspecified contacts to include not only Mr. Palmer but "any
other ex parte contacts in this case" and coupled it with a
request that a "special judge" be assigned to "hold an evidentiary hearing".

1757

- 18 -

judge and vacation of his tentative decision without embarrassing
questions to Sikora. 1!/
Without ever looking at .the public record, the Commission
accepted Nacco's bald assertion that contrary to its rules and
"

decisions the trial judge had withheld from the public record a
prohibited ex parte contact with Mr. Palmer.

To correct this

assumed dereliction, the Commission summarily stayed all proceedings before the trial judge and directed him to file a sworn
statement "making a full and complete disclosure of all circumstances surrounding the alleged conversation and all details of
its substance."
The Commission further ordered that a "similar affidav it
shall be submitted by Mr. Palmer" and directed that "the United
Mine Workers of America use its best efforts to facilitate Mr .
Palmer's compliance with this order."

Pending receipt of these

statements the Commission reserved action on whether to assign a
special judge to hold an evidentiary hearing on the rem~inder of
Nacco's charges.
Thus, on the basis of totally unfounded allegations by Nacco
and without even looking at the public record or affording the
other parties an opportunity to be heard, the Commi ssion usurped

16/ Nacco's Notification of Ex Parte Communication was handdelivered to the offices of the Commission at 4:50p . m., Friday,
September 13, 1985, and served by mail on the other parties and
the trial judge. The trial judge's office received Nacco's
Notification at 11:03 a.m., Monday, September 16, 1985. Without
waiting for service or a response from the other parties, the
Commission issued its protective order on Tuesday morning,
$eptember 17, 1985.

1758

- 19 -

the aui:hority and jurisdictidn granted the trial judge under the
Sunshine Act, the APA and its own rules to determine (1) the
legality of Mr. Palmer's communication,
closed in the public record

(2) whether it was dis-

and (3) whether a "party" "knowingly

made or knowingly caused" an "illegal contact to be made.
The trial judge believes the Commission must take no further
action to lend color to Nacco's obviously frivolous charges or
lawless attempt to create a pretext for his removal from this
case and the vacation of his tentative decision. If the Commission provides any of the relief implicitly requested by Nacco,
it will cause irreparable injury not only to the other parties
·but to the credibility and integrity of the Commission's decisionmaking process.
Any action by the· Commission that creates an appearance of
· taint or impropriety in one of its proceedings where none, in
fact, occurred would raise grave quesrions over the even-handed
administration of justice by the Commission.

The trial judge

trusts that on reflection the Commission will see Nacco's action
for what it is and will deal with it in an appropriate manner.
In conclusion the trial judge ··feels compelled to say that he
believes the Commission's recent acrimonious campaign of career
harrassment and repeated lawless and unwarranted attacks upon the
trial judge's adjudicatory independence were largely responsible
'

for inciting the irresponsible action that led to the filing of
the Notification of September 13, 1985.
th~

Simple justice

requir~s

Commission dissolve its improvident stay of September 17,

1'7 f.)9

- 20 -

1985, and remand this matter to the trial judge for ' final disposition.
Pursuant to 28 U.S.C. 1746, I declare under penalty of
perjury that the facts recited in this statement are true and
correct.

Executed on Septemb~r 28

Distribution:
Federal Mine Safety and .Ieal th
Review Commission
.
1730 K Street, N.W., 6th Floor
washington, D.C. 20006 (~ertified Mail)
Thomas M. Myers, Esq.
UMWA District 6
56000 Dilles Bottom
Shadyside, Ohio 43947 (Certified Mail)
Paul w. Reidl, Esq.
Nacco Mining Company
Crowell and Moring
1100 Connecticut Avenue, N.W.
Washington, D.C. 20036 (Certified Mail)
..
Patrick M. Zohn, Esq.

u.s. Department of Labor

Office of the Solicitor
881 Federal Office Building
1240 East Ninth Street
Cleveland, Ohio 43947 (Certified Mail)

17GO

Exhibit A
FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE lAW JUDGES
2 SKYLI~E. 10th FLOOR
5263 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

THE NACCO MINING COMPANY
· Contestant ..

v.
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

.
..
.
.
.
.
.
.
.

CONTEST PROCEEDING
Docket No. LAKE 85-87-R
Citation No. 2330657; 6/5/85
Modified to
Citation No. 2330657-02;
6/24/85
Powhatan No. 6 Mine

TENTATIVE DECISION
Based on an independent evaluation and de novo review of
the circumstances that le~ to the modification of the 104(a)
citation I find:
1. Stanley Sikora, Section Foreman, on the 9 left 2
east section failed his duty and obligation to supervise
properly and diligently the work of William Palmer in making a
cross-cut between the 3rd and 2nd entries at the 6 plus 94 spad
on the first shift on May 30, 1985.
2. The Operator's own engineering drawings show
Mr. Sikora was negligent in failing to observe that ~r. Palmer
was off th~ sight lines by approximately 7 feet. The same
drawings and measurements also show that had Mr. Sikora
exercised the high degree of care imposed on him by the Mine
Act he should have known that Mr. Palmer had worked some 20
feet beyond the last permanent ~9of support.
3. Mr. Sikora, in his haste to complete his preshift examination, negligently failed ·to observe that
Mr. Palmer not only holed through into the No. 2 entry, but .
pushed his coal clear up t~ the far rib. Had Mr. Sikora
exercised the high degree of care imposed on him by the Mine
Act, he would have observed and therefore known that Mr. Palmer
could not have pushed coal to the far rib except by making a
long or deep cut that took him under unsupported roof.
4. Mr. Sikora's negligence is imputable to the
Operator, NACCO.

l '7G1

5. -Mr. Palmer, the continuous miner operator
involved, knew or should have known that he had executed an
unlawful long or deep cut. His negligence is attributable to
NACCO's failure to supervis~ and control Mr. Palmer's actions.
6. · Mr. Palmer's reckless disregard for his own
safety and that of his fell~w miners was attributable to the
negligent failure of NACCO's management to provide the
supervision, training, and control over Mr. Palmer necessary to
insure compliance with the high degree of care imposed on the
Operator by the Mine Act.
7. NACCO's top 1nanagement knew or should have known
that wide and long cuts were rife in the mine because the subdistrict manager and a supervisory inspector had reported these
conditions to top management on February 12 and May 23, 1985.
During this same period the-' United Mine Workers of America and
members of its safety committee, all representatives of the
miners, had complained of these same unsafe mining practices.
Despite this first-hand knowledge of the situation, top
management took no effectiv~ action to insure its cessation.
8. NACCO's management is independently responsible
for its failure to provide adequate supervision and control
over its work force.
9. Confusion, ambiguity, and ignorance of the
standard of care required seems to be pervasive at all management levels in the NACCO Mining Company.

10. For the purpose of this decision I accept the
Operator's assertion that its policy is to put safety.ahead of
production.- If that is true, and · if the Union's assertions to
the same affect are to be believed, a program of progressive
discipline should go far toward insuring future compliance by
both.
11. Because of its negligent failure to inculcate in
Mr. Sikora and Mr. Palmer the habits and practices of safety
conscious miners and its past permissiveness with respect to
imposing discipline . for serious safety violations, I find
NACCO's top management must be held accountable for the
attitudes, conditions, and practices that led to Mr. Sikora's
and Mr. Palmer's actions.

1'7G2

r

This failure, standing alone and independent of the
violation, and· negligence imputable from Mr. Sikora and
Mr. Palmer fully justified Mr. Reid's actions. It was time he
sent a message to management that it could not ignore. That is
what Section 104Cd) is all pbout •

.

I conclude, · t~erefor~~ that a preponderance of the
evidence in · the record cons:idered as a whole w·a rranted modif.ication of the l04(a) citation to that of a 104Cd)(l) citation.
Accordingly, it is ordered
at the contest of the (d)(l)
citation be and· hereby is, den'e , and its validity affirmed.

dcp

.17G3

EXHIBrr B
August 8 1 198.5.
Pal:ner:

At a meeting in the dinner hole last nir:ht Sikora
anno~ced that he ~ad to get

SSO tons or lose his

job and that i f ~e did he l-las going to take someone
. felt this was a threat against his job and
with him. 2bclm Palmer/said further that jtthey changed
they put the original helper back the
the helper on me,/greenhorn and toJ.dhim he had to rtin
the rniner in everycut except for one. The whole crew
:.

-

heard it. He said he had not filed any complaints with
liS:iA and was calli~g me pursuant to r..y instructions at

the hearing.
He lives in Jacobsburg, Ohio; ?hone 6lu/926-l819.

11:35 a.r.1•

.1764

Distribution
Paul Reidl, Esq.
Timothy Biddle, Esq.
for NACCO Mining Company
Crowell & Morfng
1100 Connecticut Ave., N.W.
Washington, D.~. 20036
Thomas Myers, Esq.
United Mine Workers of America
District 6 Office
5600 Dilles Bottom
Shadyside, Ohio 43947
Patrick Zohn, Esq.
Office of the Solicitor
U. S. Department of Labor
881 Federal Office Bldg.
1240 East Ninth Street
Cleveland, Ohio 44199
An~ -. Rosenthal,

Esq • .
Of:ice of the Solicitor
U.~. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203

Administrative Law JuLge Joseph Kennedy
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, lOth Floor
Falls Church, Virginia 22041

17G5

FEDE.RAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHING\ON, D.C. 20006

November 15, 1985
KENNETH A. WIGGINS

v.

Docket No. WEVA 82-300-D

EASTERN ASSOCIATED COAL
CORPORATION

BEFORE:

Acting Chairman Backley; Lastowka and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This case involves a complaint of discrimination filed by Kenneth
A. Wiggins pursuant to the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 801 et seq. (1982). In his decision on the merits, a
Commission administrative law judge concluded that Mr . Wiggins had been
illegally discharged by Eastern Associated Coal Corporation ("Eastern")
on April 9, 1982, in violation of section lOS(c) of the Mine Act, 30
U.S.C . § 815(c). 5 FMSHRC 1542 (September 1983)(ALJ) . In a separate
unpublished decision concerning remedies, the judge granted back pay and
other benefits to Wiggins but denied him reinstatement rights. We
granted both parties' petitions for discretionary review . For the
reasons that follow, we affirm the judge's decisions, except that we
conclude that Wiggins is also entitled to recall rights.
At the time of the key events in this case, Higgins was a miner of
12 years experience, all at Eastern. For the nine years preceding his
discharge, he had been a certified foreman working both service and
production shifts. He had been rated by Eastern as an acceptable
employee. Two series of events are significant in this case, the first
of which occurred on March 26, 1982. l-liggins was working the "B" shift,
the evening production shift (3:30 ~.m. to 11:00 p . m.), at Eastern's
Keystone No.1 underground coal mine. At approximately 9:20 p.m., . the
No. 1 conveyor belt broke. After verifying the location and severity

1'7G6

of the broken belt by mine telephone, Wiggins pro~eeded to prepare his
crew to assist in the repair. Because of the location and extent of the
belt break, Wiggins believed that he would not be able to return to the
working face until near the end of the shift . Therefore, he proceeded
to "fireboss" the face area - - that is, to carry out required ventilation
examinations. In two of the entries in his section, he found that the
air velocity was insufficient to t~n the blades .of his anemometer.
Wiggins instructed his roof bolting crew to correct the ventilation-··
problem by repairing a stopping cur;_tain, which had been torn down as a
result of a brow fall, before proceeding further with roof bolting, He
then took the remainder of his crew to repair the broken belt. !/
After repairing the belt, Wiggins returned to the face to collect
his crew at approximately 11:00 p.m. He again firebossed the area and
found that the repair to the stopping curtain had restored sufficient
ventilation to the area. Wiggins ' roof bolting crew, however, had
completed only a portion of the assigned bolting operation after
correcting the ventilation problem.
On March 27, 1982, Jackie Jackson, the assistant general mine
foreman, met with Wiggins to discuss the roof bolting on the previous
day's shift. Wiggins explained his belief that he was required to
repair the ventilation problem before proceeding with roof bolting.
Jackson admonished him for not com~leting the roof bolting and sta~ed,
"You are never to shut a roof drill down on a continuous mining section;
that ••• miner's usually waiting on the roof drill." Tr . 83 . Jackson
prepared a "notice of improper action" concerning this incident, The
notice indicated that Wiggins had been asked to report to Jackson on
March 27 for "inefficient or unsatisfactory work" because he had "shut
bolter down at 9:00 p.m. on evening shift . " The notice did not mention
Wiggins' concerns regarding ventilation. The notice was signed by
Jackson. Jackson did not inform Wiggins of this notice, but placed both

1/
The judge noted that there were conflicts between Wiggins' testjmony
concerning his actions on March 26 and the daily sh:f.ft reports , which
indicated required methane checks by Wiggins at t i me s during wh ich he
testified that he was engaged in other activities, 5 FMSHRC at 1543-44.
Wiggins testified that the practice of the foremen at the mine was to
record their methane checks at approximate times, in regular intervals ,
rather than at the exact times the checks had been made. While we agree
with the judge that this matter does not materially affect Wiggins'
overall testimonial credibility as to the discrimination claim at issue,
we note that the asserted practice may violate mandatory testing and
recordkeeping requirements in "Subpart D- Ventilation" of 30 C.F . R.
Part 75 and cannot be condoned.

1'7()7

his copy and Mr. Wiggins' copy in Eastern's personnel file for Wiggins. 2/
Later during his shift on March 27, Wiggins was .informed that pe was
being transferred to the position of service foreman on the night or "C"
shift beginning 24 hours later.
The second significant series of events in this case occurred on
April 7 and 8, 1982, as a result of a citation Eastern received from the
Department of Labor's Mine Safety a-nd Health Administration ("MSHA") for
an extensive coal spillage along a belt conveyor. Eastern was to hav~
abated the viola.tive condition by the start of the day shift on April 8.
Wiggins' night crew was assigned to'' prepare the belt for the MSHA abatement inspection. According to Eastern, Wiggins was told that both he
and his crew were to work overtime, if necessary, to finish the cleanup.
Eastern asserts that Wiggins lied to management, informing them that the
belt was ready, when it was not, in order to avoid having to work overtime.
Wiggins testified that near the end of his shift, he notified Jackson
that the belt area would not be ready for inspection. Wiggins maintains
that he was asked only to try to persuade his crew to work overtime, and
that he did so unsuccessfully. Wiggins also testified that he was not
ordered to work overtime.
As a result of the events of April 7-8, Jackson apparently believed
that Wiggins had lied about the progress of the cleanup. He prepared a
second notice of improper action recommending Wiggins' suspension because
of the incident. When Wiggins reported to work on April 9, 1982, he was
told not to work the third shift but to report to Mine Superintendent
Larry Fraley. He reported to Superintendent Fraley, and was informed by
Fraley that he was fired because he had lied about the belt being ready
for inspection and had refused an order to work overtime. When Wiggins
objected to the validity of the charge, Fraley informed him that this
was not the first incident involving Wiggins' conduct at work. Fral ey
referred to Jackson's notice of improper action concerning the shutting
down of the roof bolter on March 26, 1982. Wiggins indicated this was
his first knowledge that he had been written up for the March 26 incident
and explained that there had been insufficient air. Fraley did not
believe Wiggins and instructed the mine accountant to prepare the paperwork for the discharge.
Wiggins subsequently filed with MSHA a discrimination complaint
alleging that his discharge violated the Mine Act. Following an
investigation, MSHA determined that discrimination had not occurred and
declined to prosecute a complaint on 1oliggins' behalf. 30 U.S .c. §
815(c)(2). Wiggins then initiated his own discrimination complaint
before this independent Commission. 30 U.S.C. § 815(c)(3). Hearings
before a Commission administrative law judge ensued.
2/
As the judge noted repeatedly, Jackson, seemingly a key witness for
Eastern's defense, was not subpoenaed to testify. (He had quit East~rn
only a few weeks before the trial.)

l7f>8

In his decision on the merits, ttie judge fo_und that Wiggins ' "failure
to live up to expectations" with respect to roof bolting on March 26 was
caused by his safety cohcerns regarding inadequate ventilation and that
Jackson's notice of improper action, issued because of this protected ·
activity, was an act of unlawful discrimination. 5 FMSHRC at 1544. The
judge concluded that the discriminatory notice prepared by Jackson was
in part responsible fot Fraley's decision to fire Wiggins on April 9,
and that Wiggins therefore had est~lished, under applicable Commission
precedent, a prima facie case that his discharge was discriminatory. 5
FMSHRC at 1547. In reaching this e;pnclusion, the judge noted that
although Fraley was not aware personally of Wiggins' protected activity
prior to reaching his discharge decision, Jackson was, and the decision
to fire Wiggins was a " company decision" for which Eastern must bear
responsibility. Id. The judge expressed the opinion that Eastern had
not attempted to ClJffer any affirmative defense to overcome Wiggins'
prima facie case and concluded that the discharge violated section
105(c) of the Mine Act. 5 FMSHRC at !547-48.
In order to establish a prima facie case of discrimination under
section 105(c) of the Mine Act, a c-omplaining miner bears the burden of
production and proof to establish that (l) he en-g aged in protected
activity, and (2) the adverse action complained. of was motivated in any
part by that activity. Secretary on behalf of Pasula _v. Consolidation
Coal Co., 2 FMSHRC 2786, 2797- 280Q (October 1980) , rev ' d on other grounds
sub nom. Consolidation Coal Co. v. ~rshall, 663 F . 2d 1211 (3d Cir.
1981); Secretary on behalf of Robinette v. United Castle Coal Co ., 3
FMSHRC 803 , 817- 18 (April 1981). The operator may rebut the prima facie
case by showing either that no protected activity occurred or that the
adverse action was not in any part motivated by protected activity. If
an operator cannot rebut the prima facie case in this manner it nevertheless may defend affirmatively by proving that (1) it was also motivated
by the miner's unprotected activities, and (2) i -t would have taken the
adverse action in any event for the unprotected activities alone. The
operator bears the burden of proof with regard to the affirmative defense .
Haro v . Magma Copper Co. , 4 FMSHRC 1935, 1936-38 (November 1982) . The
ultimate burden of persuasion does not shift from the complainant·.
Robinette, 3 FMSHRC at 818 n. 20. See also Boich v. FMSHRC, 719 F .2d
194, 195- 96 (6th Cir. 1983); ·oonovanv.---sta'fford Constr . Co. , 732 F.2d
954, 958-59 (D . C. Cir. 1984)(specifically approving the Commission ' s
Pasula-Robinette test). The Supreme Court has approved the National
Labor Relations Board's virtually identical analysis for discrimination
cases arising under the National Labor Relations Act . NLRB v. Transportation Management Corp., 462 U.S. 393, 397-403 (1983).
We turn first to the judge's conclusion that Wiggins established a
prima facie case, and examine initially the issue of protected activity.
The events of April 7-8, (the dispute over the cleanup of the belt line
spill), did not involve any protected activity on Wiggins' part, and he
does not contend otherwise on review. Rather , the protected activity

1'7G9

at issue occurred on March 26 when Wiggins instructed the roof bolting
crew to cease bolting and to repair the damaged stopping. The judge
found that these actions were based on Wiggins' safety concerns regarding
the inadequate ventilation that he had detected while firebossing the
face area. Eastern does not challenge these findings and concedes that
Wiggins was engaged in protected activity. We agree . In appropriate
instances, as here, a miner's actidns in ceasing a parti cular task, or
changing t he normal sequence of work, in order to make what the miner
reasonably and in good faith believes is a needed safety repair warrant
the Act's protection. 11 ~generally, Secretary on behalf of Cameron
v. Consolidation Coal Co. , 7 FMSHRC 319, 321- 24 (March 1985); Secretary
v. Metric Const r uctor s, Inc. , 6 FMSHRC 226, 229- 31 (February 1984),
aff*d sub nom. Brock v. Metric Constructors, Inc., 766 F.2d 469, 471-72
(11th Cir. 1985); Robinette, supra, 3 FMSHRC at 808, 812 (discussing
"affirmative self-help").
The judge also found that the March 27 notice of improper action
that Jackson prepared concerning Wiggins was based in substantial part,
if not completely , on Wiggins ' decision to have his bolting crew correct
·the ventilation problem before proceeding with bolting . Eastern does
not seriously contest this determination on review . We affirm the
judge's finding that the reasons prompting the issuance of the notice of
improper action were discriminatory.
The judge further found and the record unequivocally shows that on
April 9 Superintendent Fraley decided to discharge Wiggins for two
reasons: (1) his belief that Wiggins had lied about the progress of the
belt line cleanup and had refused an order to work overtime during the
incidents of April 7- 8, and (2) his concerns centering around Wiggins '
conduct on March 26 and the notice of improper action regarding that
conduct . Fraley reviewed Wiggins' personnel file , including the discriminatory notice of improper action, in reaching his discharge
decision. Both Fraley and Wiggins testified that Fraley referred to the
March 26 incident and to Jackson's notice in explaining to Wiggins the
reasons for his discharge . Although Fraley did not believe Wiggins '
explanation that there had been insufficient air that evening, his
testimony shows nevertheless that he was concerned about the shutting
down of the bolt er and relied upon that incident and the write-up in
discharging Wiggins. Under our precedent, a prima facie case is established if an adverse action is based in any part on a protected activity.
Thus, we agree with the judge that "[ i)nasmuch as the notice of improper
action issued on March 27, 1982 was in itself an act of illegal discrimination and, inasmuch as that notice and events that brought it about ,
were in part responsible for Wiggins ' discharge, then under the Pasula
test Wiggins established a prima facie case •••• " 5 FMSHRC at 1547.

11

We note that 30 C.F . R. § 75.302-2 requires that when line hrattice
or other ventilating devices are damaged to an extent that ventilation
of the working face is inadequate, "production activities in the working
place shall cease until the necessary repairs are made • • •• "

l'/ ? 0

On review, Eastern's primary objection to the finding of~ prima
facie case is that the judge "mechanically imputed" to Fraley Jackson ' s
knowledge of the protected activity. 4/ While knowledge of protected
activity (whether proven directly or through indirect evidence) is often
an important ingredient in the establishment of a prima facie case, "an
operator cannot escape liability by pleading ignorance due to the division
of company personnel functions." Metric Constructors , supra, 6 FMSHRC
at 230 n. 4. In any event, the focus of our present analysis is not so
much upon Fraley's knowledge as it Js upon the undoubted impact on his
decision to fire Wiggins of a separate discriminatory act committed by
his assist ant, for which Eastern as the employing entity must assume
responsibility . See generally, Vinson v. Taylor, 753 F. 2d 141, 146- 152
(D.C. Cir. 1985), cert. granted, 54 u . s.L .W. 3223 (U.S . Oct . 7, 1985)(No.
84- 1979)(general discussion of the federal common law of imputation of
discriminatory conduct to an employer even in the absence of direct
knowledge).

The finding of a prima facie case does not resolve this proceeding
on the merits. Eastern correctly objects to the judge ' s comments that
it had not attempted to advance an affirmative defense. 5/ Eastern
clearly contended before the judge, and maintains before-us, that Wiggins
would have been fired in any event ·for the April 7- 8 belt line cleanup
incident alone. There is no question that Fraley was motivated in part
by his belief that Wiggins had liea to management regarding the status
of the belt line cleanup. Regardless of the accuracy of Fraley ' s belief
(seen. 6 infra), the evidence shows that, as the judge found in discussing other aspects of the case, his belief was bona fide and was a
motivating factor in his decision to discipline Wiggins. Thus, Eastern
has proved the first element of an affirmative defense -- a partial
motivation for discipline not based upon protected activity . However,
to prevail on its· affirmative defense, Eastern must prove that it would
have taken the adverse action of discharge in any event for the unprotected activity alone. We conclude that Eastern failed to meet this
burden.

4/
We accept the judge ' s finding that prior to making the decision to
terminate Wiggins, Fraley was not aware of Wiggins' reasons for shutt ing
down the roof bolter on March 26. As noted above, however , during his
termination interview on April 9; Wiggins explained that he had shut
down the bolter because of insufficient air - - an obvious reference to
safety concerns. Even if Fraley discredited this explanation, he was
put on notice before the termination was finalized that a safety claim
by the miner was implicated in the matter.
5/
The judge's confusion concerning Eastern's affirmative defense may
be traceable to his own failure to organize his findings and discussion
along the lines of the Pasula analytical frame\-lork.

A careful review of the totality of Fraley's testimony, discussed
supra, convinces us that the decis:f,.o n to discharge Wiggins was inextricably
linked to the earlier protected incident . The judge ' s findings, advanced
in other contexts, are consistent with this conclusion. Thus, Eastern
failed to carry its burden of proving that it would have discharged
Wiggins in any event solely because of the events of April 7-8 . Consequently, we hold that the discharg~ of Mr. Wiggins violated section
l05(c) of the Mine Act. l/
Issues remain concerning the j·udge ' s remedial order. The judge
awarded lviggins back pay and benefits from the date of his unlawful
discharge until August 30, 1982, the date upon ~o1hich the judge found
that the "entire third shift, the one on which Wiggins was employed, was
laid off. The layoff was for economic reasons and the testimony was
that Wiggins would not have been rehired •••• " Decision Granting Back
Pay and Other Benefits (December 19, 1983). The judge concluded, "Mr.
Wiggins cannot be restored to a job that does not exist ." Id. For this
reason, the judge declined to grant Wiggins any future recall rights .
The evidence shows that on August 30, 1982, Eastern decided, for
economic reasons (namely, depressed business conditions), to reduce
costs by doing away with the service component of the "C" shift and by
making other layoffs as well. Eastern argues that the termination of
the "C" shift service work meant that Wiggins would have been laid off
on August 30, 1982. Wiggins does not challenge the conclusion that he
would have been laid off the " C" shift on that date . Rather, he argues
that but for discriminatory actions, he would have been working on the
"B" shift as a production foreman and would not have been affected by
the layoff of the "C" shift . However, Superintendent Fraley testified
that even if Wiggins had been on the "B" shift, he would have been laid
off rather than either of the other two "B" production foreman who were
laid off. Wiggins did not rebut Eastern's evidence that he would have
6/
The judge analyzed extensively the merits of the April 7- 8 dispute
concerning whether Wiggins lied to management and refused an order to
work overtime. 5 FMSHRC at 1545-47 . As emphasized above, no protected
activity on Wiggins ' part was associated with · this incident-.- Because it
is undisputed in this case that the incident was partly involved in the
decision to discharge Wiggins, the judge was required to determine
whether management's concern over the matter was bona fide rather than
pretextual and, if so , whether that concern alone would have led to
Wiggins ' discharge. Beyond those matters, however, the Commission ' s
jurisdiction ended with respect to an incident which did not involve
protected activity. As we have stressed repeatedly, the Commission is
not an arbiter of such industrial disputes. See, e.g., Haro, supra, 4
FMSHRC at 1937- 38, 1944. Thus, it was not the judge ' s proper task to
opine as to whether Wiggins lied or whether Fraley's otherwise bona fide
belief was "right" or "wrong."

been laid off even from the "B" shift on August 30, 1982. Therefore, we
conclude that substantial evidence supports the judge's finding that
Wiggins would have been laid off, fi:om either the " B" or "C" shift, as
of August 30, 1982.
Wiggins also challenges the judge's finding that as a result of the
layoffs no job exists to which Wiggins can be returned and that he,
therefore , has no future recall rights. The fact that an appropriate
position may not have existed at the time of the hearing does not defeat
Wiggins ' r ight to reinstatement to ~n appropriate position should business
conditions improve and result in r ecalls of Eastern's laid- off personnel.
The remedial goal of section 105(c) is to restore the victim of illegal
discrimination as nearly as possible to the situation he would have
occupied , but for the discrimination. See, e.g., Secretary on behalf
of Bailey v. Arkansas-Carbona Co. , 5 FMSHRC 2042 , 2049 (December 1983).
For this same reason we further hold that Wiggins' recall rights extend
to reinstatement to the same, or a substantially equivalent position on
the "B" or "C" shift, whichever position first becomes available. ]_/
The final issue is Wiggins' co·., tent ion that the judge erred in not
allowing the recovery of funds that Wiggins claims he is due stemming
from his sale of stock in Eastern received by him upon his termination.
Wiggins argues that he was forced to sell the stock to raise needed
funds after being discharged and that the value of the sold shares
appr eciated after the sale . He seeks the difference between his
proceeds and the present value of the shares. We hold that the judge
correctly determined that this request is too remote and speculative to
be granted. Nolan v . Luck Quarries, Inc . , 2 FMSHRC 954 , 960 (April
1980)(ALJ) is distinguishable. In Nolan the discriminatee, a stone
hauler, was forced to sell his truck, for the amount he owed on it,
because of the discrimination. As a result, the judge in that case
found that it was clear that an ascertainable amount of equity, represented by prior payments on the note, was lost . Stocks are of a
different character. Present stock value is not a function of cost or
payments on a note , but of various market forces. Those forces can
result in appreciation or depreciation in value. Here, Wiggins received
a fair market value for his inter ests at the time of sale . No "loss"
has been established and no further relief in this respect is due.

7/
Eastern objects to Wiggins' request that reinstatement rights also
apply to the " B" shift positions . Although Eastern ' s position is not
without some support due to the failure of Wiggins to clearly press this
issue at the hearing, in light of our finding of illegal discrimination ,
section 105(c) ' s remedial purpose and the fact that the issue was .raised
in Wiggins' complaint and addressed by Eastern below, we conclude that
Wiggins ' reinstatement rights should be broadly framed.

1'773

Accordingly, on the foregoing bases, we afi"irm the decisions of the
administrative law judge, except th~t Wiggins is entitled to future
recall rights in accord with the views expressed in this decision. !/

- ~~

Richard V. Backley, Acting Chairman~

!1

Pursuant to section 113(c) of the Mine Act, 30 U.S.C. § 823(c), we
have designated ourselves as a ' panel of three members to exercise the
powers of the Commission.

1774

Distribution
Charles Q. Gage. Esquire
Larry W. Blalock. Esquire
Jackson. Kelly, Holt & O'Farrell
P.O. Box 553
Charleston. West Virginia 25322
William B. Talty, Esquire
106 East Main Street
P.o. Box 581
Tazewell, Virginia 24651

1775

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 19., 1985
·GARY

GOFF
v.

Docket No. LAKE 84-86-D

YOUGHJOGHENY & 0~0 COAL COMPANY

BEFORE:

Backley, Acting Chairman; Lastowka and Nelson, Commissioners
DECISJ;ON

BY THE COMMISSION:
This proceeding arises in conn·e ction with a· discrimination complaint
filed by Gary Goff pursuant to the Federal Min~ Safety and Health Act
of 1977, ·30 U.S.C. § 801 et seq • . (l~82)("M~ne Act" or "Act"). Prior
to any hearing, a Commission· administrative law judge granted the operator's
motion to dismiss Mr. Goff's complaint for failure to state a cause of
action under the Mine Act. 6 FMSlffiC 2055 (August 1984)(ALJ). The judge
concluded that a discrimination complaint, such as Goff's, based on
allegations that the ruiner was discriminated against because he suffers
from Black Lung (pneumoconiosis), can be resolved anly under section 428
of the Black Lung Benefits Act, 30 U.S .c. § 901 ~t seq. (1982) ("BLBA"). 1/
We granted Goff's petition for discretionary review and permitted the amici curiae participation of the United Mine Workers of America and
the Secretary of Labor.
For the reasons that follow, we hold that a miner may state a cause of
action under section 105(c)(l) of the Mine Act by alleging discrimination
based on the miner's being "the subject of medical evaluations and potential
transfer" under 30 C.F.R. Part 90. These provisions contain mandatory
health standards governing transfer of miners evidencing the development

!1

Section 428(a) of the BLBA provides:
No opera~or shall discharge or in any other way
discriminate against any miner employed by him by reason
of the fact that such miner is suffering from pneumoconiosis. , No person shall cause or attempt to cause an
operator to violate this section. For the purposes of
this subsection the term "miner" shall not include any
person ,who has been found to be totally disabled.

30 U.S.C. § 938(a). Section 428(b), 30 U.S.C. § 938(b), permits miners
who believe that they have been discriminated against in violation of
subsection (a) to file a complaint with the Secretary of Labor •

.1776

of pneumoconiosis . ~/ We conclude that Goff has pleaded such a cause of
action and is entitled to a determination on the merits of his claim.
Accordingly , we reverse and remand:·
The following summary of the case's factual background is based
largely on allegations in Goff ' s complaint (prepared witbout assistance
of counsel) and on the various documents related to those allegations
that he has submitted, without objection by the operator, to the Commission. For purp~es of reviewing the judge's grant of a motion to dismiss
for failure to . state a claim, we will treat the allegations as true.
See, e.g ., Hughes v. Rowe, 449 u.s : 5, 9-10 (1980).
Goff ·worked as a labor foreman for the Youghiogheny & Ohio Coal
Company ("Y&O") from September 1976 to January 20, 1984, when he was
discharged. Goff alleges that in August 1982, he first received an
x-ray diagnosis indicating that he suffered from pneumoconiosis. He
states that a second x-ray taken in October 1983 confirmed that he had
developed pneumoconiosis. Go££ further alleges that Y&O was informed of
his condition and that he was assigned to outside work at Y&O's Allison
Mine.

~I

Section 105(c)(l) of the Mine Act provides:
No person shall discharge or in any manner discriminate
against or cause to be discharged or cause discrimination
against or otherwise interfere with the exercise of the
statutor ri hts of an miner re resentative of miners or
app icant for employment in any coal or other mine subject
to this [Act] because such miner, representative of miners
or applicant for employment has filed or made a complaint
under or related to this [Act], including a complaint notifying the operator or the operator's agent, or the representative of the miners at the coal or other mine of an
alleged danger or safety or health violation in a coal or
other mine, or because such miner, representative of
miners or applicant for employment is the subject of
medical evaluations and potential transfer under a
standard published pursuant to section [101] of this [Act]
or because such miner, representative of miners or applicant
for employment has instituted or caused to be instituted any
proceeding under or related to this [Act] or has testified
or is about to testify in any such proceeding, or because of
the exercise by such miner, representative of miners or
applicant for employment on behalf of himself or others of
any statutory right affor~ed by this [Act].

30 U.S.C . § 815(c)(l) (emphasis added).

As a result of the subsequent closing of the Allison Mine, Goff was
transferred to an underground job at Y&O's Nelms No. 2 Mine effective
January 9, 1984. Goff states that on January 12, 1984, he was too ill
to go to work. He went to his phys·ician and was diagnosed as having
bronchitis. According to Goff, his doctor advised him not to return
to work until January 25, 1984. When Goff informed mine management of
this development, an appointment was made for him to see the company's
physician on January 13, 1984. Y&O alleges that its doctor found no
x-ray evidence of pneumoconiosis or• any other health problem preventing
Goff from working underground.
On or about January 14, 1984, Goff mailed a letter and x-rays to
the Department of Labor's Mine Safety and Health Administration's ("MSHA")
Coal Mine Safety and Health Office in Arlington, Virginia. Goff's
letter requested a determination of his eligibility for participation in
30 C.F.R. 's Part 90 transfer program. This program was developed pursuant
to section 10l(a)(7) of the Mine Act, which authorizes the Secretary of
Labor to promulgate improved mandatory standards providing for the
transfer of miners whose health has been impaired by exposure to a
designated hazard. 11 Under the Part 90 program, a miner who has been

11

Section lOl(a) of the Mine Act, 30 U.S.C. § 8ll(a), directs the
Secretary of Labor to "develop, promulgate, and revise as may be appropriate improved mandatory health or safety standards ..•• " In relevant
part, section 10l(a)(7) states:
[W]here appropriate, [any mand~tory health or safety standard
promulgated under t~is subsection] shall provide that where
a de·tertnination is made that a miner may suffer material
impairment of health or functional capacity by reason of
exposure to [a] hazard covered by such mandatory standard,
that miner shall be removed from such exposure and reassigned.
Any miner transferred as a result of such exposure shall
continue to receive compensation for such work at no less
than the regular rate of pay for miners in the classification such miner held immediately prior to his transfer.
In the event of the transfer of a miner pursuant to the
preceding sentence, increases in wages of the transferred
miner shall be based on the new work classification.

30 U.~.C. § 8ll(a)(7). 30 C.F.R. Part 90 implements this statutory
mandate by providing for the transfer of miners who, as a result of
exposure to the health hazard of respirable dust, have developed
pneumoconiosis. The improved Part 90 standards supercede the interim
mandatory health standards contained in section 203(b) of the Mine Act,
30 U.S.C. § 843(b), which provided specifically for the transfer of
miners with evidence of the development of pneumoconiosis. See
·
30 U.S.C. § 84l(a); 30 C.F.R. § 90.1. The Part 90 standards also
guarantee extensive protection against any pay loss related to an
authorized transfer. See 30 C.F.R. § 90.103.

determined to have evidence of development of pneumoconiosis may exercise
an option to work in a low-dust area of the mine without experiencing a
loss in pay. See 30 C.F.R. §§ 90.1,. to 90.103. ·Goff's letter was received
by MSHA's Coal Mine Safety and Health Office on January 16, 1984.
During the week of January 16, 1984, Goff met with two of Y&O's
managers at the Nelms Mine and was told that if he did not return to
work on January 20, 1984, he would be terminated. Goff states that
because his physician advised him not to return to work until January
25, 1984, he did~not report on January 20, 1984, as ordered by Y&O. The
next day, he received a letter from- Y&O dated January 20, informing him
that he was discharged for failure to report to work. The letter stated
that Goff's "allegation of not being able to work has not been documented
by medical certification." The letter also noted that the results of
Goff's examination by Y&O's physician on January 13 did not indicate any
reason that would have prevented Goff from working underground.
Following Goff's discharge, and while his Part 90 application was
pending with the Department of Labor, he initiated discrimination proceedings against Y&O pursuant to section 105(c) of the Mine Act by
timely filing a discrimination comp'iaint with MSHA on March 19, 1984.
This complaint apparently asserted that he had been discharged discriminatorily because of his alleged pneumoconiosis. Attached to Goff's
brief on review is a photocopy of a statement that Goff appears to have
given to an MSHA special investigator on March 28, 1984. In his statement,
Goff referred to his belief that he"had pneumoconiosis and to the Pa~t
90 application that he had made shortly before his discharge. After
completing its investigation of Gofi's complaint, MSHA determined administratively that a violation of section l05(c) had not occurred and
declined to file a complaint on Goff's behalf. 30 U.S.C. § 81S(c)(2) .
In the MSHA letter dated June 6, 1984, informing Goff of this determination, no mention was ~ade of any right that Goff may have had to
pursue a pneumoconiosis-related discrimination claim under the BLBA. 4/
Goff then filed his own complaint with this independent Commission onJuly 6, 1984, alleging that his discharge violated the Mine Act. 30
U.S.C. § 815(c) (3).

4/
The Department of Labor is charged with the duty under both the
Mine Act and the BLBA to investigate pneumoconiosis-related discrimination complaints. Accordingly, the Department of Labor's MSHA and its
Employment Standards Administration (ESA) have entered into a Memorandum
of Understanding to coordinate their investigations. 44 Fed. Reg. 75952
(Dec. 21, 1979). Ue note that the record evidences the Department's
failure to follow its announced pro~edures in the processing of Goff's
complaint. Although MSHA determined that a complaint did not lie under
the Mine Act, the matter was not further processed by ESA. Only after
issuance of the Commission's order granting Goff's petition for review
was Goff's case referred to ESA. An examination by the Department of
the implementation of its MOU may be appropriate.

1'7'79

Meanwhile, Goff's Part 90 application filed with the Department of
Labor had been acted upon. By letter dated July 2, 1984, an official
within the Department of Health and Human Services, which is authorized
t o determine whether a miner has ev'idence of pneumoconiosis (30 C. F. R.
§ 90.3(a)), notified MSHA that an x- ray taken of Mr. Goff had been
i nterpreted to indicate evidence of pneumoconiosis. · By letter also
dated July 2, 1984, MSHA informed Goff that because of this diagnosis
he was eligible to participate in the Part 90 transfer program and to
exercise an option to work in a low-dust area of the mine. Goff responded that he w~uld exercise this option, but on August 8, 1984, MSHA
rescinded its transfer authorizatio.n after being infonned by Y&O that
Goff had been discharged in January 1984.
With respect to Goff's pending section lOS(c) discrimination cornplaint before the Commission, Y&O filed a motion to dismiss asserting
that Goff had failed to state a claim cognizable under the Mine Act.
This motion was granted by the Commission's administrative law judge on
August 24, 1984.
The judge relied on the Commission's decision in John Matala v.
Consolidation Coal Company, 1 FMSHR'C 1 (April 1979). In Matala, which
arose under the anti-discrimination provisions of the Federal Coal Mine
Health and Safety Act of 1969, 30 U.S.C . § 801 et seq. (1976)(amended
1977) ("1969 Coal Act"), the . Commis.s ion held that discrimination cornplaints based on allegations that the miner suffers from pneumoconiosis
were to be filed and resolved under section 428 of the BLBA, which
specifically covers discrimination based on pneumoconiosis, rather than
under the more general provisions o·f the 1969 Coal Act . 1 FMSHRC at 3.
The judge in the present case, while acknowledging that the anti- discrimination provisions of section lOS(c) of the Mine Act are broader th.m the
comparable provisions of the 1969 Coal Act, held that "the rationale [in
Matala] for having discrimination complaints based on allegations that
the miner suffers from pneumoconiosis resolved under the speciftc statutory
provisions set forth in the [BLBA] has continuing validity." 6 fMSHRC
at 2057 .
We conclude that the judge erred. As discussed below , the effect
of the judge's decision would be to remove from section lOS(c)(l) its
prot·e ction for miners who are "the subject of medical evaluations and
potential transfer" under the Part 90 standards. We find no warrant for
this result in either· the text or legislative history of the Hine Act .
We address first the judge's reliance on Matala and the language of the
1969 Coal Act .
Former section llO(b) of the 1969 Coal Act , 30 U. S.C. § 820(b)
(1976), protected miners from certain specified forms of discrimination
but contained no language shielding them from retaliation based on
their medical evaluation or transfer. In comparison, section lOS(c)
of the Mine Act granted miners broader protection and relief for a
wider range of discriminatory actions and was intended by Congress to

1'7 80

be interpreted expansively. See, e.g,, Secretary on behalf of Dunmire
and Estle v. Northern Coal Co., 4 FMSHRC 126, 134 n. 15 (February 1982).
Most importantly, Congress include~ in section 105(c) specific protection
from discrimination for miners who were the subject of medical evaluation
and potential transfer. The legislative history s~ates:
The legislation protects a miner f.rom discrimination because he "is the subject of medical
evaluation and potential transfer under a standard
published pursuant to section 10[1]," Under
section 10[1] standards promulgated by the
Secretary must provide[,] as appropriate, that
where it is determined as a result of a physical
examination that a miner may suffer material
impairment of health or functional capacity by
reason of his exposure to a hazard covered by a
standard, the miner shall be moved from such
exposure and reassigned •••• The Committee intends
section 10(5J(c) to bar, as discriminatory, the
termination or laying-off of a miner in such
circumstances, or his transfer to another position
with compensation at less than the regular rate of
pay for the classification held by the miner prior
to transfer.
S. Rep. No. 181, 95th Cong., let Seas. 35 (1977), reprinted~ Senate
on Labor, Committee on Human Resources, 95th Cong. , 2d
Sess., Legislative History of the Federal Mine Safety and Health Act
of 1977, at 623 (1978), Congress was aware of the existence of section·
428 of the BLBA when it enacted the medical evaluation and trar.sfer
clause of section 105(c). Congress must have intended for both provisions to be administered, applied, and interpreted harmoniously. Therefore, Matala is not controlling and, indeed, possesses only limited
relevance to the construction of section 105(c). 11

~ubcommittee

We have no difficulty concluding that Goff has pleaded a cause of
action under the medical evaluation and transfer clause of section
lOS(c)(l). The Part 90 standards, promulgated pursuant to section
101(a)(7) of the Act, are clearly the kind of standards to which that
clause applies. This case does not require us to articulate the full
extent of the protection afforded Part 90 miners by section lOS(c) or to
identify every form of discrimination that may arise in this context.
Certainly, however, a miner is protected from adverse personnel actions

5/
The Commission has emphasized previously that precedent arising .
under section llO(b) of the 1969 Coal Act is to be "applied carefully"
in interpreting section 105(c). Dunmire and Estle, supra, 4 FMSHRC at
134 n. 15.

1'781

based on his medical evaluation or potential transfer pursuant to Part
90 at least as early as the date on which he files his application for
Part 90 status. In. the instant proceeding, Goff . has presented sufficient
allegations to plead a cause of action. Several days prior to his
discharge~ he applied for classification as a Part 90 miner.
This
application made him "the subject of medical evaluation and potential
transfer" within the meaning of section lOS(c)(l). In addition, Goff
also appears to allege that Y&O had·knowledge of his possible pneumoconiosis and hisyintent to file under Part 90 prior to the mailing of
his application • . In either case~ we interpret Goff's pleadings and
documentation to present a claim cognizable under the Mine Act that he
was discharged because he was "the subject of medical evaluation and
potential transfer" under Part 90. Accordingly, he is entitled to a
determination on the merits.
Therefore, we vacate the judge's decision and remand this matter
for appropriate proceedings on the merits. We also direct the Secretary
to advise the judge as to whether he stands by his denial of representation of Mr. Goff in this case or whether he will reconsider in light
of his amicus brief to us and this decision.
Accordingly, on the bases discussed above, the judge's decision is
vacated and remanded for proceedings consistent with this decision. 6/

6/
Pursuant to section 113(c) of the Mine Act, 30 U.S.C. § 823(c), we
have designated ourselves as a panel of three members to exercise the
powers of the Commission.

17B2

Distribution
Earl Pfeffer, Esq.
UMWA

900 15th St., N.W.
Washington, D.~. 20005
Gerald P. Duff, Esq.
Hanlon, Duff. &·: Paleudis co·. , LPA

P.o; ·Box ·n

.

St. Clairsville, Ohio

439~0

Ann Rosenthal, Esquire .
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Mr. Gary Goff
57920 Rockyfork Road
Jacobsburg, Ohio 43933

1783

FEDERAL MINE SAFETY AND HEALTH ·REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 21, 1985
DILIP K. PAUL

v.

Docket No. CENT 83-42-DM

P,B,- K.B.B,, INC,

BEFORE:

Backley, Acting Chairman; Lastowka and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This case is before us on interlocutory review. It involves a
complaint of discrimination filed by Dilip Kumar Paul against P.B. K.B.B., Inc. ("PB-KBB"). The complaint alleges that PB-KBB discharged
Paul, a mining engineer, in violation of section lOS(c) of the Federal
Mine Safety and Health Act of 1977,30 u.s.c. § 80l!,!.!!i• (1982)("Mine
Act"), because Paul reported to PB-KBB that a preliminary, exploratory
shaft design violated certain mandatory ventilation standards for underground nonmetal mines. PB-KBB filed a motion to dismiss Paul's complaint
for lack of jurisdiction. A Commission administrative law judge denied
the. motion and held that PB-KBB's Houston, Texas office was a "mine"
within the meaning of section 3(h)(l)(C) of the Mine Act, and that Paul
was a "miner" within the meaning of section 3(g) of the Act because he
worked in the Houston office. !/ Order Denying Respondent's Motion to
1/
Section 3(h)(l), 30 U.S.C. § 802(h) (1), defines "coal or other
mine" as:
(A) an area of land from which minerals are extracted
in modified form or, if in liquid form, are extracted
with workers underground, (B) private ways and roads
appurtenant to such area, and (C) lands, excavations,
underground passageways, shafts, slopes, tunnels and
workings, structures, facilities, equipment, machines,
tools, or other property including impoundments,
(footnote 1 continued)

Dismiss (April 24, 1984) (unpublished). For the following reasons, we
find that the judge erred in concluding that Paul is a miner and has
standing to sue under the Mine Act, and we dismiss the complaint of discrimination.
PB-KBB, Inc. is a joint venture between two engineering firms -Parsons, Brikerhoff, Quade and Douglas· of New York and Kavernen Bau-Und
Betriebs - Gambh of West Germany. In 1981, the United States government,
through the Department of Energy ("Department"), undertook an experimental
program for the underground ~torage of toxic waste, particularly nuclear
waste. The Department hired . the Battelle Corporation of Columbus, Ohio
to be the government's agent to oversee this program. After receiving
the contract from the Department, Battelle set about soliciting bids for
a project known as the Exploratory Shaft Facility. This project entails
the planning, construction, and the experimental operation of a shaft
and tunnels in salt formations for the long term storage of nuclear
waste.
In order to respond to Battelle's bid request, PB-KBB entered into
another joint venture with Parsons, Brinkerhoff, Quade and Douglas. 2/
PB-KBB bid on and won the right to plan and design the Exploratory Shaft
Facility. The contract between PB-KBB and Battelle calls upon PB-KBB to
furnish all qualified personnel, equipment and materials necessary to
implement the contract. The contract requires PB-KBB to provide professional engineering services to prepare designs for the construction
of an experimental storage facility, as well as to provide managerial,
administrative, and other services to support the design activities.
The contract prohibits PB-KBB from engaging in any construction or
supervision of the construction of any shaft and tunnels that may ultimately be sunk.
Paul was a mining engineer with 22 years experience. He was hired
by PB-KBB on May 11, 1981. On June 18, 1982, he was assigned to work on
Footnote 1 end
retention dams, and tailings ponds, on the surface or
underground, used in, or to be used in, or resulting
from, the work of extracting such minerals from their
natural deposits in nonliquid form, or if in liquid
form, with workers underground, or used in, or to be
used in, the milling of such minerals, or the work of
preparing coal or other minerals, and includes custom
coal preparation facilities.
Section 3{g) of the Mine Act, 30 U.S.C. § 802(g), defines a "miner"
as "any individual working in a coal or other mine."
2/
This second joint venture is also named PB-KBB, Inc.
respondent in this proceeding.

·..1'4IUt:r 5

It is the

the Exploratory Sbaft Facility project. The work was done at PB-KBB's
Houston office. During the course of this assignment Paul performed a
study in connection with the creation of a ventilation plan for the
pr oposed shaft . While performing the study, Paul consulted the mandatory
safety and health standards for underground metal and nonmetal mines
promulgated by the Secretary of Labor through the Mine Safety and Health
Administration ("MSRA"). 30 C.F.R. Part 57. Paul became concerned that
the shaft, as designed, could not comply with a number of ventilation
standards. He reported his concerns to his supervisors orally and in
writing. As a result of these reports, Paul was discharged on July 29 ,
1982.
After his discharge , Paul was rehired and assigned to work on
other projects. On August 6, 1982, Paul wrote a memorandum to his
supervisors concerning his view of the Exploratory Shaft Facility
project's noncompliance with the MSHA ventilation standards . On August
16, 1982, he was discharged again.
After Paul was discharged the second time, he filed a complaint of
discrimination with the Secretary of Labor ("Secretary") claiming that
he was fired because of his safety complaints in contravention of section
lOS(c)(l) of the Mine Act. 3/ The Secretary investigated Paul's complaint
and concluded that Paul's discharge did not violate section lOS(c)(l) .
The Secretary notified Paul of his determination hut advised Paul that
Paul could bring a complaint of discrimination on his own behalf before
the Commission. Thereafter, pursuant to section 105(c)(3) of the ltlne

3/

Section lOS(c)(l), 30 U.S.C . § 815(c)(l),

provides:

No person shall discharge or in any manner discriminate against or cause to be discharged or cause discrimination against or otherwise interfere with the exercise
of the statutory rights of any miner, representative of
miners or applicant for employment in any •• • mine
subject to this Act because such miner, representative
of miners or applicant for employment has filed or made
a complaint under or related to this Act, including a
complaint notifying the operator or the operator's
agent, or the representative of the miners at the coal
or other mine of an alleged danger or safety or health
violation in a coal or other mine, ••• or because such
miner, representative of miners or applicant for employment has instituted or caused to be instituted any
proceeding under or related to this Act or has testified
or is about to testify in any such proceeding, or
because of the exercise -~y such miner , representative
of miners or applicant for employment on behalf -of
himself or others of any statutory right afforded by
this Act.

i'i'86

Act Paul initiated this action . 4/ PB-KBB then filed its motion to
dismiss for lack of subject matter jurisdiction · and following _the judge ' s
denial of that motion this matter came before us.
In denying PB- KBB ' s mo tion, the j udge found that the office where
Paul worked and ·where the alleged protected activity occurred was "a
'facility' that contained ' other property' ••• including 'equipment,
machines, t ools' and other scientific devices and data common to the
practice of the profession of civil engineering," and that "this
'facility ' and ' other property ' • • • were 'to ._be used ' and, in fact 'were
used' by [Paul] and other mining engineers ••. to produce an engineering
design ••• that ' was to be used in the work of extracting minerals from
their natural deposits .'" The judge concluded therefore that PB- KBB ' s
Houston office was a mine within the literal meaning of section 3(h)(l)(C)
of the Mine Act and that because Paul met the stautory definition of a
miner, i.e., "any individual working in a coal or other mine ," he was
entitled to maintain the action.
While we have recognized that the definition of "coal or other
mine" provided in section 3(h) of the Mine Act is expansive and is to be
interpreted broadly, Oliver M. Elam, 4 FMSHRC 5, 6 (January 1982) , the
inclusive nature of the Act ' s coverage is not without bounds. Accordingly ,
given the facts in this case we conclude that PB-KBB ' s Houston office
during the period relevant to Paul ' s complaint was not a "mine".
It may well be , as our concurring colleague suggests , that the
exploratory shaft being designed would, even ~vhen completed , not fall
within the Mine Act's definition of a mine. We are not prepared to
premise our reasoning here on that conclusion, particularly because a
more fundamental and immediate reas on requires us to reach the conclusion
that no mine, as defined by the Act, was in existence at the time of
Paul's discharge. Put most simply - no mine , no miner, no Mine Act
coverage.
In this regard, PB-KBB's Houston office contained equipment and
other property which was used in producing only a preliminary engineering
design for the construction of a shaft and tunnels for storing nuclear
waste. The design never left the drawing board . It was never implemented.

i/

Section 105(c)(3), 30 U.S.C . § 81S(c), provides in part:
Within 90 days of the receipt of a complaint ••• the
Secretary shall notify, in writing , the miner , applicant for
employment, or representative of miners of his determination
whether a violation has occurred. If t he Secreta ry, upon
investigation, determines that the provisions of this subsec t ion have not been viola t ed , the complinant shall have the
right, within 30 days of notice of the Secretary 's determination , t o file an action in his own behalf before the Commission ••••

t787

Indeed, a site at which to construct the shaft was not selected, and
even if a site had been chosen, PB-KBB was barred by contract from
participating in construction of the facility. Moreover, the work of
Paul in drafting a preliminary engineering design for the experimental
nuclear storage facility clearly is not the type of activity that
Congress intended to be regulated by the Mine Act. See Senate Subcommittee on Labor, Committee on Human Resources, 95th Cong. , 2d Sess.,
Legislative History of the Federal Mine Safety and Health Act of 1977
(1978) ("Legis. Hist.") at 1316 .
In sum, the facilities and equipment of the subject engineering
firm designing a storage facility for nuclear waste are not entities "in
use in connection with mining activities." Legis. Hist., id. The
design work that was performed by Paul at PB- KBB ' s Houston office on an
exploratory project is simply too far removed from what reasonably can
be regarded as mining activity in order to qualify for Mine Act coverage.
Accordingly, we hold that Paul was not working in a "mine" as that
word is defined in section 3(h)(l) and , consequently, that he was not a
"miner" as that word is defined by section 3(g) of the Mine Act . Paul's
discrimination complaint fails for lack of jurisdiction. The judge ' s
decision is reversed and the complaint is dismissed. il

&~.£~~
Richard V. Backley,
Acti~

~~
L. Clair Nelson, Commissioner

11

Pursuant to section 113(c) of the Mine Act , 30 U. S.C. § 823(c), we
have designated ourselves as a panel of three members to exercise the
powers of the Commission.

1.'788

Lastowka, Commissioner, concurring:
I agree with my colleagues that the judge erred in denying respondent's
motion to dismiss. I believe, however, that they err by basing their
dismissal on too broad a basis. I would limit dismissal to the most
narrow, fundamental ground available and leave for a case in which it is
squarely raised consideration of the novel question that they prematurely
address.
If I read my cdlleagues' opinion correctly, they are not as concerned with the type of facility being designed as they are with the
fact that the facility was in the "design stage." My emphasis is
precisely the opposite and I need only quote from complainant Paul's
brief to demonstrate why he has no claim under the Mine Act. He states:
These exploratory shafts were designed for the
immediate purpose of allowing scientific tests
of the suitability of salt deposits as a medium
for storage of highly radioactive nuclear waste,
with the ultimate purpose being utilization as
a repository for such waste. The exploratory
shafts were to be from 2200 feet to 3000 feet
in depth, with tunnels and various underground
workshops. Following the testing phase, the
selected site was to be enlarged by the extraction of five million cubic feet of salt over a
period of several years. The extracted mineral
might be stored or sold, as there are no legal
prohibitions against the government selling its
salt.
Following enlargement, the repository would begin
to receive the nuclear waste, utilizing underground
workers for handling and storage functions, for
approximately twenty five years or for so long as
there was a capability or a need to store such
material.
Complainant's Brief on Interlocutory Review at 3.
Does the foregoing passage describe a "mine"? The administrative
law judge believed so because complainant was working to produce a
design that "was to be used in the work of extracting minerals from
their natural deposits." Order of Administrative Law Judge at 4. Under
this same rationale, however, every construction project involving
excavation of minerals from the earth, be it construction of downtown
office buildings, subways, or tunnels would constitute "mining" subject
to the Mine Act and persons designing such projects would be "miners".
Needless to say, in enacting the Mine Act Congress evidenced no intent
to regulate these types of construction activities.

1789

In order to avoid unintended results that can flow from a literal
reading of the Mine Act's broad definition of "mine," the Commission
previously has recognized that "inherent in the determination of whether
an operation properly is classified as mining is an inquiry not only
into whether the operation performs one or more of the listed work
activities, but also into the nature of the operation performing such
activities." Oliver M. Elam, Jr. Co., 4 FMSRRC 5, 7 (January 1982)
(emphasis in original). Compare Elam with Alexander Bros., Inc.,
4 FMSHRC 541 (April 1982).

An examination of the nature of the operation described by complainant,
i.e., the construction of a nuclear waste storage facility for the U.S.
Department of Energy, compels the conclusion that a "mine" within the
meaning of the Mine Act is not and will not be present. It may very
well be that various types of underground excavation and tunneling
projects pose safety concerns similar to those encountered in underground mining. For this reason safe engineering and design practice
would dictate consideration of pertinent federal mine safety and health
regulations. In fact, this was required by the contract under which
complainant was working . Nevertheless, the mandatory federal safety
standards governing such underground construction activities most likely
would be those promulgated pursuant to the more broadly applicable
Occupational Safety and Health Act of 1970, 29 U.S.C. § 651 ~~· ·
rather than the Mine Act. See,~·· 29 C.F.R. SubpartS, § 1926.800,
Tunnels and shafts.
Because the project on which complainant was performing .design work
would not, when and if brought to fruition, be subject to the Mine Act,
on that basis alone 1 rest my conclusion that Paul's complaint uncar the
Mine Act must be dismissed. As my colleagues state, "no mine, no miner,
no Mine Act coverage." Slip. op. at 4.
Raving stated the basis of my conclusion, I will briefly explain
why I am troubled by that of my colleagues. They apparently attach
controlling weight to the fact that the project at issue was in ,.._nly a
preliminary design stage with no actual construction having yet been
undertaken. l/ It may very well be that because at such a preliminary
1/
This consideration apparently also was controlling in the view of
MSHA. In advising complainant of its refusal to investigate his complaint,
it was explained:
•••• MSHA has no authority in this case to regulate
the design stage of facility construction. MSHA's
regulatory authority with respect to the planned
exploratory shafts would commence, if at all, with
actual physical construction. Accordingly, even if
the firm did order you to design a facility or
structure in such a way that the facility or
structure would not comply with MSHA standards,
this does not constitute a violation of those
standards or the Mine Act.
Letter from Associate Solicitor for Mine Safety and Health to complainant,
November 24, 1982.

1'/~jO

stage the .products or operations of a mine are not yet entering or
affecting commerce, the minimal jurisdictional threshold set forth in
Section 4 of the Mine Act could not be met. 30 U.S.C. § 803. · There
are, however, several well-established countervailing considerations
to be weighed: the avowed remedial purpose of the Mine Act; the mandate
that section 105(c)'s protections against retaliation for safety-related
activities be broadly construed; and the fact that section 105(c)'s
proscriptions apply to "persons", not just "operators". Given these
considerations, I am not willing, before any factual investigation by
.the Secretary of Labor or hearing before the Commission, to rule out
the possibility that a cause of action may· arise under the Mine Act when
a person alleges that he has voiced safety concerns over the design of a
structure or facility to be used in mining and further alleges that he
has been retaliated against simply because those safety concerns were
raised. That issue warrants further consideration in an appropriate
case.

~4~

~astowka
Commissioner

1'791

Distribution
Anson D. Phipps, Esq., for PB-KBB, Inc.
Attorney at Law
3200 Marquart Street
Houston, Texas
77027
Robert M. Wood, ~sq., for Dilip Paul
Attorney at Law
1310 Trailwood Village Drive
Kingwood, Texas
77339
Mr. Paul Boulon
PB-KBB, Inc.
11767 Katy Freeway, Suite 810
P.O. Box 19672
Houston, Texas 77224
Administrative Law Judge Joseph Kennedy
Federal Mine Safety and Health Review Commission
5203 Leesburg Pike, lOth Floor
Falls Church, Virginia
22041

1.'792

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W . COLF.I(X AVENUE , SUITE 400
DENVER, COLORADO

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA) ,
Petitioner

80204

November 1, 1985
CIVIL PENALTY PROCEEDING

" :

v.

Docket No . WEST 84 - 64
A.C . No. 42 - 01697 - 03520
Bear Canyon #1

CO-OP MINING COMPANY,
Respondent
DECISION
Appearances:

Robert J . Lesnick, Esq., Office of the Solicitor,
U . S. Department ·o f Labor , Denver, Colorado,
for Petitioner;
Carl E . Kingston, Esq., Co-op Mining Company,
Salt Lake City , Utah,
for Respondent.

Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, charges respondent with violating two
safety regulations promulgated under the Federal Mine Safety and
Health Act, 30 u.s.c. § 801 et ~., (the Act) .
After notice to the parties , a hearing on the merits took
place in Salt Lake City, Utah on November 15, 1984 .
The parties waived their right to file post - trial briefs.
Issues
The issues are what penalties are appropriate for the
violations .
Stipulation
At the commencement of the hearing the parties stipulated
that the company's size was 196 , 112 production tons and the
mine ' s size was 86 , 905 production tons . Further , the parties
agreed that there was no contest as to the violation. In
addition , coverage under the Act was admitted (Tr . 4> •

.. .•,l'l4

.l I , ) ·.

Citation 2336728
This citation alleges respondent violated 30 C.F.R. § 75.512
which provides:
§ 75 . 512 Electric equipment; examination, testing
and maintenance.

[Statutory Provision)
All electric equipment shall be frequently examined ,
tested, and properly maintained by a qualified person to
assure safe operating conditions. When a potentially
dangerous condition is found on electric equipment, such
equipment shall be removed from service until such
condition is corrected . A record of such examinations
shall be kept and made available to an authorized representative of the Secretary and to the miners in such
mine.
Summary of the Evidence
John R. Turner, a MSHA inspector experienced in mining,
initially inspected Bear Creek Canyon on October 5 , 1982 . On
that occasion he issued a citation . He again inspected
respondent on November 15, 1983. He then issued Citation
2336728 under Section l04(d) of the Act. The citation was almost
identical to the one issued in the previous year (Tr. 18-22).
The instant citation was issued because Kevin Peterson, the
section boss, could not produce the book documenting the electrical inspections. Such examinations must be made and recerded
weekly but there was no record of such inspections for a period
of three months (Tr. 21, 22).
The company had a number of books to log inspections .
was the only book that was missing (Tr. 26, 27>.

This

The inspector did not check any of the electrical equipment
itself. In addition, he was not aware of any fatality or inj~ry
at respondent's mine (Tr. 28, 29).
The hazard here involves electrical equipment, one of the
top three causes of underground fatalities (Tr . 23). The
violative condition was abated within 24 hours by an inspection
of all of the electrical equipment <Tr. 25 , 31-32).
The company manager , Bill Stoddard, testified that Davies
Clark inspected the electrical equipment for the company . Clark
had custody and control of the inspection book from August to
November 1983 (Tr. 48- 50) . Normally the book would be in a metal
desk with all other such books (Tr. 51).

1'185

Davies quit on November 4, 1983 , just prior to the instant
After an extensive search the book could not be
located <Tr. 51- 54) .
inspection~

In January 1984 , the book was found under other documents in
a filing cabinet (Tr . 56 - 58) .
Stoddard testified that Davies had
previously bragged he would play " tricks" on the company's
management (Tr. 59) .
The inspection book itself indicated that no inspections
were recorded for 5 of the 14 weeks encompassed by the book (Tr.
62- 76; Exhibit Rl) . Stoddard stated that possibly these entries
were not made every week because the State of Utah had closed the
mine <Tr. 68).
Discussion
The stipulation of the parties and the facts clearly
establish that the respondent violated § 75.512. The citation
should be affirmed . The facts adduced by respondent address the
appropriateness of a civil penalty , discussed infra .
Citation 2337193
This citation alleges respondent violated 30 C.F . R . § 40 . 4 ,
which provides:
§

40.4

Posting at mine .

A copy of the information provided the operator
pursuant to § 40 . 3 of this part shall be posted upon
receipt by the operator on the mine bulletin board
and maintained in a current status.
Summary of the Evidence
Robert L. Baker , an MSHA inspector experienced in mining,
v i sited respondent ' s Bear Canyon No. 1 mine on December 8, 1983
(Tr . 6 , 7) .
The company was cited for failing to post the names and
addresses of the representat i ves of the miners on the company
bulletin board . In the previous week the inspector had discussed
this condition with company officials (Tr. 7 , 8) .
The company manager, Bil l Stoddard , h ad been g i ven until 8
a . m. on the following day to abate this v i olat i on. The fol l owing
day the violat i on was unabated and the inspector issued Citation
233 7193 .
Bil l Stoddard , respondent's manager, was familiar with th i s
c i tation (Tr. 41 , 42) .

1 '"!I n,JtJc

}

The company had rebuilt its bulletin board and on the day of
the inspection it was locked. Stoddard agreed to post the
necessary information on the board the following morning but he
was called out of town. Hence, he was noi present when the inspector issued the Secretary's 104(a) citation (Tr. 42, 47).
The 20 to 30 miners at the mine site are represented by Ron
Mattingly who also lives on the mine property. About eighty
percent of the miners also live on company property. The workers
know Mattingly, where he lives and they also know he has a mine
phone in his home (Tr. 45, 46).
Ron Mattingly confirmed Stoddard's testimony (Tr. 80-99).
Further, Mattingly felt that t~e only time any problems might
arise when a miner was attempting to contact him was when he
would not be available (Tr. 83).
Discussion
The admission of liability and the facts establish that
respondent violated § 40.4.
The evidence adduced by respondent seeks to mitigate the
proposed civil ·penalties, discussed infra.
Civil Penalties
The Secretary's proposed civil penalties are $650,
(electrical inspection book), and $180 (failure to post information).
In his proposed special assessment (for the lack of an
electrical book) the Secretary believed that no weekly
inspections were being performed at the mine. In addition, he
considered that the mine's management was negligent since it was
their duty to take appropriate action to remedy this violative
condition.
The record here does not support the Secretary's conclusion
that no electrical inspections were recorded at the mine for a
period of three months. To the contrary, inspections were
recorded for August 18, August 26, September 1, September 15,
September 28, October 6, October 20 and November 4, 1983 (Exhibit
Rl). While the inspections were not precisely as required by the
regulation they were, nevertheless, duly recorded.
In its defense the operator sought to establish that the
inspections were not weekly as required by S 75.512 because the
mine had, from time to time, been closed by the State of Utah.
Respondent failed to offer sufficient facts to prove this
defense.

17U7

In connection with respondent's failure to post certain
information on its bulletin board the Secretary states that his
usual penalty would be $20. But he claims that $180, as proposed, is minimal particularly since it involved respondent's
failure to abate (Tr. 101-103).
The Secretary's proposed penalties are not binding on the ·
Commission. Sellersburg Stone Company v. FMSHRC, 736 F'.2d 1147.
Congress mandated the criteria in 30 U.S.C. § 820(i). It
provides, in part, as follows:
(i) The Co~nission shall have authority to assess all
civil penalties provided in this Act. In assessing civil
monetary penalties, the Commission shall consider the
·
operator's history of previous violations, the appropriateness of such penalty to the size of the business of .
the operator charged, whether the operator was negli~ .
gent, the effect on the operator's ability to continue
in business, the gravity of the violation, and the ~emon­
strated good faith of the person charged in attempting . to ·
achieve rapid compliance after notification of a
violation.
In considering the above factors it appears that respohdent
has a relatively adverse history of 20 violations from December
8, 1981 to December 7, 1983 (Tr. 33, 34; Exhibit Pl). The
stipulation establishes that respondent is a small operator.
Further, assessment of a penalty here should not affect the
operator's ability to continue in business. Respondent was
negligent in both instances as it should have rectified these
violative conditions. Respondent's statutory good faith was
established by abating the electrical violation. However, no
such good faith should be allowed for the posting violation.
On balance, I deem that penalties of $300 and $75 are appropriate for these citations.
Conclusions of Law
Based on the entire record and the factual findings made in
the narrative portions of this decision the following conclusions
of law are entered:
1.

The Commission has jurisdiction to decide this case.

2. The citations should be affirmed and civil penalties
should be assessed for the violation of 30 C.F.R. § 75.512 and 30
C.F.R. § 40.4.

1798

ORDER
Based on the foregoing findings of facts and conclusions of
law I enter the following order:
1. Citation 2336728 is affirmed and a penalty of $300 is
assessed.
2. Citation 2337193 is affirmed and a penalty of $75 is
assessed.
3. Respondent is ordered to pay the sum of $375 within 40
days of the date of this decision.

~J~

;John J.
Adminis

ris
ive Law Judge

Distribution:
Robert J. Lesnick, Esq., Office of the Solicitor , U.S. Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver, CO
80294 (Certified Mail)
Carl E. Kingston, Esq., Co-op Mining Company, 53 West Angelo
Avenue, P.O. Box 15809, Salt Lake City, UT 84115 (Certified
Mail)

/blc

.·

1'799

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

November 4, 1985

..
v.
...
DOUBLED & T COAL CO., INC., •
:
AND
LITTLE ROBIN COAL CO., INC., .•
.
WAYNE R. HOWARD,
Complainant

DISCRIMINATION PROCEEDING
Docket No. WEVA 85-48-D
MSHA CASE NO. CD 85-1

I

Respondents

Hickory Lick Run No. 1 Mine

•

DECISION
Appearances:

Before:

..

Wayne R. Howard, Mill Creek, West Virginia,
pro se: ·
J. Fred Queen, Esq., Elkins, West Virginia,
for Respondents

Judge Melick

This case is before me upon the complaint of Wayne R.
Howard, pursuant to section 105(c)(3) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 ~seq., the
"Act" alleging that he was discharged by Double D & T Coal
company, Inc., <D & T> on July 8, 1984, in .violation of
section lOS(c)(l) of the Act.
In order for the complainant to establish a prima facie
violation of section 105(c)(l) of the Act, he must prove by a
preponderance of the evidence that he engaged in an activity
lsection lOS(c)(l) of the Act provides in part as follows: "No
person shall discharge or in any manner discriminate against
or cause to be discharged or cause discrimination against or
otherwise interfere with the exercise of the statutory rights
of any miner • • • in any coal or other mine subject to this
Act because such miner • • • has filed or made a complaint ·
under or related to this Act, including a complaint notify~ng
the operator or the operator's agent • • • of an alleged
danger or safety or health violation in a coal or other mine
• • • or because of the exercise by such miner • • • on
behalf of himself or others of any statutory right afforded
by this Act."

1800

protected by that section and that his discharge was motivated in any part by that protected activity. Secretary ex
rel David Pasula v. Consolidation Coal Company, 2 FMSHRC 2786
<1980), rev'd on other grounds sub nom. Consolidation Coal
Company v. Marshall, 663 F.2d 1211 (3rd Cir. 1981). See also
Boitch ·v. FMSHRC, 719 F.2d 194 (6th Cir. 1983), and NLRB v.
Transportation Management corporation, 462 u.s. 393 (1983),
affirming burden of proof allocations similar to those in the
Pasula case.
In. this case Mr. Howard asserts that he complained to
D & T president and part owner Robert Thompson upon his
discov~ry that someone had inserted the power cable to the
roof bolter he was operating into a "tagged out" and defective circuit breaker. This complaint was made on the completion of Howard's shift 6n July 5, 1984. There is no dispute
that the power cable was in fact connected to a defective
circuit breaker that had been tagged out of service by
electrician Charles Cogar. It is further undisputed that
operating the roof bolter under that condition constituted a
serious threat to the life of the roof bolter operator, ln
this case Mr. Howard.
At the end of his shift on July 5, Mr. Howard saw that
the roof bolter he had been operating was connected to the
defective circuit breaker. Howard was admittedly agitated
because his father had only a few days before suffered severe
electrical shock and burns at this mine while "trouble- .
shooting" a power box in which the circuit breakers had
similarly been "jumpered out". Howard went immediately to
the office trailer and confronted Thompson, another part
owner John Dotson, and Foreman Kyle Anderson.- Howard told .
them that they "hadn't learned anything," apparently in
reference to his father's accident and stated that he would
not operate the roof bolter until it was fixed. I construe
these statements to be protected safety complaints under the
Act. fn 1, supra.
· on the next day, July 6, 1984, Howard was not asked to
operate the roof bolter and was told to perform other work.
The circuit breaker had apparently not been repaired but the
roof bolter was neither needed nor used that day. On the
following day, July 7, 1984, Howard asked for and was given·
the day off to visit his father recovering from his injurias
in a Pittsburgh hospital. Upon his return that evening,
Howard was given a "cut off" or unemployment slip indicating
that he was laid off. Cecil Dotson, the third part owner
indicated to Howard that the lay-off was just tempora~y and

1801

that he would be recalled as soon possible. Howard subsequently returned several times seeking reemployment but was
turned down and has never returned to work with either D & T
or its successor, Little Robin coal Company, Inc., (Little
Robin>.
Double D & T president and stockholder, Robert Thompson
acknowledged the meeting on July 5 at which Mr. Howard
reported his safety complaint . Thompson had just that day
purchased the part necessary f or r epairing the circuit
breaker and intended to have t he breaker repaired that
evening or the next day. Thompson testified at hearings on
August 27, 1985, that Cecil Dotson unilaterally decided that
Mr. Howard .would be laid-off and that he, Thompson had
nothing to do with that decision. According to this testimony Cecil Dotson was solely responsible for miners on that
shift. Thompson further testi f ied that another employee,
Dusty Carpenter, was also laid-off the same day as Howard and
that additional employees were laid-off the following week.
All of the lay-offs were the res ult of low production.
At continued hearings on October 8, 1985, Thompson
acknowledged that he controlled the financing of D & T and
conceded, contrary to his previous testimony, that it was
therefore his decision as to who would be laid-off. He
further testified that he had discussed the possiblity of
lay-offs with Cecil Dotson several weeks before Howard's
lay-off because of low production, poor quality coal and
continued financial losses. Thompson also acknowledged that
the final decision to discharge Howard was _made on the day of
his actual discharge, two days after Howard's protected
safety complaint about the defective circuit breaker.
Thompson testified at the continued hearings that in deciding
to lay-off Howard he considered that Howard had been missing
a lot of work and showed up an average of only 3 days a week.
This evidence is not disputed.
Cecil Dotson also testified at the continued hearings.
At the time of Howard's lay-off D & T had purportedly been
sold to Little Robin Coal Company, Inc., (Little Robin> but
Dotson was continuing to manage the mine at the request of
Little Robin's owners. Dotson, his brother John Dotson, and
Robert Thompson, met three weeks before Howard's lay-off to ·
discuss the possiblity of laying workers off. Production was
down and they were producing "bad coal". The final decision
to specifically lay off Howard and another employee, Gary
Cockran, was not made however until right before that action
was taken. Cecil Dotson testified that he was not aw~re,

180 2

until the date of the hearing, that Mr. Howard had made the
safety complaint at issue. According to Cecil, Howard and
Cockran were selected for lay-off because they were among the
last men hired and had been hired as "extra men".
Forest Friel, the "bridge operator" at the time of
Howard's lay-off, testified that Thompson gave him the
lay-off slip for Howard and said that two other employees had
been laid-off. ' According to Friel three additional employees
were laid-off only two days later. Friel agreed that coal
production was then down because they had been running "dirty
coal" and nobody was buying it.
Within the above framework of evidence it is clear that
Mr. Howard did indeed make a protected safety complaint on
July 5, 1985 to Robert Thompson, John Dotson,· and Foreman
Kyle Anderson. It is also clear that Howard was laid-off
only two days. later--a coincidence in timing from which an
inference of ·u nlawful motivation might ordinarily be drawn.
Consideration of the totality of the evidence does not however support such an inference.
It is not disputed for example that at the time of
Howard's safety complaint Mr. Thompson had in hand the part
.needed for repair of the admittedly deficient circuit breaker
and that it was anticipated at that time that the breaker
would have been repaired the next day. It is also undisputed
that another electrical outlet was then functioning and
available at the "feed-through box" within range of the roof
bolter power cable. it is further acknowledged that the roof
bolter was not needed for work the day following Howard's
complaint and in fact was not used by anyone that day. Under
these circumstances Mr. Howard's complaint did not cause any
production delays nor interfere in any way with mining operations. Retaliation against Mr. Howard would therefore have
been unlikely. Morever since Howard did not report the
safety hazard to any federal or state agency it is unlikely
that the mine operator would have been particularly
vindictive.
The existence of a facially valid business justification for the lay-off of Mr. Howard and the fact that five
other miners were also laid-off, all within a period of a few
days gives further credence to the operator's contention tnat
it did not rely upon Mr. Howa·r d' s safety complaint in its
decision to lay · him off. In addition it is not dispute·d that
Mr. Howard had not been appearing for work on a regular basis
and had been the most recently hired employee. Thus ~hen a

JBU3

decision was made to lay off employees it was not unreasonable based solely on non-protected business grounds, to have
included Mr. Howard among the first. The undisputed testimony that the mine had been unable to sell its coal because
of poor quality and that the mine continued to suffer
financial losses underscores the business necessity for the
lay-offs.
Under the circumstances I do not find that Mr. Howard
has met his burden of proving that his lay off from D & T
and/or Little Robin Coal Company, Inc. was motivated in any
part by his protected activity. Pasula, supra. In any event
there is ample credible evidence in this case from which I
could find that Respondent's would have laid-off Howard for
nonprotected business reasons alone. Pasula, . supra. Under
the circumstances I cannot find that Mr. Horrrd was discharged in violation of section 105(c)(l) qf the Act and this
case must the~efore be dismissed.
f

Ii
\

Distribution:
Mr. wayne R. Howard, Route 1, Bo
(Certified Mail)

44, Mill Creek, WV 26280

J. Fred Queen, Esq., QBG Mini Mall, P.O. Box 2388, Elkins, WV
26241 (Certified Mail)

rbg

1804

FEDERAL MINE SAFETY AND HEALTH REVIEW CO~MISSIO.N
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FlOOR
5203 LEESBURG PIKE
FALlS CHURCI-\, VIRGINIA 22041

November 4, 1985

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petftioner,

v.

.••
•

•••
I
I

PYRO M.INING COMPANY,
Respondent

CIVIL PENALTY PROCEEDINGS
Docket No. KENT 84-236
A.C. No. 15-13881-03534
Pyro No. 9 Slope
William Station Mine

:
:

:
:

Docket No. KENT 85-25
A.C. No. lS-13920-03525

·:

Docket No. KENT 85-27
A.C. No. 15-13920-03527

.
:

.
.:
.:
:
..:
.
:

•

:
:

Docket No. KENT 85-54
A.C. No. 15-13920-03530
Docket No. KENT 85-8 8
A.C. No. 15-13920-03536
Docket No. KENT 85-113
A.C . No. 15-13920-03543
Pyro No. _9 Wheatcroft Mine
Docket No. KENT 85-52
A. C. No. 15-14492-03504

:

Palco Mine
AMENDED DECISION
Appearances:

Before:

Thomas A. Grooms, Esq., Office of the
Solicitor, u.s. Department of Labor, Nashville,
Tennessee, on behalf of Petitioner1
William Craft, Safety Manager, Pryo Mining
Company, Sturg-is, Kentucky, for Respondent.

Judge Melick

The decision in these cases issued October 25, 1985, is
hereby amended as follows:
The total amount of civil pen~lties to be paid
is corrected to read $7,671.

1805

Wherefore the Pyro Mining Company -is order
to pay
civil penalties of $7,671 within 30 days of this decision.

Distribution:
Thomas ' A. Grooms, Esq . , Offiee of t
Department of Labor, 280 u.s. Court
Nashville, TN 37203 (Certified Mail

Solicitor, .s.
use, 801 Broadway,

Mr. William Craft, Safety Manager,
ro Mining Company, P.O.
Box 267, Sturgis, KY 42459 (Certified Mail)
rbg

1806

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

November 6, 1985

HOBET MINING & CONS'rRUCTION
COMPANY,
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

.
.
.
.
.
.
..
0

CONTEST PROCEEDINGS

0

.

.
HOBET MINING & CONSTRUCTION ..
.
COMPANY,
v.

Docke t No . WEVA 84-113-R
Order No. 2272702; 12/22/83
Docket No. WEVA 84-114-R
Citation No. 2272703;
12/22/83
No. 21 Surface Mine
CIVIL PENALTY PROCEEDING
Docke t No. WEVA 84-209
A.C. No. 46-04670-03520
No. 21 Surface Mine

•·

Respondent : ~
DECISION
Appearances:

Deborah A. Persico, Esq., Office o~ the
Solicitor, u.s. Department of ' Labor, Arlington,
Virginia, for the Secretary of Labor; Laura E.
Beverage, Esq., Jackson, . Kelly, Holt & O'Farrell,
Charleston, West Virginia, for Hobet Mining and
Construction Co.

Before:

Judge Broderick
STATEMENT OF THE CASE

On De cember 22, 1983, Federal coal Mine Inspector James E.
Davis issued an order of withdrawal to Hobe t Mining & Construction Company (Bobet) under secti on 107(a) of the Federal
Mine Safety and Health Act of 1977 (the Act), and a citation
under section 104(a) of the Act charging a significant and

substantial violation of 30 C.F.R. § 77.1303(h). The order
and citation were issued as a result of an investigation of a
blasting accident on December 19, 1983 in which a miner was
seriously injured. Both the order and the citation charged
that:
·
•.•• a practice prevailed of the blasting crew
being permitted to position themselves in the open
blasting area and not under suitable blasting
shelters to protect the miners endangered from
flyrock. Also, the blasting area from which the
blasting was detonated, . ranged in .distances from
approxtmately 700 to 1115 feet from the material
to be blasted and on numerous occasions the flyrock extended to the area where the blast was
detonated and beyond.
The order prohibited all blasting operations in the Numbers 2
and 4 pits. The order ~as modified 3-1/2 hours later to
permit the resumption of blasting operations so that a new
blasting procedure could be evaluated. The order was terminated on January 10, 1984 after additional safety training for
blasting personnel was co~pleted and a new blasting procedure
was implemented.
·
Hobet filed an Application for Review of the withdrawal
order and a Notice of Contest of the citation. It denied that
it had violated 30 C.F.R. S 77.l303(h) and denied that an
·
imminent danger existed as alleged in ·the withdrawal order.
Thereafter the Secretary filed a · Petition for the Assessment
of a qivil Penalty for the alleged violation.
Purs~ant to notice, the case was heard in Charleston,
West Virginia, on May 7 · and 8 and May 23 and 24, l985. At the
commencement of the hearing I ordered the three . d6ckets
consolidated for the prupose of ·hearing and decision since
they all grew out of the same incident on December 19, 1983.

James E. Davis, Curtis Chandler, Bart B. Lay, Danny Lee
Smith, Jackie Dell Collins, and Joseph ~iedore~ testified on
behalf of the Secretary; David Pauley and James D. Ludwiczak
testified on behalf of Hobet. Both parties have filed post-hearing briefs. I have carefully considered the entire record
and the contentions of the parties, and make the following
decision •
..

FINDINGS OF FACT
Hobet is the owner and operator of a surface mine in
Boone County, West Vir~inia known as the No. 21 Surface mine.

1808

Hobet is a large operator. The subject mine employs approximately 200 persons. Its h.\.story of prior violations
98 in
the 24 months prior to the ·contested order and citation -- is
not such _that a penalty otherwise appropriate should- be
increased because of it. There is no evidence that the assessment of a civil penalty will affect Hobet's ability to
continue in business.
At the subject mine, coal was extracted from two pits
after the "overburden" and "innerburden" covering the coal
seams were removed by blasting. The No. ~pit had a 50 foot
overburden (the mountain top) which covered the 5 block coal
seam. Under that seam there was an irinerburden, 86 feet
thick, covering ' the upper stockton coal seam. Under that seam
was ten feet of innerburden covering the middle stockton seam.
As of December 19, 1983, the overburden, the 5 block coal, the
first innerburden and the upper stockton coal had been removed.
It remained to remove the 10 feet of innerburden to uncover
the middle stockton seam. The blasting to remove this
innerburden was called a "bottom shot."
HOBET'S PRACTICE IN BLASTING INNERBURDEN
Prior to December 19, 1983, Hobet blasted the
innerburden to uncover the middle stockton coal seam in
essentially the following manner: On the shift prior to the
blasting operation, the drilling crew would drill holes in the
innerburden down to the coal seam. W.hen the blasting crew .
arrived at the pit, the blasting crew foreman. would ascertain
the number of holes which had been drilled and their depth,
and inform the certified blaster. The holes generally varied
in depth. It was Hobet's practice to measure the depth of
approximately half of the holes before they were loaded. The
blaster then would proceed to the cap house to obtain the
necessary explosives and caps, and ' lay out the caps and
primers next to each hole. The blasting crew would then place
the caps and primers in each of the holes. The holes were
then loaded with ammonium nitrate (ANFO), an explosive agent.
Ordinarily, the ANFO is loaded thr6ugh a chute into each hole
from a truck with an 11 ton tank (the bulk truck). The amount
put in the hole is determined by the blaster. If the holes
are wet, the ANFO is loaded in prepackaged "wet bags" rather
than from the bulk truck -- to keep water from the explosive.
The wet bags come in various sizes -- from 15 to 50 pounds,
from 5-1/2 inches to 9 inches in diameter, and from 14 to 30
inches long. After the holes are loaded with ANFO, they are
"stenuned," that is, filled with dirt and drill cuttings -in
order to confine the explosion within the hole to the extent
possible. The wires from the caps in each hole are tied
together and to a lead wire on a roll or drum. The operators

of mobile ·equipment are then directed to move their vehicles
from the· pit area, general.l;,y by a hand signal from the
blasting crew. The lead wire is then "run out" away from the
pit to where the shot is expected to be detonated. There' was
no general rule as to the how far from ·the pit the crew should
remove its·elf before detonating the shot. It was the practice
to run out the remainder of the roll of lead wire plus an
additional complete roll. A full roll contains 500 feet of
wire. · The distance was generally determined by the blasting
crew member who was running out the wire. The average
distance from the pit to where the shot was detonated was
about 700 feet. The crew, or at least the blaster and the one
setting . off the_ shot, were generally in the open when
detonating so that they could have "eye contact" with the shot.
The mobile equipment which was moved from the pit area, was
generally in the vicinity from which the shot was detonated.
The equipment operators were never told where to place their
equipment during blasting, nor how far to remove it from the
pit area. The operators usually remained in the cabs o·f their
vehicles when the shots were detonated.
Flyrock, meani,ng rock being propelled through the air
outside of the immediate blast site, was common when bottom
shots were blasted. In the two months prior to December 19,
1983, flyrock occurred in about 90 percent of the shots. On
many occasions, it travelled in excess of 1000 feet from the
site of the blast. Most of these instances involved shots of
150 holes or more. On a few occasions flyrock was propelled
beyond the blasting crew into the woods, approximately 1400 or
1500 feet from the pit. These incidents also involved shots
of 150 holes or more .
When the crew saw flyrock coming, it was their practice
to jump or dive under the equipment parked in the. area. There
was ·no standard procedure made known to the employees as to
where they should go when flyrock was observed.
THE BLASTING ACCIDENT DECEMBER 19, 1983
On December 19, 1983, the regular blasting foreman on
the day shift, Eddie Hutton, was off. His replacement was
Danny Smith who was normally the purchasing agent for the
mine, but who had replaced the blasting foreman on other
occasions. Prior to the beginning of the shift, Smith went to
the pit and talked to the driller. He learned that there were
approximately 50 to 100 holes, varying in depth from 3-1/2
feet to 12 feet. He reported this information to the blasting
crew who loaded the holes. In fact there were 91 holes 7-7/8
inches in diameter, spaced on 14 foot centers in the shot.
The holes were loaded under the direction of the certified

1810

blaster, David Pauley. Pauley had been a blaster since early
1982 after working on the blasting
crew from December, 1979.
r
Only a few of the holes were actually measured by the
blasting crew. After the caps and primers were placed in the
holes, they were loaded with wet bags of ANFO because the bulk
truck had broken down. The bags used that day were of 2 sizes
-- one weighing 15 pounds, about 14 to 16 inches long and
5-1/2 inches .in diameter; the other weighed 40 pounds was 32
to ·33 inches long and 6-1/2 inches in diameter. The larger
bags were put in the deeper holes which were in the "back" of
the shot pit and the smaller ones in the 3-1/2 foot holes.
The holes were then "stemmed," that is, rock and dirt and
cuttings were shovelled into the holes. The strata being shot
was largely slate. The wires from the caps were tied together
and to a lead wire on a roll. the mobile equipment was
directed out of the pit area. The lead wire was run out a
distance of 500 feet (the length of the roll). The end was
then spliced to another 500 foot roll in order "to get back to
where the rest of the guys were· so we could drink coffee and
talk all together." (Tr. II, 38) The decision to go out 1000
feet was made by Bart Lay. Lay was employed as a
shooter/loader, and -had a total of about 4 or 5 months
experience on the blasting crew, 2 or 3 months in 1982, and
from about November 1983 to December 19, 1983. He was not
directed as to the distance to "run out" from the pit by the
acting foreman or the blaster • .. The mobile equipment operators
were not directed where to park ~ their vehicles during the
blast •
.The crew then told acting foreman Smith that they were
ready to shoot. Bart Lay and David Pauley stood in front .of
the endloader, out in the open. The other members of the crew
were nearby, also out in the open. The acting foreman was in
his pickup truck approximately 80 feet away. David Pauley
detonated the shot and when the crew saw flyrock, they ran
toward the equipment, trying to get between the endloader and
the rock truck which were less than 2 feet apart. Bart Lay
was struck by a piece of flyrock. ···He was approximately 1115
feet from the blasting pit. He sustained serious injuries and
is paralyzed from the chest down. He has not worked since the
injury.
REGULATORY PROVISIONS
30 C.F.R. § 77.1303{h) provides in part:
All persons shall be cleared and removed from the
blasting area unless suitable blasting shelters

1811

are provided to protect men endangered by concussion or flyrock f~om blasting.
30 ~ ~.F.R.

§

77.2Cf) defines "blasting area" as:

The area near blasting operations in which concussion or flying material can reasonably be
expected to cause injury.
ISSUES
1. Whether the conditions and practice described in the
withdrawal order existed and constituted an imminent danger?
2. Whether the evidence establishes that a practice
prevailed at Hobet of not clearing and removing all persons
from the blasting area or providing such persons with suitable
shelter?
3. If such a practice did prevail, whether the
violation was significant and substantial?
,
4.
penalty?

If a violation is found, what is the appropriate

CONCLUSIONS OF LAW
At all times pertinent to ~ these proceedings, Hobet was
subject to the provisions of the Act. I have jurisdiction
over the parties and subject matter of the proceedings.
I.

IMMINENT DANGER

Section 3(j) of the Act defires imminent danger as "the
existence of any condition or practice in a • • • ·mine which
could reasonably be expected to cause death or serious
physical harm before such condition or practice can be abated."
The contested order issued under section 107(a) of the Act
charged that "a practice prevailed··of the blasting crew being
permitted to position themselves in the open blasting area and
not under suitable blasting shelters to protect miners endangered from flyrock. Also, the blasting area from which the .
blasting was detonated, ranged in distances from approximately·
700 to 1115 feet from the material to be blasted and on
numerous occasions, the flyrock extended to the area where the
blast was detonated and beyond." The order is thus based on
an alleged violation of 30 C.F.R. § 77.1303(h) quoted above.
I conclude that if the described conditions and practices
existed, and a violation of the mandatory standard is
established, an imminently dangerous condition or practice is

1812

thereby shown. such a condition or practice if it existed
could reasonably be expect~d to cause death or serious
physical harm before it could be abated. Therefore, I will
turn to ~he question of the alleged violation.
II.

30 C.F.R. § 77. 1303(h)
A.

The Blasting Area

The critical issue in this case is whether there was a
practice at Hobet of blastinq from an open area where flyrock
could reasonably be expected to cause injury. I have found
that the blasting crew or some members of the crew were
commonly in the open and not under cover when the shot was
detonated. I have further found that flyrock was common in
the case of bottom shots. I have found that flyrock on many
occasions travelled more than 1000 feet from the site of the
blast, and that the average distance the crew withdrew from
the site of the blast was about 700 feet. Can it be concluded
from these facts that Hobet followed a practice of blasting
from an open area where flyrock could reasonably be expected
to cause injury?
Joseph Fiedorek, a mining engineer with substantial
experience in explosives, testified on behalf of MSHA that
based on prior instances involving flyrock and the fact that
the shot was being fired from in front of the open face,
flyrock distance cannot safely be predicted and the shot
should always be fired from under protective equipment. Based
on the past history of flyrock, it was Fiedorek's expert
opinion that no one should have been permitted in the open
area when the shot was fired.
James D. Ludwiczak, Presiden~ of a private .concern
involved in blasting and mining consultation, testified on
behalf of Hobet that information concerning the distance that
flyrock has travelled in the past would not in itself permit a
determination of the blasting area, but the type of shot, the
number of holes, and the blaster in charge would be important
factors. He also testified that it is important to watch a
shot being detonated.
I conclude that the evidence of many prior bottom shots ·
throwing flyrock in excess of 1000 feet establishes a blasting
area -- that is, an area in which flying material could rea- ·
sonably be expected to cause injury -- in excess of 1000 feet.
I further conclude that Hobet did not clear or remove all
persons from the blasting area before detonating shots. It is
true that the size of the shot (number of holes), and the shot
pattern may affect the size and location of the blasting area,

1813

and that these factors played some part . in determining where
the miners positioned them~elves before detonation. However,
the evidence clearly estabiishes that Hobet followed a
practice of blasting from an area where flyrock frequently
occurred.' It did not have or follow a plan which would ensure
the removal of miners from areas where flyrock could
reasonably be expected.
B.

The December 19, 1983 incident

Mr. Fiedorek was. of the opinion that in the blast of
December 19, 1983 some of the boreholes lacked adequate
stemming and that this increased the likelihood of flyrock.
He also testified that the use of ANFO cartridges 6 or 6-1/2
inches in diameter caused a void between the AFO and the walls
of the boreholes (7-7/8 inches in diameter>, and could result
in "blown out shots" and flyrock.
Mr. Ludwiczak disagreed and felt the stemming in the
holes on December 19, 1983 was adequate and the burden in the
3-1/2 foot holes was not too great. Based on the information
given him, he stated that he would expect flyrock to be
propelled about 300 ·feet from the December 19 shot. He was
not able to account for the flyrock actually travelling 1115
feet, but "guessed" that it may have resulted from a wet hole
or a crack in the strata or an upheaval of the rock. Since
the order and citation here charge a violation and danger
related to a practice, and are not limited to the December 19,
1983 incident, a resolution of the issue is important only
insofar as it may be evidence of a practice. I conclude that
some of the holes were inadequately stemmed on December 19,
1983, and that this may have caused or contributed to flyrock
being propelled 1115 feet when the shot was detonated. I also
conclude that the place from which the shot was detonated was
not chosen on the basis that it was outside the blasting area.

c.

Suitable Shelters

As I previously found, it was the practice at Hobet to
detonate shots from the open area. They were generally fired
from an area in which mobile equipment was present, but there
were no guidelines as to how the equipment might be used to
shelter the men from flyrock. I conclude that under the
circumstances suitable blasting shelter was not provided. The
fact that equipment is available to dive under when flyrock is
seen does not meet the requirement that suitable shelter be
provided.

1814

D.

The Austin Powder and Rockville Mining cases.

The case of Secretar§ v. Rockville Mining Company, Inc.,
4 FMSHRC ._ l590 (1982) (ALJ) and Secretary v. Austin Powder
Company, 5 FMSHRC 81 (1983) (ALJ) both involve alleged
violations of 30 C.F.R. § 77.1303(h) where the Respondent was
charged . with failing to remove all persons from the blasting
area. These cases involved alleged single incident violations
and . not a violative practice. Judge Koutras found as a fact
that the blaster removed himself and his crew to a safe
distance under the circumstances of the cases before him. He
further held that the fact that a crew member was in fact
struck with flyrock did not in itself show a violation. The
case before me is distinguishable in that it involves a
practice which I have found violative of the section. The
decision of the Circuit Court of Kanawa County, Hobet Mining
and Construction Company v. Walter Miller, Civil Action No.
85-C-AP-3, brought under the state of West Virginia mining
regulations, cited in Hobet's brief, relies on Austin Powder,
and is not determinative of the· issues before me.
I conclude that the evidence establishes a practice at
Hobet's mine of permitting the blasting crew to be in the
blasting area and not under suitable shelter when the shots
were detonated. I conclude that this practice was an imminent
danger and was a violation of 30 C.F.R. § 77.1303(h).
III.

CIVIL PENALTY

The violation established is a very serious one. It was
likely to and actually did ·result in serious injury to a miner.
The practice resulted from Hobet's negligence, since it was
aware or should have been aware of the violation and its
danger. Under the National Gypsum test the violation was
significant and substantial, that 1s, there was a · reasonable
likelihood that the hazard contributed to would result in
serious injury. The violation was abated promptly and in good
faith. Based on the criteria in section llO(i) of the Act, I
conclude that an appropriate penalty for the violation is
$5000.
ORDER
Based on the above findings of fact and conclusions of
law, IT IS ORDERED:
1. The Order of Withdrawal No. 2272702 issued
December 22, 1983 is AFFIRMED.

1815

2. The Citation No. 2272703 issued December 22, 1983,
is AFFIRMED as issued.
3 • .. Hobet shall within 30 days of the date of this
decision pay the sum of $5000 as a civil penalty for the
violation found herein.

~~LL-8' ~ t~-v~~~

j

James A. Broderick
Administratiave Law Judge

Distribution:
Laura E. Beverage, Esq., Jackson, Holt, Kelly & O'Farrell,
P.O. Box 553, Charleston, WV 25322 (Certified Mail)
Deborah A. Persico, Esq., u.s. Department of Labor, Office of
the Solicitor, 4015 Wilson Blvd·. , Arlington, VA 22203
(Certified Mail)
slk

1816

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGI NIA 22041

November 8, 1985

SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) I
ON BEHALF OF
DENNIS C. JONES,
Complainant

DISCRIMINATION PROCEEDING
Docket No . WEVA 85-299-D
MORG CD 85- 4
Martinka No . 1 Mine

v.
SOUTHERN OHIO COAL CO .,
Respondent
ORDER
Before:

Judge Kennedy

Inasmuch as the complaint in the captioned matter
fails to comply with Rule 42 of the Commission ' s rules , it
is ORDERED that the matter be , and hereby is, DISMISSED
unless on or before Wednesday , November 20, 1985, the
Solicitor files an appropriate
ed complaint .

Distribution:
JohnS. Chinian, Esq ., Office of the Solicitor, u.s. Department of Labor , 3535 Market St., Philadelphia , PA 19104
(Certified Mail)
Robert M. Steptoe, Jr ., Esq ., Steptoe & Johnson, Sixth
Floor, Union National Center East, P.O. Box 2190, Clarksburg, WV 26302-2190 (Certified Mail)
slk

1817

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 ~ STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

November 12, 1985

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 85-28
A. C. No. 46-03092-03569
Beckley Coal Mining Company

v•
BECKLEY COAL MINING COMPANY,
Respondent

ORDER OF DISMISSAL
Before:

Judge Merrlin

In response to an Order to Show Cause issued by this Com mission, the operator advises it paid the penalty in full.
Accordingly, it does not want a hearing. The matter appears ripe
for dismissal. However; operator's counsel is in error in asserting that its payment herein cannot be considered in any administrative forum. This payment constitutes part of its prior
history, Old Ben Coal Company, 4 IBMA 198 (June 1975), Peggs Run
Coal Co., Inc., 6 IBMA 212 (June 1976).
In light of the foregoing, this case is DISMISSED .

Paul Merlin
Chief Administrative Law Judge
Distribution:
Sheila K. Cronan, Esq., Office of the Solicitor, U. S. Department
of Labor, 4015 Wilson Boulevard, Room 1237A, Arlington, VA 22203
(Certified Mail)
Edward N. Hall, Esq., P. 0: Box 1580, Lexington, KY 40592
(Certified Mail)
Mr. Eugene Brown, P. 0. Box 145, Beckley Coal Mining Company,
Glen Daniel, WV 25844 (Certified Mail)
/g l

1818

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

November 13, 1985

.

JIMMY R. MULLI NS,
Complainant

DISCRIMINATION PROCEEDING
. Docket No. KENT 83-268-D

v.

MSHA Case No. PIKE CD-83- 08

BETH-ELKHORN COAL CORPORATION,
Respondent

No. 26 Mine

: LOCAL 14 6 8, DISTRICT 3 0,
UNITED MINE WORKERS OF ·
AMERICA, AND I NTERNATIONAL
UNION, UNITED MINE WORKERS
OF AMERICA, 1/
-Respondents
DECISION
Appearances:

Mary Bruce Cook, Esq., Hartford, Kentucky, for
Complainant;
Michael T. Heenan, Esq., Smith, Heenan & Althen,
Washington , D. c ., for Respondent Beth- Elkhorn
Coal Corporation;
Gregory Ward , Esq ., Pikeville, Kentucky, for
Respondent Local 1468, District 30, United Mine
Workers of America . ~

Before:

Judge Steffey

The Parties' Stipulations
An order was issued on June 21, 1984, in this proceeding
in which I noted that all of the questions raised by the complaint appeared to be legal in nature and that complainant had
provided sufficient documents with his complaint to support the
preparation by me of 13 proposed findings of fact which I
1/ In an order issued June 21, 1984, in this proceeding, I
noted that I would state in my final decision in this case that
the arbitrator should be eliminated as a respondent in this action. He had been named as a respondent in the complaint filed
by Mullins with MSHA under section lOS(c) (2) of the Act , but
his counsel properly excluded him as a respondent when she filed
the amended complaint. Thomas v . Consolidation Coal Co., 380
F.2d 69 (4th Cir. 1967) , cert. denied, 389 u.s . 1oo4.
~ Earl R. Pfeffer, Esq . ;-did not enter an appearance at the
hearing, but filed initial and .reply briefs on behalf of the
International Union, United Mine Workers of America.

1819

requested counsel for the parties to consider in determining
whether all issues could be decided either on the basis of my
proposed stipulations or on~the basis of modifications of my
proposed stipulations agreed upon by counsel .
Counsel for the parties thereafter participated in several
discussions and arrived at 20 proposed stipulations which were
presented to complainant's counsel for final approval, but complaifiant stated that he could not agree to some of the stipulations and requested that he be afforded a hearing at which he
could testify as to the events which resulted in his filing the
complaint in this proceeding . His request was granted and a
hearing was held on March 19, 1985, in Prestonsburg, Kentucky,
pursuant to section lOS(c} (3} , 30 u.s.c. § 815(c} (3), of the
Federal Mine Safety and Health Act of 1977.
Before any testimony was received, the parties agreed that
the issues could still be decided primarily on the basis of the
20 proposed stipulations, subject to any modifications which I
might find necessary to make in the stipulations to cause them
to conform with the testimony of the witnesses. I have carefully reviewed all of the stipulations and I find that they are
supported by the preponderance of the evidence, including the
witnesses ' testimony and the 28 exhibits which were received in
evidence by stipulation. The hearing was greatly shortened by
the parties ' efforts to .agree upon stipulations of . fact . My
job was also made easier than it would have been by Mr . Heenan's
having prepared, for each party, in advance of the hearing , a
notebook containing all 28 exhibits arranged in tabulated form .
I have made a few changes in the spelling and punctuation
in some of the stipulations either to make the language conform
with the GPO Style Manual or to make the language conform with
the facts given in the exhibits cited in support of the stipulations. The major change I have made is in Stipulation No. 14
which has been changed to quote the two options referred to in
Exhibit 19, rather than leave the erroneous impression that only
one option was given, as was the case with the language of Stipulation No. 14 as it was originally submitted by the parties.
I ·have also added references to some exhibits in some places to
increase the evidentiary support of some of the stipulations.

I did not renumber the stipulations so as to delete the
designation of "17A" given to one of the stipulations because
the parties would not have had the renumbered stipulations in
their possession when they prepared their briefs and a renumbering in my decision could create some confusion in identi~ica­
tion of a particular stipulation when and if my decision is
reviewed by the Commission. It was also necessary to delete
three lines between Stipulation No. 17A and No . 18 because
those three lines constituted surplusage which was inadvertently not stricken when the stipulations were prepared in final
form.

1820

The parties' stipulations are given· below as the primary
factual basis for my decision in this proceeding. At the end
of the stipulations, there ~ppears a discussion of complainant's objection to Stipulation No. 16. That discussion shows
why Stipulation No. 16 is supported by the preponderance of
the evidence and explains why I have rejected complainant's
objections to Stipulation No. 16.
Sti p·ula tion s
1. Beth-Elkhorn Coal Corporation is engaged in the operation of the No. 26 Mine in Pike County, Kentucky. It produces
coal which enters commerce or affects commerce and is subject
to the provisions of the Federal Mine Safety and Health Act
and the regulations promulgated thereunder.
2. Jimmy R. Mullins, the complainant in this proceeding,
has worked for Beth-Elkhorn at the No. 26 Mine since November 30, 1970. The representative of miners at the No. 26 Mine
is Local Union 1468, District 30, United Mine Workers of America.

3. Mullins was first examined for the National Study of
Coal Workers' Pneumoconiosis when a chest x ray was made on
February 28, 1974, at which time he was notified that there
was no evidence of pneumoconiosis. A second chest x ray was
made on May 9, 1980, and examination of that x ray indicated
that Mullins had a sufficient degree of pneumoconiosis to be
eligible to exercise rights under 30 C.F.R., Part 90 (Exhibits
1 through 3) •
4. Beth-Elkhorn was notified by MSHA in a letter dated
August 29, 1980, that Mullins had elected to transfer to a
less dusty area of the mine pursuant to 30 C.F.R. S 90.3 and
the letter requested Beth-Elkhorn to notify MSHA, in writing,
of the date on which the transfer was accomplished. In a
letter dated September 29, 1980, Beth-Elkhorn notified MSHA
that Mullins was working as a repairman first class on a
maintenance or nonproducing shift, and that the mine atmosphere in which he was then working did not exceed the allowable 1.0 milligram of respirable dust in which Mullins was
permitted to work. For that reason, Beth-Elkhorn elected
not to transfer Mullins, but indicated that it would begin
collecting one sample of the air in his working environment
every 90 days.
5. Mullins, on February 3, 1981, by exercising his -mine
seniority rights, rather than his Part 90 rights, obtained
the job of electrician first class on the second shift which
was a nonproducing shift. Beth-Elkhorn notified MSHA on

182.1

June 22, ' 1981, that Mullins' job as electrician did not expose
him to more than 1.0 milligram of respirable dust. BethElkhorn again notified MSHA ~·on August 31, 1981, that the mine
atmosphere in which Mullins was working as an electrician was
within the 1.0 milligram of respirable dust permitted for a
Part 90 miner.
6. MSHA sampled the atmosphere in which Mullins was
working on September 15, 1981, and thereafter notified BethElkhorn that ' he was working in a mine atmosphere having 3.0
milligrams of respirable dust and MSHA issued a citation at
that time for Beth-Elkhorn's failure to maintain the atmosphere
in which Mullins was working to 1.0 milligram or less of respirable dust. Although Beth-Elkhorn offered to transfer Mullins
to a less dusty area, he elected to waive his Part 90 right to
transfer to a less dusty area. Based on Mullins' waiver, MSHA
terminated the aforementioned citation on October 27, 1981
(Exhibit 7).
7. Nearly a year after the aforementioned citation was
terminated, Mullins, by letter of September 17, 1982, informed
MSHA that he wished to reexercise his Part 90 rights in order
to obtain the job of dispatcher on the second shift at the
No. 26 Mine. He further stated:
"If I can not obtain this
job as dispatcher, then I do not wish to re-exercise my rights
as a Part 90 miner" (Exhibit 9).
8.
By letter of September 27, 1982, Mullins informed
Beth-Elkhorn that he had written to MSHA, reexercising his
Part 90 rights (Exhibit 10).
9. By letter of November 8, 1982, MSHA informed BethElkhorn that Mullins had exercised his option "to work in a
low dust area", and that "by the 21st calendar day after receipt of this notification, the miner [Mullins] must be working in a~ environment which meets the [1.0] respirable dust
standard" (Exhibit 11).
10. In addition to reexercising his Part 90 option,
Mullins had also bid on the job of dispatcher pursuant to
the procedures established under article XVII of the National
Bituminous Coal Wage Agreement of 1981 (NBCWA~ Exhibit 27).
Another miner at the No. 26 Mine, Norman Caudill, who had a
mine seniority date of October 17, 1967, also bid on the dispatcher's job (Exhibits 12 and 18).
11. Despite the fact that Mullins did not have the greatest amount of mine seniority of any bidder for the dispatcher's
job, he was awarded the job on the basis of superseniority

1822

pursuant· to article XVII, section (i), paragraph (10), 3/ of
the NBCWA, which provides for the one-time exercise of superseniority by production cr~w members who have received a letter from the u. s . Department of Labor pursuant to Part 90 of
Title 30 of the Code of Federal Regulations (Exhibits 18,
p • 15 , and 2 7 ) •
12. Caudill thereafter filed a grievance stating that he
was-the senior qualified bidder for the dispatcher ' s job and
challenging ·the award of the dispatcher's job to Mullins (Exhibit 17).
13. The grievance filed by Caudill proceeded to arbitration.
In an award issued April 15, 1983, Arbitrator Samuel
Spencer Stone upheld the grievance.
The arbitrator ruled that
Mullins was not eligible for superseniority pursuant to article XVII, section (i), paragraph (10), of the NBCWA, since
Mullins had not been employed on a "production crew" at the
time he bid on the dispatcher's job, as required by that provision.
The arbitrator , therefore, ordered Beth-Elkhorn to
award the job of dispatcher on the second shift to Norman
Caudill (Exhibit 18).
14 . On April 29 , 1983 , a meeting was held between Mullins and representatives of Beth- Elkhorn and the union.
Mullins was informed that the company would comply with the
arbitrator's ruling by awarding the dispatcher ' s job to
Caudill, and that Mullins had "two options and they are:
(1)
go back to the electrician's job or (2) go to a repairman's
job. Our understanding is that if you go back to the electrician's job then you waive your rights as a Part 90 miner"
{Exhibit 19).

3/ (10) If the job which is posted involves work in a "less
dusty area" of the mine (dust concentrations of less than
one milligram per cubic meter), the provisions of this
Article shall not apply if one of the bidders is an Employee
who is not working in a "less dusty area " and who has received a letter from the u.s. Department of Health and Human
Services informing him that he has contracted black lung
disease and that he has the option to transfer to a less
dusty area of the mine.
In such event, the job in the less
dusty area must be awarded to the letterholder on any production crew who has the gre~test mine senio~ity. Having
once exercsied his option , the letterholder shall thereafter
be subject to all provisions of this Article pertaining to
seniority and job bidding. This section is not intended to
limit in any way or infringe upon the transfer rights which
letterholders may otherwise be entitled to under the Act.

1823

15. The repairman's job offered to Mullins was on the
same shift, carried the same hourly rate of pay, and Respondent Beth-Elkhorn is of the opinion and belief that this job
complied with the 1.0 dust standard (Exhibit 20).
16. The repairman's job was also classified as an "inside" job and was regularly scheduled to pay the employee holding the job for 8 hours per shift, pursuant to article IV(b) (1)
of the NBCWA (Exhibits 20 and 27).
17. Mullins declined the offer of the repairman's job
and elected to return to the electrician's job he had formerly occupied (Exhibit 20). The reason that Mullins declined
the repairman's job is that he is of the opinion and belief
that it was not just a shop job. He further is of the opinion
and belief that the job involved working 25 percent of the
time in the shop and 75 percent of the time in the mine and
that the working conditions associated with the repairman's
job expose him to a dust concentration above the 1.0 limitation. Mullins is also of the opinion and belief that the man
[Charlie Noble] who accepted the job of repairman works inside the mine for 90 percent of the time (Tr. 70~ 116).
17A. In offering Mullins a repairman's job on a non-coalproducing shift, the company was offering a job which ~n its
opinion and belief met the Part 90 dust standard and it was
prepared to monitor complainant's dust exposure level as required by 30 C.F.R. §§ 90.100 and 90.208, had he accepted the
repairman's job.
18. On May 4, 1983, Mullins filed a complaint with MSHA
in Docket No. PIKE CD-83-08, against Bill Looney, UMWA District 30 Field Representative. Mullins alleged in his cornplaint that UMWA had discriminated against him in violation
of section lOS(c) (1) of the Act by preventing him from exercising his Part 90 rights to obtain the job of dispatcher
with the result that he had been forced to return to the job
of electrician which exposed him to a mine atmosphere having
a concentration of 3 milligrams of respirable dust, instead
of allowing him to retain the job of dispatcher which did not
expose him to more than l milligram of respirable dust permitted by section 90.3(a) of the Department of Labor's Regulations. Mullins thereafter amended his complaint filed with
MSHA on May 9, 1983, and on May 12, 1983, to name BethElkhorn and Arbitrator Samuel Spencer Stone, respectively,
as respondents on the ground that they had participated,
along with UMWA, in discriminating against him in violati9n
of section 105(c) (1) of the Act.
19. Mullins received a letter from Ronald J. Schell,
Chief of MSHA's Office of Technical compliance and Investigation, dated July 11, 1983, stating that MSHA's investigation

1824

of his complaint had resulted in a finding that no violation of
section 105(c) (1) had occur~ed.
20. On July 27, 1983, Mullins filed, without benefit of
counsel, a letter with the Commission in which he stated that
he was appealing MSHA's finding in the letter of July 11,
1983, that no violation of section 105(c) (1) had occurred when
UMWA obtained an arbitration decision awarding Caudill the job
of dispatche-r and requiring Mullins to return to the job of
electrician, thereby exposing him to a mine atmosphere of 3
milligrams of respirable dust in violation of his rights as a
Part 9~ miner to be exposed to no more than 1 milligram of
respirable dust (Prose complaint).
The Parties' Briefs
At the conclusion of the hearing, dates were set for the
filing of initial and reply briefs. Subsequently I granted
two requests for extensions of time for the filing of briefs.
The briefs were received over a relatively long period of· time
because counsel for District 30 filed his initial brief 1 day
before the date originally set for the filing of briefs. The
other parties timely filed their briefs within the deadlines
fixed in the extensions of time. Counsel for District 30
filed his initial and reply briefs on May 6, 1985, and July 24,
1985, respectively. Counsel for Beth-Elkhorn filed their initial and reply briefs on June 25, '1985, and July 25, 1985,
·
respectively. Counsel for the International Union filed his
initial and reply briefs on July 11 and 24, 1985, respectively.
Counsel for complainant filed her initial brief on July 15,
1985, and did not elect to file a reply brief.
Issues
All of the parties' briefs contain headings to highlight
the arguments ~hich are made, but only the International
Union's and complainant's briefs specifically articulate the
issues which they believe have been raised in this proceeding.
Since this will be a lengthy decision, I shall hereinafter
abbreviate the names of the parties as follows:
Complainant
will be called by his actual name of "Mullins". Respondent
District 30 will be referred to as "D30".
Respondent International Union will be referred to as "UMWA". Beth-Elkhorn
will be referred to as "B-E".
UMWA's initial brief (p. 2) gives the issues as follows:
(1) When Mr. Mullins invoked the superseniority provision of the 1981 NBCWA, was he engaging in the protected activity of exercising his Part 90 rights? This issue is discussed on pages 32-36 below.

1825

(2) ·oo the limited job-bidding rights provided to letterholders under article XVII(i) (10) of the 1981 NBCWA interfere
with the Part 90 rights of nonproduction coal miners? This
issue is discussed on pages 36-43 below.
Mullins' brief (pp. iv and v) poses seven additional issues as follows:
· (3) Is Mullins precluded from exercising his Part 90
status to obtain the job of dispatcher because of his having
waived his Part 90 rights in order to retain the job of electrician first class when he was first advised that the atmosphere in his working environment was 3 milligrams of respirable
dust per cubic meter of air? This issue is discussed on pages
17-22 below.
(4) Is Mullins precluded from exerc1s1ng his Part 90
rights to obtain the job of dispatcher simply because that
job happened to be a choice job which pays more than the job
of electrician which he held at the time he first exercised his
Part 90 rights? This issue is discussed on pages 22-23 below.
(5) Since section lOl(a) (7) of the Act and section
90.102(a) of the Regulations provide that a miner transferred
to a less dusty area "shall continue to receive compensation
for such work at no less than the regular rate of pay for
miners in the classification such miner held immediately prior
to his transfer", did B-E comply with the spirit of the Act
when it offered Mullins a job in a less dusty area which
would have required him to take a reduction in pay even
though the pay cut would result from a reduction in working
hours rather than in the "rate of pay"? This issue is discussed on pages 9-17 below.
(6) Inasmuch as section 90.3(e) of the Regulations permits a miner to exercise his transfer rights as many times as
his working conditions warrant exercise of such rights, should
article XVII(i) (10) of the NBCWA be declared null and void because of its provisions that only a miner on a production
shift may exercise superseniority? This issue is discussed
on pages 26-27 below.
(7) Did UMWA discriminate against Mullins in violation
of section lOS(c) (1) of the Act by insisting that B-E's awarding of the dispatcher's job to Mullins because of the exercise
of his Part 90 rights be made the subject of an arbitration
action which resulted in Mullins' being required to give .up
his job of dispatcher because of the arbitrator's ruling that
Mullins could not exercise his Part 90 rights in view of the
fact that Mullins was working on a maintenance or nonproducing
shift, rather than on a production shift? This issue is discussed on pages 27-32 below.

1.8~6

(8) bid B-E discriminate against Mullins in violation of
section 105(c) (1) of the Act by complying with the arbitrator's
decision instead of insisting that it was precluded by the
provisions of section lOl(a) (7) of the Act and Part 90 of the
Regulations from complying with the arbitrator's decision?
This issue is discussed on pages 50-55 below.
(9) May UMWA be made a respondent in a · discrimination
case-filed pursuant to section 105{c) {3) of the Act when the
groundwork is ·p roperly laid by naming UMWA as a respondent in
the complaint filed by a miner under section lOS{c) {2) of the
Act and when it is considered that UMWA comes within the definition of a "person" as that term is defined in section 3(f)
of the Act and in view of the fact that UMWA may properly be
assessed a civil penalty for a violation of section 105{c) {1)
of the Act because UMWA comes within the definition of an
"operator" of a coal mine because of its having reserved the
right in the NBCWA to perform services as an independent contractor pursuant to section 3(d) of the Act? [Note: I have
modified the wording of the last issue to conform with the
position which is implicit in the arguments made by Mullins
on pages 9 and 10 of his initial brief to the effect that
UMWA should really be considered to be an "operator" of a
coal mine.] This issue is discussed on pages 23-26 below.
The Issue of Whether Mullins Was Offered a Job in No More Than
1.0 M1ll1gram of Respirable Dust Wh1ch Would Have Pa1d Him Less
Than H1s Electric1an's Job
As indicated above under the heading of "The Parties'
Stipulations", I believe that the first issue which should be
considered in my decision is the question of whether B-E
actually offered to transfer Mullins to a surface or "outside" job which would pay him less than the underground or
"inside" electrician's job which he was holding prior to B-E's
offer to transfer him. The job offered was a repairman's job
working out of the shop which was located on the surface of
the mine. Surface jobs normally pay for only 7-1/4 hours per
shift pursuant to article IV(b) (2) of the NBCWA, whereas underground or "inside" jobs pay for 8 hours per shift pursuant
to article IV(b) (1) of the NBCWA (Exh. 27) • . Stipulation No.
16 states that the repairman's job offered to Mullins was an
inside job which would have paid the employee holding the job
for 8 hours per shift.
As I shall hereinafter demonstrate from the record, I
believe that Mullins knew that he was being offered a job
which did pay for 8 hours of work per shift and I find that
the issue pertaining to Mullins' claim that he was offered a
job which would pay him less than the electrician's job which

he held when it was found that he was being exposed to more
than 1.0 milligram of respirable dust is an issue which cannot
be raised in this proce~ding when that question is considered
in light of the preponderance of the evidence.
·
When he testified at ~he hearing, Mullins emphasized that
the "law" [section lOl(a) (7) of the Act and section 90.103(b)
of the Regulations) refers to the "rate of pay", rather than
to the total pay earned per shift. For that reason, he claimed
that since the repairman's job on the surface presumably paid
for only 7-1/4 hours per shift, as opposed to the 8 hours per
shift paid by his electrician's job, he would lose money on a
daily basis even if B-E continued to pay him at the same "rate
of pay" after the transfer which he was receiving before B-E
made the offer to transfer (Tr. 53; 72).
I believe that B-E's management is· aware of the fact that
it cannot offer a job to a Part 90 miner in no more than 1.0
milligram of dust which pays on a daily basis less than the
amount the miner was making on the job from which he is transferred pursuant to section 90.103(b) of the Regulations {Tr.
164}. Mullins' brief {pp. 2-3} relies upon interpretations of
the pay provisions set forth in section 203(b) of the Act by
the courts in ~iggins v. Marshall, 584 F.2d 1035 {D.C. Cir. 1978),
and Matala v . Consolidatio.n Coal Co., 647 F.2d 427 (4th Cir.
1981}, but the explanatory d1scussion in MSHA's rulemaking
proceeding explains that:
This new rule is an improved ·mandatory health program promulgated under section 101 of the Act and
as such supersedes provisions contained in section
203{b). Neither the Higgins nor Matala holdings
are applicable to the pay provisions specified
under this new Part 90 as the issue. in both of
those cases involves the statutory interpretation
of section 203(b) of the Act.
45 Fed. Reg. 80767 (1980).
MSHA's rulemaking comments on page 80767 also refer to
the legislative history and quote language from the Conference
Committee Report to the effect that Congress anticipated that
miners transferred because of evidence of pneumoconiosis
would suffer no "immediate financial disadvantage" as a result of the transfer. Obviously, a reduction in working hours,
even if the "rate of pay" remained the same as the miner was
receiving prior to the transfer, would result in an "immediate
financial disadvantage" and would be in conflict with the clear
intent expressed by Congress when MSHA was authorized to issue
improved mandatory standards pursuant to section lOl(a) {7} of
the Act.

1828

Mullins testified that he disagrees with Stipulation No.
16 and with Exhibits 19 and 20 which are ·r elied upon in support of the allegation in that stipulation that Mullins was
offered a repairman's job paying for 8 hours per shift when
the dispatcher's job was awarded to Caudill by the arbitrator
(Tr . 60). Stipulation No. 16, as indicated above, states that
Mullins was offered an inside job which would have paid him
for 8 hours of work per shift. The parties rely on Exhibit
19 to support the allegation that the repairman's job was one
which would have paid Mullins for working 8 hours per shift,
whereas Mullins has always contended that the repairman's job
offered to him was located in the shop where equipment is repaired and that he understood it to be an "outside" job under
article IV(b) (2) of the NBCWA which meant that he would be
paid for only 7 hours and 15 minutes per shift (Exh. 27).
Exhibit 19 is a memorandum which purports to show what
each of the parties attending a meeting on April 29, 1983,
said about the job which Mullins would have to accept in lieu
of the dispatcher's job which had been awarded to Caudill.
The memorandum indicates that the meeting lasted 15 minutes,
but the statements attributed to the persons attending the
meeting are transcribed on less than 1-1/2 pages and cannot
possibly constitute a complete description of all that was
said at a 15-minute meeting. The only description of the repairman's job is contained in a statement attributed to J.
Bellamy who explained to Mullins that Mullins had two options,
one being his returning to the electrici~n's job which he had
held prior to his having obtained the dispatcher's job and the
other one being his going "to a repairman's job". · Therefore,
the parties' reliance on Exhibit 19 in support of their claim
that Mullins was offered an "inside" job which paid 8 hours
per shift is futile because Exhibit 19 does not in any way
explain where the repairman's job was located or provide any
information whatsoever as to its classification as an "inside"
or "outside" job under the NBCWA. The thrust of Exhibit 19
is directed almost entirely to showing the concern of B-E's
management that Mullins take into consideration the fact that
if they allowed him to return to the electrician's job, he
would have to waive his Part 90 rights because the respirabledust samples taken in the mine atmosphere breathed by Mullins
when he held the electrician's job showed that he had been exposed to at least 3.0 milligrams of respirable dust per cubic
meter of air. The memorandum indicates that Mullins at first
denied that going back to the electrician's job would require
him to waive his Part 90 rights, but on page two of the memorandum, Mullins is quoted as having said that "[i]nitially,
I waived my rights for this [elect. r-i c i an' s] j ob". .MY rP-v iew
of Exhibit 19 shows that the parties may not rely upon that
exhibit for their allegation that the repairman's job offered
to Mullins was an "inside" job which would pay him for 8 hours
per shift.

182B

The parties also rely upon Exhibit 20 for their allegation that Mullins was offered a repairman ' s job which would
pay 8 hours per shift . Exhibit 20 is a copy of a letter from
B- E ' s mine superintendent dated May 2 , 1983, to the Distri ct
Manager of MSHA ' s Pikeville Office explaining that an arbitrator had ruled that Mullins ' job as dispatcher would have to· be
awarded to another miner and that Mullins had elected to return to his prior position of electrician despite the fact
that he wou~d be waiving his Part 90 rights in returning to
that position. The letter states that "[t]he other position
[offered to Mullins] was a Repairman (104) working out of the
shop and going underground wherever he would be needed". Exhibit 20 agrees with Mullins' understanding of the repairman ' s
j ob offered to him at least to the extent of s howing that it
was a shop-oriented job , but neither Exhibit 20 nor Exhibit
19 shows that Mullins was aware of the fact that the shoporiented job would require the holder of that position to
work underground "wherever he would be needed".
The parties also cite Exhibit 27 , or the NBCWA, in support of their claim that Mullins was offered a repairman's
job which was an " inside " job requiring that he be paid for
8 hours per shift. While article IV(b) of Exhibit 27 defines
the meaning of " inside " and ''outside" employees, and lists
the classifications of "repairmen" in Appendix B, there is
nothing in Exhibit 27 which would guide Mullins in determining that the repairman ' s job "working out of the shop" would
necessarily involve his having to work "inside" the mine and
thereby require B-E to pay him for 8 hours per shift.
B-E' s superintendent, Frederick Mac Collier , testified
that B- E has never had a repairman's job on the second shift
which involved only outside work and he stated that if the
repairman's job offered to Mullins had involved paying the
holder of that position for only 7- 1/4 hours per shift, the
job would have to have been posted as an outside .job. Moreover , he testified that if the repairman ' s job had been posted as an "outside " job , it would not have been possible for
B- E to assign the holder of the job any work which involved
h is going inside the mine (Tr. 151; 162).
Mullins' testimony and letters written with respect to
the repairman ' s job are inconsistent. In his testimony , he
claimed that other miners were highly critical of his having
rejected the offer of the repairman's job because they understood that he would be working in the shop 100 percent of
the time and would never have to work underground (Tr. 60) .
Later, Mullins testified that Charlie Noble, the miner who
acquired Mullins' job as electrician when Mullins was initi a lly g iven the dispatcher ' s job, came to him the night before

1830

Mullins was slated to resume working underground and asked
Mullins to take the electrician's job so that Noble could obtain the repairman ' s job in~the shop which had been offered
to Mullins (Tr. 70). Mullins had already decided to return
to the electrician ' s job before Noble talked to him , but the
imolication in Mullins' testimony is that Noble thought the
optional job of repairman offered to Mullins would involve
work~ng only on the surface.
Mullins ' subsequent testimony
shows that if Noble thought the repairman ' s job involved only
surface work, he was sadly mistaken because Mullins said that
it ultimately turned out that the repairman's job required
Noble to work underground for 90 percent of the time (Tr . 116).
At various points in his testimony , Mullins stated that
he declined to take the repairman ' s job because it would pay
onl y 7- 1/4 hours per shift and that he could not afford to
accept a reduction in salary because of the obligations he
felt for providing for his family's economic needs (Tr. 47;
53; 98; 113). At another time , Mullins stated that he believed
that the repairman's job would require him to work· underground
where he would be exposed to having to clean coal dust from
around conveyor belt components and that the repairman ' s job
would expose him to more respirable dust than the electrician ' s job (Tr . 50) . Although it is not necessarily inconsistent for Mullins to claim that he thought the repairman ' s
job was purely an outside job paying only 7-1/4 hours per
shift and simultaneously contend that he \vould be working
underground where he would be exposed to more than 1.0 milligram of respirable dust , he has a background of having worked
as recording secretary of the mine committee and on the Board
of Directors of the Eastern Kentucky Concentrat·e d Employment
Program and he contended at the hearing that he was intimately
acquainted with the various positions which had been awarded
to other Part 90 miners at the No . 26 Mine (Tr . 55), so that
it is difficult to accept his claims that he did not know what
kind of repairman ' s job he had been offered when B- E was required to relieve him of the dispatcher's job in order to comply with the arbitrator ' s ruling.
The record shows that when Mullins was first advised of
the fact that his x rays revealed sufficient evidence of
pneumoconiosis to make him a Part 90 miner , B-E sampled the
mine atmosphere in which he worked as a repairman at that time ·
and found that the respirable- dust concentration did not exceed
1.0 milligram per cubic meter of air . Therefore, it was unnecessary for B- E to transfer Mullins to any position in a less
dusty area than the repairman ' s job which he then held (Stipulation No. 4) . Mullins has always believed , however , that the
repairman ' s job he held when he was first advised that he had
pneumoconiosis exposed him to more than 1.0 milligram of respi rable dust . In support of that contention, Mullins testifie~ .

1831

that B-E excessively watered the area where he was working as
a repairman each time he was scheduled to wear a dust-sampling
device in order to assure that the results of the .s ample would
not show more than 1.0 milligram of respirable dust (Tr. 41-42).
Mullins stated that B-E did not bother to apply water in any
appreciable amount at any time except when he was given a dustsampling device (Tr. 43; 66-67: 84).
· Ultimately, Mullins answered my questions regarding the
repairman's job in the shop, offered to him when he was relieved of the dispatcher's job, as follows (Tr. 115):
Q Do you think that Mr. Collier knew that
you were turning down the repairman's job [in
the shop] because of this underground part of it?
Three fourths [working underground] part of it?

A No, sir, I told him I was going to appeal
the [arbitration] case.
Q He had no reason at that time to assure
you that he would pay you for eight hours?

A No, sir.
Q Or that he would assure you that you would
not work underground?

A No, sir.
Q

Those two points just didn't arise?

A No, sir.
Mullins made some unclear statements in the letters he
wrote to MSHA and B-E for the purpose of reexercising his
Part 90 rights to obtain the job of dispatcher (Exhs. 9 and
10). In both of those letters he alleges that he has not previously exercised his Part 90 rights because there was no job
available at the time he became a Part 90 miner. MSHA does
not require a Part 90 miner to be transferred to another
position if respirable-dust samples taken in the atmosphere
in which he is working at the time he becomes a Part 90
miner show exposure to no more than 1.0 milligram per cubic
meter of air. Since MSHA's and B-E's samples taken in the
atmosphere to which Mullins was exposed as a repairman after
Mullins became a Part 90 miner did not show more than 1.0
milligram, B-E did not offer to transfer Mullins to another
position at the time he was notified that he was a Part 90
miner. Therefore, the record provides no explanation as to
why Mullins stated in his letters that he had failed to exercise his Part 90 rights because no job was available.

1832

The record contains as Exhibit 15 a letter dated March 25 ,
1983, written by Mullins to ~ongressman P.erkins. The letter
was inadvertently given a da~e 3 weeks before the arbi trator
had issued his decision finding that Mullins was not entitled
to the dispatcher ' s job under article XVII(i) (10) of the NBCWA.
Regardless of the date, Mullins ' letter asserts that he has
already been advised by B- E that he is not entitled to the
disp~tcher's job and that B- E is going to reassign him to t he
e l ectrician ' s job where he will be exposed to mor e respirable
dust than is allowed for Part 90 miners. The letter also a lleges that MSHA advised him to reexercise his Part 90 rights,
that he followed MSHA ' s advice and reexercised his Part 90
rights , that a job [of dispatcher] thereafter became vacant ,
that MSHA advised him to bid on the dispatcher ' s job, t hat he
agai n followed MSHA ' s advice by bidding on the job, and that
he was awarded the job , but that B-E thereafter advised h i m
that because he was not working on a production crew, he was
not entitled to bid on the job and that B- E was going to reassign him to the position of electrician which would require
hi m to work in a greater concentration of respirable dust
than is permissible for a Part 90 miner to work.
The allegations made by Mullins in the letter to Congressman Perkins are contrary to his testimony in this proceeding ,
as well as contrary to the testimony of B-E's superintendent,
Collier. Mullins testified that MSHA did not know anything
about a Part 90 miner ' s rights and that he was never able to
get any helpful advice from MSHA (Tr. 52; 59; 64; 94) . Collier testified that he awarded Mullins the job of dispatcher
under the impression that Mullins had a right to bid on the
job under article XVII(i) (10) of the NBCWA and that the company took the position before the arbitrator that Mullins was
entitled to retain the job when B-E's award of the job to
Mullins was challenged by Caudill in the arbitration proceeding. Collier further testified that the company did not give
the reference to "a production crew" in article XVII(i) (10)
the importance placed on that language by the arbitrator (Tr .
133- 134).
Congressman Perkins sent Mullins ' letter to Ford B.
Ford , Assistant Secretary of Mine Safety and Health, and asked
him to investigate Mullins' allegations (Exh . 16). Mr. Ford
thereafter provided the Congressman with a report which correctly states what actually happened with respect to Mullins'
having held the job of repairman when he was notified of his
Part 90 status and about Mullins having waived his Part 90
rights in order to continue working as an electrician after
MSHA ' s respirable-dust samples showed that Mullins was working
in a concentration of at least 3 milligrams of dust . Mr . Ford ' s
letter also noted that Mullins ' right to the dispatcher ' s job
had been challenged under the NBCWA and that those procedures
were not within the scope of MSHA's jurisdiction (Exh. 17).

Mullins filed discrimination complaints against U~vA
{Exh. 21) and against B-E {Exh. 23). The facts stated in the
first 10 paragraphs of the complaint filed against B-E are
substantially correct in summarizing the jobs which Mullins
held after he was first notified on August 5, 1980 (Exh. 4)
that he was a Part 90 miner. Paragraph 11 of the complaint
is incorrect because it states that B-E relieved him of the
dispatcher's job in compliance with the arbitrator's decision
and "ordered" him to "resume my former job duties as electrician" (Exh. 23, p. 2). Mullins' testimony in this proceeding
shows, on the contrary, that B-E offered Mullins a repairman's
job and warned him that he would be waiving his rights as a
Part 90 miner if he returned to his former position of electrician (Tr. 49; 113-114).
Counsel for D30 asked Mullins at the hearing if he would
be willing to settle this case if B-E would give him a job on
the second shift paying him for 8 hours of work per shift and
exposing him to no more than 1.0 milligram of respirable dust
(Tr. 86). Mullins replied "No, sir" and explained that he
had filed this discrimination case because he wanted to prove
that a Part 90 miner on a nonproducing shift has some rights.
Mullins further stated that if he is going to die in 5 to 10
years from black lung, that he would like to retain the electrician's job so as to make as much money for his family as
he can. He said that he enjoys the work of an electrician
and would not want .to be forced to return to the repairman's
job which he does not like (Tr. 86-87). Mullins stated that
he thinks he has "done pretty good" in working himself up to
the electrician's job and that he likes to perform the duties
of an electrician despite the fact that he works with from
240 to 7,200 volts and can be alive 1 day and dead the next
if he makes a mistake in the way he performs his job (Tr. 97).
The above discussion of Mullins' testimony and the letters he has written to various people about his Part 90
rights shows that Mullins just did not like performing the
work of a repairman and that he would have declined B-E's
offer of that job regardless of whether he was aware of the
fact that the job offered tb him would have paid him for 8
hours of work per shift and would have involved his having to
work underground most of the time. I conclude that the preponderance of the evidence supports a finding that Mullins
was well aware of the types of duties he would have to perform if he accepted the repairman's job "working out of the
shop and going underground wherever he would be needed" (Exh .
20 ~ Tr. 50) •
I believe that the inconsistent statements made by Mullins in testimony and letters resulted from Mullins' fear that
some tribunal would reach a conclusion that his declining to

1804

accept the repairman ' s job would somehow be used to hold that
he had waived his Part 90 rights for all purposes, instead of
allowing him, pursuant to section 90 . 3(e) of the Regulations ,
to reexercise his Part 90 rights any time he wishes to do so.
For all of the foregoing reasons , I find that paragraph 16 of
the stipulations correctly states that "[t]he repairman ' s job
[offered to Mullins] was also classified - as an "inside" job
and was regularly scheduled to pay the employee holding the
job for 8 hours per shift , pursuant to article IV(b) (1) of
the NBCWA . "
The Issue of Whether Mullins ' Waiver of His Part 90 Rights
Precluded Him from Reexercising Those Rights
B- E's answer filed in this proceeding raised the defense
that Mullins had waived his Part 90 rights . B- E ' s initial
brief (pp. 3- 4; 8- 11) does not exactly argue that Mullins'
waiver of his Part 90 .rights in order to hold the position of
electrician precluded him from reexercising his rights to obtain the dispatcher ' s job , but B-E presents the fact that Mul lins did waive his Part 90 rights in as unfavorable a light
as possible to make it appear that there is something offensive
about his having done so.
D30 ' s initiai brief (p. 9) devotes
a page to noting that B-E offered Mullins the job of repairman
before and after he ·was removed from the dispatcher's job. In
each instance, D30 states that Mullins waived his Part 90
rights in order to retain the job of electrician. D30 does
not explain, however , why Mullins should be precluded from
bidding on the dispatcher ' s job under section XVII(i) (10) of
the NBCWA simply because he had previously waived his Part 90
rights.
It is clear that MSHA did not intend for a miner t o
be prejudiced in procuring a position in no more than 1.0 mi l ligram of dust simply because he may have waived his Part 90
r i ghts on one or more previous occasions. The pertinent provisions are sections 90.104(b) and (c) which read:
(b)
If rights undei Part 90_are waived , the
miner gives up all rights under Part 90 until the
miner . re- exercises the option in accordance with
§90.3(e).
(c) · If rights under Part 90 are waived, the
miner may re- exercise the option under this part in
accordance with §90.3(e) .
Section 90.3(e), referred to above, merely states that a .miner
may reexercise his Part 90 rights by sending a written request
to the Chief, Division of Health, at his address in Arlington ,
Virginia.

1o0b

MSHA's rulemaking comments explained the waiver andre exercise of Pa~t 90 rights as follows:

..

The right to re-exercise the option to work in
a low dust area of a mine was welcomed by some commenters as a means to encourage voluntary participation in efforts to prevent further development of
pneumoconiosis. However, others expressed opposi_tion to this provision because they felt i t could be
a source · of possible abuse creating personnel problems at a mine.
In this rulemaking process , MSHA
h as fully considered the pros and cons both of re taining the more limited right to re-exercise the
option as it existed under the old section 203(b)
program and of providing miners with the broader
ri ght to re- exercise the option as adopted under
this new Part 90. Under the old 203(b) program,
the option could be re-exercised only when a 203(b)
miner left one mine and began employment at
another mine or when another X-ray taken of the
miner showed evidence of the development of
pneumoconiosis .
MSHA does not believe that the policy under
the old section 203(b) program provided adequate .
health protection for affected miners . A miner
who once waived the option should not have to wait,
perhaps several years, before another X-ray reestablishes the miner's eligibility for the option .
The subsequent X- ray does nothing more than confirm
the previous diagnosis of irreversible and frequent ly progressive pulmonary impairment . MSHA believes
that once a miner has been identified as having evidence of pneumoconiosis and an increased risk of
sustaining progressive and permanent pulmonary impairment, that miner should be afforded the oppor- .
tunity at any time to protect his or her health by
re- exercising the Part 90 option .
Several cornmenters expressed concern that personnel problems would be increased by eligible miners
r e - exercising their option and moving from job to job
until employed in the most desirable jobs. For several reasons, MSHA believes that it is unlikely that
this practice of " jockeying" will occur. A miner who
already has evidence of lung impairment should regard
his or her health as an urgent priority. Increased
health risks for this miner are associated with work~
ing in areas of a mine where the respirable dust
levels exceed 1.0 mg/m3 of a i r . The miner ' s concern
in preventing progression of pneumoconi osis and in
prolonging his . or her productive life , whether at
work or at home, should minimize any incentive to

1836

jockey between positions. Moreover, it may often
be the case that an eligible miner is working in a
high paying job befor~ the option is exercised.
Once the option is exercised, the right to retain
the previous rate of pay combined with limited job
and shift protections under this final rule should
encourage the miner to stay in the low dust position
at the mine.
45 Fed. Reg.

~t

80767-77.

MSHA's rulemaking comments show that Mullins was entitled
to reexercise his Part 90 rights when he made a bid for the
dispatcher's job. Respondents fail to recognize the importance of Mullins' reexercise of his Part 90 rights when he
made the bid for the dispatcher's job under article XVII(i) (10)
of the NBCWA. It is clear from section 90.104(b), quoted above, that Mullins gave "up all rights under Part 90 until"
such time as he reexercised those rights. Inasmuch as the sole
purpose of article XVII(i) (10} is to provide jobs in no mor~
than 1.0 milligram of dust to Part 90 miners, or letterholders,
Mullins would not have been entitled to bid for the job of
dispatcher under article XVII(i) (10} if he had not reexercised
his Part 90 rights prior to bidding on the dispatcher's job.
Therefore, it is incorrect for respondents to argue that reexercise of Part 90 rights has nothing whatsoever to do with
the award of a job in no more than 1.0 milligram of dust under
article XVII(i) (10) of the NBCWA.
D30's initial brief (p. 10) also argues that the comments in MSHA's rulemaking proceeding show that it is inconsistent with the purpose of Part 90 for a miner to "jockey"
for the best job at the mine . If one reads all of the comments quoted above, it will be realized that MSHA did not say
that jockeying for the best pos·ition in low dust was inconsistent with the purpose of Part 90. MSHA simply stated that it
did not think that jockeying would occur because a miner's
concern for his health would cause him to elect to take a job
in no more than 1 . 0 milligram of respirable dust, rather than
continue working in more than l.O milligram of dust until a
vacancy occurred in a choice job located in a low-dust area.
Moreover, if a miner is able to perform a "choice" job in a
low-dust area, I can think of no reason why he should not be
given that job because he has already sacrificed his health
by having worked for his employer in a hazardous .environment.
A miner is not entitled to exercise his Part 90 rights
unless he is working in an atmosphere which has a concentration of more than 1.0 milligram of respirable dust. That is
why Caudill argued in his grievance that Mullins' job as
an electrician did not expose him to more than 1.0 milligram
of respirable dust because his job had not been sampled in
his "entire work area" (Exh. 18, p. 2). That contention was

1887

made despite the fact that section 90.3(a) requires that a
Part 90 miner's working environment be "continuously maintained at or below 1.0 milJ:.igrams per cubi c meter o'f air."
B- E was cited for a violation of section 90.100 because
samples taken by MSHA showed that Mullins had been exposed
to an average of 3 . 0 milligrams (Tr. 47~ Exh . 7) . Moreover ,
B- E had notified MSHA, long before Caudill's grievance was
filed , that B-E would be unable to reduce the dust in Mullins '
working environment in his job of electrician to no more
than 1 . 0 milligram so as to make the electrician's job
comply with the provisions of section 90.3(a) (Exh. 8) .
Respondents try to justify the differential in treatment of Part 90 miners on a production crew from those on a
nonproduction crew by claiming that miners on a production
crew are exposed to more dust than miners on a nonproducing
crew (Initial briefs of UMWA, p. 9, and of B- E, p. 13) .
They make that argument despite the fact that section 70.100
requires operators to reduce the respirable dust at the working face, or on a production crew, to no more than 2.0 milligrams of respirable dust, whereas Mullins had been exposed to
at least 3.0 milligrams of respirable dust while working on a
nonproduction crew (Tr. 47~ Exh . 7).
Another weakness in respondents' arguments which try to
justify the preferential treatment given to Part 90 miners
on producing crews, as compared with Part 90. miners on nonproducing crews, is that respondents fail to recognize that
if it were true, as they allege , that miners on a producing
crew are always exposed to more respirable dust than miners
on a nonproducing crew, any Part 90 miner working on a producing crew who could bid for a low-dust job under article
XVII(i) (10) of the NBCWA would have had to have waived his
Part 90 rights , just as Mullins did, in order to have been
working in an environment of more than 1.0 milligram of
respirable dust so as to have been eligible to bid on a lowdust job pursuant to article XVII(i) (10) when one became
available . In other words , the only Part 90 miner working
on a production crew at the time the dispatcher's job became
vacant, who would not already have waived his Part 90 rights
in order to be still working in an environment of more than
1.0 milligram of dust, would be a miner who just happened to
have received his letter or Part 90 notification from MSHA
on the day that B-E posted the notice of a vacancy in the
dispatcher's job .
It is obvious from the discussion above that D30~s initial brief (p. 6) incorrectly states that "no one ever dreamed
that Part 90 would entitle Mullins to ask for a particular job
over a more senior person." The following comments in the
Part 90 rulernaking proceeding show that MSHA may not only

1 838

have "drea~ed" of that possibility , but specifically stated
its expectations that such an event would occur:
While praising job and shift protections,
some cornrnenters urged MSHA to limit reassignment
of Part 90 miners only to existing jobs which are
vacant .
It was argued that the rule should not
allow the operator to "bump" a non-Part 90 miner
out of his or her job and, perhaps, his or her
· shift in order to assign a Part 90 miner to the
same posi'tion. According to such advocates , a
sacrifice on the part of non- Part 90 miners would
create animosity toward the Part 90 program . One
cornrnenter also suggested that in the event that
no vacant existing position was available on the
same shift as previously worked, the operator
should temporarily assign the affected miner to
a newly-created job on the same shift until a
vacancy occurs in an existing position.
The final rule does not incorporate either
of these suggestions.
In some cases, it is presumed that if a vacant position exists which satisfies the requirements of the respirable dust
standard and this section, the operator will
assign the Part 90 miner to this available job.
To do otherwise may create a chain reaction,
whereby the "bumped" non-Part 90 miner will have
to be reassigned and trained, and so will the
miner who is replaced by this non-Part 90 miner ,
and so on. Therefore , obvious advantages will
probably encourage the operator to assign the
Part 90 miner to a vacant existing position .
However, there will be occasions where an operator
will reassign a Part 90 miner to a position currently held by a non-Part 90 miner. Moreover, if
MSHA required the position to be vacant before
assignment of a Part 90 miner could occur , the
potential number of positions to which an operator could move a Part 90 miner would be significantly reduced .
I n concluding that Part 90 miners
need job and shift protections to encourage participation, MSHA believes it is important to af ford the operator ample opportunity to provide
these new protections to affected miners.
45 Fed . Reg. 80766.
The above discussion shows that Mullins was entitled to
reexercise his Part 90 rights in order to bid on the job of
dispatcher and the fact that he had previously waived his
Part 90 rights in order to continue working as an electrician
cannot be used as a val i d reason to claim that he had no right
to bid for the job under Part 90 and article XVII(i) (10) of
the NBCWA .

.18 09

The Issue of Whether Mullins Should Be Precluded from Obtaining
the Dis~atcher 1 s Job Because It Is a Choice Job Paying More per
shift Tan the Electrician's Job
Only Mullins' brief (pp. 1-2) discusses the issue as to
whether the fact that the dispatcher's job pays more per shift
than his job of electrician should be considered as a bar to
Mullins' being able to obtain ·the job under Part 90 and article
XVII(i) (10) of the NBCWA . lt is clear from MSHA's comments in
the rulemaking· proceeding that MSHA places great emphasis on
any encouragement that can be given by operators to motivate
miners to participate in the program implementinq the Part 90
standards which are "intended to prevent the proqression of
pneumoconiosis among miners in the nation's coal mines" (45
Fed. Reg. at 80760). Since a miner would be encouraged to
participate in a program which might ptovide him with a higher income than he was receiving before becoming a Part 90
miner, it is certain that there is no impediment in Part 90
or in the Act which would .suggest that a Part 90 miner should
not be transferred to a job which might pay ~im more per shift
than he was making on the job he held prior to his transfer.
As a matte~ of fact, the dispatcher's job was a Grade 4
job under the NBCWA while both the repairman's and electrician's jobs were Grade 5 jobs (Tr. 163; 166). Consequently,
the dispatcher's job would have paid Mullins less than the
electrician's job if it had not been for the fact that the
dispatcher was required to work 45 minutes more than 8 hours
per shift. Therefore, it was the fact that Mullins worked
more than 8 hours per shift at a Grade 4 level that enabled
him to earn more money as a dispatcher than he earned as an
electrician or repairman (T~. 166).
The additional per-shift income associated with the dispatcher's job and the fact that it was on · the surface or outside the . ~ine caused it to be one of the most "sought after"
jobs at the mine, according to B-E's superintendent (Tr. 160).
The depirability of the dispatcher's job accounts for the mine
superintendent's statement that he would not have awarded the
job to Mullins under Part 90 by itself because other miners
wanted the job and it ~ould have been hard to justify awarding
the job to Mullins in the first in~tance if he had not been
able to point to a provision in the NBCWA which showed that
he was complying with the contract and that it was a fair
decision, at least when he first awarded the job to Mullins
( Tr. 14 3; 16 0) . ·
In any event, · there is nothing in the Act or in Part 90
which indicates that a Part 90 miner should be denied a transfer to any job performed in an atmosphere of no more than 1.0
milligram of respirable dust simply because the job sought
by the Part 90 miner might pay a few dollars more per shift

than the job the Part 90 miner may be holding prior to his
exercising of his Part 90 rights.
The Issue of Whether UMWA May Be a Respondent in a Discrimination Proceeding and Be Required to Pay a Civil Penalty
In the answer to the amended complaint filed on July 2,
1984 , by UMWA and in the answer to the amended complaint
filed on July 9, 1984, by D30 , both respondents took the
position that they can~ot be made respondents to an action
filed by a miner pursuant to section lOS(c.) (3) of the Act .
Neithe~ respondent, hqwever, denies in its initial brief that
UMWA and D30 were improperly made par.ties to this proceeding.
D30's reply brief (p. 2) does state that it is "patently
ridiculous " for Mullins to claim in his brief (p. 10) that
UMWA should be considered to be an "operator" as that term
is defined in the Act .
~nasmuch as UMWA and D30 initially took the position
that they should not be made respondents in this proceeding~
and since D30 still thinks that it is "patently ridiculous "
to argue that UMWA may be considered to be an "operator" ,
it appears that I should consider this issue fully in order
that there will be no doubt as to which respondents are parties to this proceeding.

When the amended complaint was filed , counsel for Mul lins inadvertently omitted Local 1468 from the list of re spondents . Subsequently, she filed a motion requesting that
she be permitted to supplement the· amended complaint to include Local 1468 as a respondent.
That motion is hereinafter granted because it is clear from the complaints filed
by Mullins with MSHA that he intended to include Local 1468
as a respondent from the very beginning of his action against
the UMWA . When the initial brief was filed by counsel for
D30, he stated on page one of the brief that he was filing
it on behalf of District 30 and Local 1468.
The starting point , in considering whether UMWA, including Local 1468 and District 30 , may be named as respondents in an action by a miner pursuant to section lOS(c) (3),
is an examination of section 105(c) (1) of the Act which
reads as follows:
No person shall discharge or in any manner discriminate against or cause to be discharged or cause
discrimination against or otherwise interfere with
the exercise of the statutory rights of any miner,
representative of miners or applicant for employment in any coal or other mine subject to this Act
because such miner, representative of miners or applicant for employment has filed or made a complaint
under or related to this Act, includi~g a complaint

notifying the operator or the operator's agent , or
the representative of the miners at the coal or other
mine of an alleged dang~r or safety or health violation in a coal or other mine, or because such miner,
representative of miners or applicant for employment
i s the subject of medical evaluations and potential
transfer under a standard published pursuant to section 101 or because such miner , representative of
miners or applicant for employment has institute d or
caused to be instituted any proceeding under or re lated to this Act or has testified or is about to
testify in any such proceeding , or because of the exercise by such miner, representative of miners or applicant for employment on behalf of himself or others
of any statutory right afforded by this Act.
"Person" is defined in section 3(f) of the Act as "any
individual, partnership, association, corporation , firm , subsidiary of a corporation , or other organization ." That definition is certainly broad enough to include UMWA as the term
" person" is used in section lOS(c) (1) of the Act. There can
be no doubt but that Congress intended for an organization
like UMWA to be included within the definition of a "person"
who is barred from discriminating against miners.
Senate
Report No. 95- 181, 95th Cong., lst Sess . 35- 36 (1977), reprinted in LEGISLATIVE HISTORY OF THE FEDERAL MINE SAFETY
AND HEALTH ACT OF 1977 . at 623- 624 (1978) 4/ states that
miners " must be protected. against any possible discrimina tion " and that " (i]t should be emphasized that the prohibi tion against discrimination applies not only to the operator
but to any other person directly or indirectly involved."
Therefore , it is obvious that UMWA may be included as a respondent in an action brought by a miner pursuant to section
105(c) (3) of the Act because UMWA , under the Act , is a "person"
who is pr~hibited from discriminating against a miner .
Section lOS(c) (3) ends with t h e sentence:
"Violations
by any person of paragraph (1) shall be subject to the provisions of sections 108 and llO(a)". Section llO(a) states
that "[t]he operator of a coal or other mine*** who violates any other provision of this Act, shall be assessed a
civil penalty by the Secretary which shall not be more than
$10 , 000 for each such vio lation . '' The term " operator" is de fined in section 3(d) of the Act as " any owner , lessee, or
other person who operates , controls, or supervises a coal
or other mine ~ a~y independent contractor performing ~­
vices or construct~on at such m~ne ."
[Emphasis suppl~ed.]
4/ All subsequent references to the legislative history will
simply refer to the page number of the volume in which the
history was reprinted .
Unless otherwise indicated, all references will be to the history of the 1977 Act.

l fs42

Article lA, sections (g), (h), and (i) of the NBCWA deal
with B- E's right to contract out to persons other than UMWA
such work as transportation:of coal, repair and maintenance
work, rough grading and mine reclamation work, leasing or
subleasing of coal lands , and construction work , including
the erection of mine tipples and sinking of mine shafts or
slopes. Those provisions prohibit B- E from contracting to
others such work " unless all [UMWA] Employees with necessary
skills to perform the work are working no less than 5 days
per .week" and provided such contracting out is "consistent
with the prior practice and custom of the Employer at the
mine." The UMWA, therefore, by restricting B-E's right to
contract out construction and other work at the mine , makes
itself an "independent contractor performing services" at
the mine and makes UMWA an "operator" within the meaning of
section 3(d) of the Act .
Since UMWA is an operator, it may,
of course , be assessed a civil penalty under section 105(c) (3)
of the Act if a violation of section 105(c) (1) is found to
have occurred in this proceeding. ~
Although, as indicated above, D30 ' s reply brief (p. 2)
claims that it is "patently ridiculous " for Mullins to claim
tha.t UMWA is an "operator" under the Act, D30 does not give
any reason for making that assertion .
My holding that UMWA
is an operator under the Act is perfectly· consistent with
the definition of "operator" in section 3(d) of the Act . My
holding is supported by United Steelworkers v. Warrior and
Gulf Navigation Co . , 363 U. S. 547 (1980) because, in that
case, the union filed a grievance to protest the fact that
the employer had laid off 19 union employees who were no
longer needed after the employer began to contract to other
companies certain maintenance work which had fo·rmerly been
done by union employees. B-E ' s mine involved in this proceeding
was closed for economic reasons from October 1984 to
January 2, 1985 (Tr. 80) ·. It is not idle speculation to believe that UMWA would resist any attempt on the part of B- E
to lay off any union employees so that construction or other
types of work could be contracted to other parties.
5/ The court issued its decision in Old Dominion Power Co. v.
Raymond Donovan and FMSHRC,
F.2d
, 6th Cir. No. 841942 , on September 18 , 1985 , after I had completed this portion of my decision. The court excluded Old Dominion from
coverage under the Act because it did not have a "continuing
presence at the mine" so as to come within the Act's defini tion of an "operator" since Old Dominion's "only presence on
the [mine] site is to read the meter once a month and to provide occasional equipment servicing" (slip opinion, p. 12).
UMWA has a "continuing -presence at the mine " and is therefore
not excluded by the holding of the court in Old Dominion from
coverage as an "operator" under the Act.

1843

For the reasons given above, I find that UMWA,· including
Local 1468 and District 30, were properly made respondents in
this proceeding and that UMWA may be assessed ·a civil penalty
for a violation of section 105(c) (1).
The Issue of Whether Article XVII(i) (10) of the NBCWA Should
Be Declared Null and Vo1d as Being Contrary to Public Policy
and Part 90 and Section 105(c) (1) of the Act
· Before I rule on the issue of whether article XVII(i} (10}
of the NBCWA should be declared null and void, I should note
that my authority is only that which is given to me by the
Act and the Commission. The only issue which J;: am authorized
to consider in this proceeding is whether respondents discrim- ·
inated against Mullins in violation of section 105(c) (1) of
the Act. In Local Union No. 781 v. Eastern Associated Coal
~., 3 FMSHRC ll75, ll79 (1981) ,. the Comm1SS10n noted that
Itaoes not "unnecessarily thrust [itself] into resolution
of labor or collective bargaining disputes" but tpat it is
"occasionally obligated to examine the parties' collective
bargaining agreement" in order to determine the issues raised
in _a particular case. Mullins' complaint in this proceeding ·
necessarily requires me to examine article XVII(i) (10) of
the NBCWA because UMWA's interpretation of that provision
caused Mullins to lose his job as dispatcher and precipitated
the filing of the complaint which is now before me (Stipulation Nos. lO .through 13).
·
The Supreme Court- held in W. R. Grace & Co. v. Local
759, 461 u.s. 757 (1983), that a court may not overrule an
arbitrator's decision simply because the court believes its
own interpretation of the contract is better than the arbitrator's, but the Court also stated that a court may not
enforce a collective-bargaining agreement which is contrary
to public policy. In Hurd v. Hodge, 334 u.s. 24 (1948),
the Court stated:
The power of the federal courts to enforce the terms
of private agreements is at a~l times exercised subject to the restrictions and limitations of the public policy of the United States as manifested in the
Constitution, treaties, federal statutes, and applicable legal precedents. Where the enforcement of
private agreements would be violative of that policy,
it is the obligation of courts to refrain from such
exertions of judicial power.
334 U.S. at 34-35. Since, as I hereinafter shall demonstrate,
article XVII(i} (10) discriminates against miners who work on
a nonproducing crew and otherwise restricts the application

1844

of Part go·, all in violation of section 105 (c) (1) of the Act,
I believe that a federal court would have the power to declare article XVII_(i) (10) null and void as being contrary to
public policy which, in this case, is a Federal statute.
Inasmuch as I do not have the authority to declare article XVII (i) (10) 1 to be null and vo·i~, I shall briefly note at
this time only that article XVII (i) (10), by its very te'r ms,
is ' in violation of section lOS(c) (1) of the Act, because,
among other things, it permits a miner to exercise his Part
90 rights only once to ask for a job which is vacant, where-.
as Part 90 allows a miner to reexercise his Part 90 rights
as many times as he may wish to do so. Article XVII(i) (10)
also discriminates against Part 90 miners by distinguishing
miners having pneumoconiosis on a producing crew from miners
having pneumoconiosis on a nonproducing crew and by affording the former a preferential right to obtain jobs which
the latter are prohibited from obtaining--all in violation
of section lOS(c) (1) which specifically states that "no person shall * * * in any manner discriminate against * * *
any miner * * * because such miner * * * is the subject of
medical evaluations and potential transfer under a standard
published pursuant to section 101" . Article XVII(i) (10)
even recognizes in its last sentence that it discriminates
against Part 90 miners by stating that "[t]his section is
not intended to limit in any way or infringe upon the transfer rights which [Part 90] miners may otherwise be entitled
to under the Act." [Emphasis supplied.]
The Issue of Whether UMWA and D30 Discriminated Against Mullins by Maintainin9 in an Arbitration Proceeding that B-E's
Givin the Dis atcher 1 s Job to Mullins was Contrar to the
Art1c e XVII 1
Section lOS(c) (1) of the Act provides, in pertinent part,
that '~[n]o person shall* * *in any manner discriminate
against * * * or cause discrimination against or otherwise
interfere with the exercise of the statutory rights of any
miner * * * because such miner * * ··* is the subject of medical evaluations and potential transfer under a standard published pursuant to section 101." Mullins is "the subject of
medical evaluations and potential transfer under a standard
published pursuant to section 101" because 30 C.F.R. § 90.1
specifically states that "[t]his Part 90 is promulgated .pursuant to section 101 of the Act and supersedes section 203(b)
of the Act." It is undisputed that Mullins was notified by
MSHA on August 5, 1980, that he had "enough pneumoconiosis
to be eligible for transfer under the [Act] to a less dusty
job in the mine (where the concentration of respirable dust
is not more than 1.0 milligram per cubic meter of air, or

1845

to an area with the lowest concentration attainable below 2.0)
if you are not already working
in such area" (Exh. 4).
(
It is also undisputed that MSHA notified B-E on August 29,
1980, that Mullins was required to be transferred to a position
in an atmosphere of no more than 1 milligram unless the position which he then held was within 1 milligram or less (Exh.
5). On September 29, 1980, B-E notified MSHA that it was unnecessary to transfer Mullins because the position of repairman first class which he then held did not expose him to more
than 1 milligram (Exh . 6).
After Mullins had subsequently obtained the position of
electrician· first class through application of his normal
seniority rights under the NBCWA, an MSH~ inspector issued
Citation No. 952288 on September 15, 1981, alleging a violation of section 90.100 because the inspector had taken respirable dust samples which showed that Mullins' position of
electrician first class was exposing him to a respirable dust
concentration of 3 . 0 milligrams (Exh . 7). B- E wrote MSHA a
letter on August 15, 1981, stating that it was of the opinion
that the position of electrician first class could not be reduced to 1 milligram or less and that B-E had offered to
transfer Mullins to a position having no more than 1.0 milligram of dust , but that Mullins had declined the offer, stating that he preferred to remain in the position of electrician first class. The letter further advised MSHA that a
meeting had been held with Mullins on October 14, 1981, and
that Mullins had stated that he recognized that he would be
waiving his Part 90 rights by declining to accept B-E's offer
to transfer him to a position having no more than 1 milligram
of respirable dust (Exh . 8). The inspector terminated Citation No. 952288 on October 27 1 1981, on the ground that Mullins had waived his Part 90 rights in order to continue working in the position of electrician :first class (Exh. 23; p . 2).
Mullins continued working for B-E in the position .of
electrician first class until September 17, 1982, when he
notified MSHA that he wished to reexercise his Part 90 rights
to obtain the job of dispatcher (Exh. 9). Mullins also notified B-E that he was exercising his rights as a Part 90 miner
to bid for the job of dispatcher (Exh. 10). B-E notified
MSHA in a letter dated December 1, 1982, that Mullins had
reexercised. his Part 90 rights to bid for the position of
dispatcher and that Norman Caudill, another union worker,
had filed a grievance to protest B-E ' s having awarded the
job to Mullins and that B-E could not at that time predict
the outcome of the challenge (Exh. 12) •

1846

Mullins had obtained the position of dispatcher by relying upon Part 90 and article XVII, section (i), paragraph
(10), of the NBCWA (Exh. 21) which has - been quoted in full
in footnote 3 on page 5 above. B-E's awarding the dispatcher's job to Mullins under paragraph (10) was challenged by
Caudill who was another union worker but who did not have a
letter from MSHA stating that he had pneumcconiosiS7 The
winning argument advanced by Caudill and D30 before the arbitrator was that paragraph (10) allows only letterholders
or - Part 90 miners "on a production crew" to obtain a job
over other miners who would, except for the provisions of
article XVII(i) (10) and Part 90, be entitled to the job by
application of normal seniority rules. Since Mullins' job
of electrician first class was performed on the evening
shift which was not a producing shift at B-E's mine, Mullins
was not "on a production crew" and therefore D30 argued that
Caudill ought to be awarded the job through application of
normal rules of seniority because Caudill admittedly had
about 3 more years of service than Mullins.
The arbitrator's ruling on the parties' arguments is
contained in the last three paragraphs of the decision (Exh.
18, pp. 15-16):
Notwithstanding the above, however, in my
judgment the National Agreement allows only a
"letterholder on any production crew 11 to exercise his letterholder privilege. The evidence
indicated that Mullins was an electrician
first class on the second shift and that the
second shift was a maintenance shift and not a
production shift. Consequently, Mullins could
not exercise his letterholder privilege under
the facts in this case. Although it might be
argued that the parties did not intend for
"production crew" to have such a restricted
meaning, I must assume the parties included
the language "letterholder on any production
crew" for some specific purpose. This is
especially true since Arbitration Review Board
Decision 78-61 applies a restricted meaning to
the term "produce."
The fact that Mullins may have a separate
remedy under the Federal Coal Mine Health and
Safety Act of 1969 does not affect his remedy
under the National Agreement. Although Mullins
may have a legal right to be assigned to a job
in a "less dusty area" under the aforesaid law,
that right is recognized by the National Agreement i[n] a restricted fashion. While Mullins

1847

may. have a continuing right to work in a less dusty
area under the Federal Coal Mine Health and Safety
Act of 1969, the National Agreement does not recognize such right under the facts in this case and
my jurisdiction is limited by the four corners of
the National Agreement.
DECISION:
Fo.r the reasons set forth in the foregoing
discussion, it is my opinion that the grievance
of Norman Caudill is well taken and, accordingly,
the grievance is sustained. The Employer is
hereby ordered to award the job of dispatcher on
the second shift to the grievant.
It would be difficult to find a provision which is any
more discriminatory than article XVII, section (i), paragraph
(10), of the NBCWA. WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY defines "discriminate" as making "a difference in
treatment or favor on a clas~ or categorical basis in disregard of individual merit." It is obvious that article XVII
(i) (10) of the NBCWA, as interpreted by the ·arbitrator, makes
"a difference in treatment" by allowing only letterholders
or Part 90 miners on producing crews to obtain jobs which
are associated with no more than 1.0 milligram of respirable
dust. It can be argued, as respondents do, that a miner on
a production crew is a distinction based on individual merit
because such a miner is considered to be working in a face
area where respirable dust concentrations are greater than
they are on nonproducing crews who work on maintenance
shifts as Mullins pees. In this case, however, "individual
merit" would seem to be determinable only on the basis of
which miner has the worst case of pneumoconiosis. If that
is used as the basis for determining "individual merit",
it is certain that mere segregation into producing and nonproducing crews would not be a justifiable way to determine
merit because only a physician is qualified to examine x rays
for the purpose of determining which miner has the most ad. vanced case of pneumoconiosis. There is no indication that
the arbitrator was a physician and even if he was, his expertise would have been useless in this case, because he
awarded the job to Caudill who is not a Part 90 miner or
letterholder.
Moreover, if production-crew Part 90 miners are to be
given a preference because of a presumption that they are
exposed to more respirable dust than Part 90 miners on a ·
nonproduction crew, the facts in this proceeding rebut that
presumption by showing that Mullins was exposed to at least

1848

3.0 milligrams of respirable dust on a nonproduction crew,
whereas section 70.100 of t~e Regulations requires respirable
dust on a production crew to· be maintained at not more than
2.0 milligrams. Consequently, not one of the reasons advanced
by respondents to justify the discrimination against Mullins
has any validity •
.The first sentence of article XVII(i) (10) states that
. the normal se_n iority provisions do not apply if the job which
is posted involves work in a "less dusty area" and one of the
bidders is a letterholder or Part 90 miner. That sentence
removed the dispatcher's job from a category open to bidding
by Caudill because he is not a letterholder. If there had
been a bidder for the job who was also a "letterholder on any
production crew", the job would then have had to be awarded
to him under the provisions of the second sentence of article
XVII(i) (10). However, since there was not a "letterholder on
any production crew" bidding for the job, - the dispatcher's
job was correctly awarded to Mullins because he was the only
letterholder bidding for the job and that fact necessarily
removed the job from normal seniority bidding provisions and
made Caudil~ ineligible for making a bid for the job or challenging the award to Mullins. The second sentence of article
XVII(i) (10) mandates that the position be given to the senior
letterholder on a production crew only if such a Part 90
miner has made a bid for the job in the first instance.
Therefore, D30 especially discriminated against Mullins in
this proceeding by taking to arbitration a grievance filed
by a non-Part 90 miner who was not entitled to bid for the
job at all under article XVII(i) (10) of the NBCWA.
Section lOS(c) (1) of the Act provides that "no person
shall*** interfere with -the exercise of the statutory
rights of any miner." Mullins notified both MSHA and B-E
that he was reexercising his Part 90 rights to bid on the
job of dispatcher. Respondents have argued at great length
in this proceeding that Mullins was not entitled to the job
of dispatcher under Part 90 because Part 90 only entitles a
miner to work in an area of no more .. than 1. 0 milligram of
respirable dust and that Part 90 fails to give him a right
to bid for a specific position. That contention has already
been rejected in this decision by showing from MSHA's comments in the Part 90 rulemaking proceeding that a Part 90
miner should be able to seek a specific vacancy for any job
which is to be performed in no more than 1.0 milligram of
respirable dust.
Therefore, respondents are striving to obtain a ruling
in this pro~eeding which is contrary to the intention of
Congress when it inserted the provision in the Act granting
miners having pneurnoconios.is the right to transfer to a

1849

position which does not expose them to more than 1.0 milligram of respirable dust. Congress provided for miners having
pneumoconiosis to get out of excessive respirable dust with
knowledge that it would affect application of normal rules
of seniority for obtaining jobs {Part I of 1969 Leg. History,
p. 1303). The 1977 history shows that Congress even changed
the name of the branch of the agency which would be adminis tering the 1977 Act from " Mining Enforcement and Safety Administration" · to " Mine Safety and Health Administration" for
the purpose of emphasizing that the Act was intended to safeguard miners ' health as well as their safety {Leg . History ,
pp • 1316 ; 13 6 5 ; 13 6 8) •
Article XVII(i) (10) of the NBCWA begins by purporting
to be providing all Part 90 miners with the right to obtain
jobs located in no-more than 1 milligram of respirable dust
and suspends normal seniority bidding for those positions if
any Part 90 miner or letterholder bids for such a position.
Then article XVII(i) (10) interferes with exercise of the
Part 90 miners ' statutory rights by reapplying seniority to
exclude any qualified letterholder or Part 90 miner from obtaining a specific low- dust job if he is working on a nonproducing crew.
It is the height of discrimination or interference with Part 90 miners ' rights for article XVII{i)
{10) to restrict the exercise of those rights only by miners
"on any production crew". The Act makes no such distinction ,
Part 90 makes no such distinction , and section lOS{c) {1) of
the Act specifically prohibits the making of such a distinction.
Therefore, I find that UMWA , D30, and Local 1468 dis criminated against Mullins in violation of section l05(c) {1)
of the Act when they brought a grievance to arbitration and
succeeded in obtaining an interpretation of article XVI I
(i) (10) of the NBCWA which resulted' in an award of a job performed in no more than - ~.0 milligram of respirable dust to a
miner who did not have any Part 90 rights at all.
The Issue of Whether Mullins Was En9aged in the Protected
of Exercising His Part 90 Rights When He Invoked
the Superseniority Provisions of Article XVII(i) (10) of
the NBCWA

Act~v~ty

UMWA ' s initial brief (pp. 3-7), by arguing that Mullins
was not engaged in a protected activity when he obtained the
job of dispatcher, is considering one of the tests which the
Commission has established for determining whether a discrimination complaint should be granted .
In Jack E. Gravely v.
Ranger Fuel Corp., 6 FMSHRC 799, 802 {1984) , the Commission
restated those principles as follows:

1850

Under the analytical guidelines we established in Secretary on behalf of Pasula v. Consolidation Coal Corp.; 2 FMSHRC 2786 (1980),
rev ' d on other 9rounds sub ~ · Consolidation
Coal Corp. v . Marshall, 663 F.2d 1211 (3d Cir .
1981), and Secretary on behalf of Robinette v.
United Castle Coal Company, 3 FMSHRC 803 (1981} ,
a prima facie case of discrimination is estab- lished if a miner proves by a preponderance of
the evidence (1) that he engaged in protected
activity and (2) that some adverse action a gainst him was motivated in any part by that
protected activity.
If a prima facie case is
established, the operator may defend affirmat i vely by proving that the miner would have
been subject to the adverse action in any
event because of his unprotected conduct alone.
The Supreme Court recently approved the National
Labor Relations Board's virtually identical
analysis for discrimination cases arising under
the National Labor Relations Act. NLRB v.
Transportation Management Corp . , ___ U.S. ___ ,
76 L.Ed 2d 667 (1983) .
See also Boich v .
FMSHRC, 719 F . 2d 194 (6th Cir:-1983) (specifically approving the Commission ' s Pasula- Robinette
test) .
UMWA ' s initial brief (p. 3) begins its argument by incorr ectly stating that the issue in this proceeding is "whether
or not the superseniority provision ~~ the 1981 NBCWA interfered with Mr . Mullins ' exercise of his statutory rights under 30 C. F.R . Part 90".
Congress specifically pointed out
when it provided for the transfer ·of miners having pneumocon iosis to a position exposing the miners to no more than 1.0
milligram of dust that it had specifically included in section 105(c) (1) of the Act a provision prohibiting discrimination against miners who are "the subject of medical evaluations and potential transfer under a standard published pursuant to section 101" (Leg. Histor~ , pp. 611; 624). UMWA may
not pick and choose which miners, who are the subject of medical evaluations and potential transfer, will be permitted
to obtain jobs which will expose them to no more than 1.0
milligram of dust . Any Part 90 miner has a right to request
that he be given a position in no more than 1 . 0 milligram of
respirable dust~
It is wholly incorrect for UMWA to argue on page f~ur of
its initial brief that Mullins obtained the job of dispatcher
under art icle XVII(i) (10) of the NBCWA rather than by exercising his Part 90 rights. As I have already made clear in this

1851

decision, Mullins had a right to reexercise his Part 90 rights
any time he wished to obtain a job which. would expose him to no
more than 1.0 milligram of~respirable dust. ·The record contains copies of the letters which Mullins wrote advising MSHA
and B-E that he was reexercising his Part 90 rights to bid
for the job of dispatcher (Exhs. 9 and 10). It is incorrect
for UMWA and the other respondents in this proceeding to argue
that Mullins did not rely upon his Part 90 rights to obtain
the·job of dispatcher. As I have previously noted, article
XVII(i) (10) has no application at all unless a bid is filed
for a job in no. more than 1.0 milligram of dust by a letterholder or Part 90 miner •
.'

~. .

.

· · . UMWA's initial brief (p. 7) attempts to justify the dis-..crimination in article XVII (i) {10) against Part 90 miners on
nonproducing crews by arguing that it could not obtain a provision in the NBCWA for all the Part 90 miners and · had to
settle for a provision giVIng the right to bid on jobs in
low dust only to Part 90 miners on a producing crew. I shall
note below some reasons for doubting the validity of that
argument, but the reason that article XVII(i) (10) was written to discriminate against Part 90 miners on nonproducing
crews is irrelevant in determining whether there was a violation of section lOS(c) (1).
UMWA's initial brief (p. 6) claims that Mullins and
B-E were unaware that article XVII(i) (10} is inapplicable to
Part 90 miners working on a nonproducing crew until the
arbitrator made a ruling to that effect in his decision issued April 15, 1983 (Exh. 18). B-E was one of the parties
who signed the NBCWA. The .credibility of UMWA's claim that
it could only obtain a provision in the NBCWA favoring Part
90 miners on a production crew is severely weakened by its
contention that B-E did not know that article XVII{i) (10)
applies only to Part 90 miners on a production crew until
the artibrator explained the meaning of that article to it.
Presumably, the mine owners are the parties to the contract
· who resisted making article XVII(i) (10) applicable to all
Part 90 miners. It is, therefore, strange indeed that-a=E
awarded the dispatcherrs job to Mullins, a Part 90 miner on
a nonproduction crew, without realizing that it had interpreted the NBCWA to permit the very type of transfer which
the mine owners had allegedly resisted providing for in the
first instance when the NBCWA was originally negotiated.
UMWA's initial brief (p. 6) makes a peculiar use of the
facts in this proceeding by arguing that if Mullins had really
exercised his Part 90 rights when he sought the dispatcher's
job, he would have accepted the alternate job of repairman
which was offered to him by B-E when Caudill was awarded the
job of dispatcher by the arbitrator. Part 90, as I have

1852.

previously shown, permits a miner to waive his Part 90 rights
if the job offered to him is not suitable. Mullins believed
that the repairman's job would expose him to more respirable
dust than the electrician's job (Tr. 50). After all, Mullins
contracted pneumoconiosis while working on a nonproducing section because he did not have pneumoconiosis when evaluated
for that condition in 1974 (Exh. 1). He did not work on a
producing section between 1974 and 1980 (Tr. 38-39). Neverthel~ss, he was advised in 1980 that he had contracted
pneumoconiosis (Exhs. 3 and 5). He had been a repairman
dur ing that period and had developed pneumoconiosis while
holding that position. Therefore, it is not surprising that
he was reluctant. to return to the very position which he believed to be responsible for the lung disease which he feels
is deteriorating with time (Tr. 116).
An MSHA printout of "selected samples" filed by B-E on
August 21, 1985, shows that Mullins was exposed to 3.0 milligrams of respirable dust on May 7, 1975, while working as
a repairman, but that is the only sample out of 19 which indicates that Mullins' job as a repairman exposed him to more
than 1.0 milligram of respirable dust. On the other hand,
no one disputed Mullins' assertion that the area where he
worked as a repairman was watered excessively only on the
days when he was wearing a respirable-dust sampling device
( Tr • 41 ~ 6 6 ) •

The first sentence of article XVII(i) (10) states that
(Exh. 27) :
If the job which is posted involves work in a
"less dusty area" of the mine (dust concentrations of less than one milligram per cubic
meter), the provisions of this Article shall
not apply if one of the bidders is an Employee
who is not working in a "less dusty area" and
who has received a letter from the u. s. Department of Health and Human Services informing him
that he has contracted black lung disease and
that he has the option to transfer to a less
dusty area of the mine.
There is not a single word in the first sentence of article
XVII(i) (10) which requires the Part 90 miner bidding on a
specific job to be a Part 90 miner working on a aroduction
~·
Mullins was the only Part 90 miner who rna e a bid for
the dispatcher's job. Therefore, I find that Mullins was engaged in a protected activity when he reexercised his Part
90 rights and made a bid for the dispatcher's job in accordance with section 90.3(e) o5 the Regulations and the first

1853

sentence · of article XVII(i) (10) of the NBCWA. I also find
that Mullins met the first P.~rt of the · test given by the Commission in its Gravely decision for proving a prima facie
case of discrimination by showing that he was engaged ~n a
protected activity when he requested that he be given the
dispatcher's job because he was the only Part 90 miner who
made a bid for the job.
The Issue of Whether Article XVII(i) (10) Interferes with Part
90 Rights of· Nonproducing Miners
UMWA's initial brief (p. 8) makes an extension of its
arguments previously discussed in the preceding portion of
this decision. In none of the briefs filed by UMWA, 030,
and B-E do they ever directly discuss the second part of the
test given by the Commission in the Gravely case for determining whether a complainant has proven a prima facie case of
discrimination. The second part of the test ~s that the complainant prove by the preponderance of the evidence that some
adverse action against him was motivated in any part by that
protected activity. · Inasmuch as the preponderance of the
evidence shows beyond any doubt that Mullins was removed
from the. dispatcher's job solely as a result of his having
reexercised his Part 90 rights in order to get the job,
there can be no finding other than that Mullins has proven
a prima facie case of discrimination by UMWA, 030, and Local
1468 in th~s proceeding. In its Gravely decision, the Commission stated that if a complainant succeeds in proving a
prima facie case, the respondent may defend by affirmatively
proving that the complainant would have been subject to the
adverse action in any event because of his unprotected conduct alone. The respondents have not attempted to make an
affirmative defense by showing that Mullins would have been
removed from his dispatcher's job in any event because of
some unprotected activity because Mullins did not. engage in
any activity· that is unprotected, especially of the kind
that is normally relied upon by respondents in discrimination cases, such as refusal of a miner to obey an order to
perform some nonhazardous type of work, or failure of a
miner to report for work without being able to give a satisfactory reason for his absenteeism.
In fact, Mullins seems to be a very conscientious employee in every way and no one challenged his statement that
(Tr. 96-97) :
I'm not a trouble maker, don't get me wrong. The
company has been good to me. I started work--! had
never been in the mines before. The length of time
I've been with the company I think I've done pretty

1854

I worked myself up Until I'm an electrician
and I don't think nobody's got too many complaints
about my work. And I ~hink Mr. Collier [the mine
superintendent] would verify that my job is pretty
dangerous that I do. And my only argument was that
I wanted fair treatment. * * *

good~

The sole defense which all respondents raise to Mullins'
comp-laint boils down to a claim that UMWA and the Coal Operators can agree to give a Part 90 miner on a producing section
more benefits than a Part 90 miner on a nonproducing section
and that such a contractual provis ion may not be held to be
discriminatory because it does not take anything away from
Part 90 miners on a nonproducing crew because they still have
the same rights they always had before the contractual provision in article XVII(i) (10) favoring Part 90 miners on producing crews was negotiated. Specifically, as UMWA states in
its initial brief (p. 11), the Part 90 miner on a nonproducing
shift still is "entitled to transfer to an area of the mine
where the average concentration of respirable dust is continuously maintained at or below 1. 0 mg. per cubic meter of air."
The absurdity of the aforesaid argument--that article
XVII(i) (lO)'s giving Part 90 miners ~nly on a producing crew
the right to transfer to a specific Job, while suspending
normal seniority rights which might entitle non-Part 90
miners to bid for the job, does not discriminate against
Part 90 miners on a nonproducing crew because the Part 90
miners on a nonproducing crew still have all the rights they
always have had--may be illustrated if one recalls the gasrationing days of a few years ago when there were long lines
of motorists waiting for gas at most of the gasoline stations. In order to reduce the length of the lines on any
given day, a rule was imposed in some areas that motorists
with license numbers ending in an even number would be able
to purchase gas on Mondays, Wednesdays, and Fridays, and
that motorists having license numbers ending in odd numbers
would be able to purchase gas on Tuesdays, Thursdays, and
Saturdays. Most stations were closed on Sundays because
they had no gas to sell and saw no need to be open. The
aforesaid procedure caused no great complaint from the public and the lines at the gas stations were shortened as a
result of the ruling.
A contrary situation would have prevailed, however, if
the gas-rationing authorities had declared that only those
motorists whose license numbers ended in even numbers would
henceforth be permitted to purchase gas on any day and if
they had also .declared that the rule would not discriminate
against motorists whose license numbers ended in odd numbers

1855

because they would still be in the same position they were in
before the rule was passed because they would still have all
the gas in their tanks whicff they had before the rule was
passed and that the rule in no way discriminated against them
because it did not take away from them anything which they had
at the time the ruling was made.
UMWA's initial brief {p. 11) states that "{t]he superseniority right accorded production crew miners by [article
XVII(i) (10)] benefits those miners who have lost the greatest
amount of respiratory function in the course of their labor."
As I have previously noted 1 t he re i s not one word of testimony
in. this proceeding which shows that miners' lungs on a produc...ing crew are in worse condition than the lungs of miners on a
nonproducing crew. MSHA's comments in its rulemaking proceeding stated that pneumoconiosis is irreversible {45 Fed. Reg.
at 80763). Also as I have previously noted, a . Part 90 miner
would not be on a producing crew where dust is greater than
1·. 0 milligram and would not be in a position to bid for a
job pursuant to article XVII{i) (10) unless he had done the
same thing Mullins did, that is, waive his Part 90 rights in
order to remain in a job which pays well but which would continue to expose him to respirable dust in the concentration
of 2.0 milligrams permitted on a producing section. It should
be recalled that Mullins was exposed to more than 3.0 milligrams of dust while w0rking on a nonproduction crew (Tr. 47;
Exh. 7). Consequently, there is absolutely no record support
for UMWA's argument that the preferential treatment given to
miners on a producing crew by article XVII {i) (10) is justified because miners on a producing crew "have lost the greatest amount of respiratory function in . the course of their
labor" (UMWA's brief, p. 11).
Mullins' initial brief cites several. cases which show
that miners on nonproducing crews contracted pneumoconiosis
while performing jobs which were not on producing crews and
which were, in fact, performed entirely in surface areas of
mines. In Skipper v. Mathews, 448 F . Supp. 300 {M.D. Pa. 1977),
a miner was awarded black-lung benefits in factual circumstances showing that he had contracted pneumoconiosis from
working in a sh.op to repair mine equipment "covered with
coal dust". In Roberts v. Weinberger, 527 F.2d 600 {4th Cir.
1975), a miner was awarded black-lung benefits in a factual
situation showing that he had worked as a truck driver hauling coal from a strip mine to a tipple. In Adelsberger v.
Mathews, 543 F.2d 82 {7th Cir. 1976), a miner was awarded
black-lung benefits in factual circumstances showing that
she worked as a clerical employee who went beneath the tipple
to direct the switching of grates and railroad cars. She
also was responsible for weighing all the coal. In doing
that kind of work, it was said that she was exposed to as
much dust as the men who were working in the tipple.

1856

All .of respondents' initial briefs (030, pp. 6-7; B-E, pp.
8-12; UMWA, pp. 4-5) fallaciously argue that a Part 90 miner
may not bid on a specific job, but as I have previously stated,
there is nothing whatsoever in the Act or Part 90 which restricts a miner from exercising or reexercising his Part 90
rights to get out of respirable dust in excess of 1.0 milligram by transferring to jobs located in less than 1.0 milligram only if those jobs which he or she seeks are unwanted by
miners having more seniority than the miner with pneumoconiosis.
Part 90 establishes certain minimum prerequisites which the
operator must provide for the working environment of Part 90
miners,. the primary one being that the miners' working environment may not exceed 1.0 milligram of respirable dust, but Part
90 at no place states that i .f a Part 90 miner asks that he be
allowed to fill a vacancy in a particularly desirable job having the 1.0 milligram· or less criterion, that the mine operator should deny that request just because some other miner
with more seniority than the Part 90 miner has, wants that
particular job. ·
One of the objections voiced by Congressman Erlenborn
to the provision in section 203(b) of the 1969 Act [now Part
90] which requires that miners with evidence of pneumoconiosis
be transferred to an area having no more than 1.0 milligram
of dust, was that Congress did "not know what mischief we are
playing with seniority rights in the unions when we give a man
an option as to the place where he can work" (Part 1 of 1969·
History, p. 1303). Therefore, Congress enacted section 203(b)
with full knowledge that it might adversely affect seniority
rights. Congressman Erlenborn also made it perfectly clear
that miners other than those on production shifts are included
among those who are exposed to excessive amounts of respirable dust when he stated as follows:
One of the things that this report pointed
out was a thing that apparently had not been recognized before, namely, that not all dust is generated at the working face of the mine. The ventilation air coming in behind the miner, in the
passageway, in the halls, where the already mined
coal is being taken out of the mine, picks up dust
and brings it in to the working face, so that
there is dust already present in the ventilation
air that reaches the working face of the mine. Up
until now most of us had the conception that all
of the dust was created at the working face and
all we had to do was get it away from the miner,
but the very air that comes in to the working face,·
we understand now, has such a concentration of
dust.

1857

Part 1 , 1969 Legislative History, p . 1303 . Congressman
Erlenborn ' s statement is supported by the testimony of both
Mullins and Collier in this ~roceeding because Mullins believed that he was exposed to more than 1.0 milligram of
respirable dust when he worked as a repairman on a nonproduc ing shift because he had to dig around in the dust· when re placing parts along conveyor belts (Tr . 50) . Collier similarly testified that the electrician ' s job on a nonproducing
·shife could not be reduced below 1.0 milligram of dust be'cause of the practice of having the electricians blow coal
dust out of electrical boxes (Tr. 132).
D30 's reply brief (p. 4) states:
..

My clients need no · lectures from some attorney
on their responsibilities to black lung victims .
The United Mine Workers of America have fought for
safer working conditions in this country for nearly
a century . The UMWA lobbied for these federal mine
safety laws that Mullins has abused.
[Emphasis
in original.]
Mullins ' Part 90 rights or health and safety
are not issues in this case . Beth-Elkhorn offered
to move Mullins to a less dusty job. Mullins'
frivolous complaint has cost the UMWA , Beth-Elkhorn
and the federal government money and resources that
would have been better spent in efforts to remedy
actual hazards to the health and safety of working
miners .
It has not been my intention in this decision to be critical of UMWA for its efforts to bring about improved working
conditions in coal mines, but I have no alternative but to
show that article XVII(i} (10) of the NBCWA discriminates
against Part 90 miners on nonproducing crews. Mullins had a
ri ght to take the action he did in filing the discrimination
case in this proceeding and his doing so should not be categorized as an abuse of the mine safety laws.
At least one Congressman was critical of the role which
played in obtaining black- lung benefits to miners at the
time the 1969 Act was passed. Specifically, Congressman
Heckler said:
U~~A

I am frank to state that one of the major reasons I
became disenchanted with the top leadership of the
United Mine Workers of America was the fact that
down through the years they have exerted very little
initiative and pressure toward improving the safety
laws or regulations . Furthermore, even after the

.1858

Farmington disaster, the top leadership of the
United Mine Workers of America bluntly stated that
in their judgment it would not be possible to enact any health protection or coal dust standard
for the miners this year. Later, they took the
same timid approach toward the enactment of compensation for victims of black lung. For a long
time, they clung to the obviously gapping loopho·l e
-provided by the Federal Coal Mine Safe.ty Board of
Review . · These facts are a matter of record. * * *
Part 1, 1969 Legislative History, p . 1582. D30 should bear in
mind that section lOS(c) (1) also prohibits discrimination
against a miner for having "filed or made a complaint under
or related to this Act" or because he "has testified or is
about to testify in ariy such proceeding."
Section lOl(a) (7) of the Act provides that "where a
determination is made that a miner may suffer material impairment of health or functional capacity by reason of exposure
to the hazard covered by such mandatory standard, that miner
shall be removed from such exposure and reassigned." [Emphasissupplied.] The use of the words " shall be" probably
accounts for the following statement in MSHA's rulemaking
proceeding:
MSHA considered the appropriateness of providing
for the mandatory transfer of miners who have
evidence of pneumoconiosis. However , MSHA re ceived several comments from labor and industry
representatives expressing unanimous opposition
to any mandatory transfer provisions. Comrnenters
felt that a mandatory transfer program would
create severe enforcement problems; create hostility towards the program , resulting in possible
work stoppages; create distrust of M.SHA; violate
the confidentiality of the X-ray program by revealing information about a miner ' s medical condition;
and decrease participation in the NIOSH medical
surveillance program, depriving the miners of information about their health and depriving NIOSH
of important epidemological data . In view of the
possible problems with a mandatory transfer provision, the rule retains the option to exercise
Part 90 rights and is intended to encourage more
miners to exercise the option. However, MSHA
will monitor participation rates over the next
three years , and if the number of miners exercising the Part 90 option does not substantially increase, MSHA will reconsider the appropriateness
of a mandatory transfer program.
45 Fed . Reg. at 80763-80764.

18:-ifJ

It is rather obvious that g~v~ng the miners the right to
waive their Part 90 rights so as to remain working in an atmosphere which has more than· 1.0 milligram of respirable dust
is -causing miners, such as Mullins, to avoid a transfer out
of dust because of a dislike of the job which is offered to them
or because they distrust the sampling methods which are being
used to assure that they are not exposed in existing positions,
or in positions to which they may be transferred, to more than
1.0 milligram of dust. If they w~re compelled to transfer to
a job in an atmosphere of not more than 1.0 milligram of dust,
they would not continue to work, as Mullins has done, in an
atmosphere which may be exposing them to as much as 3.0 milligrams of dust.
MSHA may not be doirig all that : it should in connection
with sampling the working environment of Part 90 miners because Mullins testified that he expressed to MSHA's inspectors his belief that B-E was excessively watering his working
environment only on the days when he was wearing a respirabledust sampler (Tr. 41; 66). Mullins stated that one of the in~
spectors agreed with him (Tr. 67). Mullins also made the allegation about excessive watering in his letter to Congressman Perkins {Exh . 15), but Mr. Ford answered the Congressman's letter by stating, among other things, that MSHA could
take no action pertaining to Mullins' complaint about excessive watering because that was one of the ways that respirable dust may legally be reduced (Exh. 17).
On the other hand, sect-ion 90.300(a} requires the operator to submit a revised respirable-dust control plan if he
changes his dust-control procedures in order to reduce the
respirable dust in a Part 90 miner's working environment.
In this proceeding, if an inspector agreed that Mullins'
working environment was being maintained at no more than 1.0
milligram by excessively watering Mullins' working place
only on the days when Mullins was wearing a respirable-dust
sampler, then the -inspector should have examined B-E's dustcontrol plan to determine whether the plan provided for the
extensive watering that was being done when Mullins' working
place was sampled. If the dust-control plan did not provide
for the amount of watering which was being done when Mullins'
working place was sampled, it would seem to be appropriate
in such a case for MSHA to require that B-E submit a revision
to its dust-control plan requiring extensive watering, and
should have made certain that the revised plan was continually used on a daily basis so that Mullins would never have
been exposed to more than 1.0 ·milligram of dust, as required
by section 90.3(a) of the Regulations.
·
The discussion above is not meant to be critical of
MSHA for its administration of the respirable-dust program
because I am sure it is a very difficult aspect of the mine

1860

health laws ·to regulate. It is also possible that MSHA performed the very acts which have been sugge_sted above and that
Mullins just failed to mentron that in his testimony. Still,
Mullins . testified that he did not trust MSHA's administration
of the Part 90 program (Tr. 57) ·and that may indicate that
MSHA needs to devote more attention to the way the Part 90
program is being conduc~ed than has been given to its efforts
up t~ the present time.
ort Their
·· D30's initial brief (pp. ll-12) argues that it was B-E's
.: ,obligation to comply with the law by ·providing Mullins with a
'job in no more than 1.0 milligram of dust and to comply· with
the bargaining agreement by awarding the dispatcher's .job to
Caudill. 030 cites w. R. Grace & co. v. Local 759, 461 u.s.
757 (1983) , in support of the aforesaid contention, noting
that the Supreme Court refused in that case to allow Grace to
lay off senior employees in violation of a collective-bargaining agreement in order to hire minority workers to comply with
Title VII of the Civil Rights Act. D30's reliance on the
Grace case is misplaced because the result in Grace rested
entirely on the fact that EEOC and Grace had entered into a
conciliation agreement which was in conflict with the
collective-bargaining agreement and the union, though invited,
had declined to participate in the formation of the conciliation agreement. In such circumstances, the Court held that
an arbitral award made pursuant to a collective-bargaining
agreement ought to be honored and enforced by the courts.
The Court, however, made it clear that collective-bargaining
agreements need not be enforced when they are contrary to
public policy by conflicting with a discrimination provision
in a Federal statute, as article XVII(i) (10) of the NBCWA
involved in this proceeding does. ~urd v. Hodge, 334 u.s.
24, 34-35 (1948).
---UMWA's initial brief (p. 9) cites Goodin v. Clinchfield
Railroad co., 125 F.Supp. 441 (E.D ~ Tenn. 1954), aff 1 d, 229
F.2d 578 (6th Cir. 1956), cert. denied, 351 u.s. 953 (1956),
in support of an allegation-tKat art~cle XVII(i) (10) can be
considered to be unlawful discrimination against Part 90
miners on nonproduction crews only if that provision has been .
"crafted as a me~ns of penalizing non-production crew members".
Insofar as the issue of discrimination is concerned, the
collective-bargaining agreement in Goodin pertained to a provision which required all conductors and trainmen to for~eit
all seniority and retire from service upon attaining age 70.
The court quoted from another judge's decision and stated
that:

1861

retirement is not discriminatory in the
sense that it affects only certain employees and not
others. The compulsor¥ retirement age of seventy
years affects all employees alike in its ultimate
results, since all employees, who live and - remain
.with the carrier long enough, will some day reach
·the retirement age and will be obliged to leave
their employment. True, some will feel its effec- ti venes_s immediately, whereas others will not feel
its touch until some future, but ascertainable,
time. That fact, however, does not militate
against its present universal applicability.
com~ulsory

125 F.Supp. at 446. The question in this proceeding is whether
article XVII(i) (10) of the NBCWA is discriminatory under section lOS(c) (1) of the Act. As I have already shown at great
length above, article XVII(i) (10) does not affect all miners
equally, as did the compulsory retirement provision in the
Goodin case; therefore,· Goodin has no application in this proceeding.
UMWA's initial brief (p. 9) cites Williams v. Pacific
Maritime Association, 617 F.2d 1321 (9th Cir. 1980), in support of its statement that a union "may negotiate for and
agree upon contract provisions involving disparate treatment
of distinct classes of workers * * * so long as such conduct
is not arbitrary or taken in bad faith." The two groups of
employees involved in the Williams case were all longshoremen with different qualifications who were to be promoted on
the . basis of four specific standards which were required to be
applied uniformly and with no exceptions. In this proceeding,
article XVII(i) (10} of the NBCWA grants preferences to miners
on production crews but there is no difference whatsoever in
their qualifications. They are all Part 90 miners who have
been notified that they have pneumoconios-is and are entitled
to work in an area exposing them to no more than 1.0 milligram of respirable dust. Moreover, Caudill was awarded the
dispatcher's job in low dust even though he was not a Part 90
miner on either a producing or nonproducing crew.
Mullins' brief (p. 5) refers to Steele v. Louisville &
Nashville R. R. Co., 323 U.S. 192 (1944). In that case, the
Court described a provision which was to be inserted in a
collective-bargaining agreement which would have the effect
of hiring only "promotable" firemen. By practice, only white
firemen could be promoted to the job of engineer. As a result, all black firemen would ultimately have been excluded
from service. The Court stated:
Without attempting to mark the allowable limits of
differences in the terms of contracts based on differences of conditions to which they apply, it is

1862

enough for present purposes to say that the statut ory power to represent a craft and to make cont racts as to wages , h~rs and working conditions
does not include the authority to make among members
of the craft discrimination not based on such
re l evant differences . Here the discriminations
based on race alone are obviously irrelevant and
invidious . Congress plainly did not undertake to
. authorize the bargaining representatives to make
such discriminations.
323 u.s. at 203 . UMWA did not provide for relevant differences in preferring Part 90 miners on producing crews over
Part 90 miners on nonproducing crews . Just as in favoring
white f iremen over black firemen, it is not possible to de termine which Part 90 miner should be a l lowed to obtain a
job in a low-dust area simply by c l assifying him as one who
works on a producing shift instead of a nonproducing shift.

The case of Automotive, Petroleum & Allied Ind. v.
Gelco Corp., 584 F.Supp. 514 (E.O . Mo. 1984) , c1ted on page
seven of Mullins ' brief, shows how umvA and 030 discriminated
against Mullins in this proceeding. In the Automotive case ,
the court granted a motion for summary judgment f1led by an
intervening miner who had been awarded a partsman ' s job on
the.basis of his qualification of having had 5 years of experience working in a parts department , whereas the union
wanted to force the employer to arbitrate another employee's
grievance in circumstances showing that the grievant had
greater seniority than the employee who had been awarded
the partsman's job, but who had had only 3 months of experience in a parts department. The court held that the union's
decision to take the position of the grievant was irrational
because it was not based on an "informed , reasoned judgment
regarding the merits of the claims . in terms of the language
of the collective bargaining agreement ." 584 F.Supp. at
516.

I n this proceeding, 030 took ~audill ' s position without
engaging in a reasoned judgment regarding the merits of
Caudill's claims. Caudill's grievance initially challenged
the accuracy of B-E ' s belief that Mullins ' job could not be
lowered to 1 . 0 milligram or less of respirable dust and also
challenged the accuracy of MSHA's dust samples showing that
Mullins was exposed to 3 . 0 milligrams of dust by arguing
that Mullins ' entire work place had not been sampled (Exh.
18, p . 2) .
In making that argument , Caudill made a collateral attack on the accuracy of MSHA ' s respirable- dust program
because MSHA had issued a citation based on two samples showing that Mullins was exposed to an average of 3.0 milligrams
of respi rable dust (Exh . 7). B- E did not contest the accuracy of the citation.

1863

As I have previously noted, the first sentence of article XVII(i) (10) suspends the normal seniority provisions for
bidding on jobs located in ho more than 1.0 milligram of
dust if a~y Part 90 miner or letterholder on a producing or
nonproduc~ng shift bids for the job.
Since Mullins was the
only Part 90 miner bidding on the dispatcher's job, he was
entitled to it, and seniority should not have been considered
at all unless another Part 90 miner on a producing shift had
made a bid for the job. Since Caudill was not a Part 90
miner or letterholder, he was not entitled to file a grievance for the job under the collective-bargaining agreement
and UMWA discriminated against Mullins by taking Caudill's
grievance to arbitration so that a miner who did not have
pneumoconiosis at all could be awarded a.. job which had already been properly awarded to Mullins as the only Part 90
miner bidding for the job.
Indeed, it appears that the Supreme Court's statement
in Vaca v. ~ipes, 386 u.s. 171 (1967), is fully applicable
to DJOrs an UMWA's action in this proceeding, that is,
"[a] breach of the statutory duty of fair representation
occurs only when a union's conduct toward a member of the
collective bargaining unit is arbitrary, discriminatory, or
in bad faith." 386 u.s. at 190.
UMWA's reply brief (pp. 3-4) attempts to justify its
discriminatory treatment of Mullins in this proceeding by
.arguing that it has been given a "wide range of reasonableness" in negotiating collective-bargaining agreements as
opposed to administering them. UMWA cited Ford v. Huffman,
345 u.s. 330 (1952), in support of that cla~m, but that
case in no way supports UMWA's having negotiated the discriminatory article XVII(i) (10) involved in this proceeding.
In the Huffman case, the collective-bargaining agreement required Ford to credit seniority for the time of employees
who served in the armed forces subsequent to June 21, 1941,
regardless of whether they had been employed by Ford prior
to that time. Such crediting gave employees hired after
June 21, 1941, but who entered the·.a.rmed services dur~ng
WWII and then returned to Ford, less seniority than persons
who were hired after WWII but who had not previously worked
for Ford at all. The Court noted that the Veterans' Preference Act of 1944 required .t he crediting of time served in
the armed forces. The court states that it:
is not necessary to define here the limits to
which a collective-bargaining representative may
go in accepting proposals to promote the longrange social or economic welfare of those it
represents. Nothing in the National Labor Relations Act, as amended, so limits the vision and
1

1864

action of a bargaining representative .t hat it must
disregard public policy and national security.
Nor does .anything in bhat Act compel a bargaining
representative to limit seniority clauses solely
to the relative lengths of employment of the respective employees.
345 u.s. at 342.
As I have already shown in this decision, UMWA, not B-E,
is the party to the NBCWA which insisted on interpreting
article XVII (·i ) (10) so as to exclude a Part 90 miner on ·a
· ~onproducing crew from bidding on a job located in no more
·:, than 1. 0 milligram of dust. Therefore, UMWA' s claim ·that it
could not negotiate a contract provision which would extend
the right to bid on jobs in low dust to all Part 90 m.i ners
is not supported by the facts in this proceeding. In any
event, UMWA in this proceeding, cannot rely upon the . Huffman
case in support of its having negotiated a discriminatory
collective-bargaining agreement because UMWA was hardly
promoting the "long-range social" welfare of Part 90 miners
when it negotiated a provision which was designed to assist
only Part 90 miners on a producing crew to get out of the
dust which is gradually killing them, partic~larly when it
i ·s considered that Part 90 miners on a producing crew have
to. waive their Part 90 rights, just as Mullins did, in order
to continue working on a producing crew where they are legal-·
ly exposed to a working environment of up to 2.0 milligrams
of respirable dust.
UMWA's reply brief. (pp. 2-3) also relies upon Smith v. ·
Bussman Refrigerator Co., 619 F.2d 1229 (8th Cir. 1980), in
support of its claim that it was fairly balancing the collective and individual rights of a11 ·· the miners when it
negotiated the NBCWA. UMWA's reli-ance on the Bussman case
is misplaced because in that case,·. the court did find that
the union had breached its duty of fair representation with
respect to grievances arising under a modified seniority
clause in a collective-bargaining .agreement. The court
stated that:
The union's choice to process all grievances
based on seniority discriminated against employees receiving promotions on the basis of
merit. This conduct may be viewed as a perfunctory dismissal of the interests and rights
of plaintiffs. The union simply failed to
represent them in any way. The modified
seniority clause specifiqally required balancing the interests of merit and seniority

1865

whenever Russman deemed that the position warranted
selection on the basis of merit.
!

619 F.2d at 1239 . The court made a statement which is especially pertinent in this proceeding when it is considered
that D30 supported Caudill's claim based entirely on his
argument that he had been working for B-E for about 3 years
lon9er than Mullins had.
While we do not suggest that a union must hold
internal hearings to investigate the meri.t s of
every grievance brought to it, in certain situations it may be inappropriate for a union to
tie its own hands by blind adherence to a policy
of favoring employees with seniority in order
to avoid disputes between employees.
619 F.2d at 1240.
It is true, as D30 argues in its reply brief (pp. 3-4),
that some disputes are properly resolved on the basis of
seniority, but D30 incorrectly argues in its reply brief
(p. 3) that Mullins tried to discriminate against his fellow
workers who had more seniority than he did by trying to use
article XVII(i) (10) of the NBCWA to get a job to which miners
having more seniority than Mullins has were entitled. Even
though D30 persuaded the arbitrator that Mullins was not entitled to the dispatcher's job under article XVII(i) (10),
it is incorrect that Mullins tried to use that provision
to discriminate against other miners with more seniority
than he had. D30 has refused to face up to the plain facts
in this proceeding, namely, that Mullins was a Part 90
miner who clearly was entitled to bid on the dispatcher's
job under the first sentence of article XVII(i) (10).
If article XVII(i) (10) could not reasonably have been
interpreted as B-E's superintendent did, so as to award
the job to Mullins, this case would never have existed in
the first instance. Moreover, as ···I have already noted in
this decision, Congress knew that providing Part 90 miners
with jobs in no more than 1.0 milligram of dust would necessarily interfere with the normal application of seniority
to award jobs to employees with the greatest lengths of
service. Under the arbitrator's decision, if Mullins had
been a miner on a production crew, he would have been allowed to retain the job despite the fact that Caudill had
3 more years of service than Mullins. The discrimination,
as D30 well knows, carne from its insistence that seniority
has to give ground only to Part 90 miners working on a producing crew. D30 and Caudill clearly discriminated against
Mullins by invoking seniority to defeat the transfer to a

lxG6

low-dust area of a Part 90 miner as was intended by Congress
when i t provided for such transfers in section lOl(a) (7) of
the Act.
r
B-E's reply brief (p . 4) cites United Steelworkers v.
Warrior and Gulf Navigation Co. , 363 u.s. 547 (1980), in
support of 1ts cla1m that B-E's action of removing Mullins
from the dispatcher's job and awarding it to Caudill , in
compliance with the arbitrator ' s decision, should be upheld
because there is a strong Federal policy of promoting indus trial stability through arbitration of labor disputes. The
Supreme Court required the employer in the Warrior and Gulf
case to arbitrate a provision in a collective- bargaining
agreement despite the fact that the employer considered
the dispute to involve a function of management. While it
is true , as a general principle, that there is a Federal
policy to the effect that industrial stability is promoted
by arbitration of labor disputes, that stability should not
be accomplished, as it was in this proceeding, by violating
another Federal policy which requires that miners with
pneumoconiosis be allowed to fill vacancies in jobs which
are located in no more than 1.0 milligram of respirable
dust.
·e -E's reply brief (p . 5) cites Wynn v. North American
Systems , 608 F.Supp . 30 (N . D. Ohio 1984) , in support of 1ts
argument that B- E should not be required to defend its action of awarding the dispatcher's job to Caudill, instead
of Mullins, because B- E was complying with an arbitral decision .
In the Wynn case, a white and a black employee were
both discharged for fighting on an assembly line. The discharge was made the subject of an arbitration proceeding
and the arbitrator reinstated the white employee with full
seniority but without any back pay or other benefits , but
he upheld the discharge of the black employee on a credibility determination that the black emp loyee had hit the
white employee in the face which had caused the white employee to require treatment in a hospital. The black employee brought a discrimination a~tion against the company
in the district court under Title VII of the Civil Rights
Act.
The court granted the employer ' s motion for summary
judgment on the ground that deference given to the results
of arbitration awards , along with the Federal policy of
promoting industrial stability by use of arbitration to
settle labor disputes , should prevail over a person ' s independent right to enforce .equal. empl9yment rights under
Title VII.
B- E ' s reliapce ~n the Wynn case is misplaced because
this proceeding involves a Federal statute which expressly
prohibi ts discrimination against miners who are "the subject

1867

of medical evaluations and potential transfer under a standard
published pursuant to section 101". That statute was designed
to prevent the very type of ~ discrimination which occurred in
this proceeding. Furthermore, in article III(c) of the NBCWA,
the parties state that they are in complete accord with the
purpose of the Congress expre ssed in sec tion 2 of the Act and
that they "do hereby affirm and subscribe to the principles
as set forth in such section 2 of the Act" (Exh. 27) •
. Section 2(a) o f the Act, with which the parties say they
are in full accord, provides that "the first priority and concern of all in the coal or other mining industry must be the
health and safety of its most precious r e source--the miner."
. Section 2 (b) of the Act states that "deaths and serious in. juries from unsafe and unhealthful conditions and practices
in the coal or other mines cause grief and suffering to the
miners and to their families".
[Emphasis supplied.] I do
not understand how the parties can insert such noble goals
in the first part of the NBCWA and then abandon· those goals
to pursue the course of actio n taken in this proceeding
which resulted in giving the best job in low dust to a mine~
with undiseased lungs who had the most seniority.
The Issue of Whethe r B-E Discriminated Against Mullins by
Complying with the Arbitrato r's Award Instead of Insisting
that It Was Precluded by Section lOl(a} (7} of the Act and
Part 90 from Complying
Mullins' brief (p. 9) asserts that B-E discriminated
against Mullins by removing him from the dispatcher's job
in compliance with the arbitrator's award of the job to
Caudill. Mullins argues that the discrimination carne about
from the fact that section lOl(a) (7} provides that "[w)here
appropriate, the mandatory standard shall provide that where
a determination is made that a miner may suffer material impairment of health or functional capacity by reason of exposure to the hazard covered by such mandatory standard, · . ·
that miner shall be removed from such exposure and reassigned." ·[EmphasiS supplied . 1 Mul~ins notes that his removal from the job of electrician to a working plac~ exposing him to no more than 1.0 milligram of dust had been accomplished when B-E assigned him to the dispatcher's job
and that he should not have been removed from that job in ·
compliance with the arbitrator's award because B-E was obligated to comply with the provisions of the Act rather· than
-the provisions of the collective-bargaining agreement.
Mullins' argument which is summarized above raises a
question very similar to that decided by the Supreme Court
in W. R. Grace .Co. v. Local 759, 461 U.S. 757 (1983}, previously discussed in this dec1s1on for a different reason.

1868

In the Grace case, the employer had entered into a conciliation agreement, to which the union was . not a party, for the
purpose of eliminating rac~al discrimination pursuant to
Title VII of the Civil Rights Act. When Grace laid off some
employees in order to comply with the conciliation agreement,
those employees obtained an arbitral award of back-pay
damages under the collective-bargaining agreement. A court
held that the seniority provisions of the agreement could
be ~edified to alleviate the effects of past discrimination.
The union appealed and it was held that the agreement could
not be modified without the union's consent and that Grace
was obligated to arbitrate the grievances. Two arbitrators
issued subsequent decisions, one finding that Grace was not
obligated to comply with the first arbitration award since
Grace was under a court order holding that the seniority
provisions of the agreement did not have to be followed.
The other arbitrator held that Grace was bound by the
collective-bargaining agreement and was .required to make
the back-pay award. On further appeal, the Fifth Circuit
held that the back-pay award had to be made. w. R. Grace
Co. v. Local Union No. 759, 652 F.2d 1248 (1981). The
SUpreme Court upheld the Fifth Circuit's decision, noting
that courts do not have authority to overrule arbitration
awards simply because they may disagree with the decision
reached by the arbitrator. The Court, as I have previously
noted in this decision, held, however, that a collectivebargaining agreement, like the one in this proceeding, which
is contrary to public policy by being in violation of a
Federal statute does not have to be enforced.
The discussion of the Grace case above shows that B-E
could have acted in good fa1th 1n complying with the arbitrator's award because, until the matter was presented in
this proceeding, the holding of the Supreme Court in the
Grace case would seem to require B~E to comply with the
arb1trator's decision until such time as article XVII(i) (10)
of the collective-bargaining agreement on which the arbitral
ruling in this proceeding was based, has been found to be
unenforceable as being contrary torthe provisions of section 105 (c) (1) of the Act.
There is, however, another Supreme Court ease in Hines
v. Anchor Motor Frei~ht, ·Inc., 424 u.s. 554 (1976), which
seems to support a f1nding that B-E sho~ld be held liable,
along with UMWA, 030, and Local 1468, for the discrimination against Mullins which occurred in this proceeding. In
the Hines case, some employees were discharged for dishonesty under an arbitral decision. The employees brought an
action under section 301 of the Labor Management Relations
Act claiming that the falsity of the charges could have
been discovered by the union representatives with little

1869

investiga.ti ve effort because the motel clerk had billed the
employees for their rooms at an excessive rate and had kept
the difference between the ~illed rate and the actual rate .
The district court granted summary judgment for the employer
on the ground that the arbitral decision was final and binding , absent a showing of bad faith, arbitrariness, or perfunctoriness on the union's part .
The court of appeals re versed as to the union because the facts showed that it had
acted in bad faith or arbitrariness , but agreed that the action should be dismissed as to the employer unless it had
been shown that the employer had acted in bad faith or in a
conspiracy with the union. The Supreme Court reversed,
holding that it was improper to dismiss the action as to
·the employer because, if the employees should be able to
show a breach of duty by the union in provi ding fair representation, the arbitral award would be tainted and the employees would be entitled to an appropriate remedy against
the employer as well as the union.
In this proceeding , while B- E properly awarded the dispatcher's job to Mullins under article XVII(i) (10) of the
NBCWA , B-E also took the position that Mullins was not entitled to the dispatcher ' s job under Part 90 (Tr. 132) de spite the fact , as I have already noted in this decision,
there is nothing in Part 90 which prohibits a Part 90 miner
from asking that he be allowed to fill a vacant low- dust
position simply by reexercising his Part 90 rights. There fore, B- E discriminated against Mullins by advising him in
the first instance that he was not entitled to fill the
vacancy in the dispatcher's job .
It was· clearly a job located in no more than 1 . 0 milligram of respi rable dust and
the comments in the Part 90 rulemaking proceeding show that
several parties believed that Part 90 miners would be able
to obtain some, if not all, of the best jobs in low dust
simply because of their exercise or reexercise of their
Part 90 rights. 45 Fed. Reg. at 80768 and section lOl(a) (7)
of the Act.
D30 represented Caudill and B- E represented Mullins before the arbitrator. The arbitrator's decision states that
"[b]oth parties were ably represented and were given full
opportunity for presentation of evidence and arguments"
(Exh. 18, p . 3). Therefore, while it would appear that the
arbitral deci sion involved in this proceeding is not "tainted"
like the one at issue in the Hines case discussed above, it
does not seem that Mullins was fa1rly treated after the dispatcher ' s job was awarded to Caudill by the arbitrator because Mullins testified that he argued before the arbitr'ator
that he was entitled to the job under the Act and Part 90.
The arbitrator held that he was bound by the NBCWA irrespective of any rights which Mullins might have under Federal
law (Exh. 18, p. 15).

1870

At the hearing held in this proceeding, counsel for D30
stated (Tr. 13):
~·

Now on the points of law in this case District 30 wants to make the point that even if
·the arbitrator in the labor case was wrong in
holding that Mr. Caudill had that job, Mr. Mullins did not try to vacate that award or exer. cise the super seniority rights through the
courts under the contract.
Mullins denied D30's claim that he had not tried to get
.the arbitrator's award reversed. He said that he attempted
. :. ."to regain" his "rights as a Part 90 miner" because he felt
· ··that he had "been done w·r ong" ( Tr . 51) • He said that he a ·s ked
D30's president and MSHA for help and wrote to the International Union trying to get someone to assist him in getting
the arbitrator reversed, but no one would listen to his pleas
(Tr. 50-51; 93). Counsel for UMWA wrote me a letter on
March 2, 1984, in response to a letter in the nature of a
prehearing order which I had sent to the parties. Attached
to counsel's letter was a letter from UMWA's Deputy Director
of Occupational Health to Mullins dated April 16, 1983. The
first paragraph of that letter states as follows:
This letter is in response to your letter
of July 25 to President Trumka concerned with
your experience as a Part 90 miner. There are
two points that I want to make in .this letter.
First, your right to obtain the dispatcher's
job at the Beth-Elkhorn mine has been denied by
the Arbitrator on April 15 . As far as I am concerned, that settles the matter and I do not
think further discussion of that issue would be
fruitful .
The letter from UMWA supports Mullins' claim that he had
tried to get relief from the arbitrator's ruling from his
own union before resorting to the discrimination complaint
which he ultimately filed because no one in the union or elsewhere would listen to his contentions.
It is a fact that B-E and other coal operators are parties to the NBCWA. Since B-E was the only representative
Mullins had before the arbitrator, it seems to me that it
ought to have been interested enough in getting its position
upheld to support Mullins in his efforts to get some authoritative ruling on why article XVII(i) (10) should not apply,
or be modified to apply, to all Part 90 miners regardless of
whether they are ~n producing or nonproducing crews.

187.1

As the Supreme Court stated in Conley v. Gibson, 355

u.s. 41, 46 (1957):

The bargaining representative's duty not to draw
"irrelevant and invidious" distinctions among .
those it represents does not come to an abrupt
end, as the respondents seem to contend, with the
making of an agreement between union and employer.
Collective bargaining is a continuing process.
Among other things, it· involves day-to-day adjustments in the contract and other working rules,
resolution of new problems not covered by existing agreements, and the protection of employee
rights already secured by contract. The bargaining representative can no more unfairly discriminate in carrying ·out these functions than it can
in negotiating a collective agreement. [Footnotes omitted. 1
·
Since B-E was a party to the NBCWA and was the party
which represented Mullins before the arbitrator, it should
have been willing to reexamine the NBCWA, along with UMWA,
to determine why it should not be revised in order to permit
all Part 90 miners to bid on vacancies in positions performed
~n less · than 1.0 milligram of respirable dust.
By simply
taking the easy way out and acquiescing to an arbitrator's
award with which it was in disagreement, B-E should be held
liable for allowing the discrimination against Mullins to
continue without making any effort to obtain a modification
of article XVII(i) (10) to eliminate the discrimination.
Since the UMWA is responsible for representing ail the
miners, not just Caudill, it is unseemly for D30's counsel
to come into this proceeding and criticize Mullins for not
appealing the arbitrator's award in view of UMWA's position,
expressed in the letter of April 16, 1983, to the effect that
the arbitrator's decision had settled the matter and made
further discussion unfruitful. Thus, while the arbitral
award involved in this proceeding may not be as "tainted"
as the one described in the Hines case discussed above, it
is certain that UMWA has been most insensitive to Mullins'
claims that his Part 90 rights were improperly restricted
and rendered meaningless by article XVII(i) (10) of the NBCWA.
In view of the fact that no one in the union or in
management would represent Mullins in his efforts to obtain
some relief from the discrimination to which he was sub- .
jected by the interpretation given to article XVII(i) (10)
by the arbitrator, I believe that it· would ~e improper for
me to hold that B-E was in no way responsible for the discrimination which I have found occurred when Mullins was

1872

removed from the dispatch~r's job in violation of section
lOS(c) (1) of the Act. For the foregoing reasons, I find that
B-E discriminated against Mullins and should be required to
share equally with the union (50% to be paid by B-E, 25% by
UMWA, and 25% by D30 and Local 1468) in providing the monetary
relie£ to which Mullins is entitled, as hereinafter ordered.
Relief Issues
In t .r oduction
At the time the. hearing in this proceeding was concluded,
I did not require the parties to pr~sent evidence as to the
relief issues of. back pay and attorney's fees because I believed that the legal briefs which the parties were going to
file would be. even more persuasive than their oral arguments
at the hearing and· that I would find it necessary to deny
Mullins' complaint. After I had received and read the parties'
initial and reply briefs, however, I realized that they had
not really explained how a~ticle XVII(i) (10) of the NBCWA
could ·be found to be other than a revision of Part 90 miners'
rights and therefore a violation of section lOS(c) (1) of the
Act. Since the Commission has held in ·such cases as Council
of Southern Mountains, Inc. v. Martin County Coal Corp., 2
FMSHRC 3216 (1980) and Bobby Gooslin ·v. Kentucky Carbon Corp.,
4 FMSHRC 1 (1982), that a JUdge may not issue a final decision as to which petitions for discretionary review may be
filed until such time as he has awarded the complainant all
the relief to which he is entitled, I issued on July 25, 1985,
a procedural order requesting that the parties submit stipulations as .t o the relief issues of back pay, attorney's fees,
and other expenses to which complainant might be entitled.
The order also provided for the parties to advise me if they
could not stipulate sufficient facts for me to determine all
relief issues so that a hearing could be convened to consider
those issues.
Only counsel for D30 filed a written response to the
procedural order of July 25, 1985. · His reply stated that
he would not stipulate to anything and accused me of having
prejudged the issues. Counsel for Mullins called me to st.a te
that she was trying to arrange a conference call to determine
if the parties could reach a stipulation, but she failed to
get back ·in touch with me until the time for answering the
requests made in the procedural order had expired . Consequently, on. August 29, 1985, I · issued an order providing for
a hearing to be held with respect to all relief issues.
Counsel for D30 filed on September 23, 1985, a motion requesting that I recuse myself as the judge in· this proceeding.
The last section in this decision considers and denies D30's
motion to recuse.

1873

D30 also filed other pleadings in which it agreed to accept the facts which couns~l for the other parties had agreed
to submit with respect to back pay and attorney ' s fees. Counsel for UMWA filed on September 25 , 1985 , a response with respect to the relief issues; counsel for Mullins filed on September 30 , 1985, a response to the relief issues , and counsel
for B- E filed on October 18, 1985, 6/ a response to the relief
issues . The filings by the parties-amount to an agreement as
to "the basic _f acts of the days , including holidays, on which
Mullins worked in his present position of electrician as compared with the days on which Caudill worked as dispatcher.
The parties have . also stipulated to the wages which Mullins
and Caudill received. A few issues were left for me to decide, su~h as whether Mullins should be paid for the Saturdays
and Sundays when Caudill worked as dispatcher even though Mullins did not work as electrician on many of those same Saturdays and Sundays . Those issues are hereinafter considered .
Calculation of Back- Pay Differential
The amount of back pay to which Mullins is entitled is
complicated by the fact that when Mullins was removed from
the position of dispatcher, effective May 1 , 1983 , he returned
to his previous job of electrician . Therefore , Mullins is entitled to the difference between the wages he would have re ceived had he continued to work as a dispatcher and the amount
of pay which he actually received for working as an electric i an. Mullins and the dispatcher both work on the evening
shift from 4 p . m. to midnight and both receive a 30-cent evening shift differential.
The dispatcher and the electrician
also work on Saturdays and Sundays . When they do work on
weekends , they are paid 1 - 1/2 times their regular rates for
Saturday work and twice their regular rates for Sunday work.
B- E submitted a single sheet showing the amount the dispatcher (Caudill) received for working at the regular rates
from Monday through Friday, the amoun·t received for working
Saturday, and the amount received for working Sunday . A
similar sheet was submitted to show the amounts received by

6/ The letter submitted by B-E's counsel requested that the
parties submit "any exceptions , additions or deletions to the"
back- pay information prepared by B- E "no later·than ten days
from the date of this letter. " The applicable 10 days expired
on October 28, 1985, and I have received no responses from any
party with respect to the back- pay information submitted by
B- E . Mullins called my office on October 28, 1985 , · but I de clined - to listen to or talk to him.
Counsel for Mullins filed
on November 4, 1985 , a motion for a 10-day extension of time
within which to file a reply to B- E ' s submissions .
I issued
an order on November 4 , 1985, denying the motion.

187 4

Mullins for regular, Saturday, ·and Sunday work.· A comparison
of the amounts which B-E shows as being received by Mullins
and Caudill for the period from May 1, ·1983, through August 30,
1985, is set forth below:
·
Regular

Saturday

Sunday

Total

Caudill
$62,703.20 21 $24,888.32
$7,314.53 ~ $94,906.05
Mullins
-60,600.66
- 8,008.53 ~/ - 767.62
-69,376.81
Differential $ 2,102.54
$16,879;79
$6,546.91
$25,529.24
B-E's .wage computation is not explained in detail in
that B-E simply multiplied the number of hours worked in eaqh
of sev~ral periods for regular, Saturday, and Sunday work by
the applicable rates to arrive at the totals which have been
given in the tabulation above. Mullins prepared a detailed
calculation of the differential in pay received by Caudill as
compared with the pay which he received.. Mullins calculated
the amount a dispatcher receives for a regular shift, the
amount he receives for a Saturday shift, and the amount he receives for Sunday work. · The dispatcher's rate is slightly
less per hour than the electrician's rate, but the dispatcher
works 8-3/4 hours per shift as compa~ed with the 8 hours per
shift worked by Mullins as an electrician. For each of the
pay periods involved, Mullins simply subtracted the rate received by the dispatcher from the rate received by an electrician to develop a wage differential for the three types
of shifts which pay different rates. Mullins does not show
~he hourly rates he used nor the calculation used by him to
allow for the fact that the dispatcher was working 3/4 of
an hour each shift 'more than the electrician was working.
Mullins does not show, for example, how he allowed for
· the fact that the dispatcher worked 3/4 of an hour past midnight each day 10/ and was presumably paid for that 3/4 .h our
at the Saturday-rate or that the dispatcher, who worked most
Saturdays, was presumably ·paid at the Sunday double rate for
working 3/4 hour on Sunday. There is also apparently some
7/ B-E made an error of $1,000 in adding the amounts for
Caudill's regular rates, but the error was corrected in arriving at the total of $94,906.05.
8/ B-E made an error of $1,000 in determining Mullins' wages
for the period 3/7/84 through 6/6/84 and the ' total for Saturday wages must be corrected by $1,000 and that increases Mullins' total wages for the period by $1,000.
9/ B-E made an error of $9.00 in Caudill's wages for Sunday
work for the period of 6/7/84 through 9/30/84, but the error
was corrected when B-E arrived at its total of $7,314.53 for
Sunday work.
10/ Caudill was paid for only 8-1/2 hours per shift on and
after November 27, 1984.

1875

sort of Saturday and Sunday differential which B-E reflects in
its calculations, but does not explain, except for the letters
"SO" which appear in B-E's Saturday and Sunday calculations.
The fact that Mullins and B-E used completely different methods
to show . the wage differential between Caudill and Mullins makes
it impossible to find for certain which has used the most appropriate or accurate method of arriving at a back-pay differential. Although both B-E and Mullins appear to have taken
into-consideration the differential for regular, Saturday, and
Sunday work, they arrive at figures which are considerably dif~
ferent. Mullins does not purport to show a total for Caudill's
wages as compared with his wages, but the differential is
given below:
Differential for regular ' time pay •••••••••• $ 7,102.63
Differential for Saturday pay •.••••..••.•.• 10,853.74
Differential for Sunday pay •••••••••••••••• 13,954.24
Total Back-Pay Differential

. . .. . . . . . . . . . . $31,910.61
~

~

Less pay ($2,298.88) received by· Mullins
for working as substitute dispatche~ .•••• $29,611.73
B-E's calculations do not provide any breakdown of the
pay received by Mullins when he worked as substitute dispatcher.
If B-E's differential, shown above, of $25,529.24 is reduced
by the amount of $2,298.88 which Mullins received for working
as substitute dispatcher, B-E's comparable differential would
be $23,230 . 36.
I wo~ld be inclined to allow Mullins a back-pay differential of $23,230.36, but counsel for both UMWA and B-E say that
Mullins refused to work on 21 Sundays and 7 Saturdays and that
Mullins' refusal rate should be taken into consideration in
trying to determine whether he wou~d have worked as many Saturdays and Sundays as Caudill did if he had been the dispatcher.
The letter submitted by Mullins' counsel states that the parties have agreed to stipulate as to the number of Saturdays
and Sundays on which Mulli~s refused to work, but the letter
objects to the use of a "refusal" rate in determining whether
Mullins should be paid exactly the same amount which Caudill
received for working on Saturday · and Sunday.
Mullins could have presented a tabula.t ion showing how
many Saturdays and Sundays he actually worked during the period when he did hold the job of dispatcher. That would have ·
gone a long way toward showing whether Mullins likes the .work
done by a dispatcher in an atmosphere of no more than 1.0
milligram of respirable dust sufficiently more than working
as an electrician to indicate that he would have worked a$
many Saturdays and Sundays as Caudill did if the job he was

1876

going to perform had peen that of a dispatcher as opposed to
an electrician. The partie!f. elected to present t-he back-pay
data by stipulation and argtiments. In the absence of some information to show that use of Mullins' refusal rate would
create an inequitable back-pay differential, I believe that
UMWA and B-E have suggested an appropriate method for determining how. much Mullins should be paid for not working the. Saturdays.and Sundays which were worked by Caudill. B-E submitted
side-by-side comparisons of the days worked by Mullins and the
days worked by Caudill. Examination of those comparisons
shows that Caudill worked many more Saturdays and Sundays than
· .Mullins did.
Mullins
Year

Saturdays
Worked

Sats.Not
Worked

Sundays
Worked

1983
1984
1985
Total

6
17
22

29
26
12
b1

0
0
2
"!

4S"

Suns.Not Saturdays
Worked
·Refused
12
3
0

35
44
32
liT

IS

Caudill
· Year
1983
1984
1985
Total

Saturdays
Worked

Sats.Not
Worked

Sundays
Worked

Suns.Not
worked

Saturdays
Refused

25
43

10
5
4

1
8
14

34
4·1
20
95

0
0
0

30

98

·n

23

0

During the back-pay period here involved of May 1, 1983,
through August 30, ·1995, there were 121 Saturdays and 122 Sundays, but B-E's mine was entirely or partially closed during
the months of November and December of 1984. Caudill, the
dispatcher, was called back on November 26, 1984, but Mullins,
the electrician, was not called back u~til January 1, 1985.
Therefore, the number of Saturdays on which ' Mullins could have
worked must be reduced by 9 to 112 and the number of Sundays.
must be reduced by 9 to 113. Since Caudill was working throughout the month of December, · the number of Saturdays on which
Caudill could have worked must be reduced by 4 to 113 and the
number. of Sundays on which Caudill could have worked must be
reduced by 4 to 118. The figures in the tabulations above
show that Mullins worked on 40.18 percent of the 112 available
Saturdays, whereas Caudill worked on 83.76 percent of the
available Saturdays. Mullins worked on only 1.77 percent of
the available Sundays, whereas Caudill worked on 16.11 percent
of the available Sundays. Of course, the information provided by the parties does not show that Mullins, as an

1877

ele_ctricia.n, was given an opportunity to work on as many Saturdays and Sundays as the di~patcher had that opportunity. Therefore, it is perhaps inappr6priate to compare the Saturdays and
Sundays Caudill actually worked with the Saturdays ·a nd Sundays
actually worked by Mullins.
On the other hand, UMWA and B-E do not ask that Mullins'
back-pay differential for Saturdays and Sundays be based on
the-actual number of Saturdays and Sundays he did work, but on
the number of .Saturdays and Sundays on which Mullins refused
to work. Using Mullins' refusal · rate for Saturday and Sunday
work appears to be a fair method of determining whether Mullins
would have worked as many Saturdays and Sundays as Caudill did
if Mullins had been the . dispatcher instead of Caudill.
The determination is not as simple as it might have been
because of the fact that UMWA and B-E use somewhat different
numbers for making their arguments. Moreover, the times on .
which Mullins refused to - work on both Saturdays and Sundays
have been· stipulated to by counsel for Mullins, UMWA, and B-E.
Therefore, I shall accept the numbers they have agreed upon
despite the fact that B-E's side-by-side comparisons of the
days worked by Mullins and Caudill show that Mullins refused
to work on only 15 Saturdays as compared with the parties'
stipulation of 21. The side-by-side comparisons do not show
that Mullins refused to work on any Sundays, but the parties
have agreed that Mullins refused to work on 7 Sundays.
Specifically, UMWA states that Mullins refused to work
on 21 Saturdays and worked on 41 Saturdays, or refused to work
21 times out of 62 opportunities. B-E states that Mullins refused to work on 21 Saturdays and worked 43 Saturdays, or refused to work 21 out of 64 opportunities. On the other hand,
B-E's side-by-side comparisons of the Saturdays worked by Mullins and Caudill show that Mullins worked on 45 Saturdays and
that means that he refused to work 21 times out of 66 opportunities. No party has disputed the accuracy of B-E's sideby-side comparisons and I have used the information in those
comparisons for nearly all purposes in determining the backpay differential to which Mullins is entitled. Consequently,
I think that the calculation of Mullins refusal rate for Saturday work should· be based on the parties' stipulation that he
refused to· work· on 21 Saturdays and on the ·information in the ·
side-by-side comparisons showing that Mullins did work on 45
Saturdays. Using the most accurate figures available in the
record, I find that Mullins refused to work 21 times out of
66 opportunities or 31.8 percent of the time. The side~by­
side comparisons show that Caudill worked on 98 Saturdays,
whereas Mullins worked on 45 Saturdays. Caudill, therefore,
worked on 53 Saturdays when Mullins did not work. Applying

1878

Mullins' working rate of· 68.2 percent to Caudill's 53 Saturdays
results in paying Mullins a back-pay differential for 36 of the
53 Saturdays worked by Caudill.
The side-by-side comparisons do not show that Mullins refused to work any Sundays, but counsel for Mullins, UMWA, and
B-E have stipulated that Mullins worked 2 Sundays and refused
to work on 7 Sundays, or that Mullins had a refusal rate as to
Sundays of 78 percent, or should be entitled to be paid for 22
p~rcent of the Sundays worked by Caudill but not worked by Mullins. UMWA states that Caudill worked 53 Sundays but B-E
states that Caudill worked 21 Sundays on which Mullins did not
work. B-E is correct because the side-by-side comparisons show
that Caudill worked .a total of 23 Sundays or 21 more than the
· 2 Sundays on which Mullins worked. Therefore, Mullins is entitled to be paid for 22 percent of 21 Sundays, or for 5 Sundays.
Using the side-by-side comparisons to make the above calculations results in my awarding Mullins back-pay differential
for 2 more Saturdays than the 34 Saturdays to which UMWA a_greed, but use of the side-by-side comparisons results in
my awarding Mullins back-pay differential for 7 less Sundays
than the 12 Sundays to which UMWA agreed. Inasmuch as Sundays
involve pay at a rate twice as much as the regular rate,
.
whereas Saturdays involve pay at one and one-half the regular
rate, I do not believe that UMWA will find my calculations,
based upon the side-by-side . comparisons, to be objectionable.
While UMWA and B-E proposed an equitable method for determining the number of Saturdays and Sundays for which Mullins
should be paid, they did not provide a method for translating
those Saturdays and Sundays into an actual monetary amount.
The easiest way to have done it would have been for me to award Mullins with pay at the dispatcher's rate for 36 Saturdays, but the Saturdays are sprea~ over a period of 27 months
and there is a gradual increase i~ the rates received by both
Mullins and Caudill th~oughout that period. Moreover, B-E's
calculations for Saturday and ·sunday work do not show the exact amount paid for any specific .~aturday or Sunday because
B-E's calculations are based on the total number of hours
worked in each graduated pay period by both Mullins and
Caudill. ·
·
Mullins calculations, on the other hand, are based on a
computation of the difference between the dispatcher's wages
and the electrician's wages for a regular shift, a Saturday
shift, and a Sunday shift, but Mullins does not explain how
he arrived at the total amount for each type of shift. · while
UMWA, B-E, and D30 do not say that they agree with Mullins'
method of .showing the back-pay differential, they do not at ·
any time say that his method is incorrect. All they object
to is his having computed the differential so as to allow him
to receive all the pay received by Caudill for working on

both Saturdays and Sundays even though Mullins did not work
those same Saturdays and Sundays as an electrician.
!

It is obvious that Mullins and B-E are not far apart in
the total differential .between Mullins' and Caudill's wages
for the period involved. The tabulations given at the beginning of this discussion of back pay show that Mullins obtained
a pay differential for regular shifts of $7,102.63 and a differential for Saturday work of $10,853.74 or a total o·f
$17 ·, 956.37. B-E's calculations show a differential for regular shifts of $2,102.54 and a differential for Saturday work
of $16,879.79, or a total of $18,982.33. Consequently, there
is only about $1,025 difference in the amount that B-E shows
as having been paid to Caudill for regular and Saturday work
and the amount which Mullins shows as having been paid to
Caudill for regular and Saturday work.
The complex nature of B-E's calculations . may be seen if
one examines the total number of hours worked by Caudill on
regular shifts and on Saturdays. The total of the hours
worked by Caudill on regular shifts is 4,520 hours and the
total for Saturdays is 1,190 hours. If one divides 1,190
hours by 8.75 hours per shift, the result is 136 Saturdays.
That is an illogical result because the total period involves
only 121 Saturdays and Caudill only worked 98 of those. The
reason for t .he apparent discrepancy is that every time the
dispatcher worked 8. 75 hours, ·the 3/4 hour was worked after
midnight and was paid at the Saturday rate even though the
actual time was from 12:00 midnight to 12:45 a.m. on Tuesday
through Saturday. Therefore, every time Caudill workeq five
so-called regular shifts, he was be~ng paid at the ·saturday
rate for 3/4 hour · each shift, but B-E's calculations simply
i ·nclude all time past midnight with the hours worked by
Caudill on Saturdays.
If one ·t akes the total hours ·. ( 4, 520) on which Caudill
worked regular shifts and divides those hours by 8, he obtains a result of 565 days. If one multiplies 565 days by
• 75, the result is 423.75 hours • ..~hose hours, when deducted
from the 1,190 hours shown by B-E as having been worked by
Caudill on Saturday leaves a total of 766.25 hours, or about
96 days as having actually been worked on Saturday which is
very close to the 98 days on which Caudill did work on Saturday. ·
The above discussion shows why Mullins claims a differential for regular shifts which is much larger than the
amount shown by B-E because Mullins' differentials are based
on a calculation which includes an allowance for each shift
of 3/4 hour paid ·at the Saturday rate, whereas B-~calcula­
tions include all those 3/4-hour amounts in the payments

1880

made to Caudill for working on Saturday even though those hours
were not actually worked on Saturday, except, of course, the
3/4 hour worked after midnight on Friday of each week.
In view of the fact that the back-pay differential cannot
be determined with any great precision and in view of the fact
that it is impossible for me to determine exactly how either
Mullins or B-E computed payment for any one specific Saturday,
I believe that it is fair and reasonable for me to compute the
amount to be paid to Mullins for 36 Saturdays on which Caudill
worked, but Mullins did not, by using the Saturday dispatch~r
shift rate of $202.23 derived by Mullins for the period from
October 1, 1984, through August 30, 1985. That multiplication
($202.23 x 36) results in an award of $7,280.28 for the 36
Saturdays which UMWA and B-E agree is appropriate.
Mullins did work a total of 45 Saturdays and should be
paid the differential of $25.65 between the dispatcher's rate
of $202.23 and the electrician's rate of $176.58 for Saturday
work. That calculation results in a total of $1,154.25 which,
when added to the above amount of $7,280.28, produces a backpay differential for Saturday work totaling $8,434.53.
The discussion above as to the unexplained nature of
B-E's calculations for Saturday work is also applicable to
B-E's calculations of the amount which B-E shows as pay to
Caudill for working on Sundays. To be consistent with the
manner in which I have determined the back-pay differential
for working Saturdays, I believe that Mullins should be paid
at the dispatcher's shift rate of $268.92 for Sunday work as
calculated by Mullins for the period from October 1, 1984,
through August 30, 1985. As indicated above, Mullins is entitled to be paid for 5 of the Sundays on which Caudill worked
but Mullins did not. That calculation ($268.92 x 5) produces
an amount of $1,344.60. Since Mul~ins only worked on 2 Sundays, he is entitled to · the Sunday ·d ifferential of $33.48 for
those 2 Sundays, or an amount of $66.96, for a total back-pay
differential for Sunday work of $1,411.56. The reason that
Mullins' claim of $13,954.24 for Sunday work is much larger
than the amount I have allowed is that Mullins sought to obtain the amount paid to Caudill for s11 of the 21 Sundays on
which Caudill worked but Mullins did not~
When it comes to the amount of back-pay differential
which Mullins should receive for regular shifts, I believe
that Mullins should be paid the amount that he claims of
$7,102.63 because the differential which he uses is based on
a calculation for an entire shift based on the graduated pay
rates and on a calculation which includes the 3/4 hour worked
after midnight as a part of the total amount paid to the dispatcher for 8-3/4 hours per shift.

There is an additional complexity in the way Mullins prepared his claim for back-pay differential. Mullins made a
separate group of calculations to show the amount he was paid
for vacation days and holidays as compared with the amount he
would have received for those days if he had been working as
the dispatcher. He shows a total differential of $1,524 . 22 for
holiday and vacation pay, but he did not include that amount in
the back pay he requests on the summary page accompanying his
computations. The reason he does not include that amount is
that he shows in his calculations for days he worked payment
of a differenti·al for days actually worked even though some
of the days were holidays or: vacation days. For example,
Mullins claimed a differential for 22 days of regular shifts
worked in January 1984 even though he actually worked only 18
of those days and received holiday or vacation pay for the
remaining 4 days. Mullins did not explain the reason for
computing the calculations as to holiday and vacation pay be. cause he is not entitled to collect the wage differential
twice. B-E included pay for holidays and vacation days as
part of the hours for which both Mullins and Caudill were
paid. Therefore, no special ·allowance has to be awarded in
connection with holidays and vacation days.
D30 raised the issue that miners are paid at triple the
regular rate when · they work on their birthdays and . D30 objected to payment to Mullins of a differential for any amount
which might have been received by Caudill for working on his
birthday if Mullins did not also work on his birthday • . Mullins included the birthday differential with the differential
for holidays and vacation days and he shows that both Caudill
and he worked on each of the three birthdays involved in the
period from May 1, 1983", through August 30, 1985. The total
birthday differential for all three birthdays is only $48.36
and does not seem to have been claimed by Mullins because it
is shown as part of the figure of $1,524.22 for holidays and
vacation days. As indicated above; Mullins is not being
awarded any amount for vacation, holiday, or birthday pay as.
a separate allowance.
The side-by-side comparison sheets submitted by B-E
show that Mullins was laid 6ff for economic reasons during
the months of November and December 1984, but Caudill was
called back to work .o n November 26, 1984, with the . result
that Caudill was paid for working 5 regula·r shifts in November, and for 22 regular shifts (including 2 holidays), 4
Saturdays, and 1 Sunday in December. If Mullins had been
the dispatcher, he would have been paid for all those days
at the rates received by Caudill. It is not possible to
obtain the amount Caudill was paid for that period by using
either Mullins' or ~-E . $ figures. Therefore, I have calculated the amount as shown below. If my decision is affirmed:
1

1882

by the Commission so that the respondents are required to pay
the amount I have calculat~d, the parties should feel free to
compute the amount correctly if I have failed to take into consideration some obscure aspect of the calculations. I know,
for example, that my calculations are slightly less than they
probably should be in view of the fact that I have not added
any amount for the Saturday and Sunday differential which is
apparently paid by B-E when employees work on Saturday and
Su~day.

As indicated in footnote 10 above, Caudill was paid for
only 8-1/2 hours per shift on and after November 27, 1984,
instead of 8-3/4 hours per shift for which the dispatcher was
paid prior to that time.
November
November 26, 1984, involved being paid .for 8-3/4 hours.
That day was paid at the regular rate of $14.31 for 8 hours,
or $114.48, and 3/4 hour at the overtime rate of $21.47, or
$16.10, for a total of $130.58 for November 26, 1984.
The remaining 4 days were paid at · the regular rate of
$14.31 times 8 hours times 4, or a total of $457.92 plus 1/2
hour times the overtime rate of $21.47 times 4 ,· or a total of
$42.94, producing a grand total of $500.86 for the rema1n1ng

4 days. The total amount paid to Caudill for five regular
shifts in November 1984 was $631.44.
December
22 regular shifts x $14.31 x 8 ••••••••••••••••••••• $ 2,518.56
22 x overtime rate of $21.47 x 1/2 hour •• • .•.•. • •••
236.17
4 Saturdays x the Saturday rate of $21.47 x 8 •••••
687.04
4 x the Sunday rate of $28.62 x 1/2 hour~ •••••••••
57.24
1 Sunday x the Sunday rate of $28.62 x 8.5 11/ .•••
243.27
Total for December ......................... :-:-. . . . . . $ 3,742.28

ll/

Mullins computed the dispatcher's Sunday shift as paying

an amount of $268.92, but I cannot ascertain how he determined

that large an amount unless there is some sort of Sunday differential which accounts for the difference between my figure of
$243.2? and his computation of $268.92. Since 1/2 hour is
worked after midnight on Sunday, it is possible that the 1/2
hour is paid at the normal overtime rate of $21.47, but .that
would make the amount even less than the $243.27 shift payment
I have calculated above.

1883

Mulli-ns' back-pay calculations show that he re-c eived payments totaling $2,298.88 by working as substitute dispatcher.
M~llins appropriately subtracted that amount from the -back-pay
differential which he is claiming. I shall deduct that amount
in determining the total amount of back-pay differential which
is summarized below:
$ 7,280 •.28 -Amount due Mullins for 36 of the 53 Saturdays worked by Caudill but not worked by
Mullins.
1,154.25 - Amount of differential due Mullins for the
45 Saturdays on which Mullins did work as
an electrician.
1,344.60 · - Amount due Mullins for 5 of the 21 Sundays
worked by Caudill but not worked by Mullins.
66.96 - Amount of differential due Mullins for the 2
Sundays he did work as an electrician.
7,102.63- Amount of differential due ·Mullins for the
regular shifts he did work as an electrician at less pay than that received by
Caudill for the period from 5/1/83 to
8/30/85.
4,373.72 - Amount due Mullins for the time Caudill
worked in November and December 1984 before Mullins was called back to work after
having- been laid off for the months of
November and December 1984.
$21,322.44 - Total amount due Mullins before deduction of
amount received by Mullins for working as
substitute dispatcher.
- 2,298.88 -Amount earned by Mullins for working as substitute dispatcher.
$19,023.56 - Total back-pay. differential to which Mullins
is entitled.
Expenses
Mullins claims expenses totaling $1,946.68. Mullins'
itemized list of ~xpenses is divided into two parts consisting of such items as purchase of the transcript of the ·
hearing, postage, meals, phone calls, and mileage • . Those
items are described in detail and appear to be adequately
supported. · No party has raised an objection as to their
justif·ication. Mullins does not show a separate total for
those items,· but they amount to $866.06. The second part of
Mullins' claim for expenses consists of a request for lost
time for trips made to MSHA's office in Pikeville, for .
meeting with his attorney, and for attending the hearing.
Mullins shows that the total of those items amounts to
$1,020.62, . but there is a $60 error in his addition. of those

1884 .

amounts so that he should have derived a total of $1,080.62.
Mullins' claim for lost time is well documented and appears
to be reasonable and no party has specifically objected to
any of those claims. They should be accepted.
One other expense item claimed by Mullins is. .not supported and should be disallowed. That is a claim of $500.00
as ·a "secretarial fee 11 • The claim appears at the top of a
page ~.,here Mullins begins a list of pay differential for
holidays. Mullins' entire support for the claim is a twoline statement which reads as follows: "Omitted from the
other estimate of pay differential and expenses was the
·secretarial fee of $5QO.OO". Mullins does not show the
number of hours the secretary worked or the number of pages
he or she typed or give any information whatsoever to justify
allowance of $500.00 for secretarial services. Mullins'
back-pay claims and itemization of expenses constitute a
total of 11 pages and those pages are marked as Exhibit A in
the materials submitted by Mullins' counsel in response to
my order requesting the parties to provide information for
awarding Mullins any amounts which might be due him in 'this
proceeding. It is unlikely that any secretary would charge
$500.oo· to type 11 pages.
The Commission held in John Cooley v. Ottawa Silica Co.,
6 FMSHRC 516 (1984), that a judge should not award compensation in a discrimination case for items which are claimed
without adequate support. It is a fact, however, that Mullins did not list any amount for secretarial help in the expenses which I have discussed above. A typis·t should not
have to spend more than 8 hours to type all the materials
which Mullins has written or supplied in connection with
this proceeding. Mullins' attorney only seeks $20.00 an
hour for the work performed by a law clerk. It would appear
that $15 an hour for work performed by a typist would be a
fair amount to allow. Therefore, I shall allow Mullins an
amount of $120.00 ($15 x 8 hours} to reimburse him for obtaining the services of a typist in preparing the writt~n
submissions· he has made in connection with this proceeding.
The expenses which a·r e allowed are . listed below:

1885

$

141.00- Purchase df transcript of hearing
53.70- Postage
48.00- Motel
63.11- Meals
282.25 -Phone calls
278.00 -Mileage
120. ·oo
Typing
1,080.62 - Lost time
$2,066.68- Total amount allowed for expense reimbursement
Attorney's Fees
No party has objected to the amount claimed by Mullins'
attorney for her time and that of a law clerk, along with
the associated expenses, which were involved in representing
Mullins in this proceeding. I have carefully checked all
the figures shown in the itemized list of expenses and labor
and have found no errors.
The amount claimed for such items as telephone calls,
copying, postage, mileage, motel room, and meals is $439.33.
The amount claimed as expenses by the law clerk is $40.00.
Mullins' attorney · lists a total of 56.40 hours of time
for conferences, preparation of the brief, and replies to
various orders. She asks payment at the rate of $50.00 per
hour, or an amount of $2,820.00 •. · Mullins' atto.r ney also describes 186 hours of work done by her law clerk in research
and writing of the brief filed on Mullins' bepalf; She
claims $20.00 per hour for the law clerk's work, or an
amount of $3,720.00.
All charges for expenses and labor are reasonable in
every respect and should be approved as summarized below:
$2,820.00- Attorney's charge··for 56.4 . hours at
$50.00 per hour
439.33 - Attorney's expenses
3,720.00
Law clerk's charge for 186 hours at
$20.00 per hour
4:0. 00 - Law clerk' s expenses
$7,019.33- Total for attorney's fees and expenses
B-E'~

Argument Based on the Adams Case

B-E's letter (p. 2) filed on October 18, 1985, argues
that even if Mullins should not have been removed from the

1886

job of dispatcher on May 1,._ 1983, he would still not be entitled to the dispatcher's~job after a realignment which occurred on October 31, 1984. B-E supports its argument that
Mullins is not entitled to pay for the job of dispatcher
after October 31, 1984, by enclosing as a part of its backpay submission a copy of an arbitrator's decision which held
that another employee named Ray Adams was not permitted to
retain the job of janitor over another employee because
Adams sought to retain his job of janitor under article
XVII (i) (10) of the NBCWA. The arb i. trator held that Adams
could not be permitted to retain the job of janitor because
he had previously exercised the superseniority provisions of
article XVII(i) (10) and that article specifically provides
that it may not be relied upon by a miner more than once in
his lifetime. I have already held in this decision that
article XVII(i) (10) is a discriminatory provision which
cannot be used to deprive a miner of a job in no more than 1
milligram of dust and I see no reason why the "one-time"
discriminatory aspect of that section should be recognized
as a basis to deprive a Part 90 miner of a position in no
more than 1 milligram of dust any more than article XVII(i)
(lO)'s provision that a Part 90 miner is not entitled to a
specific position in no more than 1 milligram of dust because he happens to be working on a nonproducing shift
rather than a producing shift. Moreover, the arbitrator
noted on pages 14 and 15 of his decision that he was dealing
only with the job-bidding provisions of the NBCWA and that
Adams had rights under the provisions of Part 90 [which he
referred to as the 1969 Act] which were outside the purview
of his authority to consider.
Additionally, in the Adams case, there were two jobs as
janitor on the midnight sh1ft and one of them was eliminated
in a realignment. In this case, Caudill has retained the
job of dispatcher up to the present time so that the facts
in the Adams case are different from those in this proceeding.
In any event, it would be inconsistent with my rulings
in this decision for me to find that a miner's exercise of
his Part 90 rights can be reduced to a once-in-a-lifetime
right by a contractual provision. That sort of restriction
on Part 90 rights is just as discriminatory as article XVII
(i) (lO)'s provision that Part 90 rights apply to miners
working on a producing shift but not to miners working on a
nonproducing shift. As hereinbefore indicated, I find that
Mullins should be paid the differential in wages between the
dispatcher's job and his electrician's job from May 1, 1983,
when he was removed from the job of dispatcher, to the date
on which payment is made, if my decision is upheld by the
Commission.

1887

Order ·To Cease and Desist from Further Discrimination
Mullins' counsel requested, as part of the relief sought
. in this proceeding, that an order be entered requiring respondents to cease and desist from any and all discrimination
activities directed toward Mullins for his having exercised
·his Part 90 rights as well as his rights under section lOS(c)
of the Act.
·
There is evidence showing that D30 is extremely hostile
toward Mullins for having brought this discrimination case.
During cross-examination, it was quite obvious that counsel
for D30 was upset with Mullins because he .would not settle
the issues and withdraw his complaint (Tr. 84-86; . 9·9 ). In
his reply brief (p. 4), D30's counsel referred to Mullins'
complaint as being "frivolous" and as having '!cost the UMWA,
Beth-Elkhorn and the . federal government money and resources
that would have been better spent in efforts to remedy actual hazards to the health and safety of working. miners."
In such circumstances, there is every possibility
that D30 will use subtle and overt methods to retaliate ·
against Mullins for having brought the instant discrimination case. Therefore, I shall include a provision in the
order accompanying this decision that all respondents refrain
in the future from discriminating in any way against Mullins
or other miners who invoke the rights which are granted to
them by Part 90 and denied by article XVII(i) (10) of the
NBCWA.
Civil Penalty Issues
Although respondents have complied· with my request ·that
they provide me with enough information to permit assessment
of civil penalties, it has never been my practice to assess
civil penalties in a discrimination case pending a determination as to whether the Secretary of Labor is required in a
case initiated under section 105"{c) {3) of the Act to propose
a penalty before such a penalty is assessed. Milton Bailey·
v. Arkansas-carbona co., 5 ~MSHRC 2042, 2048, n. 11 (1983).
Inasmuch as the issues in this proceeding are almost
entirely legal in nature, · including the question of whether
UMWA, D30, and Local 1468 may be assessed civil penalties,
I believe that it is especially appropriate in this case to
deter the assessment of civil penalties until the legal questions have been reso.lved by the commission or the courts.

1888

Consideration of District 30's Motion To Recuse
~

Counsel for 030 filed on September 23, 1985, a motion
asking that I recuse myself as the judge in this case on
grounds of "bias, prejudgment of the merits, and ex parte
contact with the complainant." The affidavit submitted in
support of the motion shows that the . alleged bias and ex
part~ contacts occurred either before the hearing or during
the. hearing • . Yet counsel f.or D30 filed initial and reply
posthearing briefs on the merits of Mullins' complaint without ever at any point in his briefs making a claim that I
was so biased against D30 that I would be unable to render
an impartial decision. Finally, on September 231 1985, more
than 6 months after the alleged prejudicial statements or
actions had occurred, · coun·s el for 030 filed his untimely
motion to recuse.
The motion to recuse does not purport to have been filed
under any statutory basis, such as 29 C.F.R. § 2700.81 or 28
u.s.c. § 144, 12/ but it is untimely under either of those
statutory proviSions. Section 2700.81 of the Commission's
rules provides as follows:
(b) Request to withdraw. Any party may
reques·t a Commissioner, or the judge (at any
time following his designation and before the
filing of his decision), to withdraw on grounds
of personal bias or disqualification, by filing
promptly upon discovery of the alleged facts an
aff1davit sett1ng forth in detail the matters
alleged to co.n sti tute grounds for disqualification. [Emphasis supplied.]
12/ Section 144 of the United States Code provides as follows:
"Whenever a party to any proceeding in a district court makes
and files a timely and sufficient affidavit that ·the judge before whom the matter is pending has a personal bias or prejudice either against him or in favor of any adverse party, such
judge shall proceed no further therein, but another judge
shall be assigned to hear such proceeding. n ·
"The ~ffidavit shall state the- facts and the reasons for
. the belief that bias or prejudice exists, and shall be filed
not less than ten days a~ter the beginning of the term at
which the proceeding is to be heard, or good cause shall be
shown for failure to file it within such time. A party may
file only one such affidavit in any case. It shall be accompanied by a certificate of counsel of record stating that it
is made in good faith."

1889

(c) Procedure if Jud~e does not withdraw. If
the Judge does not disqualJ.fy himself and withdraw .
from the proceeding, he shall so rule upon the
record, stating the grounds for his ruling and shall
proceed with the hearing, or, if the hearing has
been completed, he shall proceed with the issuance
of his decision, unless the Commission stays the
hearing or further proceedings by granting a peti•tion for ~nterlocutory review.
On July 25, 1985, I issued an order in which I indicated
that I would probably decide the issues raised in this proceeding in favor of the complainant, but I pointed out. that the
Commission had held in Council of Southern Mountains v. Martin
County Coal Corp., 2 FMSHRC 32!6 {1980), that a judge could
not issue a "final" decision as to which petitions for discretionary review could be filed until the judge had provided
as a part of his decision all of the relief to which the complainant is entitled, including back pay and attorney's fees.
That order suggested that the parties might be able to stipulate enough facts pertaining to back pay and attorney's fees
to enable me to award Mullins all the back pay and attorney's
fees to which he was entitled. The order also requested that
the parties provide me with a date on which they could attend
a hearing on the relief issues if they could not agree upon
stipulations. Counsel for 030 responded to the order by stating that D30 would not stipulate to ·a nything. 030' s response
did not provide me with a date for a hearing and accused me
of having prejudged the issues and of having been unduly considerate of Mullins' position. The response did not, however,
move that I disqualify myself.
Since the parties did not seem able to stipulate as to
back pay ·and other matters, I issued on August 29, 1985,· an
order providing for a hearing on the relief issues of back
pay and attorney's fees and some of the criteria pertaining
to c±vil penalt.i es . Thereafter, on September . 23, 1985, D30
filed the aforementioned untimely motion to recuse. Section
2700.8l(c) of the Commission's rules shows that a motion for
recusal should be made as soon after occurrence of the alleged. disqualifying acts as possible in order to avoid the
expense of a hearing and the time and expense involved in
writing a decision in the event the judge disqualifies himself or is disqualified by the Commission after granting an
interlocutory appeal. I had already written the first 54
pages of this decision pertaining to the merits of the case,
a.n d they had been typed in final form, before D30 filed its
motion asking me to disqualify myself.

1890

Although court cases on the subject of motions for disqualifica.t ion are based on $Orne provision of Title 28 of the
United States Code, the rea4ons given by the courts for requiring prompt filing of motions to recuse are the same as
those indicated in section 2700.8l(c) of the Commission's
rules. In re International Business Machines Corporation,
618 F.2d 923 (2d cir. 1980), for example, held that a motion
for ~isqualification was untimely and stated that "[a] major
practical reason for the timeliness requirement is that the
granting of a motion to recuse necessarily results in a
waste of the judicial resources which have already been invested in. the proceeding". 618 F. 2d at 933.
In United States v. Daley, 564 F.2d 645, 651 {2d Cir.
1977), a mot1on to rec.use was held to have been untimely
filed because the motion was not made until after the trial
had been held despite the fact that defendant was aware of
the judge's alleged prejudicial acts at the time the trial
was held. In Smuck v. Hobson, 408 F.2d 175 {D.C. Cir. 1969),
the court held that a motJ.on to recuse was untimely filed
when it was filed on the 14th day of a trial and 2 weeks
after the trial judge had made a statement "purportedly showing that the trial judge had· prejudged the merits of the defendant's prospective motion for judgment." 408 F.2d at 183.
In Refior v. Lansing Drop Forge Co., 124 F.2d 440 (6th Cir.
1942),· the court held that a motion to ~ecuse was untimely
because the statute "does not permit a litigant, after he
has knowledge of the alleged bias or prejudice of the trial
judge and without notice, to go forward in the cause before
filing such affidavit after the facts of disqualification
are known to him." 124 F.2d at 445. In Scott v. Beams,
122 F.2d 777 (lOth Cir. 1941), the bases for the motJ.on to
recuse were some events which occurred during the last 2
days of the trial. The court held that the motion was untimely because it· was filed 2 "months ·after the bias and
prejudice of the court became apparent. That is too late."
122 F.2d at 789 ."
In addition to having been untimely filed, the motion
to recuse, when considered on its merits, fails to allege
any truthful facts showing bias or prejudice against D30.
The affidavit submitted by 030' s counsel p'u rports to find
prejudgment or bias because of a statement which I made on
pages 35 and 36 of the transcript:
Well I didn't think before I had this discussion with Counsel that Mr. Mullins could be
other than right, both legally and factually,
but I guess Mr. Heenan hasn't been in this work
all this time for nothing and I think he has

1891

pretty much convinced me that legally maybe
Mr. Mullins doesn't haye too good ~ cas·e , but I

haven't made up my mind for certain. I'm just
letting you see. that you had a better case than
I thought you had, . Mr. Heenan. That's w~at
makes these cases interesting I guess. If they
weren't close questions we wouldn't have hear_ings and we wouldn't have contested cases .•
I t~ink at this point we can go ahead and
have Mr. Mullins testify, then Mr. Ward and
Mr. Heenan can ask him any questions that they
want to, and then we can hear fqr the first time
what he thinks about all of these things that he
. has been hearing the attorneys expound o'n. I'm
sure he's not too pleased with a lot of these
. arguments, just as I wasn't when they started
·. out. I thought they were somewhat frivolous
when we started but actually they seem to have a
little more merit to them than I first anticipated. We've been going an hour, suppose we
take a little break at this point and then we'll
start out with Mr. Mullins.
The other basis given in D30's affidavit for my alleged
prejudice against it is that I stated, at the close of the
hearing, after I . had set dates for the filing of briefs,
words to the effect that I would give complainant all the
"help" I could under the Act.
The portion of my statement on pages 35 and 36 which D30
claims is evidence of prejudice toward D30 is that I referred
to D30's arguments as being "somewhat frivolous". Despite my
unflattering description of D30's arguments, I have discussed
them in detail in this decision, have considered them fully,
and have given the reasons for my belief that they do not
overcome the discrimination which is prohibited by section
105(c) (1) of the Act. 030 also contends that my statement at
pages 35 and 36 shows· that I am not able to render an impartial decision in this case because I had prejudged the merits
of D30's arguments before the hearing was held. I have been
hearing and deciding cases under the . discrimination provisions of both the 1969 and 1977 Acts for more than 13 years
and I have formed tentative legal opinions as to the validity
of cases filed under those provisions after I have read each
of the discrimination complaints which have been assigned to
me.
The courts have uniformly rejected a claim of a judge's
having formed legal· opinions as a basis for the grant of a

1892

motion to recuse. In Re J. F. Linahan, 138 F.2d 650 (2d ·cir.
1943), contains one of the most 1nteresting discussions on the
fact that a judge cannot avQid having legal opinions. The
court in that case stated:
Democracy must, indeed, fail unless our courts
try cases fairly, and there can be no fair trial
'
before a judge lacking in impartiality and disin-~erestedness.
If, however, "bias" and "partiality."
be defined to mean the total absence of pre-conceptions in the mind of the judge, then no one has
ever . had a fair trial and no one ever will. The
human. mind, even. at infancy, is no blank piece of
paper. We are born with predispositions1 and the
process of education; formal and informal, creates
attitudes in all men which affect them in judging
situations, attitudes which precede . reasoning in
particular instances and which, therefore~ by definiti-on, are pre-judices. Without acquired "slants",
pre-conceptions; life could not go on. Every habit
constitutes a pre-judgment1 were those pre-judgments
which we call habits absent in any person, were he
obligated to treat every event as an unprecedented
crisis presenting a wholly new problem he would go
mad. .Interests, points of view, preferences, are
the essence of living. Only death yields complete
dispassionateness, for such dispassionateness signifies utter indifference. * * *An "open mind",
in the sense of a mind containing no preconceptions
whatever, would be a mind incapable of learning
anything, would be that of an utterly emotionless
human being, corresponding roughly to the psychiatrist's descriptions of the feeble-minded. * * *

*

*

*

[A judge] must do his best to ascertain (the
witnesses'] motives, their biases, their dominating
passions and interests, for only so can he judge of
the accuracy of their narrations. He must also
shrewedly observe the stratagems of the opposing
lawyers, perceive their efforts to sway him by appeals to his predilections. He must cannily penetrate through the surface of their remarks to their
real purposes and motives. He has an official obligation to become prejudiced in that sense. Impartiality is not gullibility. Disinterestedness does
not mean child-like innocence. If the judge did not
form judgments of the actors in those court-house
dramas called trials, he could never render decisions.
[Footnotes omitted.)
138 F.2d at 651.

1893

In Hortonville School District v. Hortonville Ed Assn.,
426 u.s. 482 (1976), the Supreme Court held that "mere familiarity with the facts of a case gained by an agency in the performance of its statutory role does not, however, disqualify a
decisionmaker." 426 u.s. at 493. In F. T. c. v. Cement
Institute, 333 u. s. 683 (1948), the court stated that it was
aware of no decision by the court which "would require us to
hold that it would be a violation of procedural due process
for a judge to sit in a case after he had expressed an opinion
as to whether· certain types of conduct were prohibited by law."
333 U.S. at 703 .
D30' ·s motion to recuse is accompanied by a 15-page memorandum which consists primarily of a response to my order providing for hearing on the relief issues of back pay and attorney's fees. I do not believe that I am required to debate any
further or answer the personal matters discussed by D30's
counsel in much of that memorandum. Suffice it to say that a
large part of that memorandum is devoted to rearguing the
merits of D30's position . I have considered each of D30's
arguments in detail in the first 55 pages of this decision
and it is not necessary for me to restate my disposition of
those contentions.
On page 6 of that memorandum, however, D30's counsel
makes the following utterly false accusations:
There was a great deal of ex parte contact and
personal involvement by the ALJ in this case long
before District 30 was ever served with a complaint.
The complainant provided the ALJ with the information the ALJ used to draft the detailed "proposed
findings" in the order of June 21, 1984. 13/ [Tr.- 10].
The proposed findings are detailed and drafted exclusively from the complainant's point of view.
They evidence the obvious prolonged ex parte contact
resulting in bias.
The truth of the matter is that I have had only three
telephone conversations with complainant. The first one occurred on January 28, 1985, when complainant stated that he
13/ In contrast to ·the claims made by D30 with respect to my
proposed stipulations, counsel for B-E filed a response to the
order which stated as follows:
Enclosed is Respondent Beth-Elkhorn Corporation's
Response to the Order of June 21, 1984. The effort to
reduce this case to basic facts and legal issues is
greatly appreciated. We believe that the meeting of
counsel, which we proposed in the enclosed response,
could be very helpful in simplifying and expediting
the case.

1894

could not agree with one of the stipulations proposed by counsel
for the parties and request~d that I schedule his case for hearing. o30's counsel states on page 10 of his memorandum that he
"is not concerned with the casual contact of the complainant's
phone call on January 28, 1985, requ~sting a status report."
The second phone .call was made shortly after complainant received a copy of my order providing for hearing on the relief
issu~s dated August 29, 1985.
In the second phone call, complainant apologized for his attorney's failure to respond to my
order of July 25, 1985, which also pertained to relief issues.
Additionally, he asked me what he was supposed to do at the
hearing and I told him the hearing would not deal with the
merits of his case in any way and would be devoted exclusively
to back pay and the other matters discussed in my order of
August 29, 1985. Finally, I received a call from complainant
on October 2, 1985. On that occasion, he wanted to discuss a
letter which I had written to 030's counsel on September 26,
1985, providing him with a copy of anything in the official
file which 030 might not have and a description of all phone
calls between me and counsel for the parties and complainant.
I refused to discuss anything with complainant on October 2,
1985, other than to inform him that the letter of September 26,
1985, did not constitute my final action with respect to the
motion to recuse.
030' s counsel provided me with a copy of .t he Commission's
order in James M. Clarke v. T. F. Mining, Inc., 6 FMSHRC 1401
(1984), in which the Commission referred to "a prohibited ex
parte telephone conversation with counsel for the operator."
[Emphasis supplied.] If 030's counsel had read the Commission's decision in James M. Clarke v. T. F. Mining, Inc., 7
FMSHRC 1010 (1985), he would have found the definition of an
"ex parte communication" given on page 1014 of that decision,
as set forth in the Administrative Procedure Act, 5 u.s.c.
§ 551(14), to be "an oral or written communication not on the ·
public record with respect to which reasonable prior notice
to all parties is not given, but it shall not include requests
for status reports on any matter or proceeding". 7 FMSHRC at
1014 [Emphasis supplied.] All three of the phone calls I have
received from complainant have been in the nature of statusreport inquiries because Mullins has always asked questions
pertaining only to the status of his case.
Section 2700.82 of the Commission's regulations prohibits
"ex parte communication with respect to the merits of any case 11
between a judge and the parties to a proceeding. At no time
has Mullins ever discussed the merits of his case with me.
Therefore, the claim by D30's counsel that I have engaged in
11
a great deal of ex parte contact .. is absolutely false. Moreover, all of the materials used by me in drafting the 13 .

1895

proposed stipulations which I mailed to the parties on June 21,
1984, were based on letters written by or received by Mullins
and a copy of an arbitrator'~ decision decided in D30's favor
which resulted in the filing of· Mullins' complaint in this proceeding. All of those materials were supplied by Mullins in
response to-i routine deficiency letter sent to Mullins by
Chief Judge Merlin before this case was ever assigned to me.
The first telephone call receive4 by me from Mullins occurred
on January 28, 1985, after the parties had already agreed upon
the .stipulations of fact which are set forth ·and explained on
·pages one to seven of this decision. Counsel for D30 agreed
at the hearing that those stipulations correctly state the
facts (Tr. 7: 11; 169) and my decision (pp. 9-17) shows that
I have adhered to the stipulations and have rejected Mullins'
conflicting testimony in which he endeavored to establish
that Stipulation No . 16 is incorrect.
Section 2700.8l(b) pertaining to requests 'that a judge
disqualify himself provides for the affidavit to set forth
"in detail the matters alleged to constitute grounds for
disqualification.'.' In United States v. Haldeman, 559 F. 2d
31 (D.C. Cir. 1976), cert. denied, 431 u.s. 933 (1977), the
court stated that an affidav~t requesting ·disqualification
should be strictly construed and must be definite as to time,
place, persons, and circumstances. Assertions merely in the
nature of conclusions are not enough, nor are opinions or
rumors. D30's counsel is so uncertain about his alleged
charges of ex parte communications between me and Mullins
that he declines even to mention them in his affidavit, much
less state when they occurred or what they dealt with . It
is not surprising that D30's counsel fails to provide the
kind of information which the court said was necessary in
the Haldeman .case because no prohibited ex parte communications have ever occurred between me and complainant or any
other party to this proceeding.
I am not entirely sure what bias D30's counsel attributes
to me because I am supposed to have told Mullins at the completion of the hearing that I would .. give him all the help I
could in making my decision in this case. Perhaps I should
have O.sed the word "consideration", but the point of the
statement was that I had heard a lot of arguments which, at
the time, made me doubt whether I could grant his complaint.
He looked rather forlorn at the completion of the hearing and
I thought that a word of encouragement was appropriate . In
any event, that statement, whatever it was, was made in the
presence of counsel for all parties who had attended the hearing after they had been given notice of the hearing. Therefore, it certainly was not a prohibited ex parte communication and counsel for D30 could have objected to it at the
time if it disturbed him, but he said nothing about that or

1896

any other action or statement by me until 6 months after the
hearing had been concluded - and he had been advised that my
decision in this case would probably be in Mullins' favor.
On the basis of the discussion above, I find that the
motion to recuse was untimely filed and that it fails to state
any truthful grounds whatsoever which would require me to disqualify myself as the judge in this proceeding. No sense of
accomplishment ·is achieved by rendering a decision in this
case after having been wrongfully accused of as many unwar- ·.
ranted claims as have been made by D30's counsel in this proceeding, but I am reminded of the case In reUnion Leader Corp.,
292 F.2d 381, 391 (1st Cir. 1961), cert. denied, 368 u.s. 927
(1961), in which the court stated, wrtfhere 1s as much obligation upon a judge not to recuse himself when there is no
occasion as there is for him to do so when there is."·
The Other Parties' Position Regarding the Motion To Recuse
Counsel for Mullins filed a letter on September 30, 1985,
in which she objected to the. grant of D30's motion to recuse.
Counsel for UMWA filed a letter on Septembe~ 25, 1985, in
which he stated that UMWA would not take a position pertaining
to the motion to recuse filed by · D30 and that he would prefer
to think that I had reached my decision in this case for reasons other than bias.
Counsel for B-E filed a statement in opposition to the
granting of the motion to recuse. It is four pages long and
contains 13 paragraphs with which, not surprisingly, I agree
in every respect. B-E's statement in opposition to the grant
of the motion is so well stated that I considered quoting ·it
as my total response to the motion because it is a better
piece of writing than I can do, but I believe that the Commission would like for me to address the erroneous nature of the
motion, as I have done above, so a ·s to point out the lack of ·
merit to the· false accusations made in the motion and the
memorandum submitted in support of the motio~.
WHEREFORE, it is ordered:
(A) The discrimination complaint filed by Jimmy R.
Mullins in Docket No. KENT 83-268-D is granted based on the
finding herein that Mullins was unlawfully removed from the
position of dispatcher. on the 4-p.m.-to-midnight shift at
the No. 26 Mine of Beth-Elkhorn Coal Corporation by an interpretation of article XVII(i) (10) of the National Bituminous Coal Wage Agreement which is unenforceable because it
discriminated against Mullins in violation of section 105
(c) (1) of the Federal Mine Safety and Health Act of 1977 by

1897

causing him to be removed from the position of dispatcher
after he had been awarded ~hat position by virtue of his
having exercised the rights granted to him by Part 90 of
Title 30 of the Code of Federal Regulations.
(B) Complainant's motion to supplement the amended
complaint to name Local 1468 as a party is granted.
• (C) As· hereinbefore explained in detail, respondents
shall provide Mullins with the relief provided below:
(1) Reinstate Mullins to the position of
dispatcher on the 4-p. m. -to-midnight shift f.rom
which he was removed.
(2) Pay Mullins a back-pay differential of·
$19,023.56 and expenses associated with bringing
this action in the amount of $2,066.68 together
with interest computed in accordance with the
Commission's decision in Milton Bailey v.
Arkansas-carbona co., 5· FMSHRC 2o42, 2053 (1983).
The back pay has beep computed as of August 30,
1985, and will continue to accumulate, along
with interest, until date of payment and Mullins'
reinstatement.
(3) Pay Mullins' attorney an amount of
$7,019.33 as charges for work done and expenses
.incurred in representing Mullins in this proceeding. Additional attorney's fees will, of
course, have to be awarded if the Commission
grants petitions · for discretionary review and
Mullins' attorney performs additional work with
respect to the grant of review by the Commission, assuming this decision is affirmed.
(4) All respondents shall cease and desist
from any and all discriminatory activities directed toward .Mullins for his··having exercised
his Part 90 rights and having filed the discrimination complaint in this proceeding.
(D) The untimely motion· filed on September 23, 1985,
by District 30 requesting that the judge recuse himself is
denied for the reasons hereinbefore given.

~St~frl:£4#~

Administrative Law Judge

1898

Distribution:
Mary Bruce Cook, Esq., 25 Fleener Building, P. o. Box 87,
Hartford, KY 42347 (Certified Mail)
Michael T. Heenan, Esq., Smith, Heenan & Althen, 1110 Vermont
Avenue, NW, Washington, DC .20005 (Certified Mail)
Gregory. Ward, Esq., UMWA District 30 Office, P. o. Box 2068,
Williamson Road, Pikeville, KY 41501 (Certified Mail)
Earl R. Pfeffer, Esq., United Mine Workers o.f America, 900 15th Street, NW, Washington, DC 20005 (Certified Mail)

yh

1899

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LA'!/ JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHUR€H, VIRGINIA 22041

November 14, 1985

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.:
.

CIVIL PENALTY PROCEEDING

.:
:

Mine No. 2

STEMCO COAL COMPANY, INC.,
Respondent

:

v.

Docket No. KENT 85-156
A.C. No. 15-13918-03522

DECISION
Appearances:

Before:

.

Charles F. Merz~ Esq. , Office of the Solicitor,
u.s. Department of Labor, Nashville, Tennessee,
for Petitioner

Judge Melick

This case is before me upon the petition for civil
penalty filed by the Secretary of Labor pursuant to section
105(d) of the Federal Mine Safety and Health Act of . 1977,
30 u.s.c. § 801 et seq., the "Act" for a violation of the
regulatory standard at 30 C.F.R. § 75.1711.1 The general
issue before me is whether Stemco Coal Company, Inc. (Stemco)
has violated the cited regulatory standard and, if so, ·
whether that violation was of such a nature as could significantly and substantially contribute to the cause and effect
of a mine safety or health hazard i.e., whether the violation
lHeatings were scheduled to commence in this case at 8:30 a.m.
on November 13, 1985. At approximately 8:45 a.m. counsel for.
the Secretary received a telephone call at the hearing site .. ·.'. ·.·
from counsel for the udne operator, Herman Lester, Esq. As · ·
related by the Secretary's counsel at the subsequent commencement of hearings, Mr. Lester. indicated that he was not authorized by the mine operator to appear at the hearing· and that
no representative of the mine . operator would appear thereat.
As subsequently related counsel for the Secretary informed ·.
Mr. Lester that he was prepared to present, and in fact,
intended to present on behalf of the Secretary, evidence in
support of the citation and civil penalty at issue. Mr.
Lester reportedly stated that he understood that this would
occur. Under the circumstances I found at hearing that the
mine operator waived his right to appear and contest the
matters presented at hearing.

1900

was "significant and substantial". If a violation is fou~d
it will also be necessary to determine the appropriate civil
penalty to be assessed in accordance with section llO(i) of
the Act. Under the authority of section llO(b) of the Act
the Secretary also seeks a civil penalty of $1,000 for each
day Stemco purportedly continues to violate the cited
standard. Because of the exigency of the circumstances
presented at hearings held on November 13, 1985 this decision
is being issued on an expedited basis.
The citation at bar, No. 2290849, as amended at
hearing, alleges a "significant and substantial" violation of
the regulatory standard at 30 C.F.R. S 75.1711, and charges
that "the subject mine was a0and~ned on September 28, 1984
and the drift openings were not sealed in a manner prescribed
by the the Secretary." The cited standard requires in
relevant part that "the opening of any coal mine that is
declared inactive by the opetator, or is permanently closed,
or abandoned for more than 90 days shall be sealed by the
operator in a manner prescribed by the Secretary."
It is not disputed that on September 28, 1984, Stemco
notified the Secretary through the Mine Safety and Health
Administration (MSHA) that its No. 2 Mine had been abandoned,
that the work of all miners had been terminated and production had ceased. The secretary subsequently notified Ste~co
by letter dated October 29, 1984, of the prescribed .manner
for sealing the No.2 Mine and informed Stemco that it had ~0 .
days to comply with that notification. The Secretary's letter
of October 29 prescribed in part as follows:
In accordance with section 75.1711, the mine
shall then be sealed with solid, substantial,
incombustible material, such as concrete material
for a distance of at least 25 feet into such
openings. A means to prevent a build-up of water
behind the seals shall be provided in at least
one of the seals. Metal pipes used for this
purpose shall be a minimum of 4 i9ches in
diameter and shall be installed a sufficent
height above the bottom of the seal to prevent it
from becoming blocked with mud or debris.
MSHA inspector William Hatfield testified at hearing
that more than 2 months after the subject letter had been
issued (in January or February 1985) he observed that none of
the 11 entrances to the Stemco No. 2 mine had been sealed and
accordingly he reminded one of the Stemco owners, Allen
Stump, of the sealing requirements. Stump requested an
extension to comply because of a strike then pending against
its exclusive contractor, A.T. Massey Coal Company, and this

1901
. .
•

i

.

,

.

;.

..'·· -~~

";'··

request was granted. Hatfield later observed however that
the Stemco owners were nevertheless continuing to mine coal
at other locations in spite of the strike and accordingly he
told Stump that no further delays in sealing the Stemco mine
would be permitted. When no effort had been made to seal the
mine by March 6, 1985, the citation at bar was issued
requiring abatement by March 20, 1985.
At Stump·'s request and upon his representation that he
could seal the mine if he had a few more days, an extension
for abatement was granted to April 12, 1985. Since no work
toward abatement had in fact been performed as of April 30,
1985, a section 104(b) order was then issued.2 Indeed,
the evidence shows that until 2 weeks before the hearing in
this case {held November 13, 1985) no work had been performed
to abate the citation and order. According to Inspector
Hatfield, at that time he observed that dirt had been pushed
into the 11 mine entrances t9 form appropriate seals but
inadequate drainage had been provided to prevent water
build-up behind those entrances as required by the
Secretary's letter of October 29, 1984. Hatfield explained
that one drain pipe had been installed in what has been
designated on the mine map (Government Exhibit G) as "Stemco
Coal No. 2" but that no drainage or other means to prevent a
build-up of water was provided for any of the seals in the
area of the mine designated on the mine map as "Stemco Coal
No. 1". Hatfield explained that the areas designated on the
subject mine map as "Stemco Coal No. 1" and "Stemco Coal
No. 2" constituted for purposes of MSHA regulation one
mine designated as the Stemco No. 2 Mine. This was

2section 104(b) provides as follows:
If, upon any follow-up inspection of a coal or
other mine, an authorized representative of the
Secretary finds (1) that a violation decribed in
a citation issued pursuant to subsection (a) has
not been totally abated within the period of time .
as orginially fixed therein or subsequently
extended, and (2) that period of time for the
abatement should not be further extended, he
shall determine . the extent of the area affected
by the violation and shall promptly issue an
order requiring the operator of such mine or his
agent to immediately to cause all persons, except
those persons referred to in subsection (c) to be
withdrawn from, and to be .prohibited from
entering, such area until an authorized representative of the Secretary determines that such violation has been abated.

1902

consistent with the requirements of the Commonwealth of
Kentucky and Stemco's request to abandon its Stemco No. 2
Mine. The mine map required to be submitted on abandonment
included both "Stemco Coal No. 1" and "Stemco Coal No. 2".
According to Hatfield the failure to provide proper
drainage from the seals in "Stemco Coal No. 1'' resulted in a
serious hazard ~o residents and school children in the hollow
or valley below. Hatfield explained that an elementary
s·chool was positioned only 3/4 of a mile and some houses were
located as close as 1/4 of a mile below the subject mine
entrances. Hatfield observed that while he did not believe
that an "imminent danger" existed he believed that without
proper drainage water seeping . into the mine could build-up
fairly rapidly behind the seals. Since the seals consisted
only of dirt of unknown depth, eventually the water could
push the dirt out and inundate the houses and elementary
school below. Hatfield opin~d that such a build-up could
occur as soon as within several weeks. Within the framework
of this undisputed evidence it is clear that immediate
remedial action must be taken.
Under section llO(b) of the Act I have authority to
order civil penalties of "not more than $1,000 for each day•
during which the mine operator fails to correct a violation
for which a citation had been issued under section 104(a) of
the Act within the time permitted for its correction. The
citation at bar was issued under section 104(a). For the
reasons noted below, I also find that the mine operator has
violated the cited standard and has failed to correct the
violation therein within the designated extension of time
i.e. April 12, 1985. While the mine operator has now
provided seals composed of dirt of unknown depth for each of
the 11 mine openings it has clearly not provided a "means to
prevent a build-up of water" from what has been designated as
"Stemco Coal No. 1". Because of the immediate and grave
hazard .p resented by this situation and the demonstrated
absence of efforts by the mine operator to properly abate the
cited conditions, I am directing herein that the mine
operator provide such means to prevent a build-up of water
behind the seals in "Stemco Coal No. 1" within 2 days of
receipt of this decision or be subject to civil penalties of
$1,000 a day for each day thereafter in which this condition
is not fully abated.
I am also assessing a civil penalty of $1,000 in this
case based in part upon the failure of the mine operator to
have provided any seals in the subject mine until only 2
weeks before the instant hearing. The mine operator was
notified of the requirements for sealing its mine as early as
its receipt of the letter from MSHA dated October 29, 1984.
It was thereafter periodically notified of this requirement

1903

until it was considered necessary to issue the citation at
bar on March 6, 1985. Even then an additional extension was
granted and abatement was still not attempted by the .mine
operator. This demonstra~ed intransigence warrants a
signif~cant civil penalty.
·
I have also considered the undisputed evidence that
leaving 11 mine entrances unsealed for such a long period of
time posed a ·g rave hazard to children and adults who would be
tempted to enter the mine. According to Inspector Hatfield a
mine abandoned for that period of time would present
extremely hazardous conditions from the build-up of methane
gases and "black damp" and from the deterioration of roof and
ribs. In add.i tion, accordin~. to Hatfield it would have been
"very easy to get lost" in the subject mine. Under the
circumstances the violation was also "significant and
substantial". Secretary v. Mathies coal Company, 6 FMSHRC 1
(1984).
.
I further find that. the mine operator was negligent in
failing to seal the mine after having received repeated
notices of the requirement to do so. I have also considered
that the mine is relatively small in size and has a moderate
history of violations. Within this ~ramework of evidence I
find that a civil penalty of $1,000 is warranted.
ORDER
Stemco Coal Company Inc., is hereby ordered to pay a
civil penalty of $1,000 within 30 days of the date of this
decision.
Stemco Coal Company, Inc., is further ordered to
provide a means to prevent a build-up of water behind the
seals at Stemco No. 2 Mine (!~eluding what is identified on
Government Exhibit Gas "Stemco· coal No. 1" and "Stemco Coal
No. 2"> within 2 days of receipt of this decision or be
subject to further civil penalties of $1,000 for each day
thereafter for which compliance therewi: h has not been
achieved.

1904

Distribution:

(Certified Mail and Federal Express)

Charles F. Merz, Esq., Office of the Solicitor, U.S • . Department of Labor, 280 u.s. Courth~use, 801 Broadway, Nashville,
TN 37203
Herman W. Lester, Esq., 207 Caroline Avenue, Pikeville, KY
41501-0551
Pauline Stump, Presiden·t , Stemco Coal Company, Inc., HC 74:
Box 645, Ransome, KY 41558
Lawrence D. Phillips, MSHA District Manager, 218 High Stre·e t,.
Pikeville, KY 41501
rbg

1.905

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

Nov 181985

333 W. COLFAX AVENUE, SUITE 400 .
DENVER, COLORADO 80204

CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. WEST 85-51
A.C. No. 05-03787-03530

v.

Docket No. WEST 85-52
A.C. No. 05-03787-03531

BEAR COAL COMPANY, INC.,
Respondent

Bear No. 3 Mine

DECISION APPROVING SETTLEMENT
Appearances:

Robert J. Lesnick, Esq., Office of the Solicitor,
u.s. Department of Labor, Denver, Colorado,
for Petitioner;
Stephen B. Shapiro, Esq., Morrato, Bieging,
Burrus & Colantuno, Denver, Colorado,
for Respondent.

Before:

Judge Carlson

These consolidated civil penalty cases were fully heard upon
the merits on August 2, 1984, in Denver, Colorado. Before the briefs
were due the parties asked for more time in order to work out a
possible settlement.
The parties have now submitted a settlement agreement which,
if approved, would resolve all pending issues.
Specifically, the parties agree that citation number 2336348
and citation number 2336329 arose out of the same factual situation
and were therefore improperly duplicative. They therefore propose
that citation number 2336348 be vacated.
They also agree that the penalty assessments for the remaining
citations should be modified as follows:
Citation No.
2336329
2336350
2336510

Original Proposed Penalty
$ 600.00
750.00
650.00

Modified Penalty
$ 125.00
550.00
500.00

Having heard all of the evidence in this case and considered the
representations made in the settlement agreement, I am convinced that
the terms of the agreement are reasonable and appropriate.

1906

Accordingly, the settlement agreement is ORDERED approved
in its entirety. Citation no. 2336348 is ORDERED vacated, and
respondent Bear Coal Company is ORDERED to pay a total civil
penalty of $1,175.00 for the remaining three citations within
40 days of the date of this decision.

John A. Carlson
Administrative Law Judge

Distribution:
Robert J. Lesnick, Esq., Office of the Solicitor, U.S. Department of
Labor, 1585 Federal Building, 1961 Stout Street, Denver, Colorado
80294
(Certified Mail)
Stephen B. Shapiro, Esq., Morrato, Bieging, Burrus & Colantuno,
5350 South DTC Parkway, Building 52, Englewood, Colorado 80111
(Certified Mail)

/ot

1907

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W . COLFAX AVENUE. SUITE .COO
DENVER, COLORADO

80204

NOV 181985

CONTEST PROCEEDING

EMERY MINING CORPORATION,
Contestant

Docket No . WEST 85-95-R
Order No. 2503086; 4/17/85

v.
"SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Deer Creek Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 85-137
A.C. No. 42-00121-03581

v.

Deer Creek Mine

EMERY MINING CORPORATION,
Respondent
DECISION
Appearances:

Thomas C. Means, Esq., Crowell & Moring,
Washington, D.C.,
for Contestant/Respondent;
Heidi Weintraub, Esq., Office of the Solicitor,
u.s . Department of Labor, Arlington, Virginia,
for Respondent/Petitioner.

Before:

Judge Lasher

This consolidated proceeding arises under the Federal Mine
Safety and Health Act of 1977. At the close of a hearing on the
r .ecord and after consideration of evidence submitted by both parties
and proposed findings of fact and conclusions of law proffered by
counsel during argument, a decision was entered. Such bench decision
appears below as it appears in the transcript aside from minor corrections.
A preliminary hearing was held in Denver, Colorado, on September 26, 1985, to determine the issues raised by the ContestantRespondent (herein Emery) in ·the above two dockets in its motion for
summary decision filed June 12, 1985. Counsel for the parties, at
the close of the hearing, indicated that there was no issue of any
material fact sufficient to bar the resolution of the motion on the
record developed. Counsel for both parties, prior to the prelimiary hearing, submitted excellent briefs which fully set forth the
positions advanced by them together with supporting points and
authorities.

1908

The dispute in this matter arose out of the issuance of a withdrawal order issued pursuant to the provisions of section 104(d) (2)
of the Federal Mine Safety and Health Act of 1977, which alleged
that Emery had violated 30 C.F.R. section 75.1704 on April 12, 1985,
to wit: "The designated escapeway in the "B" North working section
was not maintained to ensure passage at all times of any person,
including disabled persons, on April 12, 1985. At about 11:45 p.m.
on the No. 21 crosscut in the intake escapeway, the roof was shot
down 16 feet in width, 20 feet in length, and 2 feet in depth. The
area was unsupported and men were inby at the time the roof was shot
down. The section is advancing and only three entries are being
driven intake belt and return."
The subject withdrawal order, No. 2503086, was issued on
April 17, 1985, five days after the alleged violation occurred and
during an AAA inspection which was being conducted by Inspecto.r
Robert L. Huggins, a duly authorized representative of the Secretary
of Labor (herein Secretary) • An AAA inspection is one of the four
inspections required annually under the Act and Inspector Huggins
indicated that this inspection commenced on April l, 1985, and would
have lasted a period of approximately 25 - 35 days. Inspector
Huggins also indicated that he was the only MSHA inspector who was
conducting the AAA inspection at Emery's Oeer Creek Mine and that
he was present at the mine and engaged in such endeavor on April 2,
3 , 4 , 8 , · 9 , l 0 , l 7 , 18 , and 2 2 • y
Emery contends that a withdrawal order may not properly be
issued under section l04(d) (2) of the Act for a violation which has
been terminated and is no longer in existence where the inspector's
determination that such violation occurred is based solely on statements made to the inspector some five days after the alleged violation
occurred by miners who were present and witnessed the occurrence
thereof. y
Emery contends that under section l04(d), as well as section
104(a), violations, in order to be cited and made the subject of
citations and withdrawal orders issued by the enforcement agency,

1/ Inspector Huggins was not present at the mine on the day the
alleged violation occurred, April 12, 1985.
2/ One of the purposes of the preliminary hearing was to determine
the factual setting in which the inspection was conducted and the
alleged violation occurred. The parties presented the testimony
of three witnesses, Inspector Huggins for the Secretary, and for
Emery, two members of Emery's management: Kenneth E. Callahan
(shift foreman on April 12, 1985) and James Atwood (mine manager
during the period in question). ·

' 1909

must be in existence at the time of an inspection in order to
subject a mine operator to liability for violations under the Act.
Emery also contends, however, that section 104(d) differs from
section 104(a) and other provisions of the Act since, unlike other
provisions, section 104(d) introduces a time factor into the
enforcement equation. 3/
The Secretary takes the position that it is not necessary for
an inspector conducting an inspection to actually view or otherwise
otherwise perceive the existence or occurrence of a condition or
practice in violation of a Mine Safety and Health standard; that
the enforcement action taken by the inspector under section 104(d)
was not restricted by Congress' placing limitations on the circumstances surrounding the issuance of such , other than that such enforcement action be found related to " any" inspection. The Secretary
goes on to add that the withdrawal order in question was clearly
related to the AAA inspection which was underway at the mine.
One of the principal, if not the principal , points of contention
between the parties is whether or not the Act differentiates between
"inspections" and "investigations," with Emery contending on the one
hand that a section l04(d) (2) order must be issued "upon an inspection
of the mine, " and the Secretary contending on the other hand that
"Congress did not define the terms 'inspection' or 'investigation'
as a literal part of the 1979 Act." 4/
Although evidence was produced at the preliminary hearing in
some detail with respect to issues which related to the merits of the
fundamental issues raised by the issuance of the order in question,
certain facts relating to the conduct of the inspection should be
mentioned as a preliminary to discussion of the paramount legal issue
which is involved here. It is concluded that the reliable and

3/

This contention will be taken up in more detail subsequently.

4/ The parties also have differing views as to the significance and
meaning of two other terms used in the Act , "finds" (or "findings")
and "believes" (or "belief") • After careful consideration of the
thorough research of the parties in this respect, I am of the opinion
that attempting to divine congressional intention in the use of these
terms will prove to be a futile act. Divining congressional intent
in the major ways called for in this proceeding does not require a
specific determination of the terms "find" or "believe." The
distinction between "inspections" and "investigations" as those
terms are used by Congress in formulating a range of enforcement
mechanisms, is of considerable , if not critical, importance, however,
in determining the merit of the motion for summary dismissal.

19i0

probative evidence introduced on the record indicates that the
conditions which existed in the "intake escapeway" area described
in the order on April 17, 1985, differed from those in existence
on April
. 12, 1985. -5/
Although the inspector testified that he viewed the area described in the order on April 17, 1985, before issuing the citation,
it is concluded fr9m the entire record that his decision was made
primarily on the basis of the oral reports received from miners who
were present on the day of the blasting, April 12, 1985. In this
connection, it should be noted that the inspector indicated that he
received one written statement from one miner, Caroline Booker,
on the day following the issuance of the order in question. Since
that statement was r eceived subsequent to the issuance of the citation , it is concluded that this written statement, in and of itself,
was not part of the intellectual fund of information the inspector
used to decide whether or not to issue the order in question. Caroline
Booker , however, was one of the witnesses who the inspector interviewed orally in the mine on April 17, 1985, prior to the issuance
of the order in question.
The record does indicate that the order in question was issued
during the approximately 25-day period commencing April 1, 1985,
during which the AAA inspection was conducted by Inspector Huggins.
In a general sense , the violative condition or practice described in
the subject order was also extant during this same time frame .
It
is also clear that the violative · condition was not extant on any day
that the inspection actually was being conducted by the inspector
since he was not at the mine engaged in inspecting, or for that matter
investigating, on April 12; the surrounding days he was engaged in
inspecting were April 10 and April 17. There is no question but that
the inspector failed to actually see, observe , or perceive the area
of the mine involved during . any period of time it was in a state of
violation as alleged in the order.
The inspector testified that on April 17, 1985, the intake
escapeway (passageway) was not in violation of the safety standard.
Nevertheless, the order was not issued until after the inspector had

5/ This is reflected in the testimony of Emery's witness Callahan
and also reflected indirectly by the fact that the inspector, on
cross-examination, indicated that various answers to interrogatories
propounded to him were, in fact, answered by him with the indication
that he was not present in the "B" North section of the mine on
April 12, 1985, the date the alleged violation occurred. There is
no question but that some changes had occurred in the area of the
mine involved; and described in the order, and exactly to what extent
cannot, in this proceeding, be determined. Based on the testimony
of the witnesses in this proceeding, it is unlikely that precisely
what those differences are will ever be determined.

1811

viewed the area involved and interviewed both miners and management
personnel. ~/
It is concluded, on the basis of the entire record, that Inspector
Huggins, on April 17, 1985, did not see or otherwise discover from his
visual inspection of the area of the mine involved in the order any
evidence which - in and of itself - established that a violation had
occurred five days earlier.
Turning now to the legal issue raised concerning the necessity
of an inspection, as distinguished from an investigation, in the
process of the lawful issuance of a Section l04(d) (2) order, a general
bird's-eye view of the Act itself is enlightening.
The first mention of the words "inspection" and "investigation"
is at the heading of Section 103 of the Act. That heading reads
"Inspections, Investigations, and Recordkeeping."
Section l03(a) of the Act provides: "Authorized representatives
of the Secretary •.. shall make frequent inspections and investigations
in ••• mines each year for the purpose of •. • {4) determining whether
there is compliance with the mandatory health or safety standards ••• "
Section 103(b) of the Act, speaking only of an "investigation,"
provides: "For the purpose of making any investigation of any accident
or other occurrence relating to health or safety in a ••• mine, the
Secretary may, after notice, hold public hearings, etcetera."

V

Section l03(g) (2) of the Act, relating only to "inspection,"
provides that prior to or during "any inspection of a ••• mine, any
representative of miners ••• may notify the Secretary ..• of any
violation of this Act, et cetera." !/

On the morning of April 17, 1985, Inspector Huggins' supervisor
told him of a rumor concerning the blasting which occurred on April 12,
1985, and Inspector Huggins indicated that at approximately 9 o'clock,
when he arrived at the mine, that he advised management representative
Callahan of his "purpose," which the inspector explained meant that
he was conducting an AAA inspection and also of the "25 shots" (utilized
in the commission of the alleged violation) •
~

7/ I note here that this is one of the more significant provisions
of the Act in determining the validity of the order in question since
it authorizes the Secretary to make an "investigation" of an accident
or "other occurrence relating to health or safety." It is clear here,
as well as in other provisions of the Act, that Congress saw an investigation as something different from an inspection. One can readily see
the difference between the investigation of some past happening or
occurrence or accident and the inspection of some physical plant or
property.
8/ Section l03(g) (1) provides a procedure for the representative of
miners to obtain "an immediate inspection" by giving notice to the
Secretary of the occurrence of a violation or imminent danger.

1912

Of considerable significance, the most used enforcement tool,
section 104(a), mentions both inspections ~nd investigations. It
provides that ·" if, upon inspection or investigation, the Secretary
••• believes that an operator of a .•. mine .•. has violated this
Act, or any •.. standard, .•• he shall, with reasonable promptness,
issue a citation to the operator • • . . The requirement for the
issuance of a citation with reasonable promptness. shall not be a
jurisdictional prerequisite to the enforcement of any provision of
this Act."
Section 104(d) (1), in contrast to section 104(a), relates only
to "inspections," ·providing that "if, upon any inspection of a
mine, an authorized representative of the Secretary finds that there
has been 9/ a violation of any mandatory health or safety standard,
and if he-also finds that, while the conditions created by such violation do not cause imminent danger, such violation is of such nature
as can significantly and substantially contribute to the cause and
effect of a .•• hazard, and if he finds such violation to be caused
by an unwarrantable failure ••. he shall include such findings in
any citation given to the operator under this Act."
The second sentence of section 104(d) (1) provides for the withdrawal order in the enforcement chain or scheme contemplated by
Congress in this so-called "unwarrantable failure" formula. Significantly, i t provides that "If, during the same inspection or any
subsequent inspection of such mine within 90 days after the issuance
of such citation, an authorized representative of the Secretary finds
another violation ••• and finds such violation to be also caused by
an unwarrantable failure •.• , he shall forthwith issue an order requiring the operator to cause all persons ••• to be withdrawn from
••• such area •••• "
If the position of the Secretary in this case were adopted,
that is, if withdrawal orders could be issued on the basis of an investigation of past occurrences, the effect ·c ould be to increase the
90-day period provided for in the second section of section 104(d) (1)
and by the amount of time which passed between the occurrence of the
violative condition described in the order and the issuance of the
order. 10/

9/ The Secretary attributes importance to the use of the past tense
here in the sense that Section 104(d) (1) can cover an event or violative occurrence which occurred prior to the issuance of an enforcement order or citation. This contention is rejected on the basis of
the subsequent provisions of section 104(d) (1) which are phrased in
the present tense and the fact that the two paragraphs constituting
section 104(d), when read in their entirety, indicate that use of the
phrase "has been" was not an intentional extension of the coverage of
the paragraph to prior events but simply a matter of practical phraseology.
10/ This could, if the principle is accepted, be a period well in
excess of the five days involved in the instant proceeding.

Section l04(d) (2) of the Act permits the issuance of a withdrawal order by" the Secretary if his authorized representative "finds
upon any subsequent inspection" the existence of violations similar
to those that resulted in the issuance of the section 104(d) (1) order.
Summing up, it is clear that nowhere in section 104(d) is the
issuance of any enforcement documentation sanctioned on the basis
of an investigation. Although Congress did not define the terms
"inspection" or "investigation'' specifically in the Act, there is no
question · but that c.ongress in using those terms in specific ways in
prior sections of the Act, and by not using the term "investigation"
in section 104(d) (1) and (2) 11/ did so with some premeditation.
Emery's reply brief, at page 6, makes a telling point in this
regard: "A yet more graphic example of the fact that Congress intended the words to have different meanings is provided by section
107(b) (1) and (2) of the Act where Congress lays out an enforcement
sequence whereby, based upon findings made during an 'inspection,'
further 'investigation' may be made."
Finally, it is noted that section 107(a) of the Act permits the
Secretary's representative to issue a withdrawal order where imminent
danger is found to exist either upon an inspection or investigation.
Perusal of these various portions of the Mine Act, commencing at
the point where the subject words are first used on through to the
end of their use, indicates that such terms were used with care and
judiciously and with an understanding of the general connotations
contained in their definitions. 12/

11/

As it did, for example, in section 104(a) of the Act.

12/

Reference is made to Webster's Third New International Dictionary,

G. & C. Merriam Company, 1976, which defines "inspect" in the following
manner: "1: to view closely and critically (as in order to ascertain
quality or state, detect errors, or otherwise appraise): examine with
care: scrutinize (let us inspect your motives) (inspected the herd
for ticks) 2: to view and examine officially (as troops or arms)."
The word "inspection," in the same dictionary, contains various definitions, which include references to "physical" examinations of various
things, including persons, premises, or installations. The word "investigate" is defined as follows: "to observe or study closely: inquire into systematically: examine, scrutinize (the whole brillianc~
of this novel lies in the fullness with which it investigates a past)
(a commission to investigate costs of industrial production ••• )."
One concludes from reading these definitions that an investigation is more applicable to the study or scrutiny of some past event
or intellectual subject, whereas an inspection relates more generally
to looking at some physical thing. This common distinction between
these phrases is consistent w~th the congressional usage of the term
"investigate," for example, in section l03(b) of the Act and for the
use of both terms in section 104(a) of the Act.

1 tt:J~ .L' ':.t·i

I agree _with my colleague, Judge Richard c. Steffey, who
observed in a proceeding involving Westmoreland Coal Company, which
was unreported: 13/
"WCC correctly argues that an order issued section 104(d) should
be based on an inspection as opposed to an investigation. As hereinbefore indicated, the Secretary argues that Congress has not defined
either term to indicate that Congress recognized that there is a
difference between an 'inspection' as opposed to an 'investigation.'
If one wants to examine the legislative history which preceded the
enactment of the unwarrantable-failure provisions of the 1977 Act, one
must examine the legislative history which preceded the enactment of
section 104(c) of the 1969 Act. The reason for the aforesaid assertio
is that Congress made · no changes in the wording of section 104(c) of
the 1969 Act when it carried those provisions over to the 1977 Act as
section 104 (d) .
"The history of the 1969 Act shows that there was a difference
in the language of the unwarrantable-failure provisions of s. 2917
as opposed to H. R. 13950. Whereas s. 2917, when reported in the
Senate contained an unwarrantable-failure section 302 .(c) which read
almost word for word as does the present section 104(d}, H.R. 13950
contained an unwarrantable-failure section 104(c) which provided that
if an unwarrantable-failure notice of violation had been issued under
section 104(c} {1), a reinspection of the mine should be made within
90 days to determine whether another unwarrantable-failure violation
existed. H.R. 13950 also contained a definition section 3(1) which
defined an 'inspection' to mean '*** the period beginning when an
authorized representative of the Secretary f i rst enters a coal mine
and ending when he leaves the coal mine during or after the coalproducing shift in which he entered.'
"Conference Report No . 91-761, 9lst Cong., 1st Sess., stated
with respect to the definition in section 3(1} of H.R . 13950 (page 63 ;
*** The definition of 'inspection' as contained in the
House amendment is no longer necessary, s i nce the conference agreement adopts the language of the Senate bill in
section 104(c) of the Act which provides for findings of
an unwarrantable failure at any time during the same i nspection or during any subsequent inspection without regard
to when the particular inspection begins or ends.***
Section 104(c) (1) of H.R. 13950 provided for the findings of unwarrantable failure to be made in a notice of violation which would
be issued under section 104(b). Section 104(c) (1) 's requirement of
a reinspection within 90 days to determine if an unwarrantablefailure violation still existed explained that the reinspection required within 90 days by section 104 (c) '(1) was in addition to the

13/ Westmoreland Coal Company, "Order Granting In Part Motion for
Summary Decision," etcetera, Docket Numbers WEVA 82-340-R, et al,
(May 4 , 19 8 3 ) .

1 ~-J.i ~5

special inspection required under section 104(b) to determine
whether a violation cited under section 104(b) had been abated.
Section 104(c) (1), as finally enacted, eliminated the confusion
about intermixing reinspections with special inspections by simply
providing that an unwarrantable-failure order would be issued under
section 104(c) (1} any time that an inspector, during a subsequent
inspection, found another unwarrantable-failure violation (Conference Report 91-761, pp . 67-68).
"The legislative history discussed above shows that Congress
thought of an inspection as being the period of time an inspector
would spend to inspect a mine on a single day because the inspection
was to begin when the inspector entered the mine and end when he
left. It would be contrary to common sense to argue that the inspector might take a large supply of· food with him so as to spend
more than a single day in a coal mine at one time . On the other
hand, Congress is very experienced in making investigations to determine whether certain types of legislation should be enacted. Congress
is well aware that an investigation, as opposed to an inspection, is
likely to take weeks or months to complete. Therefore, I cannot
accept the Secretary's argument that Congress did not intend to distinguish between an "inspection" and an "investigation" when it used
those two terms in section 104(a) and section 107(a) of the 1977 Act.
"It should be noted , for example, that the counterpart of
section 104(a) in the 1977 Act was section 104(b} in the 1969 Act.
Section 104(b) in the 1969 Act provided for notices of violation to
be issued 'upon any inspection,' but section 104(a) in the 1977 Act
provides for citations to be issued 'upon inspection or investigation.'
Likewise, the counterpart of imminent-danger section 107(a) in the
1977 Act was section 104(a) in the 1969 Act.
In the 1969 Act an
imminent-danger order was to be written 'upon any inspection,' but
when Congress placed the imminent-danger provision of the 1977 Act
in section l07(a), it provided for imminent-danger orders to be
issued 'upon any inspection ·or investigation.' On the other hand,
when the unwarrantable-failure provision of section 104(c} of the
1969 Act was placed in the 1977 Act as section 104(d}, Congress did
not change the requirement that unwarrantable-failure orders were
to be issued 'upon any inspection.'
"The legislative history explains why Congress changed section
104(a) in the 1977 Act to allow a citation to be issued 'upon inspection or investigation .' Conference Report No. 95-461 , 95th Cong.,
1st Sess., 47-48, states that the Senate bill permitted a citation
or order to be issued based upon the inspector's belief that a violation had occurred, whereas the House amendment required that the
notice or order be based on the inspector ' s finding that there was
a violation. Additionally, as both the Secretary and wee have noted,
Senate Report No. 95-181, 95th Cong., 1st Sess., 30, explains that
an inspector may issue a citation when he believes a violation
has occurred and the report states that there may be times when

*** a citation will be delayed because of the complexity
of issues raised by the violations, because of a protracted

1 ~1.1. G

accident investigation, or for other legitimate reasons.
For this reason, [section 104(a)] provides that the
issuance of a citation with reasonable promptness is
not a jurisdictional prerequisite to any enforcement
action. ***
"The legislative history and the plain language of section 107(a)
in the 1977 Act explain why that section was changed so as to insert
the provision that an imminent-danger order could be issued upon an
'investigation' as well as upon an 'inspection.' Section 107{a) states
that '*** [t]he issuance of an order under this subsection shall not
preclude the issua'n ce of a citation under section 104 or the proposing
of a ?enalty under section 110.' Both Senate Report No. 95-181, 37,
and Conference Report No. 95-461, 55, refer to the preceding quoted
sentence to show that a citation of a violation may be issued as part
of an imminent-danger order. Since section l04(a) had been modified to
provide for a citation to be issued upon an inspector's 'belief' that
a violation had occurred, it was necessary to modify section l07(a) to
provide that an imminent-danger order could be issued upon an inspection
or an investigation so as to make the issuance of a citation as part
of an imminent-danger order conform with the inspector's authority to
issue such citations under section 104(a}.
"Despite the language changes between the 1969 and 1977 Acts
with respect to the issuance of citations and imminent-danger orders,
Congress did not change a single word when it · transferred the unwarrantable-failure provisions of section 104(c) of the 1969 Act to the 1977
Act as section 104(d). Conference Report No. 95-461, 48, specifically
states '[t]he conference substitute conforms to the House amendment,
thus retaining the identical language of existing law.'
"My review of the legislative history convinces me that Congress
did not ·intend for the unwarrantable-failure provisions of section
104(d) to be based upon lengthy investigations. Congress did not
provide that an inspector may issue an unwarrantable-failure citation
or order upon a 'belief' that a violation occurred. Without exception,
every provision of section l04(d} specifically requires that findings
be made by the inspector to support the issuance of the first c~tat~on
and all subsequent orders. The inspector must first, 'upon any inspection' find that a violation has occurred. Then he must find that
the violation could significantly and substantially contribute to the
cause and effect of a coal or other mine safety or health hazard.
He must then find that such violation is caused by an unwarrantable
failure of such operator to comply with such mandatory health or
safety standard. He thereafter must place those findings in the
citation to be given to the operator. If during that same inspection
or any subsequent inspection, he finds another violation-of any mandatory health or safety standard and finds such violation to be also
cau~ed by an unwarrantable failure of such operator to so comply, he
shall forthwith issue an order requiring the operator to cause all
persons in the area affected by such violation to be withdrawn and
be prohibited from entering such-area until the inspector determines
that such violation has been abated.

"After a withdrawal order has been issued under subsection 104
(d) (1), a further withdrawal order is required to be issued promptly
under subsection 104(d) (2) if an inspector finds upon any subsequent
inspection that an additional unwarrantable-failure violation exists
until such time as an inspection of such mine which discloses no unwarrantable-failure-violations. Following an inspection of such
mine which discloses no unwarrantable-failure violations, the operator
is liberated from the unwarrantable-failure chain. Conference Report
No. 95-181, 34, states that '[b]oth sections [104(d) (1)] and [104(e)]
require an inspection of the mine in its entirety in order to break
the sequence of the issuance of order~ [Emphasis supplied.]"
I conclude that the Act does not permit a section 104(d) (2) order
to be based on an investigation, as here, but rather the order must be
based on and i t must have been a product of an inspection of the site.
Section 104(d) (2) provides that an order may be issued only if, upon
an inspection of the mine, the Secretary finds a violation of a safety
or health standard. Where an inspector does not inspect the site but
only learns of the alleged violation from the statements of miners a
section 104(d) (2) order may not be issued.
As I have previously noted, when it intended to permit MSHA enforcement actions to proceed on the basis of an inspection, or an
investigation, Congress so provided. As Emery points out in its
motion, the section 104(d) (2) requirement of an inspection cannot be
dismissed as mere semantic inadvertence on the part of Congress.
Insofar as the instant proceeding is concerned, I find it clear
that on April 17, 1985, Inspector Huggins was engaged in both an inspection and an investigation. His inspection of the mine apparently
did produce the existence or occurrence of a (separate) violation
which allegedly was in existence on April 17, 1985. 14/
However, Inspector Huggins, in questioning the miners and in
questioning management personnel on April 17, 1985 (about the subject
violation which allegedly occurred on April 12) was engaged in an
investigation, as Congress has used that term in the Act. The special
and severe sanctions provided in section 104(d) of the Act cannot be
based upon an investigation but must be derived from an inspection.
Accordingly, I find that Order No. 2503086 was improperly issued
pursuant to section 104(d) (2) of the Act. In so finding, no death
knell is sounded with respect to the alleged violation described in
the body of the order, however; thus, I do not accept Emery's contention that even under section l04(a) of the Act, an inspector is
required to actually visually observe or otherwise perceive in person
a violation in existence as a prerequisite to his citation of the
infraction.

14/ The record is somewhat confused on this point, however, I find
that a citation was issued on April 17, 1985.

1918

Section 103(a), as noted previously, authorizes inspectionsand investigations - by the Secretary for the purpose of determining
whether there is compliance with the mandatory health or safety standards. That provision should be read in conjunction· with section
104(a) , which authorizes the Secretary, upon either inspection or investigation , to issue a citation if he believes an operator has violated the Act or a standard.
I conclude that section 104(a) permits the issuance of a citation
even though the violative condition or practice is not in existence at
the time of the inspector's observation or actual detection since
section 104(a) refers to investigations as well as inspections.
In conclusion, while I have found the issuance of a section 104(d)
order invalid in this proceeding since it was based on a condition or
practice not . in existence during the time period of an inspection but
on one which had already occurred and been abated and was not actually
perceived, observed, or otherwise directly detected by a duly authorizec
representative of the Secretary as part of an inspection , I also concluc
that such condition (or practice) is properly cited under section 104(a)
Based on the inspector's testimony in this case in connection with the
circumstances surrounding the issuance of the order, I find such issuanc
comports with section 104(a) requirements. 15/
Based on - the foregoing analysis, it is concluded that the motion
for summary decision should be granted in part.
ORDER
Withdrawal Order No . 2503086 dated April 17, 1985, is modified pursuant to section 105(d) of the Act to reflect its issuance as a citatiOI
under section 104(a) of the Act rather than as a withdrawal order under
section 104(d) (2) of the Ac~ . United States Steel Corporation, 6 FMSHRC
1908, at 1915 (Fn. 3) (1984).
All proposed findings of fact and conclusions of law not expressly
i ncorporated in this decision are rejected .

Michael A. Lasher , Jr?
Administrative Law Judge

15/ This decision does conflict with holdings of at least two other
Administrative Law Judges who have dealt , in some degree, with the
issue; however, in reading their decisions , I was unable to determine
whether the precise issue was presented to them squarely.
(Their
decisions are referred to in the Secretary ' s memorandum, and in Emery's
motion.)

1919

Distribution:
Heidi Weintraub, Esq., Office of the Solicitor, u.s. Department of
Labor, 4015 Wilson Boulevard, Arlington, Virginia 22203
(Certified
Mail)
Thomas C. Means, Esq., Crowell & Moring, 1100 Connecticut Avenue, N.W.,
Washington, D.C. 20036
(Certified Mail)

/ot

1~20

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W . COl FJ<X AVENUE, SUITE 400
DE NVER, COlORADO 80204

November 19. 19-85

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Pe.t i tioner

v.
LAVA PRODUCTS, INC.,
Respondent

.
:
:
..
.

CIVIL PENALTY PROCEEDING
Docket No. WEST 84-72-M
A.C. No. 42-01638-05501
Veyo Mine

DECISION
Appearances:

JayLynn Fortney, Esq., Office of the Solicitor,

u.s. Department ' of Labor, Kansas City, Missouri,
for Petitioner;
Mr. Samuel N. Rucker, President, Lava Products,
Inc., Washington, Utah,
pro se.

Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, charge s respondent with violating five
safety regulations promulgated under the Federal Mine Safety and
Health Act, 30 u.s.c. § 801 et seg., (the Act).
After notice to the parties, a hearing on the merits took
place in Las Vegas, Nevada on November 27, 1984.
The citations, the standards allegedly violated and the
proposed penalties therefor are as follows:
Citation No.
2008000A
2008000B
2008000C
2084002
2084003

30 C.F.R. §
55.12-25
55.12-2
55.12-40
55.12-65
55.12-1

Proposed Penalty
$225
225
225
420
420

The cited regulations provide as follows:
55.12-25 Mandatory . All metal enclosing or encasing
electrical circuits shall be grounded or provided with
equivalent protection. This requirement does not apply
to battery-operated equipment.

18~i

55.12-2 Mandatory. Electric equipment and circuits shall
be provided with switches or other controls . Such
switches or controls shall be of approved design and
construction and shall be properly installed.
55.12-40 Mandatory. Operating controls shall be installed so that they can be operated without danger
of contact with energized conductors.
55.12-65 Mandatory. Powerlines, including trolley wires,
and telephone circuits shall be protected against short
circuits and lightning.
55.12-1 Mandatory. Circuits shall be protected against
excessive. overload by fuses or circuits breakers of
the correct type and capacity.
The parties waived their right to file post-trial briefs.
Issues
The issues are what penalties are appropriate for the
violations.
Stipulation
Samuel N. Rucker, President of respondent, admitted the
company was in violation of the regulations. Further, the
company was only coptesting the amount of the penalties (Tr.
25-27).
Summary of the Evidence
Gary Ferrin, an MSHA inspector with extensive expertise in
electricity, inspected Lava Products on September 15, 1983 (Tr.
6-10).
On that date the inspector issued five separate withdrawal
orders and five separate citations under section 104 of the Act.
He subsequently vacated the orders and citations and issued them
under a single order (Tr . 28, 29).
There were three workers at the site. This was the average
workforce (Tr. 29). When he returned to the site on September 20
he found three of the violative conditions had been abated. In
his opinion, the condition of imminent danger no longer existed
at the time of the later inspection (Tr. 30, 31).
The hazards here could .cause death or serious injury to the
three workers (Tr. 32). On his reinspection the entire plant had
been grounded and the inspector terminated the violation of
§ 55.12-25.
The violations of § 55.12-1 and § 55.12-65 had not
yet been abated (Tr. 33). Hazards of fire and a possible fatal
shock could result from the violation of§ 55.12-65 (Tr. 39, 40).

Concerni.ng the violation of § 55.12-2 there were two service
entrances on the switches. This required a person to open the
door and strike the contact with a stick (Tr. 34). In addition,
the citation for this violation was issued because the switch was
upside down and thus not properly installed. If a person opened
the reversed switch handle the fuse remained energized (Tr. 34,
36, 37).
The violation of § 55.12-40, which had existed for two
years, was a hig~ly dangerous condition. The 480 volts could
cause death or serious bodily injury (Tr. 35-38).
After granting two extensions to abate the inspector returned to the mine on January 4, 1984. The violations concerning
§ 55.12-65 and § 55.12-1 had not been abated. At that point the
inspector issued a closure order against the entire electrical
system (Tr. 41, 42). The violative conditions were, in fact,
abated on January 13, 1984 (Tr. 42).
Samuel N. Rucker testified for Lava Products. The witness,
part owner and manager of respondent, failed to rapidly abate all
of the citations because he had difficulty in obtaining the
services of . ~n electrician (Tr. 47-49). St. George, Utah, with a
population of 10,000, has only three electricians (Tr. 49, 50).
The owners of Lava Products have lost about $250,000 in the
business. Mr. Rucker himself has not drawn any money from the
company for 90 days (Tr. 51). The witness indicated the company
had no funds and the proposed penalties might put the company
into bankruptcy (Tr. 55).
Don Larkin, an accountant, owns seventy percent of the
business. Larkin keeps the financial records and was aware of
the hearing (Tr. 57, 58)~ The company had not filed for
bankruptcy and the owners were attempting to sell it (Tr. 59).
Discussion
Respondent's admission of liability establishes the
violations. All of the contested citations should be a~firmed.
The Congressional directive to assess civil penalties is
contained in Section llO<i>, now 30 u.s.c. § 820(i), of the Act.
It provides as follows:
The Commission shall have authority to assess all civil
penalties provided in this Act. In assessing civil
monetary penalties, the Commission shall consider the ·
operator's history of previous violations, the ap-

1. ,J0 h., .• ?

t)

propriateness of such penalty to the size of the business
of .the operator charged, whether the qperator was negli~
gent, the effect on the operator's ability to continue
in business, the gravity of the violation, and the demonstrated good faith of the person charged in attempting
to achieve rapid compliance after notification of a
violation.
In -considering the above factors I note that the company has
no adverse prior history. The size of respondent's business must
be considered as small, inasmuch as it has only three employees.
The operator was negligent in failing to correct the violative
conditions. The evidence that the imposition of penalties may
force the company into bankruptcy is rejected because such
evidence was without any supporting financial statements. Particularly, I note that the majority stockholder, a public
accountant, did not appear nor seek to offer any evidence on this
subject. The gravity of each of these electrical violations
should be considered as high. The company's good faith is
apparent in abating the violations of § 55.12-25, § 55.12-2 and
§ 55.12-40 within four days of the first inspection <Tr. 56).
However, the company receives no credit for the violations of
§ 55.12-65 and § 55.12-1 because it did not rapidly abate these
violations. On balance, I consider that the following penalties
are appropriate:
Citation No.
2008000A
2008000B
2008000C
2084002
2084003

Penalty
$125
125
125
420
420

Conclusions. of Law
Based on the entire record and the factual findings made in
the narrative portions of this decision, the following
conclusions of law are entered:
1.

The Commission has jurisdiction to decide this case.

2. Respondent violated the citations herein and they should
be affirmed and penalties for such violations should be assessed.
ORDER
Based on the foregoing facts and conclusions of law I enter
the following order:
1. The following - citations are affirmed and the civil
penalties, as noted, are assessed:

1924

Citation No.
2008000A
2008000B
2008000C
2084002
2084003

Penalty
· $125
125
125
420
420

2. Respondent is ordered to pay to the Secretary the sum of
$1,215 within 40 days of ~he date of this decision.

~­

~A~lnls

Law Judge ·

Distribution:
JayLynn Fortney, Esq., Office· of the Solicitor, u.s. ·Department
of Labor, 911 Walnut Street, Room 2106, Kansas City, MO 64106
<Certified Mail)
Samuel N. Rucker, President, · Lava Products, Inc., '342 E.
Huntington Hill Ori ve, Washington, UT 84 780 CCertif ied Mail ·)

Mr.

/blc

.. .

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

NOV 191985
SECRETARY OF LABOR,
MINE SAFETY AND .HEAL'I'H
ADMINISTRATION (MSHA) ,
Petitioner

v.

PYRO MINING COMPANY,
Respondent

.

CIVIL PENALTY PROCEEDING

.

Docket No. KENT 85-12
A.C. No. 15-13881-03539

:

Docket No. KENT 85-110
A.C. No. 15-13881-03557

.
.
..

Pyro No. 9 Slope William
Station Mine

:

Docket No. KENT 85-24
A.C. No. 15-11408-03533

:

Pride Mine

.
..:
:

Docket No. KENT 85-26
A.C. No. 15-13920-03526
Pyro No. 9 Wheatcroft Mine

DECISION
Appearances:

Before:

Thomas A. Grooms, Esq., Office of the
Solicitor, u.s. Department of Labor, Nashville,
Tennessee, for Petitioner~
William Craft, Safety Manager, Pyro Mining
Company, Sturgis, Kentucky, for Respondent

Judge Melick

These consolidated cases are before me upon the petitions for civil penalty filed by the Secretary of Labor
pursuant to section 105(d) of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 801 et ~' the "Act," for
alleged violations of regulatory standards. The general
issues before me are whether the Pyro Mining Company (Pyro)
has violated the cited regulatory standards and, if so, what
is the appropriate civil penalty to be assessed in accordance
with section llO(i) of the Act. Additional issues are also
addressed in this decision as they relate to specific citations and orders.

Docket No . KENT 85- 12
Citation No. 2337756 alleges a "significant and substantial " violation of the mandatory standard at 30 C. F.R.
§ 75.400 and charges as follows :
Loose coal and coal dust 4 to 6 inches deep on
the mine floor and from 4 inches to 24 inches
deep 3 feet wide and approximately 40 feet in
length in three directions at the 001-0MMV ratio
feeder along the ribs in the No. 4 entry and 5
the [sic] left and right crosscuts beside the
feeder had been permitted to accumulate . Coal
dust sample No. 1 was taken in the left crosscut
No . 2 in the No . 4 entry and No. 3 in the crosscut right all approximately 20 feet from the
feeder . The feeder was energized . l
The standard at issue, 30 C. F . R. § 75.400, requires
that "coal dust, including float coal dust deposited on rockdusted surfaces, loose coal and other combustible materials,
shall be cleaned up and not be permitted to accumulate in
active workings, or on electric equipment therein."
The testimony of MSHA health specialist Arthur Ridley
is not disputed. He found the coal accumulations at the
dumping point (but not at the ratio feeder) extending across
the width of the entries some 40 feet in three directions.
The loose coal was from 4 inches to 24 inches deep and was
being further crushed by the movement of shuttle cars,
thereby making it more volatile. He obtained three floor
samples about 20 feet from the dumping point and the
resulting lab reports on the samples showed 18% , 18% and 17%
incombustible content.
According to Ridley the hazard was agravated by the
existence of float coal dust for an additional 100 feet along
the belt entry. He observed that this float coal dust was
most volatile and could be ignited by an arc or spark and
spread to the area cited in this case. Power sources such as
lights and power cables were near the cited dust. He also
observed an acetylene tank lying on the ~ine floor which he
opined could explode if run over by vehicles traveling in the
area . He further opined that the 12 men working on the
section were , under the circumstances, reasonably likely to
encounter an explosion or fire and thereby suffer serious
injury or death. Within this framework of evidence the
lAt hearing, the inspector who issued this citation, Arthur
Ridley, conceded that the ratio feeder was in fact not
located in the area of the alleged violation .

violation and its "significant and substantial" findings has
been proven as charged. Secretary v. Mathies Coal Company, 6
FMSHRC 1 (1984).
I also find the violation was the result of operator
negligence. Inspector Ridley opined that based upon the
large amount of accumulations they had existed from 3 to 4
shifts. Under the circumstances sufficient time had elapsed
during which the section foreman or other supervisory
personnel should have observed and corrected the violation.
Secretary v. Ace Drilling Company, 2 FMSHRC 790 (1980).
u

Citation No. 2506981, as amended, alleges a "significant and substantial" violation of the regulatory standard
at 30 C.F.R. § 75.313 and charges as follows:
The methane monitor on the Joy loader was not
working at time of inspection on No. 2 unit
ID002-0. Coal was being loaded at the face of
No. 3 entry. 5 tenths to 9 tenths percentum of
methane was detected with 2 hand held methane
detectors. The section was being supervised by
Jerry Smith. Responsibility of Greg Legate maintenance foreman the record book located on
the surface stated that the methane monitor was
not working on 8/6/84. No corrections we~e
noted.
The cited standard, 30 C.F.R.§ 75.313, requires as
relevant hereto, that an operative methane monitor must be
provided for the cited equipment and that "such monitor shall
be set to deenergize automatically such equipment when such
monitor is not operating properly and to give a warning
automatically when the concentration of methane reaches a
maximum percentage determined by an authorized representative
of the Secretary which shall not be more than 1.0 volume per
centum of methane." In addition, the standard provides that
"an authorized representative of the Secretary shall require
such monitor to deenergize automatically equipment on which
it is installed when the concentration of methane reaches a
maximum percentage determined by such representative which
shall not be more than 2 . 0 volume percentum of methane."
MSHA Inspector Larry Cunningham found that the electrical components on the cited methane monitor were not
functioning so that neither the light indicator which shows
that the monitor is in the "on" position nor the test button
was functioning. According to Cunningham the cited loading
machine was loading loose coal where pockets of methane are
commonly found. He also observed that methane can be
liberated between the required 15 minute manual tests thereby
causing ignitions or explosions if not detected by the

1928

machine monitors. Ignitions could come ·from the motor of the
loading machine or by the loading machine striking rock.
There were 12 miners working in this unit who would be
subject to resulting fire or explosions. The "significant
and substantial" violation is accordingly proven as charged.
Mathies·, supra.
The violation was also the result of operator negligence. The defective monitor had been noted in the mechanic
check book three days before the citation was issued and for
2 days thereafter. Although management representatives
indicated that the methane monitor had been repaired on the
5th of August (2 days before the citation) they ·noted that it
again broke down on the 6th of August. No explanation was
offered as to why the monitor had not been repaired after the
6th. It is apparent therefore that the mine operator had
notice of the defective monitor on August 6th but nevertheless allowed the loader to continue working at the face.
Citation No. 2506983 alleges a violation of the
standard at 30 C.F.R. § 75.301 and charges as follows:
The quantity of air reaching the last open crosscut in the set of developing entries on No. 1
unit, ID 001-0 was not enough to turn an anemometer at time of inspection. Coal was being
mined under the supervision of Jerry Smith
section foreman. .4 to .6 per centum of methane
was detected in all of the six working places. A
smoke tube was used but a velocity of air was not
determined.
It is not disputed that the cited standard requires a
minimum of 9 thousand cubic feet of air per minute (CFM) at
the cited location. According to Inspector Cunningham, coal
was being mined and 12 miners were working on the section at
the time of the violation. In addition, coal was being
loaded directly across the section at the intake side and
the cutting machine, roof bolter and shuttle cars were
operating inby the last crosscut. Cunningham opined that
without the proper ventilation it was reasonably likely to
expect an explosion or fire. Methane and/or dust would
accumulate without proper ventilation causing ignitions or
explosions triggered by friction sparks from the operating
equipment. The "significant and substantial" violation is
accordingly proven as charged. Mathies, supra; Secretary v.
US Steel Mining Company, Inc., 7 FMSHRC 1125 (1985).
The violation was also the result of operator negligence. Cunningham observed that two or three of the ventilation curtains had been nailed up so that shuttle cars could

pass through. Other curtains were a foot too short so that
the ventilating air was escaping underneath. Section Foreman
Jerry Smith was working on the section and was in a position
to observe these conditions.
titation No. 2506984 alleges a "significant and substantial" violation of the standard at 30 C.F.R. § 75.1306
and charges. as follows:
The explosives and detonator magazine being used
on No. 3 unit IO 003-0 was not placed so as to be
protected from falls of roof. The magazine was
placed in the last open crosscut from the face
area, and the crosscut had not been completely
bolted. Two rolls [sic] of bolts had been left
out of the center of the crosscut. Loose and
broken roof was present in the crosscut and no
timbers had been set around the powder magazine
at time of inspection.
The cited standard, 30 C.F.R. S 75.1306 reads as follows:
"When supplies of explosives and detonators for
use in one or more working sections are stored
underground, they shall be kept in section boxes
or magazines of substantial construction with no
metal exposed on the inside, located ·at least .25
feet from roadways and power wires, and in a dry,
well rock-dusted location protected from fall of
roof • • • ".
It is not disputed that the cited area had loose roof with no
timbering and was not fully bolted. Accordingly cunningham
believed the powder magazine was not sufficiently protected
from foof falls. The magazine was located in an area in
which mining equipment with power cables was operating.
These conditions constituted a violation of the cited
standard and were contrary to the safe practices for handling
Tovex explosive established by the manufacturer. (See
Exhibit P-23). Under the circumstances it may reasonably be
inferred that the violation was "significant and substantial"
and serious. Mathies, supra. Assistant Mine Foreman, Don
Ramsey conceded that the magazine had just been brought to
the cited location. It is apparent therefore that he was
aware of the violative condition and the violation was
therefore the · result of operator negligence.
Citation No. 2506987 alleges another "significant and
substantial" violation of the standard at 30 C.F.R. § 75.301
and charges as follows:

1930

The ,quantity of air reaching the last open crosscut. of the developing entries of No. 2 unit ID
002-0 was not enough to turn an anemometer at
time of inspections. Coal was being mined under
the supervision of James Lichenar section foreman.
concentrations of CH4 were detected in all six of
the worki.ng faces ranging from • 4 per centum to
.8 per centum.
Cunningham measured 8870 CFM on the intake side but was
unable to obtain any air readings at the return side of the
last open crosscut. The same hazards were present in these
circumstances as described by Cunningham with respect to
Citation No. 2506983. Under the circumstances I find that a
"significant and substantial" and serious violation existed
here as well.
The violation was also the result of operator negligence. Cunningham observed that some of the line curtains
were full of holes and others had been nailed up to allow
vehicles to pass beneath. Section Foreman James Lichenar was
present and could have seen the condition of the curtains.
Lichenar had reportedly found 11000 CFM at the beginning of
the shift, three hours before cunningham's observations.
Cunningham observed that such readings were highly unlikely
however because OJ:lCe the curtains were properly positioned
and repaired there wa.s only 12600 CFM. I find cunningham's
testimony to be credible in this regard.
Docket No. KENT 85-24
Citation No. 2338997 alleges a "significant and substantial" violation of the standard at 30 C.P.R. § 75.301 and
charges as follows:
The quantity of air in the last open crosscut of
the No. 006 working section is 1250 CFM when
measured with a calibrated anemometer. coal was
being loaded in #2 heading and cut in the No. 7
heading.
The cited standard requires 9000 CFM to ventilate the
last open crosscut. According to Inspector George Newlin,
deficient air could result in the build up of methane,
noxious gases and dust in the working area subjecting the 7
man crew in the section to ignitions and explosions. I find
that the violation did exlst and was "significant and substantial" under the circumstances. It is not disputed however that the foreman had checked the air only shortly before
the citation and found it to be sufficent. Accordingly I
find no operator negligence.

1.931

At hearing, the parties proposed a settlement of
Citation No. 2338998 and a reduc tion of the penalty from $85
to $40. A minimal violation was found in connection with the
spacing and number of support posts. The government conceded
that it had no evidence that management kn ew of the condition
and, once cited, it was corrected immediately. I find the
settlement appropriate and it is accepted.
Docket No. KENT 85-26
At hearing a motion for settlement was also preferred
by the parties as to each citation in this docket. The
motion was approved at hearing and that determination is now
affirmed.
Docket No. 85-110
Citation No. 2506350 alleges a "significant and substantial" violation of the standard at 30 C.F.R. § 75.1725(a)
and charges as follows:
The No. 1 Goodman 10 ton locomotive was being
operated in an unsafe condition in that due to
the low level of charge of the batte ries on board
the locomotive and the excessive degre~ of elevation the locomotive was being operated in, the
motor could not safely negotiate such elevation.
The cited standard, 30 C.F.R. § 75.1725(a), provides
that "mobile and stationary machinary and equipment shall be
maintained in safe operating condition and machinary or equipment in unsafe condition shall be removed from service."
In determining whether there was a violation of the
cited standard it is immaterial whether the mine operator
knew that the cited equipment was not in a safe operating
condition. Mine operators are liable under the Act for violations of mandatory safety standards regardless of fault. A
form of strict liability is imposed to insure worker safety.
See Allied Products Company v. Federal Mine Safety and Health
Review Commission, 666 F.2d 890, 893 (5th Cir. 1982)1 and
(9th cir. 1983)1 Secretary v. El Paso Rock Quarries Inc., 3
FMSHRC 35 <1981). Thus, if the Secretary sustains his burden
of proving in this case that the cited equipment was not in a
safe operating condition the violation is established. It is
immaterial in this regard whether or not the operator kn.ew
that the equipment was not in a safe operating condition.
Bart Noffsinger was acting as motorman on a 10 ton
battery powered "Goodman" locomotive on October 30, 1984,

1932

when a fatal accident occurred. He had been driving that
locomotive for about 2 to 3 months and had additional
experience operating other locomotives at other mines. The
deceased, Larry Sutton, was motorman on a similar locomative
and he and Noffsinger were working together as a team. Both
locomotives were "on charge" when they arrived for work that
day. Noffsinger filled his sanders with sand before resumption of work but did not check the water level of the
batteries. He understood this was the mechanics job.
After operating his locomotive for awhile Noffsinger
saw that his battery indicator or "fuel gauge" had moved
about halfway into- the "yellow" caution area. He called the
supply cordinator, Lynn Shanks, to advise him of that condition. Shanks requested a replacement locomotive but the
replacement was apparently diverted to another task and was
not available. Shanks then asked Noffsinger and sutton about
the condition of their batteries and, according to
Noffsinger, "we told him we didn't think we would have any .
trouble".
The men were then told by Shanks to pick up some empty
cars. Three of the empty cars were later attached behind
sutton's locomotive and three behind Noffsinger's.
Noffsinger went first. As Noffsinger noted, visibility was
limited over a portion of an upgrade to be encountered in
that the bottom of the grade could be seen but not the other
side. On his first effort up the grade the wheels on his
locomotive "spun out" and he was forced to back down to the
bottom of the grade. He yelled to Sutton that he "didn't
make it that time but [would] try again". Sutton apparently
signaled to go ahead and nodded "yes". Noffsinger then made
another effort to surmount the hill. This time he did not
.hear the wheels spinning but the motor apparently lost power
and the locomotive went back down the grade. As he was
backing down the grade Noffsinger was "flagging" his lamp to
warn Sutton. Suddenly he felt a jolt and found that one of
his trailing cars had jumped over Sutton's locomotive killing
him.
Noffsinger testified that the charge indicator never
left the "yellow" area on the "fuel gauge" and that until his
second effort to surmount the grade there had been no decline
in power. When the needle on the "fuel gauge" moves into the
red area a red alarm signal is triggered. This signal light
was never activated on t~e day of the accident.
When MSHA electrical inspector Kurtis w. Haile
examined Noffsinger's locomotive several hours after the
accident the battery gauge was still in the "yellow" area,
Haile was unable however to take a hydrometer reading because

l. H3-:3 . .

the level of liquid in the batteries was below the plates and
inaccessible. Several battery cells were tested with a cell
condition tester approximately 2 to 3 hours after the accident. On the particular cells tested a "fully discharged"
reading was obtained on the testing gauge.
Within .this framework of evidence it is apparent that
the cited locomotive was unable in its second effort to overcome the steep grade on the tracks because of insufficent
power. It may reasonably be inferred from the undisputed
evidence that this deficiency was caused by inadequate charge
in its battery. Under the circumstances this constituted an
unsafe condition and the violation is accordingly proven as
charged. This was also a serious and "significant and substantial" violation in that it was reasonably likely under
the circumstances for the violative condition to lead to
serious or fatal injuries.
In determining whether the mine operator was negligent
it is appropriate to consider what knowledge it had or should
have had of the insufficient battery charge. In this regard
I believe primary reliance could properly have been placed by
the mine operator and its employees upon the so called "fuel
gauge" indicating the battery charge status on the cited
locomotive. MSHA has not shown that this gauge was deficient
in any way. In addition it is not disputed that the cited
locomotive was being operated just before the accident within
the "yellow" or cautionary area of the gauge and the gauge
had never reached the "red" level of discharge status.
According to Jack Stuart the maintenance mechanic at
the Slope William Station Mine, the maintenance records show
that the cited locomotive had its batteries filled to the
proper level on October 25, 1984, 5 days before the fatal
accident. In addition, Thomas Chirel, director of maintenance, testified that the batteries hold 100 gallons of
water and that following the accident he found it necessary
to add only 8 gallons to fill up the cells.
Within this framework it is apparent that the
operator's battery maintenance program was not deficient,
that the locomotive "fuel gauge" was not malfunctioning and
that the locomotive showed no decrease in power until the
second and fatal attempt to surmount the grade. Indeed,
shortly before the accident Pyro's supply coordinator confirmed with the locomotive operators that their batteries had
adequate power to continue working. Under these circumstances I cannot find that the mine operator was negligent.
In finding this violation of the standard at 30 C.F.R.
75.1725(a) I have not considered the Secretary's allegations made at hearing and in its post-hearing brief

§

1.834

concerning purportedly defective sanding devices on the
locomotive at issue. These conditions were not alleged in
the citation at bar and no amendment to incorporate those
allegations has been made.2 The allegations are
accordingly not properly before me. See section 104(a) of
the Act, 29 C. F.R. § 2700.53, and 5 u.s.c. § 554(b).
Citation ·No. 2506354 alleges a "significant and substantial" violation of the standard at 30 C.F.R. § 75.1404-1.
That standard provides in relevant part that "a trailing
locomotive or equivalent devices should be used on trains
that are operated on ascending grades." The citation charges
that "a trailing locomotive or equivalent devices were not
being used on the supply train that was on ascending grades
in the 3rd main north entries on 10-30-84 and was a contributing factor in a fatal injury."
Pyro argues that the use of the word "should" in the
cited standard indicates an intent to make the standard
advisory rather than mandatory and that under the circumstances a specific safegaurd notice would be a condition
precedent to finding a violation.
30 C.F.R. Part 75, which incorporates the relevant
regulatory provisions, is entitled "Mandatory Safety
standards -Underground Coal Mines". The word "should" as
used in the cited standard must therefore be construed as
mandatory and not permissive and the failure to comply with
its provisions will subject the operator to the appropriate
enforcement mechanisms and penalties under the Act. See
Secretary v. Kennecott Minerals Company, 7 FMSHRC 132_8__
(1985).
Since Respondent did not use a trailing locomotive or
"equivalent device" during relevant times it was not in
compliance with the cited standard. Under the circumstances
the violation is proven as charged. It may reasonably be
inferred from the credible evidence that the fatal accident
in this case could have been prevented by use of a connected
trailing locomotive. The violation was accordingly "significant and substantial" and serious. Again, however, I do not
ascribe negligence to the mine operator. The use of the word
"should" in the cited standard before any authoritative interpretation by the Commission or the Courts could in my opinion

2The Secretary in his post-hearing brief suggested that the
pleadings "could be amended to conform to the proof at
hearing pursuant to 20 C.F.R. § 2700.1 and Rule 15(b)
F.R.C.P." Even assuming, arguendo, that such an amendment
could have been made, the fact is that it was not.

1835

have reasonably led the mine operator to have believed, as it
alleges, that the regulation was indeed advisory ·and not
ma~datory.

The remaining citation in this docket, citation No.
2339146, was the subject of a motion for settlement filed at
hearing in this case. That motion was approved at hearing ·
and that det~rmination is now affirmed • .
ORDER
Pyro Mining Company is hereby directed to pay the
foilowing civil penaltie~ within 30 days of the date of this
decision:

Docket No. KENT 8S-12

· Doc~et No. KENT 85-24
Docket No. KENT 85-26

Docket No. KENT 85-110

Total

Citation No •.

Amount

23377S6
2S06981 .
2S06983
2S06984
2506987

$ 2SO .

2338997

so

1SO
150
150
150
40

2~38998

2505204
2505205
2505208
2505209
2505211
2505212
2505217
2505762
2S063SO
2S063S4
~339146

157
85
8S
85
85
85
136
. 276
. 150

. so
so
$2;Ii'i

L~~

1.936

Judge

Distribution:
Thomas A. Grooms, Esq., Office of the Solicitor, u.s. Department of Labor, 280 U.S. Courthouse, 801 Broadway, Nashville,
TN 37203 (Certified Mail)
Mr. William Craft, Safety Manager, Pyro Mining Company, P.O.
Box 267, Stprgis, KY 42459 (Certifi~d Mail)
rbg

1937

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

NOV 211985 ..
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

:

CIVIL PENALTY PROCEEDING

:
:

Docket No. LAKE 85-59
A.C. No. 33-00968-03588

:

Nelms No. 2 Mine

.•

v.

YOUGHIOGHENY & OHIO COAL
COMPANY,
Respondent

..•
:

DECISION
Appearances:

Patrick M. Zohn, Esq., Office of the
Solicitor, u.s. Department of Labor,
Cleveland, Ohio, for the Petitioner;
Robert C. Kota, Esq., Youghiogheny & Ohio Coal
Company, St. Clairsville, Ohio, for the
Respondent.

Before:

Judge Koutras
Statement of the case

This proceeding concerns a proposal for assessment of
civil penalty filed by the petitioner against the respondent
pursuant to section llO(a) of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 820(a), charging the respondent with an alleged violation of mandatory safety standard
30 C.F.R. S 75.200. The respondent filed a timely answer and
a hearing was convened in Wheeling, West Virginia. The
parties waived the filing of written posthearing proposed
findings and conclusions, but- were afforded an opportunity to
make oral arguments on the record at the conclusion of the
hearing. Their respective arguments have been considered by ·
me in the course of this decision.
Issue
The issue presented in this case is whether the respondent violated the cited ·mandatory safety standard in question, and if so, the appropriate civil penalty that should be

1938

assessed based upon the criteria found in section llO(i) of
the Act.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
Pub. L. 96-164, 30 u.s.c. § 801 et seq.
llO(i) of the 1977 Act, 30 u.s.c. § 820(i).

2.

Sec~ion

3.

Commission Rules, 20 C.F.R. § 2700.1 et seg.

Stipulations
The parties stipulated that the respondent and the subject mine are subject to the jurisdiction of the Act, that
the respondent is a moderate size operator, and that any
civil penalty assesment made for the violation in question
will not adversely affect the respondent's ability to continue
in business (Tr. 6).
Discussion
The section 104(a) Citation No. 2206129, issued by MSHA
Inspector R.a y H. Morrison in this case on January 7, 1985,
cites a violation of 30 C.F.R. § 75.200, and the conditions
or practice cited is described as follows:
The roof was not adequately supported in
the track entry of No. 6 section in the following locations: The roof was broken along the
left rib at 18+60 inby to 19+00 feet; the roof
was broken along the left rib from 16+50 to
16+70 a distance of 20 feet, and at 16+90 inby
to 17+10 for a length of 20 feet.
Petitioner's Testimony and Evidence
Ray Morrison, testified that he is an MSHA inspector and
roof control specialist, and he detailed his background and
experience which includes 24 years in the coal mining industry as a loader, cutter, machine operator, and mine foreman.
He confirmed that he conducted a spot roof control inspection
at the mine on January 7, 1985, and stated that the inspection was conducted because there were some roof control
problems and roof falls in the mine. He was accompanied on
his inspection by Bob Merrifield and Carl Minear, MSHA roof
control specialists, and John Woods, the respondent's safety

director. Mr. Morrison stated that the mine roof support was
inadequate in that the respondent was using 54-inch roof
bolts and MSHA was seeking a change in the plan to require
the respondent to use 7 foot bolts.
Mr. Morrison testified that the number 6 section was one
of the areas where the respondent had roof control problems,
and he described the track entries and roof bolting pattern,
and confirmed· that 54 inch bolts were being used for roof
control. Mr. Morrison stated that he observed fractures in
the roof strata at the 16+90 and 16+50 locations, and he
indicated that the roof had "dropped down" and was sagging at
all three locations described in the citation. It sagged
from 6 to 10 inches at the fracture points. The fractures or
"cutters" were located approximately 12 inches off the rib
line for about 20 feet at each of the three locations. He
also observed excessive water dripping from the fractures at
the 19+00 location, and he stated that water causes roof
deterioration and roof separations. He also believed that
sagging roof conditions indicate roof failure.
· Mr. Morrison confirmed that he issued the citation
because of the presence of roof fractures along the left rib,
the sagging roof, and the presence of water at the locations
which he described. The area where he detected water
dripping from the roof was a heavily travelled track entry
used by the miners as a travelway to and from the working
faces. Mr. Morrison stated that he issued the citation on
his own and did not consult with Mr. Merrified.
Mr. Morrison stated that 10 men were on the working section at the time of his inspection, and he believed that the
cited conditions presented a potential roof fall hazard. He
confirmed that there were 13 reported intentional roof falls
in the mine in 1984, and that he inspected some but not all
of them. He identified exhibit G-3, as the roof fall reports,
and indicated that two or three of them occurred on the number
6 section, but that they were outby the track areas cited in
this case.
Mr. Morrison stated that roof support posts were
installed to abate the citation, and while rehabilitation
work had taken place on the entry in question, he was not
aware of any such work being planned or done on the day· of
his inspection. The rehabilitation work included the installation of roof bolts and trusses, and he confirmed that posts
had been installed at the area where he observed water seeping through the roof fractures.

Mr. Morrison stated that the track entry is required to
be examined during the preshift and onshift inspection, and
since it takes some time for the roof to show signs of failure, he believed that the cited conditions existed for at
least 1 week. However, he believed that the respondent exhibited moderate negligence because of the fact that extensive
rehabilitation work was done to address the roof problems.
Mr. Morrison was of the opinion that a roof fall was
reasonably likely to occur, and if it did, a miner would
suffer permanently disabling injuries. He believed the cited
roof conditions constituted a significant and substantial
violation because the areas were heavily travelled, and the
sagging roof, with water dripping, indicated serious roof
problems, including a roof failure (Tr. 10-35).
On cross-examination, Mr. Morrison conceded that the
respondent was addressing its roof control problems and that
it was using different approaches in attempting to solve them.
He was not aware when MSHA last reviewed the respondent's
roof-control plan, and it was his view that longer roof bolts
were required for roof support. He confirmed that longer
notched bolts had been used in the past, but that they failed.
He was also aware of prior tests conducted by the respondent
with grout~d and resin bolts, and that some of these had
failed at 42 inches. Mr. Morrison was of the personal view
that the roof-control plan is inadequate, but conceded that
the roof bolts which were used were in compliance with the
plan. However, he did not believe that the roof was adequately supported, and that is why he issued the citation.
He ~onceded that unintentional roof falls are not per ~ violatlons of the roof-control plan.
Mr. Morrison stated that the only rehabilitation work he
observed at the locations were some roof support posts which
are shown on the sketch of the area (exhibit G-2). He did
not review the onshift or preshift examination books at the
time of his inspection, and he conceded that there is a difference of opinion in this case as to what is required to
adequately support the roof. The roof cracks he observed
were located 3 inches or less from the nearest roof bolt, and
while there was a lot of roof trussing taking place, he did
not know the extent of such trussing throughout the mine.
Mr. Morrison conceded that the respondent had done a lot
of work on its roof, but given the conditions which he found,
he believed they were negligent for not doing more. He ·also
conceded that the respondent had installed more roof bolts
than were required under the roof plan, but he felt that this

1941

was not adequate. He did not know whether any further trussing would have been done in the track and belt entries, and
was of the view that most of the trussing in the areas in
question was done as a last resort and not on a systematic
basis (Tr. 35-53).
On re-direct examination, Mr. Morrison stated that the
roof areas which were sagging were roof bolted, and that the
plates were in place at the end of the bolts. He stated that
when sagging occurs "everything comes down at that point"
(Tr. 54). In response to further questions, he stated that
the roof problems in the mine were the result of the natural
physical characteristics of the roof strata and that "the
strata in this particular area of the mine is very bad•' and
that "it's the worst type strata than what they had in other
areas of the mine previous to this" (Tr. 55).
Respondent's Testimony and Evidence
John Woods, respondent's safety director, testified as
to his background and experience of some 22 years in mining.
He confirmed that he accompanied Inspector Morrison during
.the inspection of January 7, 1985, but expressed disagreement
with Mr. Morrison's assertions that the roof was inadequately
supported • . Mr. Woods stated that it is not unusual to
encounter "cutters" or cracks in the roof, and simply because
they are present does not always indicate evidence of roof
failure. The cutter at the 19+00 location was lightly rock
dusted, and he surmised that it had appeared earlier than the
day of the inspection. Mr. Woods stated that management was
aware of the problems with the roof on the section and that
the conditions were being closely monitored. Roof trussing
had taken place in other roof areas, as well as in the nearby
areas where Mr. Morrison issued his citation. Mr. woods
stated that he asked UMWA safety committeeman Donald Arnold
to look at the roof conditions and to give him an opinion as
to whether it was safe, and that Mr. Arnold indicated that he
saw nothing wrong with the roof.
Mr. Woods could not state the distance from the roof
crack observed by Mr. Morrison and the nearest roof bolt. He
confirmed that abatement was achieved by installing anchor
bolts and posts at the cited areas. He confirmed that small
cracks were found in the roof approximately a foot or a foot
and a half above the roof bolt anchor point, but that the
crew who did the work .advised him that the roof was sound
enough to anchor the bolts. This led him to conclude that
while the roof "was slightly broken at one and one-half feet,

and above that, solid strata to anchor in." Mr. Woods
confirmed that there were three prior roof falls on the
section, and he stated that they were "just places we didn't
get" (Tr. 66>1 (Tr. 62-69).
On cross-examination, Mr. Woods stated that the only
place where there was water in the roof was at the 19+00 location. However, he confirmed that additional posts were set
at that location, and he agreed with Inspector Morrison's
observations that water was dripping from one of the roof
locations, as well as the existence of cracks and "cutters"
at the other locations noted in his citation. He also agreed
that the roof was •hanging down" for approximately 10 inches,
but disagreed that it was •sagging in the middle." Although
he stated that he saw no sagging, he indicated that "it would
be hard to say, I imagine it was there. I don't know" (Tr.
70). He agreed that the track entry would be the general
travelway that the miners used to go to the working section
(Tr. 73).
Mr. Woods agreed that there were problems with the roof,
but disagreed with Inspector Morrison's conclusion that the
conditions posed a roof fall hazard. Mr. Woods did not
believe that the conditions constituted a violation of section· 75.200 (Tr. 70-74). He conceded that the minimum roof
bolting pattern under the plan was 48 inches between bolts,
but that if conditions warranted, additional steps had to be
taken. These included closer spacing, longer bolts, or crossbar trusses.
In response to further questions, Mr. Woods stated as
follows (Tr. 78):
JUDGE KOUTRAS: What he is driving at is that
if you went in this area, let's assume that
you agreed with the Inspector before he came
there that these cracks and whatnot indicated
to you that the roof was about to fall in,
what would you have done?
THE WITNESS:
bolts.

Either posted it or used longer

JUDGE KOUTRAS: You would have taken additional measures, right?
THE WITNESS:
JUDGE KOUTRAS:

Right.
To support the roof?

19·13

THE WITNESS:

Yes, sir.

JUDGE KOUTRAS: But, if you went there and
observed these conditions and felt that there
was no hazard, you wouldn't have -done that
additional work?
THE WITNESS:

I wouldn't, no.

Dale Ingold, respondent's Manager of Mining Engineering,
testified as to his mining background and experience, and he
confirmed that he holds a B.S . degree in engineering, mine
foreman's papers issued by the State of West Virginia, and
that he is a registered engineer in the State of Ohio.
Mr. Ingold stated that the respondent was aware of certain
roof control problems in the mine and that in 1982 and 1983,
it retained the firm of John F. Griffin Geological Associates
to conduct a study of the roof conditions, particularly in
those areas where unusual roof conditions were encountered.
Additional consultants were also hired to conduct roof control stress tests and studies in connection with certain horizontal stress problems which were discovered in the mine.
Further, the developing mine entries were turned to accomodate these probl~ms, and ongoing experiments were conducted
with different types of roof bolts. In addition, timbering
and trusses were used as additional roof support where
required, and after the citation was issued, an alternate
roof-control plan was implemented.
Mr. Ingold stated that the presence of "cutters" in the
roof strata is not of itself an indication of a bad roof or
an imminent fall. However, once such conditions are encountered, one has to observe for addi~ional signs of roof failure or weakening, and if any appear, additional steps may
have to be taken (Tr 79-85).
·
On cross-examination, Mr. Ingold stated that a roof sag,
coupled w1th a cutter with water dripping out of it, is indicative of "additional roof breaking some place" and that "the
ground control methods are not adequate" (Tr. 85). Had the
sagging existed along a travelway, as described by Inspector
Morrison, Mr. Ingold believed that it would warrant additional·
watching of the area, but he would not take any additional
measures that had already been done (Tr. 86). However, should
the conditions worsen, then he agreed that something had to be
done in the inby areas. In this case, additional posts were
installed at the area where the inspector observed roof
sagging and water. In his view, the conditions described by

1944

both Mr. Woods and Inspector Morrison in the outby areas did
not warrant additional roof control measures, and he conceded
that this assessment on his part was not by personal observation (Tr. 87). He confirmed that he was not present during
the inspection and did not view the conditions cited by
Inspector Morrison (Tr. 88).
Petitioner's Arguments
Petitioner's counsel asserted that the facts in this
case support the inspector's findings of a violation, as well
as his conclusion that the violation was "significant and
substantial." Counsel argued that Mr. Morrison's testimony
establishes that there were bad roof conditions at three
areas along the track entry where miners travelled to the
active working areas, and that three shifts would use this
heavily travelled walkway. The existence of cutters along
the rib, a roof sag of some 6 to 10 inches at another point,
with water dripping from the roof, support the fact that a
hazardous roof fall condition existed. Further, in view of
the fact that the respondent has admitted that it was having
roof control problems in the cited section of the mine, and
that three unintentional roof falls had occurred in the
general area of the mine, it is not an unreasonable inference
to draw that the conditions were ripe for an incident of a
roof fall that could lead to a serious injury.
Petitioner's counsel asserted that while there may be a
difference of opinion, the inspector's job is to point out
violations and take enforcement action where warranted. His
job is not that of a consultant to advise the operator as to
what is required to adequately support the roof. Conceding
that the respondent may have installed roof bolts closer than
required by its roof-control plan,. the plan does specify that
as working conditions merit it, additional support should be
provided. Counsel pointed out that the inspector's "moderate
negligence" finding was made in recognition of the fact that
the respondent had done some work on its roof control problem.
The fact that 95 percent of an area is rehabilitated or
rebolted, does not mean that the 5 percent area along an
active travelway, which is not, cannot cause serious injury.
Counsel concludes that it was not unreasonable for Inspector
Morrison, with his 23 years of experience in the mines, including his years as an inspector and mine foreman, to find that
the conditions constituted a "textbook example of a significant and substantial violation" (Tr. 89-92).

1945

Respondent's Arguments
Respondent's counsel agreed that the crux of this case
lies in the difference of opinion between Mr. Woods ' assessment of the conditions cited by Inspector Morrison and the
need for additional roof support, and . the assessment made by
the inspector as to those conditions and his judgment that
additional roof support should have been provided (Tr. 89).
In defense of the citation, respondent's counsel argued
that the testimony in this case does not support a finding of
a violation of section 75.200. counsel asserted that the
respondent was following its approved roof-control plan, was
aware of the roof control problems, and was observing the
areas in question. The areas had not been missed and there
were no reports of any hazard conditions made in the preshift, onshift, or fire boss reports. Counsel asserted
further that the respondent was aware of the crack in the
roof and that a lot of work was taking place to insure the .
stability of the roof. The additional support posts were
adequate to support the roof, both before and after the citation was issued. Counsel conceded that the respondent may
have resisted the use of longer roof bolts, but insisted that
it did so because it' did believe that this was the safest
thing to do, and the outside consultants confirmed that
longer roof bolts was not the answer to the roof control
problems. However, once the studies were concluded, the
information was incorporated into the latest revision of the
roof-control plan, and this was agreed to by MSHA. Assuming
a violation of section 75.200, counsel argued that the violation was not •ignificant and substantial because the respon~
dent was following its roof plan. counsel concluded that the
case turns on a difference of opinion as to whether or not
the respondent was doing enough to insure adequate roof
support (Tr. 92-94).
Findlngs and Conclusions
Fact of Violation
The respodnent is charged with a violation of mandatory .
safety standard 30 C.F.R. § 75.200, which provides in pertinent part as follows:
Each operator shall undertake to carry
out on a continuing basis a program to improve
the roof control system of each coal mine and
t he means and measures to accomplish such

system. The roof and ribs of all active underground roadways, travelways, and working
places shall be supported or otherwise controlled adequately to protect persons from
falls of the roof or ribs. * * * (Emphasis
added).
The respondent is not charged with a violation of its
roof-control ·plan. While there is disagreement as to the use
of 54-inch roof bolts, the fact is that the applicable
roof-control plan did not prohibit the use of these bolts,
and the respondent was following the plan in this regard.
Inspector Morrison confirmed that he issued the citation
because of the roof conditions which he observed during his
inspection of the track entry, namely the fractures along the
left rib, the sagging of the roof, and the roof water condition at the intersection which had additional roof posts. He
relied on the second sentence of section 75.200, which is
underscored above, to support his findings of a violation.
Thus, the issue presented is whether or not the evidence presented supports a conclusion that the roof was not adequately
supported. The parties recognize that the issue is one of a
"difference of opinion" as to the roof conditions observed by
the inspector, and whether or not they support his belief
that the roof was not adequately supported.
All of the witnesses who testified in this case made
reference to the existence of roof "cutters." The Dictionary
of Mining, and Related Terms, U.S~ Department of the
Interior, 1968 Edition, at pg. 294, defines the term "cutter"
in pertinent part as follows:
b. A joint, usually a dip joint, running in
the direction of working: usually in the
plural. Fay. c. At Mount P1easant, Tenn.,
an opening in limestone, enlarged from cracks
or fissures by solution, that is filled by
clay and usually contains valuable quantities
of brown phosphate rock. Fay~ d. A solution
crevice in limestone underlying Tennessee
residual phosphate deposits. A.G.I. Supp.
e. A joint in a rock that is parallel to the
dip of the strata. C.T.D. * * * n. Applied
to closed or inconspicuous seams along which
the rock may separate or break easily.
BuMines I.e. 8182, 1963, p. 7.

1947

By definition, the term "cutter" ~ndicates the presence
of roof strata or seams which dip, and which contain separations or breaks. Mr. Woods believed that the existence of
such a condition does not necessarily mean that the roof has
failed, and he confirmed that such conditions are not unusual.
Mr. Ingold testified that the presence of such a condition is
not indicative of a bad roof or an imminent fall, but conceded that additional steps must be taken to insure the stability of the roof once the condition is known, and in the
event other signs of possible roof failure are detected . He
conceded that a roof sag , coupled with the existence of
cutters with water dripping from them are signs of additional
roof breakage and indicate that the ground control methods
are not adeguate (Tr. 85) . Inspector Morr ison believed that
these conditions indicated the existence of roof failure.
With regard to Mr. Woods' statement that the safety committeeman was of the opinion that the - roof conditions were safe, I
give this no weight at all since the committeeman did not
testify and his credibility remains untested.
Mr. Woods conceded that the roof conditions in question
were such as to cause mine management to monitor them very
closely . Mr. Woods conceded further that the roof was broken
in several places and that the roof bolters had problems with
anchoring the supports since the roof kept breaking above the
roof bolt anchor pain t·s. He also confirmed that he was aware
of at least three prior unintentional roof falls, and candidly admitted that they were "places we didn't get . " Given
these circumstances, I believe it is reasonable to conclude
that the roof conditions cited by Inspector Morrison could
realistically have resulted in another unintentional roof
fall and would have been another incident or example of "a
place we didn ' t get."
Mr . Woods agreed with Inspector Morrison's observations
concerning the existence of cracks or cutters in the roof,
and that water was dripping from the roof at the track entry
location used by miners as a travelway to and from their working areas. Mr. Woods also agreed -chat the roof was hanging
down, and while he disagreed that it was sagging in the
middle , he later equivocated when he stated that "it would be
hard to say . I imagine it was there. I don't know" (Tr.
70).

After careful consideration of all of the testimony and
evidence adduced in this case, I conclude and find that the
petitioner has established by a preponderance of the evidence
that the roof areas cited by Inspector Morrison were not adequately supported. While it may be true that Mr. Woods and

18·18

Mr. Morrison had a differ~nce of op1n1on as to the adequacy
of the roof support which was installed at the time of the
inspection, I find Inspector Morrison's testimony to be credible, and in fact, Mr. Woods was in agreement with his observations concerning the roof conditions. I take note of the
fact that Mr. Ingold was not present during the inspection
and did not view the roof conditions. However, his testimony
concerning the hazards of cutters and the presence of water,
particularly with respect to the fact that they may contribute to additional roof breakage and failure, and indicate
the need for additional support, supports Inspector's
Morrison's assessment of the roof conditions in question.
The citation IS AFFIRMED.
Size of Business and Effect of Civil Penalty on the
Respondent's Ability to Continue in Business
The parties have stipulated that the respondent's m1n1ng
operation is moderate, and that the proposed civil penalty
assessment will not adversely affect its ability to continue
in business. I adopt these stipulations as my finding and
conclusion on this issue.
History of Prior Violations
Exhibit GX-5 is an MSHA computer print-out detailing the
respondent's compliance record for the period January 1, 1983
to January 6, 198~. The information on the print-out
reflects that the respondent was issued 56 section 104(a)
citations for violations of the roof control requirements of
section 75.200, for which it paid a total of $2,353 in civil
penalty assessments. Although 37 of the citations were
"single penalty" citations for which the respondent paid
assessments of $20 for each violation, 19 of the citations
were "significant and substantial~ (S&S) violations. A
second print-out reflects that fo~ the period prior to
January 7, 1983, the respondent paid civil · penalties in the
amount of $68,106, for 438 violations of section 75.200.
I take note of the fact that the petitioner's submissions concerning the respondent's history of prior violations
is limited to violations of ~ection 75.200. For an operation
of its size, I am of the view that the respondent's compliance record with respect to section 75.200, is not a good
one, and this is reflected in the civil penalty which has
been assessed for the violation in question. While one may
conclude that the violations are the result of the natural
roof conditions which exist in the mine, one may also conclude that the roof conditions are such which need constant

attention in order to preclude the existence of hazardous
conditions, and that the respondent needs to give more attention to those conditions on a daily basis.
Good Faith Compliance
Although the inspector extended the time for abatement
in this case because the respondent needed additional time to
support the roof at several of the cited locations, abatement
was ultimately achieved in a timely manner. Accordingly, I
conclude and find that the respondent abated the cited conditions in good faith.
Negligence
Inspector Morrison conceded that the respondent was
aware of its roof control problems and was attempting to
solve them by utilizing different roof control measures. I
have considered this fact in mitigation of the respondent's
negligence in this case. However, the fact remains that with
respect to the specific conditions cited by Mr. Morrison,
Mr. Morrison was of the view that they should have been
detected during the preshift or onshift examinations, and
that they appeared to have been present for at least 2 days.
Considering the mitigating circumstances, he believed that
the negligence was moderate. I agree with the inspector's
assessment and find that the cited conditions resulted from
the respondent's failure to take reasonable care, and that
this constitutes ordinary negligence.
Gravity
The inadequately supported roof conditions were present
at the track entry used by the miners as a means of travel to
and from their work stations. Under the circumstances, ·the
work crews were exposed to the hazard of a roof fall, particularly at the location where water was dripping from the
fractured roof at the 19+00 location. In view of these conditions, I conclude and find that the violation was serious.
Significant and Substantial Violation
Inspector Morrison believed that the violation was sign1ficant and substantial because the sagging roof, with water
dripping from factures, indicated the existence of serious
roof problems, including the reasonable likelihood of a roof
failure or fall. Since the areas were heavily travelled, he
concluded that a roof fall or failure would result in permanently disabling injuries. Given the fact that the mine has

a history of bad roof conditions, including recent documented
unintentional roof falls, I conclude and find that Inspector
Morrison's "S&S" finding is fully supported, and IT IS
AFFIRMED.
Penalty Assessment
On the basis of the foregoing findings and conclusions,
and taking .into account the requirements of section 110 ( i) of
the Act, I conclude and find that a civil penalty assessment
in the amount of $250 is appropriate and reasonable for the
violation in question.
ORDER
The respondent IS ORDERED to pay a civil _penalty in the
amount of $250 for the violation in question, and payment is
to be made to the petitioner within thirty (30) days of the
date of this decision and order. Upon receipt of payment,
this case is dismissed.

Distribution:
Patrick M. Zohn, Esq., Office of the Solicitor, u.s.
Department of Labor, 881 Federal Office Building, 1240 East
Ninth Street, Cleveland, OH 44199 (Certified Mail)
Robert C. Kota, Esq., The Youghiogheny & Ohio Coal Company,
P.O. Box 1000, St. Clairsville, OH 43950 (Certified Mail)
/fb

1.851

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURC,H, VIRGINIA 22041

November 22, 1985

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF
I. B. ACTON
GRADY ADERHOLT
FREEMAN BUTLER
JAMES L. CAMPBELL
J. D. ELLENBURG
W. D. FRANKLIN
BILLY R. GLOVER
TERRY PEOPLES
WILLIAM REID
CHARLES W. RICKER
TERRY SHUBERT
THEODORE TAYLOR
MARVIN WISE
CHARLES BLACKWELL
ROBERT BURLESON
HOUSTON EVANS, and
KENNETH RANDAL COFER
Complainants,

.
.. :
.
.:
..
.
..
.
:
.
.
.
:

...
..
.
.
.

UNITED MINE WORKERS OF
AMERICA CUMWA) ,
Intervenor,

v.

DISCRIMINATION PROCEEDINGS

SE 84-31-D
SE 84-32-D
SE 84-33-D
SE 84-34-D
SE 84-35-D
SE 84-36-D
SE 84-37-D
SE 84-39-D
SE 84-40-D
SE 84-41-D
SE 84-42-D
SE 84-43-D
SE 84-44-D
SE 84-45-D
SE 84-46-D
SE 84-47-D
SE 84-52-D

.•

JIM WALTER RESOURCES, INC,
Respondent

:

DECISION
Appearances:

Frederick Moncrief, Esq., ·and Linda Leasure,
Esq., Office of the Solicitor, U.S. Department
of Labor, Arlington, Virginia; for Complainants;
Mary Lu Jordon, Esq., and Earl R. Pfeffer,
Esq., UMWA, Washington, D.C., for Intervenor;
David M. Smith, Esq., Maynard, Cooper, Frierson
& Gale, P.C., Birmingham, Alabama; and Robert
w. Pollard, Esq., Jim Walter Resources, Inc.,
Birmingham, Alabama; for Respondent

.

(1

r:: (")

.1ave:. .

Before:

Judge Melick

These cases are before me upon remand by the Commission
on September 30, 1985, to allow the Secretary of Labor more
time, in addition to the 35 days previously given, to submit
calculations of interest due on the damages awarded in the
decision below <7 FMSHRC at 1355) and similarly to provide
additional time for the Intervenor, United Mine Workers of
America (UMWA)., to submit any petition for attorney's fees.
Interest and Total Awards
Based upon the undisputed submissions by the Secretary
of Labor, Jim Walter Resources, Inc., is directed to pay the
following amounts to the named Complainants within 30 days of
the date of this decision:
Name
I.B. Acton
Grady Aderholt
Robert Burleson
Freeman Butler
James Campbell
W. D. Franklin
Billy Glover
Terry Peoples
William Reid
Charles Ricker
Terry Shubert
Theodore Taylor
Marvin Wise

Damages
523.48
485.54
528.74
418.40
493. 88
437.54
429.86
436.54
425. 86
500.00
420.14
439.74
404.86

Interest
96.56
89.56
112.06
88.69
91.10
80.70
79.29
92.51
78.55
92.22
89.05
81.10
85.81

Total Due
620.04
575.10
640.80
507.09
584.98
518.24
50 9.15
529.05
504.41
592.22
509.19
520.84
490.67

Attorney's Fees
Section 105(c)(3) of the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. § 801 et ~, the "Act", provides that
"[w]henever an order is issued sustaining the complainant's
charges under this subsection, a sum equal to the aggregate
amount of all costs and expenses (including attorney's fees) as
determined by the Commission to have been reasonably incurred
by the miner, applicant for employment or representative of
miners for, or in connection with, the institution and prosecution of such proceedings shall be assessed against the person
committing such violation."! In these cases the UMWA was a
representative of miners.
!contrary to Respondent's letter in opposition to attorney's
fees, such fees may be assessed for proceedings under any
part of subsection (c) of section 105, i.e. either 105(c)(2)
or 105(c)(3).

In Munsey v. FMSHRC, 701 F.2d 976 (D.C. Cir.), cert.
denied 104 s.ct. 163 (1983), it was held that the UMWA may be
awarded cost-based attorney fees (i.e., salary for in-house
counsel plus proportionate overhead) or, alternatively, the
in-house counsel may be awarded market-rate fees. As best as
can be determined from the application submitted herein, the
UMWA is seeking cost-based attorney's fees plus specific
costs for trial transcripts and travel expenses totaling
$5,307.01. In· determining th e e ligibilit y of the UMWA for an
award of attorney's fees in these cases consideration must
initially be given to its status as an intervenor and to the
degree of its success in the instant litigation. See 1 Court
Awarded Attorney Fees ~ 7.01.
--Intervenors, as recognized parties (see Commission Rule
4, 29 c.F.R. § 2700.4>, are generally eligible for the award
of attorney's fees but only insofar as their participation in
the litigation contributed more than that already provided by
the parties themselves. 1 Court Awarded Attorney Fees !
7.03(1). More particularly, attorney's fees may be reduced
to the extent that the intervenor's positions have essentially duplicated those of the plaintiff and its participation has not added significantly in the formulation of
remedial measures. Morgan v. McDonough, 511 F . Supp 408
(D.Mass 1981). In these cases it can not f airly be said that
the UMWA intervention added in any significant way to the
representati~n provided through the Secretary of Labor.
On the other hand the essentially de minimus role of
the UMWA in this litigation should not totally preclude a fee
award because to retrospectively deny such fees because a
party's participation proves unnecessary would have the
effect of discouraging the intervention of what in future
cases could be essential parties. Seattle School District
No. 1 v. State of washington, 633 F.2d 1338, 1349 (9th Cir.
1980), aff'd, 102 s.ct. 3187 (1982). In addition, it appears
from the record in this case that the UMWA played a role in
prompting the Secretary to act on behalf of the individual
complainants. See Thomas v. Honeybrook Mines, Inc., 428 F.2d
981 (3rd Cir. 1970).
Section 105(c)(3) of the Act also requires for the
award of atto~ney's fees, that an order have been issued
"sustaining the complainant's charges". The decision and
order in these proceedings did not sustain the primary
charges of the Complainants i.e., that the mine operator
unlawfully bypassed certain miners seeking reemployment on
the grounds that those miners had not obtained certain
federally mandated training (and denied entirely the
complaints of four of the seventeen Complainants). The

.1.~54.

secondary position of thirteen of the seventeen Complainants
i.e., that the failure of the mine operator to reimburse them
for their safety training constituted unlawful discrimination, was not even mentioned in the UMWA prehearing brief.
That secondary position was however upheld and provided some
benefit to those individuals. Accordingly the UMWA may be
considered a prevailing party for purposes of eli~ibi~ity for
attorney's fees. Section 105(c)(3); Hensley v. Eckerhart,
103 s.ct. 1933 <1983>.
It is noted, however, that the legal principle upon
which this secondary claim was based had already been established by earlier Commission decision {Secretary on behalf of
Bennett et al v. Emery Mining Corp . , 5 FMSHRC 1391 (1983)).
It is apparent moreover that neither significant time nor
effort was required to prevail on this issue. The UMWA has ·
not distinguished between the time spent on various issues
but it is apparant based on the above considerations, that a
further reduction in the fee request is warranted.
The specific itemizations in the petition for attorney's
fees filed by the UMWA are not disputed by Respondent. However, in consideration of the factors discussed herein I find
that a reduction of 80% in the requested amount is warranted.
Accordingly, Jim Walter Resources is directed to pay to the
UMWA within 30 days of the date of this decision attorney's
fees and expenses in the amount of $1,062. 0 .

aw Judge
Distribution:
Frederick Moncrief, Esq., and Linda Leasure, Esq.,, Office of
the Solicitor, u.s. Department of Labor, 4015 Wilson
Boulevard, Arlington, VA 22203 (Certified Mail)
Mary Lu Jordon, Esq., and Earl R. Pfeffer, Esq., UMWA, 900
15th Street, N.W., washington, D.C. 20005 (Certified Mail)
David M. Smith, Esq., Maynard, Cooper, Frierson & Gale, P.C.,
1200 watts Building, Third Avenue and Twentieth street,
Birmingham, AL 35203 <Certified Mail>
Robert w. Pollard, Esq., Jim Walter Resources, Inc., P.O. Box
C-79, Birmingham, AL 35283 (Certified Mail)
rbg

1955

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

Nqyember 25, 19.85
LOCAL UNION 1859, DISTRICT 22,
:.
UNITED MINE WORKERS OF
AMERICA (UMWA) ,
Complainants
:

COMPENATION PROCEEDING
Docket No. WEST 85-70-C
Order No. 2501161; 12/26/84
Little Dove Mine

v.
EMERY MINING CORPORATION,
Respondent
ORDER OF DISMISSAL
Before:

Judge Broderick

On November 14, 1985, Complainants moved to withdraw the
complaint for compensation filed herein on the ground
that the Complainants have been compensated for the time
they were idled by the order involved herein .
Premises considered, the motion is GRANTED and this
·proceeding IS DISMISSED.

/L1ltU!~ Mm rfi-t£ &(_

j

James A. Broderick
Administrative Law Judge

Distribution:
Joyce A. Hanula, Legal Assistant, United Mine Workers of
America, 900 15th Street, N.W., Washington, D.C. 20005 (Certif~ed
Mail}
Timothy M. Ryan, Esq., Crowell & Moring, 1100 Connecticue Avenue,
N.W., Washington, D.C. 20036 (Certified Mail)
Mr. Walter Oviatt, UMWA Health & Safety Representative, P.O. Box
783, Price, UT 84501 (Certified Mail)
slk

.1~56

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

NOV 251985
DISCIPLINARY PROCEEDING

.

:

Docket No. D 85-2

DECISION
...
W. Sydney Trivette, Esq., Pikeville, Kentucky
..,

Appearances:
Before:

Judge Melick

This case is before me upon referral by the Commission
on September 23, 1985, for disciplinary proc~edings under
Commission Rule 80(c) 29 C.F.R. § 2700.80(c).l This
matter had been initiated and forwarded to the Commission by
one of its administrative law judges for consideration of
circumstances regarding the conduct of counsel in a case
before that judge, Tennis R. Daniels v. Woodman Three Mining
Co., Inc., KENT 85-86-D, a discrimination proceeding pursuant

l2o C.F.R. § 2700.80(c) provides as follows: "Procedure.
Except as provided in subsection {e), a Judge or other person
having knowledge of circumstances that may warrant disciplinary proceedings against an individual who is practicing
or has practiced before the Commission, shall forward such
information, in writing, to the Commission for action.
Whenever in the discretion of the Commission, by a majority
vote of the members present and voting, the Commission
determines that the circumstances reported to it warrant
disciplinary proceedings, the Commission shall either hold a
hearing and issue a decision or refer the matter to a Judge
for hearing and decision. Except as provided in subsection
{e), no disciplinary action may be taken except by the
Commission or the Judge to whom the Commission has referred
the matter. The Commission or the Judge to whom the matter
has been referred shall give the individual adequate notice
of, and opportunity for reply and hearing on, the specific
charges against him, with opportunity to present evidence and
cross-examine witnesses. The decision shall include findings
and conclusions and either (1) an order dismissing the
charges or {2) an appropriate disciplinary order, which may
include reprimand, suspension or disbarment from practice
before the Commission."

to section 105(c)(3) of the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. § 815(c)(3). In particular, w. Sidney
Trivette, counsel for the complainant. in that case was
referred for allegedly failing "to substantiate (1) his
excuses for his failure to appear at the hearing in this
matter 'in Paintsville, Kentucky on Thursday, July 25, 1985,
or (2) his failure to file a timely written motion for continuance or dismissal."
There is no dispu·te that Mr. Trivette did not appear at
the hearing scheduled in the underlying discrimination proceeding and did not file any motion for continuance or dismissal of that case. At initial hearings in this proceeding
Mr. Trivette testified that he failed to appear at the
hearing in the discrimination case because neither he nor his
secretary had placed that hearing date on his calendar. He
was sure he received the hearing notice but explained
"evidently this had gotten by". His trial calendar maintained by his secretary indeed does not reflect any entry
corresponding to hearings in that case for July 25, 1985.
At subsequent hearings, after reviewing the official
Commission files in the discrimination case, Mr. Trivette
observed that the return receipt (green card) for the certified mailing of the Notice of Hearing to his office was
signed by his wife and he explained that he receives both
personal and business mail at his office address. Since his
secretary indicated that the office file did not as of the
date of this hearing contain the subject notice, we are
presumably to infer that the notice may have been misplaced
or lost before the information it contained could be logged
on the trial calendar.
However even had that Notice of Hearing been lost or
misplaced it is clear from the record that Mr. Trivette was
aware as of May 23, 1985, that a trial had in fact been
scheduled in the discrimination case. A "Note to File" dated
May 23, 1985, and filed in the official Commission file shows
that the judge's secretary asked Mr. Trivette in a telephone
call if he had a copy of the May 9, 1985, Notice of Hearing.
The note indicates that Mr. Trivette replied that he did not
and that the secretary then stated she would send him a
copy.2 At these proceedings Mr. Trivette said he could
not recall the conversation. He maintains that he does not
know, and cannot explain, why the trial date was not logged

2rt cannot be determined from that "Note to File" whether the
judge's secretary also informed Mr. Trivette in this telephone conversation of the actual trial date appearing in the
Notice of Hearing.

.1.~58

on his trial calendar. He explains however that because the
trial date was not logged on the calendar he was not then
aware of the need for his court appearance on that date.
Under the circumstances I believe that Mr. Trivette has
now explained as best he can "his excuses for his failure not
to appear at the ·hearing in this matter • • • [and] his
failure to file a timely written motion -f or continuance or
dismissal." Thus the stated purpose for the referral of this
case by the trial judge and the Commission has been achieved .
The reasons for counsel's failure to have appeared at the
scheduled trial nevertheless give rise to legitimate concern
and deserve comment.
.,.

...

The failure of counsel to have established adequate
procedures to assure the proper receipt and logging of trial
notices to his office constitutes unacceptable negligence for
a practitioner before this Commission. It is particularly
tragic in this case because, as a result of this negligence,
this marginally literate complainant who was seeking redress
for perceived discrimination under the Federal Mine Safety
and Health Act lost his opportunity for a trial and disposition on the merits of his complaint.3 It is also disturbing that counsel, after learning that the discrimination
case had been dismissed because of his failure to appear, did
not consult with his client about efforts to reinstate the
case but allowed the dismissal to stand without challenge.
I also find troubling in these proceedings counsel's
statement that it is to be expected of a busy lawyer such as
himself that trial dates will occasionally be missed and that
over the 12 years of his practice he had missed 2 or 3 other
scheduled trial dates. Indeed, failure to appear at trial
has resulted in severe sanctions against lawyers . I am also
concerned by counsel's suggestion that it was his client's

3The Complainant below, Tennis Daniels, testified at these
proceedings that he too did not know of the trial date for
his discrimination case and that he did not receive the
Notice of Hearing. Since Mr. Daniels concedes that it
appears to be his signature on the return receipt <green
card) for the registered mailing of that notice, the testimony that he did not receive the notice must be viewed with
some skepticism. It is possible, however, because of his
limited ability to read (as demonstrated at hearing) that Mr.
Daniels did not comprehend the nature and significance of
that notice. Mr. Daniels was informed at these hearings that
in any event the undersigned did not have jurisdiction to
reopen that case and that efforts in that regard should be
directed to the Commission.

1359

obligation to remind him of the trial date. This suggestion
indicates a serious lack of understanding of the responsibilities of a lawyer.
In mitigation I note that Mr. Trivette has apologized
to the judge who presided at the discrimination case and to
the Commission for his failure to have appeared at the
scheduled trial and regretted any resulting problems and
inconveniences. There is, moreover, no evidence that Mr.
Trivette has · ever before conducted himself in a less than
acceptable manner before this Commission. Finally, I believe
that Mr. Trivette is now sufficiently concerned so as to take
measures necessary to prevent a repetition of events that led
to this unfortunate situatioa. Because of these mitigating
factors I do not believe that any further disciplinary
referral is warranted at this time. It would be my
recommendation however that any repetition of similar
incidents be referred to the .Comrnission for disciplinary
action.
This disciplinary proceeding is accor 'ngly terminated.
A copy of this decision is being furnished t
Ken~ucky
Bar Association for informational purposes.

Distribution:

w. Sydney Trivette, Esq . , Cline Bu

Pikeville , KY 41501 <Certified Mail)

Bing, P.O. Box 2744,

Bruce Davis, Director, Kentucky Bar Association, West Main
Street at Kentucky River, Franfort, KY 40601 (Certified Mail)
rbg

1BGO

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W . COLFAX AVENUE, SUITE 400
DENVER, COLORADO

SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

80204

NOV 251985

CIVIL PENALTY PROCEEDING
Docket No . CENT 84-18-M
A.C. No . 29-00417-0S 501

v.

Ortega Pit

ALAMO TRANSIT MIX CONCRETE
COMPANY,
Respondent
DECISION
Appearances:

Jack F . Ostrander, Esq ., Office of the Solicitor ,
U.S . Department of Labor, Dallas, Texas,
for Petitioner;
Mr. James Rogers, President, Alamo Transit Mix
Corporation, Alamogordo , New Mexico ,
pro se.

Before:

Judge Morris

The Secretary of Labor, on behalf of the Mine Safety and
Health Administration, charges respondent with ten separate
instances of violating a safety regulation promulgated under the
Federal Mine Safety and Health Act, 30 u.s .c. § 801 et seg., (the
Act> .
After notice to the parties, a hearing on the merits was
held on December 11, 1984 in El Paso , Texas.
The parties waived their right to file post-trial briefs.
Issues
The issues are whether respondent violated the regulations;
if so , what penalties are appropr iate.
Citations
The contested citations involve ten separate instances
wherein respondent allegedly violated 30 C.F.R. § 56.12-25 which
provides as follows:
56.12-25 Mandatory. All metal enclosing or encasing
electrical circuits shall be grounded or provided with
equivalent protect ion. This requirement does not apply
to battery-operated equ i pment •

.. ._
0('1
.1.
,d .

Stipulation
, At the hearing the parties stipulated that the Commission
has jurisdiction and they agreed that respondent's sand and
gravel operation is covered by the Act. But they further
stipulated that respondent's cement mixing plant is not covered
by the Act. Respondent averages a total of seven to eight
employees with four of them in the sand and gravel portion of the
business. The parties further stated that respondent's annual
income is $150,00D to $200,000. In addition, the proposed
penalty will not affect respondent's ability to continue in
business (Tr . 3, 4}.
Summary of the Evidence
MSHA inspector Ernest Scott, a person experienced in
electrical hazards, inspected respondent's sand and gravel Ortega
Pit on August 30-31, 1983 CTr. 9-12).
Test equipment used by the inspector caused him to believe
that the metal casings of ten motor starters were ungrounded (Tr.
14, 15). When a probe was used the reading went "off of the
scale." The equipment showed over 50 amps of resistance (Tr. 15,
16). If there had been a ground fault on the frames of the
motors, the workers would not have been protected (Tr. 16).
In connection with Citation 2235255 the inspector opened the
junction box and discovered that the ground wire had not been
connected to the frame of the motor (Tr. 17> . The same condition
existed on the other pieces of equipment (Tr. 17).
The purpose of an equipment ground conductor is to provide a
low resistance path back to the transformer.
Severe shock or possible electrocution could result from
these defective conditions (Tr. 18-20). Phase conductors are
subject to weather conditions and equipment vibrations (Tr. 19,
. 20) •
At the worksite two men were observed to be cleaning around
the crusher and conveyor. All of the equipment was accessible to
the workers <Tr. 21).
This was not battery operated equipment. Each metal
enclosed motor was considered to be an electrical circuit within
the meaning of the standard (Tr. 21).
Two or three of the motors had a peg ground. A peg ground
is when a copper or a steel rod is driven into the earth. This
ground, or electrode, is then tied to the motor frames. Such a
ground can supplement a ground conductor (Tr. 22, 23). In the
inspector's opinion the peg ground did not satisfy the requirements of the standard. While a peg ground can augment a ground

1.9G2

they can not be used solely as an equipment ground conductor (Tr.
23). A peg, · such as a grounding electrode, is not an equipment
grounding device (Tr. 23).
The inspector was familiar with the definition of a ground
as contained in § 56.2. That definition does not apply to the
standard because a peg is not a permanent nor a continuous ground
(Tr. 24). The purpose of an equipment ground is to hold the
electrical phases at earth potential. It is not equivalent to an
equipment ground CTr. 24). In addition, a peg ground would not
have prevented the hazard here CTr. 24, 25). A peg ground only
furnishes protection if lightning strikes.
It is not a ground
but, on the contrary, it is an electrode (Tr. 25). Specifically,
no protection is furnished as far as opening an overcurrent
device CTr. 27, ~8).
Devices can be purchased to test electrical equipment. The
National Electrical Code CNEC), 1948 Edition, under supplementary
grounding, provides that a supplementary ground, such an
electrode, shall only be used to augment the equipment conductors
specified in another section of the NEC. Further, the intent of
the section in the NEC is that the grounding electrodes connected
to the equipment are not to be used in lieu of equipment grounding conductors CTr. 31, 32).
James Rogers, president of respondent, testified that the
citation should have been issued against the company's employee
(Tr. 35).
Witness Rogers further testified that it was unconstitutional for MSHA to cite the company for violations. He hadn't
known about the violations and he should have been given an
opportunity to repair them CTr. 37-39). Further, the company
assumed the peg ground was sufficient (Tr. 41).
' Discussion .
The Secretary's regulation, 30 C.F.R. § 52.2, states that
electrical grounding means to connect with the ground to make the
earth part of the circuit.
The pivitol issue is whether the systems ground, that is, a
peg ground, is sufficient within the terms of the regulation.
Section 56.12-25 simply requires that "all metal enclosing
circuits shall be grounded." I accept as credible the
inspector's testimony that a peg ground is essentially different
from a metal equipment ground. The difference lies in the fact
that a peg ground will not protect workers from hazards due to
ungrounded metal enclosed circuits. Since a peg ground does not
protect against the hazards involved then it necessarily follows
that respondent failed to comply with the regulation.

~jG t)
~
l ·7

In McCormick Sand Corporation, 2 FMSHRC 21 (1980>,
Commission Judge Franklin P. Michels vacated a citation involving
§ 56.12-25.
Judge Michels ruled that the circuit was grounded
because it was attached to three ground electrodes, 2 FMSHRC at
22.
I decline to follow McCormick Sand. To do so would be the
equivalent of stating that a peg ground, totally ineffective for
metal enclosing an electrical circuit, complies with the regulations. This case illustrates the error in such a view. Here
the system was grounded by peg electrodes but 10 separate
electrical motors in the system were not grounded.
Respondent also argues that it was unconstitutional to give
the company a citation because it had no knowledge of the
violative conditions. Further, the company should have been
given an opportunity to repair such conditions.
The above arguments lack merit. The lack of knowledge on
the part of an operator is not a defense since the Act imposes
liability without regard to fault.
El Paso Quarries, Inc., 3
FMSHRC 35 (1981); United States Steel Corporation, 1 FMSHRC 1306
(1979).
Respondent's argument that the citations should . have been
issued against the responsible employee overlooks the fact that
such a citation would require an employee to abate the violative
condition when he lacks the authority to do so. Further, the Act
specifically requires the operator to comply with a safety
regulation of this type. Beckley Coal Company, 1 FMSHRC 1794
(1979).
All of the citations should be affirmed.
Civil Penalties
The Commission's mandate to assess civil penalties is
contained in Section llO(i) of the Act, now 3'0 u.s.c. § 820Ci>.
It provides:
The Commission shall have authority to assess all civil
penalties provided in this Act. In assessing civil
monetary penalties, the Commission shall consider the
operator's history of previous violations, the appropriateness of such penalty to the size of the
business of the operator charged, whether the operator
was negligent, the effect on the operator's ability to
continue in business, the gravity of the violation, and
the demonstrated good faith of the person charged in attempting to achieve rapid compliance after ' notification
of a violation.

1R64

In considering the above criteria I . find that respondent
does not have an adverse prior history . The stipulation
establishes that the penalty is appropriate in relation to the
size of the company. The operator was negligent in that it could
have discovered these violative conditions. The gravity is high ·
in view of the possibility of serious injuries or fatalities.
The operator's good faith is established by the company's rapid ·
abatement of the violations.
The Secretary has proposed $30 for each violation. In view
of the statutory. criteria, I am unwilling to disturb his proposed
penalties.
Conclusions of Law
Based on the entire record and the factual findings made in
the narrative portions of this decision the following conclusions
of law are entered:
1.

The Commission has jurisdiction to decide this case.

2. Respondent violated 30 C.F.R. S 56.12-25 and all
citations should be affirmed together with the proposed
penalties.
ORDER
Based on the foregoing findings of fact and conclusions of
law I enter the following order:
l. The following citations and proposed penalties are
affirmed:
Citation No.
2235255
2235256
2235257
2235258
2235259
2235260
2235401
2235402
2235403
2235404

Penalty
$30
30
30
30
30
30
30
30
30
30

2. Respondent is ordered to pay to the Secretary the sum of
$300 within 40 days of the date of this decision.

Law Judge

1965

Distribution:
Jack Ostrander, Esq., Office of the Solicitor, u.s. Department of
Labor, 525 Griffin Square, Suite 501, Dallas, TX 75202 (Certified
Mail)
Mr. James Rogers; President, Alamo Transit Mix Corporation, Box
1353, Alamogordo, N.M. 88310 (Certified Mail>
/blc

1966

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

November 25, 1985

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No . LAKE 85-49
A.O. No . 33-03673 - 03511

v.

K&R No. 1 Strip Mine

KEFFLER & ROSE EN.TERPRISES,
I NC. ,
Respondent
DECISION APPROVING SETTLEMENT
Before :

Judge Maurer

On November 14 , 1985, the Secretary of Labor on behalf
of t he parties to this action , filed a motion to approve the
settlement negotiated between them. At issue in this case
are t~ree violations, originally assessed at $10,500 in the
aggregate. Settlement is proposed at $8,500.
Ci tation No. 2327906 was issued for a violation of 30 C.F . R.
§ 77 .1713(a) on June 28, 1984 .
On that date, a fatal accident
occurred at the operator ' s K&R No. 1 strip mine. A laborer
had been assigned the task of pumping water from the underground water hol ding tank . In tr..e process of carrying out his
assigned duties, he entered the tank . At a point approximately
fifteen feet down the ladder into the tank , he was overcome by
a l ack of oxygen and fell into the water , resulting i n his
death . During the investigation of the accident , i t was
determined that had there been an adequate examination of the
tank by a certified individual , i t would have revealed the
oxygen deficient .atmosphere , and the fatal accident may have
been prevented . The Solicitor represents that the operator '·s
neg l igence was moderate and the gravit y serious. He goes on
to s t ate t hat good faith was exhibited by the operator by
immediate institution of a retraining program for a ll personnel
at the mine with respect to examinations for hazards .
Citation No. 2327907 was issued for a violation o f 30 C.F.R.
77 .1710(g) which contributed to the same fatal accide nt a s
hereinbefore described . Two individuals, including the
deceased, descended the ladder into the tank without safet y belts
or life l ines . Use of a safety be lt or l ife line by the
deceased would have prevented his fall and might have prevented
his death. The Solicitor again represents that the operator's
negligence was moderate and the gravity serious.
§

19G7

Citation No. 2327908 was issued for a violation of
30 C.F.R. § 48.25(a) which is a training violation. The
deceased miner had worked for the operator for nine weeks
and had not received the formal 24 hours of training as
required . The Solicitor asserts that the mine operator's
negligence was high and the gravity serious.
In support of the proposed settlement, the Solicitor
states that the parties ha~e discussed the alleged violations
and the six statutory criteria stated in section 11Q(i) of
the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
S 820(i), and that the circumstances presented warrant the
reduction in the original civil penalty assessments for
the violations in question·: · Further, he has submitted a
detailed discussion and disclosure as to the facts and
circumstances surrounding ~he issuance of the citations
and orders, as well as a full explanation and justification
for the proposed reduction~ ·
'I accept the Solicitor's representations and approve
the settlemente.
ORDER
The operator is ordered to pay $8,500 within 30 days
of this decision.

M urer
strative Law Judge
Distribution:
Patrick M. Zohn, Esq., Office of the Solicitor, u.s. Department of Labor, 1240 East Ninth Street, . Cleveland, · OH 4.4199 ·
(Certified Mail)
Neal s. Tostenson, Esq., Georgetown Building, Georgetown Road,
P.O. Box 447, Cambridge, OH ·43725 (Certified Mail)

/db

1.9GB .

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA · 22041

November 25, 1985

LOCAL UNION 1859, DISTRICT 221!
UNITED MINE WORKERS OF
AMERICA (UMWA) I
Complainant

.

COMPENSATION PROCEEDING
Docket No. WEST 85-68-C
Order No. 2501162; 12/26/84

:

v.

Deseret Mine

EMERY MINING CORPORATION,
Respondent
ORDER OF DISMISSAL
Before:

Judge Broderick

On November 14, 1985, Complainants moved to withdraw
the complaint for compensation fi ·l ed herein on the ground
that the Complainants have been compensated for the time they
were idled by the order involved herein.
Premises considered, the motion is GRANTED and this
proceeding IS DISMISSED.

a~w~
dV{)kd_
James A. Broderick
Administrative Law Judge
Distribution:
Joyce A. Hanula, Legal Assistant, United Mine Workers of
America, 900 15th Street, N.W., Washington, D.C. 20005
(Certified Mail)
Timothy M. Ryan, Esq., Crowell & Moring, 1100 Connecticut
Avenue, N.W., Washington, D.C. 20036 (Certified Mail)
Mr. Walter Oviatt, UMWA Health & Safety Representative,
P.O. Box 783, Price, UT 84501 (Certified Mail)
slk

1969

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE ·
FALLS CHURCH, VIRGINIA 22041

HOV ~61985

SECRETARY OF LABOR,
MINE SAFETY .AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING

v.

N. L. BAROID-DIV/N. L.
INDUSTRIES, INC . ,
Respondent

:
:

Docket No. CENT 85-6-M
A.C. No. 16-00257-05505

:

Raymond Mill No . 1/2 or
Raymond Mil l No. 1/2/ 3

..
.

DECISION
Appearances:

Chandra v. Fripp, Esq., Office of the
Solicitor, u.s. Department of Labor, Dallas,
Texas, for the Petitioner;
J. D. Fontenot , Safety and Health Manager,
N. L. Baroid Division, N. L. Industries, ·Inc . ,
Houston, Texas, for the Respondent.

Before:

Judge Koutras
Statement of the Case

This is a civil penalty· proceeding initiated by the petitioner against the respondent pursuant to section llO(a) of
the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 820(a), seeking civil penalty assessments in the amount of
$870 for 11 alleged violations of certain mandatory safety
standards found in Part 55, Title 30, Code of Federal
Regulations.
The respondent filed a timely answer and contest, and a
hearing was held in New Orleans, Louisiana, on August 6, 1985.
The parties waived the filing of posthearing briefs. However, I have considered their oral arguments made on the
record during the course of the hearing.
Issues
The issues presented in these proceedings are as
follows:

1970

1. Whether the respondent violated the
cited mandatory safety standards, and if so,
the appropriate civil penalty to be assessed
for those violations based on the criteria
found in section llO(i) of the Act.
2 • . Whether the inspector's "significant
and substantial'' (S&S) findings concerning the
violations are supportable.
3. Additional issues raised by the
parties in this proceeding are identified and
disposed of in the course of this decision.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 u.s.c. § 801 et seq.
2.

Section llO(i) of the 1977 Act, 30 u. s . c.

§

820(i).

3. Mandatory safety and health standards, Part 55,
Title 30, Code of Federal Regulations.
4.

Commission Rules, 20 C.F.R.

§

2700.1 et seg.

Stipulations
The parties stipulated to the following (Tr. 6-8):
1. The respondent's barite mining operation is covered
by the Act, and the respondent is subject to the jurisdiction
of the Act.
2. Respondent's annual mine production in 1984 was
150,000 tons of barite, and the mine worked 120,000 man
hours.
3. The citations issued by Inspector McGregor are
accurate, and were duly served on the respondent.
4. The respondent's history of prior violations is
accurately stated in MSHA's exhibits P-1.
5. The respondent operates 10 additional similar mining
operations at various sites and locations in several states.

1971

6. The payment of the civil penalties assessed for the
citations in question will not adversely affect the respondent's ability to continue in business.
7 . The subject barite mining operation conducted by the
respondent employed approximately 38 employees .
Discussion
Eight of the section 104(a) citations concern alleged
violations of mandatory safety standard, 30 C.F.R. § 55.14-1,
which provides as follows: "Gears~ sprockets~ chains~ drive,
head, tail, and takeup pulleys~ flywheels~ couplings~ shafts~
sawblades~ fan inlets~ and similar exposed moving machine
parts which may be contacted by persons, and which may cause
injury to persons shall be guarded."
The conditions or practices cited by the inspector on
August 22, 1984, are as follows:
"S&S" Citation No. 2237045. The No . 15 conveyor . belt
drive shaft is not guarded. Clean up and maintenanc e have to
be performed in this area.
"S&S" Citation No. 2237046. Conveyor belt No. 90 head
and tail pulley not guarded. Clean up and maintenance have
to be performed in this area.
"S&S" Citation No. 2237047. The No. 91 conveyor belt
tail pulley is not guarded. It is a flanged type pulley.
Clean up and maintenance work have to be performed in this
area.
"S&S" Citation No. 2237050. The drive shaft for the
No. 3 dust collector is not guarded. This is in the mill
building. Clean up and maintenance work has to be performed
in this area.
"S&S" Citation No. 2237051. The drive shaft for the
No. 2 dust collector in the mill is not guarded. Clean up
and maintenance work have to be performed in this area.
''S&S" Citation No. 2237053. The No. 10 conveyor belt
head pulley is not guarded. Clean up and maintenance work
have to be performed in this area.
Citation No. 2237055 (Non-"S&S"). The No. 47 electric
screw feed motor is not guarded. (The citation was modified

1.872

on August 24, 1985, to show that the drive shaft of the motor
was not guarded).
"S&S" Citation No. 2237056. The dock sylo (sic) dust
collector motor drive shaft is not guarded. Maintenance work
has to be performed in this area.
"S&S" Citation No . 2237048, issued on August 22, 1984,
cites an alleged violation of 30 C.F.R. § 55.11-12, which
provides as follows: "Openings above, below, or near travelways through which men or materials may fall shall be protected by railways, barriers, or covers. Where it is
impractical to install such protective devices, adequate warning signals shall be installed."
30 C.F.R. § 55.2 defines the term "travelway" as
follows: "'Travelway' means a passage, walk or way regularly
used and designated for persons to go from one place to
another."

The cited condition or practice is described as follows:
"Holes have been cut in the top of the storage bin near the
tail pulley of No. 91 belt. Clean up and maintenance work
has to be performed in this area."
Citation No. 2237057c C"S&S">, issued on August 22,
1984, cites an alleged vlol~tion of 30 c.F.R. S 55.20-3,

which provides as follows:

At all mining operations: <a> workplaces, passageways, storerooms, and service
rooms shall be kept clean and orderly. (b)
The floor of every workplace shall be maintained in a clean and, so far as possible, a
dry condition. Where wet processes are used,
drainage shall be maintained, and false
floors, platforms, mats, or other dry standing
places shall be provided where practicable.
(c) Every floor, working place, and passageway shall be kept free from protruding nails,
splinters, holes, or loose boards, as
practicable.
30 C.F.R. § 55.2, defines the term "working place" as
follows: "'Working place' means any place in or about a mine
where work is being performed."

The cited condition or practice is described as follows:
"The elevated walkways and declines underground along the

1~73

conveyor belts at this plant are heavy (sic) burdened with
rocks (ore>, trash, tools , hoses, etc. This creates almost a
plant wide trip and fall hazard."
Citation No . 2237058, ("S&S") issued on August 23, 1984,
cites an alleged violation of 30 C.F.R. § 55.9-61, which provides as follows: "Stockpile and muckpile faces shall be
trimmed to prevent hazards to personnel . "
The cited condition or practice is described as follows:
The stock pile at this plant is not
trimmed to prevent a cave or slide situation
which could cover the front-end loader or cat
which move materials from the stock pile. An
angle of repose should be established and maintained to prevent a hazardous cave or slide
from occurring.
MSHA ' s Testimony and Evidence
MSHA Inspector Joe McGregor testified as to his background and experience, which includes approximately 3 years
of inspecting surface ore and milling operations , and prior
work as a miner. He stated that he conducts approximately 45
to 50 regular inspections a year, and he confirmed that he
inspected the mining operation in question and that he issued
the citations in issue in this case .
Mr. McGregor described the respondent ' s mining operation
as a barite milling and grinding operation consisting of a
relatively compact system of belt conveyors and storage bins.
He believed it was a "fairly large" operation.
Inspector McGregor testified that he issued Citation
No. 2237045, after finding the No. 15 belt drive shaft
exposed and unguarded . The shaft is 1-1/2 to 2 inches in
diameter and it powers the movement of the belt. The shaft
is located approximately 4 feet above ground level and there
is a walkway or travelway close by and directly below the
shaft . No guard was provided for the shaft , and since he
believed that the shaft bearings had to be greased from
time-to-time, he was concerned that someone with loose
clothing could become caught in the exposed shaft.
On cross- examination , and referring to respondent ' s
photographic exhibit R-2, Mr . McGregor identified a handrail
and a walkway , and he believed that i t was reasonably likely

1.8'74

that a maintenance person could stick his hand into the moving motor parts which were unguarded. He agreed that it
would be difficult for a person to reach the unguarded area
(Tr. 91-92). He also believed that a clean up person or someone monitoring the motor shaft could get close enough to fall
into the unguarded shaft motor (Tr. 97).
Inspector McGregor testified that he issued Citation
No. 2237046 after finding that the No. 90 belt conveyor head
and tail pulley moving parts were not guarded. He identified
a photograph (exhibit P-3) he took of the tail pulley at the
time of the inspection, and confirmed that he took no picture
of the head pulley because his flash was not working.
Mr. McGregor stated that the pinch point at the tail
pulley is at the bottom of the belt drum and that it is
approximately 2 feet above ground level, and approximately
18 inches from the barrier shown in the photograph. The walkway adjacent to the belt is approximately 18 inches from the
tail and head pulleys, and since the bearings have to be
greased, he was concerned that a maintenance man and the person who conducts the daily onshift examination of the belt
could reach in or slip into the unguarded pinch points.
Mr. McGregor stated that the cited condition was
obvious, and he did not know whether the belt was in operation at the time of his inspection. He confirmed that he had
previously inspected the mill on at least one prior occasion.
On cross-examination, Mr. McGregor identified photographs R-4, R-5, and R-6 as the tail pulley as it appeared
after the citation was abated. He could not state whether
the belt was running, and he saw no cleanup people in the
area. He could not recall anyone telling him that the guards
had been removed to clean the belts because of the heavy
rains prior to the inspection. Since no one was in the area,
he had no reason to check to see whether the belt was locked
out, and he did not do so (Tr. 101-106).
Mr. McGregor stated that the tail pulley pinch point was
approximately 3 to 4 feet from the walkway. He conceded that
there was a physical barrier or handrail alongside the belt
structure as shown in exhibit R-3. He conceded that someone
would have to reach over this barrier and under the belt to
reach the pinch point (Tr. 110). He agreed that it may be
awkward for someone walking along the adjacent walkway to
fall over the barrier and get under the belt to the pinch
point, but stated that "it can happen" (Tr. 113). He agreed
that someone casually walking by would not be in any danger,

1975

but he was concerned with the person who has to grease the
belt bearings. The belt was equipped with grease fittings,
and if the belt is shut down, and the grease fittings are
used, he would have "to go along" with the respondent's contention that there is no hazard. He then stated that he
would still issue a violation in these circumstances because
"people go by there when its operating," and even though a
cleanup man is shovelling from the walkway, he could be
injured "by getting into moving parts" (Tr. 117>. He
believed it was reasonably likely that a cleanup person could
fall over the handrail for a distance of 18 inches and that
his hand would go under the belt and into the pinch point
(Tr. 118>.
Mr. McGregor stated that he did not know the company
procedures for performing maintenance on the tail and head
pulley in question, and he did not ask (Tr. 120). He conceded that the only person in the area would be those who
would be performing maintenance or inspecting the belt CTr.
124).
.
Mr. McGregor testified that he issued Citation No.
2237047, after finding the No. 91 conveyor belt tail pulley
unguarded. He stated th.at the pulley is a self-cleaning
flange-type pulley which is more hazardous than a regular
drum type. He identified a photograph of the pulley which he
took during his inspection (exhibit P-4), and stated that the
belt moves from left to right over the top of the pulley. He
indicated that the pinch point is located at the bottom of
the pulley, and that it is approximately 1 to 2 feet above
ground level. He also indicated that the pulley is located
on top of a bin and that a travelway was out and away from
the pulley location. The condition was obvious and he was
concerned that anyone performing cleanup or greasing the
pulley could accidently get into the pinch point.
.
On cross-examination, Mr. McGregor stated that the
No. 9l conveyor tall pulley was located on top of a bin structure 40 or 50 feet off the ground and approximately 3 feet
above a walkway. Referring to his photograph, exhibit P-4,
he identified a grease hose extension used for greasing the
pulley. Photographic exhibit P-10 (Citation No. 2237048) is
the other side of the pulley, and that is the side where
normal clean up would be performed. Access to that area is
by a cross-over and steps which go over the belt. He considered the area to be a work area where one would go for clean
up or inspection, but he did not know how often this occurred

.1. H' ( 6

(Tr. 130-131). Mr. McGregor conceded that he issued the citation to cover every conceivable possibility of someone contacting the pinch point {Tr. 134-135).
Mr. McGregor testified that he issued Citation No.
2237050 after finding that the drive shaft for the No. 3 dust
collector in the mill was not guarded. He stated that the
drive shaft · is "fairly small'' in diameter, and that if contacted, a person may be injured. No pinch point was present,
and Mr. McGregor's concern was with the exposed moving part.
He took no picture of the drive shaft because his camera
flash was not working.
Mr. McGregor described the shaft as smooth, approximately 1-1/2 to 2 inches in diameter, and approximately a
foot long. The point of contact with the exposed shaft was
approximately 3 feet off the floor, and the walkway was
approximately 2 feet or less away. He was concerned that the
mill operator, maintenance personnel, or the designated examiner would be exposed to a hazard of contacting the exposed
shaft.
Mr. McGregor testified that he issued Citation No.
2237051, after finding an unguarded shaft on the No. 2 dust
collector in the mill. His testimony with respect to the
citation is identical to his testimony in support of Citation
No. 2237057.
On cross-examination, Mr. McGregor examined respondent's
photographs R-7 and R-8, which show the drive shaft for the
No. 3 dust collector, and R-9, R-10, and R-11 which show a
similar drive shaft for the No. 2 dust collector. He agreed
that both shafts were located approximate~y 3 to 4 feet off
the base plate of the adjacent motor CTr. 139). Referring to
photograph R-10, Mr. McGregor stat~d that the area behind the
dust collector and to the wall was not a travelway or walkway.
However, he considered the area in front of the collector
under the ceiling duct to be a wa~~w~y, and he confirmed that
one would have to bend down and reach in to contact the shaft
(Tr. 144). He confirmed that there was a third dust collector with a similarly exposed shaft in the plant but could not
state why he did not cite that one CTr. 145).
With regard to both of the dust collector shaft guarding
citations, Mr. McGregor conceded that it is doubtful someone
casually walking by would become entangled in the shafts (Tr.
213), and that one would have to fall some 2 feet over the
blower box in order to contact the shafts (Tr. 214).

187'7

Mr. McGregor testified that he issu~d Citation No.
2237053, when he found that the No. 10 conveyor belt head
pulley was not guarded. He confirmed that he took a photograph on the day of the inspection, and he pointed to the
unguarded pinch point as the area where the belt and drum
come in contact at the top of the pulley. He believed that
it was reasonably likely that someone could get caught in the
pinch point, and if this occurred, it could result in fatal
injuries.
Mr. McGregor testified that the belt was 3 to 4 feet off
the ground and that a travelway was below and adjacent to the
belt, and some 3 to 4 feet below the pinch point. Since the
bearings have to be greased and rock has to be cleaned up off
the walkway, he believed someone could contact the pinch
point.
On cross-examinat i on, Mr. McGregor identified exhibit
R-12 as a photograph of the No. 10 belt conveyor head pulley,
and he conceded that his photograph, exhibit P-7, was taken
from the other side. He identified a stop cord, two small
rails above and be low the stop cord, and a larger handrail in
exhibit R-12, but did not consider these to be sufficient as
guarding for the head pulley. He believed that there was
access to the pulley from the side where he took his picture,
and that someone would have reason to be there at least once
a week to grease the pulley (Tr. 154). Conceding that someone would have to climb up several ladders or a catwalk, and
then r emove several chains to reach the head pulley area,
Mr. McGregor still believed that it was reasonably likely
that an injury would result by someone contacting the pinch
point (Tr. 156 > • .
Mr. McGregor confirmed that he issued Citation No.
2237055, after finding that the drive shaft of · the electric
feed motor was not guarded. He took the photograph, exhibit
P-8, at the time of the inspection. He stated that there was
an unguarded opening approximatelY. .. ! .. foot long by the shaft,
and he believed that a p~rson's clothing· could be caught in
the drive shaft. He stated that the unguarded shaft was
..
located "up in the air," and believed that anyone walking by
during an inspection could get caught in the shaft.
On cross-examination, Mr. McGregor confirmed that his
photograph, P-8, is a top view of the No. 47 electric screw
feed motor, and exhibit R-13 is respondent's front view photograph. Mr. McGregor estimated the distance from the front of
the motor to the unguarded shaft as 8 to 12 inches. He did
not consider that the violation would reasonably likely cause

an accident (Tr. 159). He believed the motor was in the walkway and that a maintenance man would possibly be there once a
month (Tr. 160). He knew of no injuries ever reaultinq from
someone beinq entanqled in a shaft motor of this size, but he
still believed that it was required to be guarded (Tr.
161-162).
Mr. McGregor confirmed that he issued Citation No.
· 2237056, aft.e r findinq that the dust collector motor drive
shaft located on top of the silo bin was not guarded. He
stated that the unguarded shaft opening was approximately 18
to 24 inches, and that a walkway was adjacent to and 4 feet
below the drive shaft. He was concerned that someone greasing or inspecting the shaft could get their hair caught in
the unguarded shaft.
Mr. McGregor stated that his principal concern with
regard to the citation was that the unguarded moving parts
presented exposed pinch point hazards. He believed that anyone caught in the exposed and unguarded moving parts with
their clothing would suffer severe or fatal injuries.
Mr. McGregor indicated that his "S&S" finding was based
on his belief that if the cited conditions were left
unabated, it was reasonably likely that an accident would
eventually occur. He also stated that all of the walkways
which he identified are built into the belt frame structures
and are provided with handrails. He observed barite materials on the walkways, and since it had rained and most of
the cited areas are exposed to the elements, the footing
along the walkways "was possibly bad." Although the walkway
by the No. 10 belt head pulley (Citation No. 2237053) was
included, the rest of the walkways were not.
Photograph P-9 is the dock silo dust collector motor
drive shaft taken by Mr. McGregor,' and R-15 through R-18 are
the photographs taken by the respondent after abatement. On
cross-examination, Mr. McGregor s~~t~d that the location of
this shaft was some 50 feet off ground level, and he considered the area next to the motor as shown in respondent's
photographs as a travelway, but conceded that he saw no one
in the area. He believed that someone would be in the area
once a day, once a week, or once a month during maintenance
work (Tr. 166). Without the guard, it was reasonably likely
that a person would suffer a disabling injury, but he has
known of no injuries ever resulting from someone corning in
contact with a drive shaft of this kind (Tr. 167).

Mr. McGregor stated that he issued Citation No. 2237048,
after finding some holes approximately a foot in ' diameter at
the top of the storage bin near the No. 91 belt tail pulley.
He took a photograph of the cited conditions at the time of
the inspection. He stated that persons had to be in the area
to grease the pulley or to clean up, and that they could fall
thru the openings and onto the tail pulley. The tail pulley
was the same one cited as Citation No. 2237047. He believed
the citation was "S&S" because if left uncorrected, it was
reasonably likely that an accident with injury would occur.
On cross-examination, Mr. McGregor confirmed that the
holes in question were located on the same side of the No. 91
conveyor point as were the pinch points cited in that case,
and that he crossed over the belt to take the picture
(e~hibit P-10).
He was told that the holes were there to
facilitate the shovelling of spilled material into the silo
tank (Tr . 175). He considered the area to be a travelway
because . work had to be done there (Tr. 176). While he saw no
one at the location during his inspection, he did see evidence that recent clean up had taken place, and this led him
to conclude that people were at the cited location (Tr. 178).
He conceded that the holes would cut down the necessity for
someone going to the area to clean up, but he saw nothing to
prevent anyone from steping into .the holes, and he did not
consider the conveyor belt itself to be a barrier (Tr. 181).
Respondent's representative conceded that someone had to
be in the area · where the holes were observed to clean up any
excess belt spillage that did not go down the holes, and that
this person would probably be in the area at least once a
month. However, he stated that this person would be tied to
a safety line because the area is ·so high up (Tr. 222-223).
Mr. McGregor confirmed that he issued Citation No.
2237057 after finding loose ore rocks, trash, tools, and
debris on the elevated walkways and underground declines. In
view of the bad footing on the walkways, he believed that the
cited materials presented a slipping ~ and falling hazard. If
a person slipped or fell on the metal walkways, different
types of injuries could result.
Mr. McGregor stated that the inclines were at approximately 20 to 25 degrees, and while it was possible that someone could fall off the walkways, he did not believe that this
was probable. He stated that there were places where a person could fall 50 to 75 feet, and since the cited areas were
exposed to the weather and it had rained at least once during
the day of the inspection, this contributed to the hazard .

18 8 0

On cross-examination, Mr . McGregor did not deny that
there were heavy rains everyday for approximately 3 weeks
before his inspection, and he conceded that belts which handle wet ore presents a "messy" situation, particularly around
head and tail pulleys. Although wet materials are more difficult to handle, he denied that such wet materials pose a similar problem fqr the walkways (Tr. 183). He conceded that wet
barite material would cause other materials, such as rocks,
t o stick to it, but insisted that the rocks he observed on
the walkways varied in size, and he believed that one person
would probably be involved in any slip or fall accident (Tr.
186) . He considered the one decline in question to be a
passageway (Tr. 187).
Mr. McGregor testified that he issued Citation No.
2237058, on August 23, 1984, after finding that the stockpile
of crushed barite was not trimmed to prevent it from sliding.
He confirmed that he took photographs of the stockpile during
his inspection.
Mr. McGregor estimated the height of the stockpile as 30
to 40 feet, and the angle of respose as 80 to 85 degrees. He
described the barite material as "heavy and fairly compact,"
and he indicated that it "would not run as freely" as sand or
gravel.
Mr. McGre gor · stated that the angle of repose shown in
the photograph would be hazardous to anyone cutting into the
pile. He believed that undercutting the pile at its edges
and rainfall would contribute to the hazard. The tracks
shown in the photograph are those of a bulldozer which passed
by the area during thP. day. The only person he observed near
the pile was the dozer operator who was pushing some of the
material into a conveyor.
Mr. McGregor stated that the stockpile was located
between the mill and the mine off~ge, and that normally no
one has occasion to pass the area on foot. His concern was
that the stockpile presented a hazard to the dozer operator
or anyone working near the pile.
On cross-examination, Mr. McGregor confirmed that he had
no knowledge of anyone being injured by a barite pile cave or
slide, but indicated that he had never seen it stacked as
high or undercut as much as the pile which he cited. Referring to his photograph P-12, he estimated the height of the
pile as 15 feet. Referring to respondent's photograph R-21,

1881

he stated that the pile by the caterpillar shown in the photograph is not the pile he cited, and he did not know whet~er a
smaller caterpillar was working on the pile he cited. He
explained that the material is moved by the blade of the caterpillar digging in to the edge of ~he pile, and even though
the pile may not move or fall at that precise time, he never
said that it would CTr. 190).
Mr. McGregor described the consistency of the stockpiled
barite, and he confirmed that he saw no one walking through
the area on their way to the plant. He could not deny that
the respondent had a rule prohibiting persons from walking
through the stockpile area (Tr. 193) .
Mr. McGregor could not remember issuing any citations
during his inspections prior to August 22, 1984, and he would
not disagree that he issued none (Tr 195). He was. not aware
that the respondent had a rule against employees wearing
loose clothing, and he confirmed that for the year prior to
his inspection, the respondent's facility had no accidents or
incidents (Tr. 196).
Respondent's Testimony and Evidence
·Barton Bradford testified that he has been employed for
the past 17 months as the operations superintendent at the
respondent's New Orleans plant, and that prior to that time
he was employed by Amax. He has approximately 15 years of
industry experience. He stated that all plant employees are
required to report any hazardous conditions, and that he and
his foreman conduct regular inspections of the plant and that
any discovered hazards are repaired.
Mr. Bradford stated that his prior experience was in
connection with OSHA safety requirements. He conceded that
the plant was experiencing maintenance problems when he
became superintendent, and that he regularly reviews accident
reports in order to insure that s~~i~ar conditions do not
occur at the plant.
Mr. Bradford stated that he has never accompanied inspectors on prior inspections, but has accompanied company inspectors on "courtesy inspections." Although some hazards were
pointed out during these inspections, they were corrected,
and none of these were similar to those cited by Mr. McGregor.
With regard to Citation No. 2237045, concerning the
No. 15 conveyor belt drive shaft, Mr. Bradford stated that he
never considered it as a hazard because of its location. He

1Y82

stated that the drive shaft in question was at an elevated
location which was not accessible to anyone. It was mounted
on some ceiling supports and the walkway was located beneath
it. He stated that the motor "would see no activity for a
long time" and that it was "most likely" shut down while it
was being serviced. He did not believe that the motor would
be in close proximity to anyone at its location.
With regard to Citation No. 2237046, concerning the
No. 90 conveyor head and ta1l pulley, Mr. Bradford stated
that he could not recall Mr . McGregor taking any photographs .
He stated that the belt was not in operation and was locked
out. He also stated that the guard had been removed to perform maintenance, but that it was not replaced when the citation was issued because Mr. McGregor indicated that it did
not conform with MSHA's recommended guards as depicted in
exhibit ALJ-1. The guard was reconstructed and then replaced.
He conceded that the area was "cluttered."
With regard to Citation No. 2237047, regarding the
No. 91 conveyor belt tail pulley, Mr. Bradford conceded that
the exposed flange pulley as shown in photographic exhibit
No. P-4, was a hazard because anyone could simply reach in
and contact the pinch point. However, he stated that the
gu~rd was taken off and not replaced because Inspector
McGregor would not accept it as an "acceptable" guard.
With regard to Citation No. 2237048, concerning the
three holes on top of the storage bin, Mr. Bradford stated
that while he recognized that the holes were a hazard, work
was taking place at the time and everyone there was "harnessed off" or "secured by ropes." The holes were there to
facilitate the removal of any material spillage into the
storage bin below. He also stated . that workers were never
there "routinely" and that t ·he holes were eventually closed.
With regard to Citation Nos. 2237050 and 2237051 concerning the dust collector drive shaft§, ~ Mr. Bradford conceded
that they were not guarded. However, he believed that these ·
smooth drive shafts were guarded by location and he did not
recognize them as hazards. Although someone could walk by
the areas where the shafts were located, they are not subjected to any regular or routine maintenance, and if they
are, the equipment would be shut down and locked out before
any work was performed. He stated that comparable OSHA regulations do not require that such "smooth" shafts be guarded,
and he is not aware of any injuries ever resulting from such
unguarded drive shafts. He confirmed that another identical

l . ,-:Juo(J 0·':J

drive shaft at another location was not cited by the
inspector.
With regard to Citation No. 2237055, concerning the
unguarded drive shaft of the electric screw feed motor,
Mr. Bradford believed that "partial guards" were provided on
the structure by the manufacturer. However, once the citation issued, similar motor guards in the plant were voluntarily installed in order to comply with Mr. McGregor's
citation and to avoid other citations. He stated that comparable OSHA regulations did not require that such "straight"
drive shafts be guarded as long as they contained no "protrusions." Since these motor shafts were never previously cited
by other MSHA inspectors during prior inspections, he assumed
that guards were not required.
Mr. Bradford stated that the motor was located at the
end of a catwalk, that no one is in the area on a day-to-day
basis, and the motor is remotely started by a control panel.
With regard to Citation No. 2237056, concerning the
unguarded motor drive shaft on the dock silo dust collector,
Mr. Bradford stated that this motor was located on top of a
50 foot silo and that one would have to climb up two ladders
and over some hand rails to reach the motor. He did not
believe that the motor drive shaft presented a hazard because
of its location, and he stated that the motor is started
remotely and would be shut down when work was performed on
it.
With regard to Citation No. 2237057, concerning the
accumulation of rocks, trash, tools, hoses, etc., on the walkways and declines, Mr. Bradford conceded that the conditions
existed as described by Mr. McGregor. He explained that the
decline pits were not cleaned up and were a problem. He
explained further that the day before the inspection there
was a significant amount of rain and that he assigned several
people to clean up the areas where the wet fine materials
clogged the belts. He conceded that-the tools and hoses were
apparently left in place by the clean up crew when their work
shift ended.
With regard to Citation No. 2237058, concerning the
angle of repose on the stockpile, Mr. Bradford stated that it
is no larger today than it was when the citation was issued.
He stated that the material does slide down when it is cut
down and removed by the dozer, and that while it "appeared"
to be hazardous in the MSHA photograph, it is not. He
explained that the consistency of the material is such that

1~84

it will not slide like a sand or gravel pile, and that one
can walk on it without causing it to slide. He stated that
it is common to have sheer faces at the stockpile, and that
the experienced dozer operators do not consider the stockpile
to present a hazardous slide condition. The material is so
dense that it simply will not slide. He also indicated that
an attempt was made to "trim" the pile by the use of a pipe
attached to the dozer blade but that this proved to be unworkable. The pile was eventually trimmed down by removing the
material from the face in order to abate the citation.
On cross-examination, Mr. Bradford stated that the
respondent has a safety program which includes regular weekly
meetings which he conducts. In addition, annual refresher ·
training is given to all employees and they are provided with
the company safety rules. He also stated that he stresses
safety awareness to all employees and conducts bi-weekly
safety inspections of the plant.
With regard to Citation No. 2237048, concerning the
three holes on top of the storage bin, he stated that the
regular walkway was on the opposite side of this location and
he did not consider the area where the holes were located as
a walkway.
Ward F. Stumpf, testified that he is employed by the
respondent as operations manager of its Lake Charles baroid
plant. He has 23 years experience in the industry, and previously served as the warehouse superintendent and safety
coordinator at the New Orleans operation. He confirmed that
he has accompanied at least six MSHA inspectors on prior
inspections when he was at the New Orleans operations, but
that he has never accompanied Inspector McGregor. The only
question raised by the inspectors on prior inspections was
the angle of repose of the material stockpiles, and no questions were ever raised about the specific conditions cited by
Inspector McGregor. He conceded that prior inspections did
result in prior guarding citation~~ but not at the locations
cited by Mr. McGregor.
With regard to the angle of repose issue, Mr. Stumpf
stated that due to the weight and heavy consistency of the
raw barite material, the stockpiles do· not present a slide
hazard, and he has demonstrated this to the inspectors during
past inspections.
Mr. Stumpf stated that he has accompanied company safety
inspectors and engineers and insurance inspectors on prior
inspections and while some hazardous conditions were pointed

1885

out to him and corrected, none of these concerned the kind of
alleged hazardous conditions cited by Mr. McGregor.
Mr. Stumpf confirmed that the last lost time accident at the
New Orleans operation occurred in 1981 and 1982, and two incidents were reported.
Mr. Stumpf stated that he is aware of no accidents or
"near misses" resulting from any of the conditions cited by
Mr. McGregor, nor is he aware of any instances when these
conditions were ever pointed out as hazardous by previous
inspectors. With regard to Citation No. 2237057, concerning
the alleged tripping and fall hazards throughout the plant,
Mr. Stumpf pointed out that due to the inclined metal walkways, rocks will fall off the belt.
On cross-examination, Mr. Stumpf confirmed that he
served as safety coordinator at the New Orleans operations
from approximately November, 1980 to July, 1981, and that his
last inspection there was made sometime in 1982. He conceded
that prior guarding citations were issued at that operation,
and he also conceded that he is no expert in "soil mechanics"
and has never conducted any studies in material stockpile
stability.
Paul Davenport testified that he has served as the plant
manager of the respondent's New Orleans milling operation for
the past year and one-half. Prior to that time, he served as
the operations superintendent. B.ased on his experience, he
is able to recognize safety hazards, and in his opinion he
never considered or recognized any of the conditions cited by
Mr. McGregor as hazardous. He confirmed that he has accompanied other MSHA inspectors on their inspection rounds, but
has never accompanied Mr. McGregor. He also confirmed that
previous inspectors never cited these conditions as
hazardous.
Mr. Davenport stated that he has accompanied company
safety inspectors and engineers o~ . s~fety inspections, but
none of the conditions cited by Mr. McGregor were ever
pointed out by these inspectors as hazardous. However, other
conditions were pointed· out as hazardous, but they were
promptly corrected. He is aware of no accidents or "near
misses" resulting from any of the conditions cited by
Mr. McGregor in this case, and he has never read about or
reviewed reports citing accidents resulting from similar
conditions as those cited by Mr. McGregor.
Mr. Davenport stated that the last accident at the plant
in question occurred in October, 1981. In 1984, seven or

1886

eight "doctor visit" type injuries occurred at the plant, and
that the plant worked approximately 115,000 man-hours that
year.
·
Mr. Davenport stated that he would never knowingly jeopardize the safety of any of his employees, and if he believed
the stockpile was unsafe, he would not ~ermit any employee to
work near it. He stated that the two employees who wor.k. on
the stockpile are experienced employees and that they know
what the safe angle of repose is and act accordingly. He
also indicated that company policy requir~s that all equipment be locked out and tagged ou~ when work or maintenance is
performed.
Mr. Davenport stated that prior to Mr. McGregor's
inspection, it rained for several weeks and that rain
adversely affects the mill operations because the material
fines collect on the belts, causing jamming and mechanical
problems.
Mr. Davenport stated he is unaware of any stockpile
collapses or equipment damage resulting from such collapses
at any of the respondent's operations. Although he could not
recall the exact cost for abating the citations issued by
Mr. McGregor, he estimated that the company spent "hundreds
of dollars" to achieve compliance. He confirmed that some of
the citations issued by Mr. McGregor were abated the same day
before he left the plant, and that others were corrected
before the dates actually shown on the terminations. Those
dates reflect the days he returned to the plant to issue the
termination notices.
On cross-examination, Mr. Davenport confirmed that he
did not accompany Mr . McGregor during his inspections of
August 22 and 23, 1984 . With regard to the stockpile citation, he confirmed that the dozer operators have the flexibility to determine whether they believe the stockpile to be
hazardous and whether they are "fr:~gtltened" by their ·work
around the stockpile.
Findings and Conclusions
Fact of Violations Regarding the Eight Equipment Guarding
Citations
In Secretary of Labor v. Thompson Brothers Coal Company,
Inc., 6 FMSHRC 2094, {September 24, 1984), a case involving
the guarding requirements of section 77.400{a), a surface

1.887

m1n1ng standard containing language ide~tical to section
55.14-1, Judge Broderick rejected an operator's contention
that it was virtually impossible for a person not suicidally
inclined to contact the unguarded moving parts in question.
·rn affirming the violation, Judge Broderick accepted the testimony of the inspector that the unguarde~ parts were accessible and might be contacted by persons examining or working on
the equipment. In affirming Judge Broderick's decision, the
Commission interpreted the application of the guarding standard as follows at 6 FMSHRC 2097:
The standard requires the guarding of
machine parts only when they "may be contacted" and "may cause injury." Use of the
word "may" in these key phrases introduces
considerations of the likelihood of the contact and injury, and requires us to give meaning to the nature of the possibility intended.
We find that the most logical construction of
the standard is that it imports the concepts
of reasonable possibility of contact and
injury, including contact stemming from inadvertent stumbling or falling, momentary
inattention, or ordinary human carelessness.
In related contexts, we have emphasized that
the constructions of mandatory safety standards involving miners' behavior cannot ignore
the vagaries of human conduct. See,~.~.,
Great Western Electric, 5 FMSHRC 840, 842 (May
1983)~ Lone Star Industries, Inc., 3 FMSHRC
2526, 2531 (November 1981). Applying this
test requires taking into consideration all
relevant exposure and injury variables, ~.~.,
accessibility of the machine parts, work
areas, ingress and egress, work duties, and as
noted the vagaries of human conduct. Under
this approach, citations for inadequate guarding will be resolved on a ca~~-Qy-basis.
Inspector McGregor identified exhibit ALJ-1 as a booklet
containing MSHA's recommenced guarding devices for belts,
pulleys, etc. He conceded that these recommendations are not
mandatory and are not part of the mandatory guarding standards, but confirmed that he follows them when conducting his
inspections and issuing citations for guarding violations.
He also confirmed that in issuing the guarding citations in
this case, his intent was to cover "all eventualities" and to
preclude anyone from deliberately or accidentally coming in
contact with an exposed pinch point. Although he rejected

the respondent's contentions that the belt and machine structures presented "built in barriers" to the pinch points which
concerned him, Mr. McGregor was of the view that the,
unguarded locations which he cited were required to be
guarded with the types of guards depicted in MSHA's guidelines and recommendations.
Citation No. 2237045 - No. 15 Conveyor Belt Drive Shaft
Exhibit R-2 is a photograph of the location of the
unguarded conveyor belt drive shaft cited by Inspector
McGregor. Mr . McGregor had some difficulty in identifying
the shaft in question (Tr. 82-84), but he indicated that it
was behind the expanded metal mesh guarding which is bolted
to the frame adjacent to the motor shown in the upper left
hand portion of the photograph.
Inspector McGregor described the shaft as 1~1/2 to
2 inches in diameter, and he expressed concern that so~eone
greasing the shaft bearings or someone with loose clothing
could become entangled in the exposed shaft. However, no
evidence was produced to establish that anyone with loose
clothing would ever be near the shaft, and Mr. McGregor had
absolutely no idea as to how frequently the shaft was
greased, nor did he have any information regarding the respondent's maintenance schedules or procedures. Further, he conceded that it would be difficult for a person to reach the
location of the unguarded shaft in question. He also conceded that the area directly in front of the motor has
limited space for anyone to stand on (Tr. 98).
Superintendent Bradford testified · that he did not consider the motor shaft in question to be hazardous because of
its location. He stated that the shaft in question was at an
elevated location mounted on some ceiling supports and that
it was not accessible to anyone.
During a coloq~y with MSHA's counsel, he agreed that
unguarded machine parts which are inaccessible would be considered guarded by location and that no violation would occur.
He also conceded that had he and the company "had gotten
together on this, worked out -- some of these violations may
not have been brought today" (Tr. 218>.
After careful consideration of the testimony and evidence concerning this citation, I conclude that MSHA has
failed to establish a violation. The photograph and testimony of Mr. Bradford establish that the cited motor shaft was
rather isolated and not readily accessible. I take note of

1889

the fact· that in each of the guarding citations, Inspector
McGregor noted that "clean up and mainten·a nce have to be performed in this area." However, Mr. McGregor admitted that he
was not familiar with the respondent's clean up and maintenance procedures, did not inquire as to the equipment lock-out
procedures, and he made no attempts to speak with any miners
to ascertain the precise nature of the work they perform, or
are expected to perform, around the equipment locations which
were cited. I believe it is incumbent on an inspector to .
develop these critical facts during his inspection so that he
may make an informed judgment as to whether or not any miners
are in these areas during their normal working shifts. As
·noted by the Commission in the Thompson Brothers case, an
inspector must take into consideration all relevant exposure
and injury variables, including accessibility, ingress and
egress, and work duties. Absent any inquiries by the inspector at the time he observes the conditions during his inspection, I fail to understand how he can make an informed
judgment as to a violation of the guarding requirements of the
cited standard. Under all of these circumstances, the citation IS VACATED.
Citation No. 2237046 - No. 90 Conveyor Head and Tail Pulley
Although he cited both the head and tail pulley,
Mr. McGregor did not take a picture of the head pulley, and
all of his testimony is in regard to the tail pulley. He
conceded that he did not know whether the conveyor belt was
in operation at the time of his inspection, and he did not
ascertain whether it was locked out. He confirmed that the
tail pulley pinch point was some 18 inches from the walkway
and that there was a physical barrier or handrail adjacent to
the belt structure. He conceded that someone would have to
reach over the barrier and under the belt to reach the pinch
point, and he agreed that someone casually walking by would
not be in any danger. Although he expressed some concern
over maintenance personnel being exposed to the pinch point
while greasing the belt bearings, he conceded that the belt
was equipped with grease fittings and if the belt was shut
down and the grease fittings used, there would be no hazard.
Mr. McGregor confirmed that he had no knowledge of the
respondent's procedures for performing maintenance on the
conveyor belt in question, and that he did not ask. Notwithstanding all of his testimony concerning the conveyor, he
insisted that he would still issue a violation because
"people go by there when its operating," and even though a
belt shoveler is shoveling from the walkway he could "get
into moving parts."

1B80

Superintendent Bradford testified that at the time of
the inspection, the belt had been locked out and the guard
had been removed to perform maintenance. He stated that it
had not been replaced because Mr. McGregor did not believe
that it conformed with MSHA's recommended guards as depicted
in the booklet identified as exhibit ALJ-1. After the guard
was reconstructed to suit the inspector, it was replaced.
I find Mr. Bradford to be a credible witness and I
believe his version of the circumstances surrounding this
violation. I find Inspector McGregor's testimony in support
of this citation to be contradictory. In addition, I cannot
conclude that his testimony establishes a reasonable possibility that anyone would contact the asserted pinch points.
Most of the ingredients cited in Thompson Brothers for supporting a conclusion of reasonable contact are totally lacking. Accordingly, I conclude and find that the petitioner
has failed to establish a violation, and the citation IS
VACATED.
Citation No. 2237047 - No. 91 Conveyor Belt Tail Pulley
Inspector McGregor testified that the cited flange type
unguarded tail pulley is more hazardous than a regular drum
type pulley; and he identified the pulley as the one depicted
in photographic exhibits P-4 and P-10. He was concerned that
a person cleaning up or greasing the pulley could accidently
contact the exposed flange. Although the respondent pointed
out that a grease hose was present to facilitate greasing,
the inspector believed that a person in the area for greasing, clean-up, or inspection would be exposed to the flange
hazard.
Although the respondent argued that the pulley was not
readily accessible because someone had to cross-over a belt
and go down some stairs, I believe it is reasonable to assume
that the cross-over and stairs were constructed to facilitate
ready access to the flange pulley area for clean-up and maintenance. As a matter of fact, the location of the flange as
shown in photograph P-10 is adjacent to the area where there
were three holes in the floor, and the testimony reflects
that workers would be at this location while shoveling or
cleaning materials which spilled off the belt. Someone stepping in those holes could lose their balance and accidently
fall into or against the exposed flange. Superintendent
Bradford conceded that the exposed flange was hazardous ·
because someone could simply reach in and contact the exposed
pinch point.

In view of the foregoing, I conciude and find that the
exposed and unguarded flange pulley was readily accessible to
those persons required to be in the area for clean-up. Given
the existence of the floor holes, there was a real possibility that someone could inadvertently or accidently trip or
fall and come in contact with the flange. Accordingly, I
find that the petitioner has established a violation by a
preponderance of the evidence, and the citation IS AFFIRMED.
Significant and Substantial Violation
In this instance, the respondent conceded that the
unguarded flange type tail pulley was hazardous and anyone
could simply reach in and contact the pinch point . Given the
proximity of the exposed flange to the adjacent work platform
or travelway, which had three holes in it, and the reasonable
access to the flange, I conclude and find that it was reasonably likely that a person could trip or stumble, and upon
contacting the unguarded flange could suffer serious injuries.
Accordingly, Inspector McGregor's "S&S" finding IS AFFIRMED.
Citation Nos. 2237050 and 2337051 - Nos. 2 and 3 Dust
Collector Drive Shafts
The cited drive shafts in question are shown in respondent's photographic exhibits R-7 through R-11. Inspector
McGregor described the shafts as smooth and approximately
1-1/2 to 2 inches in diameter. He confirmed that no "pinch
points" are involved in these citations, but that he was concerned that the mill operator, maintenance personnel, or the
designated examiner would be exposed to a hazard if they contacted the rotating shafts . He also confirmed that an identical moving shaft on another collector was unguarded but not
cited, but he could not explain why he did not cite that one.
Inspector McGregor testified that the two shafts in question were located approximately 3 to 4 feet off the floor or
base plate and some 2 feet from the adjacent travelways or
walkways in front of the dust collector blowers . He did not
consider the area to the rear of the dust collectors to be a
travelway .or walkway. He conceded that someone casually walking by in front of the dust collector blowers would not contact the shafts, and that in order to do so they would have
to stoop or bend down to avoid an overhead ceiling duct, and
then fall or reach in some 2 feet over the blower boxes
located in front of the shafts.

1.892

Superintendent Bradford believed that the two dust
collector shafts were guarded by location, and he stated that
they are not subjected to any regular or routine maintenance
and are not required to be guarded by OSHA standards. He
also stated that the collectors would be shut down and locked
out before any maintenance was performed.
I take note of the fact that MSHA's Guide to Equipment
Guarding, exhibit ALJ-1, at pages 19 and 20, figures 17 and
19, provides that. drive shafts with protruding set screws,
keys and keys ways, and power take-off shafts with universal
joints (such as those used for portable crushing equipment)
shall be guarded. Although the Guide is not incorporated as
part of MSHA's mandatory guarding standards, Inspector
McGregor relied on it in issuing the citations. However, the
evidence establishes that the cited shafts in question were
smooth, and had no protrusions. Inspector McGregor testified
that the shafts in question were "slick shafts" and had no
joints, bolts, or other protrusions, and that in his 20 years
of mining experience he has never personally heard of any
injuries resulting from contacts with such smooth shafts (Tr.
140-141).
Having viewed the photographs of the two shaft locations
in question, and after consideration of the testimony adduced
by the parties with respect to these two citations, I conclude and find that the petitioner has not established that
the unguarded smooth shafts were required to be guarded. The
inspector's assumptions that maintenance personnel would be
exposed to any hazard are unsupported by any credible evidence. With regard to his concern for the safety of the mill
operator or an examiner, absent any evidence to the contrary,
I consider these individuals to be casual passerbys and the
inspector conceded that such persons would not be exposed to
any hazard. Further, given the rather isolated location of
these shafts, and the fact that they are recessed some 2 feet
behind the physical parameters of the dust collector blowers,
I cannot conclude that they were reasonably accessible.
Under the circumstances, the citations ARE VACATED.
Citation No. 2237053 - No. 10 Conveyor Belt Head Pulley
The location of this citation is shown in photogaphic
exhibits P-7 and R-12. Inspector McGregor conceded that one
had to climb up a ladder or catwalk and unfasten several protective chains before reaching the unguarded location. · He
was concerned that a maintenance man greasing the pulley or
someone cleaning rock would be exposed to the hazardous pinch
point between the pulley drum and belt.

1 (..'J (v ':J
~

t)

Superintendent Bradford confirmed that the head pulley
was not guarded and that Inspector McGregor would not accept
the conveyor framework or metal strip structure as adequate
guarding (Tr. 273-274), Mr. Bradford did not dispute the
inspector's estimate that someone would be in the area at
least once a week while greasing the pulley bearings, and
respondent's counsel agreed that Mr. McGregor's assumption
that someone would be in the area doing this work at least
once a week was a reasonable assumption (Tr. 153-154).
Respondent's counsel pointed out that since the conveyor
atop cord was on the side of the platform depicted in exhibit
R-12, that one could reasonably conclude that this was the
side of the conveyor from which one could reasonably expect
access to the pulley, and not the opposite side shown in the
inspector's photograph, exhibit P-7. Inspector McGregor
believed that access to the pulley was from both sides, and
he conceded that had the pulley been locked out there would
not be an existing pinch point (Tr. 154).
Having viewed the photographs of the unguarded pulley in
question, I conclude that the side of the conveyor pulley
depicted in photographic exhibit R-12, was protected by the
conveyor structure itself and was not readily accessible.
However, the opposite side of the pulley; as depicted in photograph P-7, depicts an open exposed pulley with rocks and
other materials which appear to have accumulated under the
belt. Further, photograph R-12 shows a walkway or catwalk
adjacent to the pulley area in question, and I believe it is
reasonable to conclude that this is used as a means of access
to the pulley. The evidence here establishes that a workman
is in the area at least once a week while performing maintenance or cleanup around the pulley ar.ea, and I find that
there was ready access to the pulley even though one had to
climb a ladder or catwalk and remove several chains to get to
it. Once there, I believe that the inspector's fear of exposure to the pinch point hazard while maintenance or cleanup
were being performed was reasonable. Accordingly, I conclude
that the petitioner has established a violation by a preponderance of the evidence, and the citation IS AFFIRMED.
Significant and Substantial Violation
In this instance, the respondent did not dispute the
inspector's contention that someone had to be in the area of
the unguarded pulley at least once a week to perform cleanup
work around the unguarded head pulley. I have concluded that
the unguarded pulley was readily accessible, and given the

fact ~hat a cleanup man would be cleaning material from under
the belt in close proximity to the unguarded pulley, he would
be readily exposed to the pinch point between the pulley drum
and the belt. I believe that someone cleaning up around this
area could become entangled in the unguarded pulley, and if
he did, it is reasonably likely that he would suffer serious
injuries. Accordingly, the inspector's "S&S" finding IS
AFFIRMED.
Citation No. 2237055 - No. 47 Electric Screw Feed Motor Shaft
With regard to the unguarded shaft in question, Inspector McGregor believed that the condition was a violation of
the guarding standard, but he conceded that "it was not reasonably likely to cause an accident" (Tr. 159), and he knew
of no past instances where anyone has been injured by contacting such a shaft (Tr. 161). He was concerned that someone
walking by during the course of an inspection, or a maintenance man who may be in the area once a shift, once a week, _
or possibly once a month, could contact the shaft (Tr. 161).
Superintendent Bradford testified that the shaft was
located in an isolated area at the end of a catwalk, the
motor i.s started by a remote control panel, and no one is
routinely in the area on a day-to-day basis. He also confirmed that t.he shaft was smooth and had .no protrusions (Tr.
253).
I have previously noted MSHA's "guides" concerning the
guarding of drive shafts which have protrusions or universal
joints. I also note page 8, figure 5, of those "guides,"
which states as follows: "Remote areas protected by location
need not be guarded. However, if work is performed at such
location as shown in figure s, the equipment must be deenergized and locked out and a temporary safe means of access
(ladder) provided before any work is started."
In the case of a smooth drive shaft which is guarded by
locat·ion and where it is . established that the equipment is
energized and locked out before any work is started in that
area, I believe one may reasonably conclude that there is no
violation of the guarding requirements of the standard, particularly in a case where an inspector relies on the "guides"
to interpret the standard.
In this case, while I cannot conclude that the shaft was
guarded by location, Inspector McGregor made no determination
whether or not the motor was locked out while any maintenance
was being performed. Further, it seems clear to me that the

1HU5

shaft was smooth and was not the type covered by the "guides"
relied on by the inspector. Under the circumstances, I conclude and find that the petitioner has failed to establish a
violation, and the citation IS VACATED.
Citation No. 2237056 - Silo Dust Collector Motor Drive Shaft
Mr. McGregor confirmed that this shaft was similar to
the ones testified to in the previous shaft citations. In
this instance, he was concerned that someone greasing the
shaft would get their clothing or hair caught in the moving
shaft, and he believed that it was reasonably likely that an
accident would occur. He conceded that he knew of no prior
accidents concerning shafts of this kind, and he believed
that someone would be in the area once a day, once a week, or
once a month for greasing or cleanup CTr. 163-167).

superintendent Bradford testified that the motor in question was located on top of a 50 foot high silo and that one
would have to climb up two ladders and over a hand rail to
reach the location. He believed the motor was guarded by
location, and he confirmed that the motor is started by
remote control and is shut down when maintenance is performed.
He also. stated that personnel "have no business up in there"
and that any silo measurements or valve actuations are accomplished by remote control (Tr. 255).
I conclude and find that the shaft in question was
located and operated in such a manner (remote control) as to
render it guarded by location. Since the shaft was similar
to the previously cited one, I assume that it was smooth and
had no protrusions, and petitioner has not established otherwise. Further, Mr. Bradford's testimony that the motor is
remotely operated and is shut down when maintenance is performed is unrebutted. Under all of these circumstances, I
conclude that the petitioner has failed to establish a violation, and the citation IS VACATED.
Citation No. 2237048 - 30 C.F.R.

§

55.11-12

Respondent does not dispute the existence of the holes
which were cut into the top of the storage · bin, and it conceded that the holes were cut to facilitate the removal of
material which spills from the belt to the storage bin below.
During the hearing, respondent's representative argued that
the area adjacent to the belt where the holes were discovered
was not a regularly used travelway, and plant superintendent
Bradford testified that workers were never in the area routinely. However, Mr. Bradford conceded that the holes were a

1996

hazard and that persons were working at the location, but
were secured by ropes or harnesses.
Inspector McGregor testified that persons would be in
the area adjacent to the belt where the holes were discovered
during clean-up or while greasing the belt pulley. He considered the adjacent area to be a travelway because people had
to go there to work. Although Mr. McGregor could not document how frequently a person had to go to the area, respondent's representative conceded that someone would be in the
area at least once a month. Given the fact that the holes
were cut to facilitate the shovelling of the spilled materials into the holes, and the unrebutted testimony of the
inspector that someone had to go to the area to grease the
belt pulley, I conclude and find that the area was a regularly used "travelway" within the definition found in section
55 . 2.
Section 55.11-12, requires that openings above, below,
or near travelways through which men or materials may fall
shall be protected by barriers or covers. Mr. McGregor
believed that someone could have inadvertently stepped
through one of the holes. The respondent does not dispute
this, but contends that the men who were working there were
tied off or secured. While this may mitigate the gravity of
the violation, it is no defense. With all of the spilled
material from the belt in such a confined area, it is altogether conceivable that someone walking by the belt to grease
it or to begin shovelling may not see the holes, and if he is
not tied off, he could inadvertently step through one of the
holes. In the case of Secretary of Labor v. Hanna Mining
Company, 9 FMSHRC 2045 (1981), the Commission interpreted the
language "through" an opening as stated in section 55.11-12,
to encompass falling into, as well as completely through, a
floor opening. The Commission stated as follows at 9 FMSHRC
2048: "30 C.F.R. S 55.11-12 is concerned with the hazard
presented to miners by the presence of unprotected opening on
travelways. In this regard, a worker is exposed to the risk
of injury whether he falls completely through or only into
unprotected openings."
In view of the foregoing, I conclude and find that the
petitioner has established a violation by a preponderance of
the evidence, and the citation IS AFFIRMED.
Significant and Substantial Violation
Although the respondent's representative stated that the
men who were working around the area where the three holes in

·t
.

"'C)

(A

1
"')

{

the floor were discovered were tied off, the fact remains
that someone falling through those holes, even though they
are tied off, would be exposed to a hazard. The respondent
conceded that the holes constituted a hazard, and the record
here establishes that they were located adjacent to the
unguarded flange tail pulley which was the subject of Citation No. 22370.4.7. Even though someone was tied off., if they
stepped in the hole, they could fall toward the unguarded
flange pulley, or they could suffer leg or other bodily harm
simply by falling into the hole. Given all of these circumstances, I believe it was reasonably likely that someone stepping into one of the exposed holes could suffer serious
injuries. Accordingly, the inspector's "S&S" finding IS
AFFIRMED.
Citation No. 2237057 - 30 C.F~R.

§

55.20-3

The respondent does not dispute the existence of the
clutter described by Inspector McGregor. Superintendent
Bradford conceded that the conditions existed as described by
the inspector, and that tools and hoses were apparently left
in place when the work shift ended. Respondent's defense if
that heavy rains contributed to the housekeeping problems,
and that the decline pits were difficult to clean up. While
I can understand a rainfall contributing to belt clogging and
the like, I fail to understand how a rainfall can contribute
to an accumulation of rocks, trash, tools, and hoses on walkways. I conclude and find that petitioner has established a
violation by a preponderance of the evidence, and the citation IS AFFIRMED.
Significant and Substanti~l Violation
Although Mr. McGregor stated on the citation form that
one employee would ·be exposed to a hazard, he was asked to
explain why he did not indicate that all 38 employees were so
exposed, particularly since he concluded that the cited conditions constituted a plant wide trip and fall hazard.
Mr. McGregor explained that in each instance, he considered
only the person likely to be injured as the one exposed to
any hazard.
While I find Inspector McGregor's description of the
cited condition on the face of the citation, as well as his
supporting testimony, to be rather brief in terms of detailing the specific locations where the hazards existed, the
fact remains that the respondent did not rebut the existence
of the accumulations or clutter on the walkways in question.
Although I am not convinced that the inspector established a

19~)8

plant wide hazard, I conclude and find that the cited accumulations constituted a tripping or falling hazard, particularly on the wet walkways and inclines. Should someone trip
or fall over these materials, I believe it is reasonably
likely that they would suffer some disabling injuries.
Accordingly, the inspector's "S&S" finding IS AFFIRMED.
Citation No. 2237058 - 30 C.F.R.

§

55.9-61

Section 55.9-61, requires that all stockpile faces be
trimmed to prevent hazards to personnel. Inspector McGregor
issued the citation because he believed that the cited barite
stockpile had not been trimmed to prevent the material from
caving in or sliding on the bulldozer operator working near
the pile or on anyone else working near the pile.
Mr. McGregor described the pile as 30 to 40 feet high, and he
stated that the angle of repose was 80 to 85 degrees and that
it would be hazardous to anyone cutting into the pile. He
also stated that he had never seen the material stacked as
high or undercut as much as the pile in question.
The respondent's defense is that the consistency of the
barite material is such as to prevent it from sliding like
sand or. gravel, the bulldozer operators were experienced men
and would not jeopardize their safety by working under a
hazardous angle· of repose, the employees were instructed not
to walk or work near the stockpiles, and they are trained to
avoid such hazards. Although these matters may mitigate the
gravity of the violation, I am not convinced that the respondent has rebutted the inspector's testimony that the stockpile in question was not trimmed to preclude a cave-in at
that point where the bulldozer digs into the pile.
Superintendent Bradford conceded that the material does
slide down when it is cut into and removed by the dozer, and
he admitted that it was not unusual to have "sheer faces" at
the stockpile. It seems to me that a sheer face of material
piled 30 to 40 feet high at an 80 to 85 degree angle presents
a potential cave hazard to the equipment operator who may dig
into it at its base while removing the material. The fact
that the material may not slide as readily as sand or gravel
in such a cave situation is not particularly important.
Should the material cave-in from a height of 30 or 40 feet, I
believe one may reasonably conclude that it will inundate the
equipment and the operator working below it. Under the
circumstances, I conclude and find that the petitioner has
established a violation by a preponderance of the evidence,
and the citation IS AFFIRMED •

.1HD9

Significant and substantial Violation
There is no evidence in this case to support a conclusion that anyone other than the dozer operator would be
exposed to any hazard resulting from a cave-in of the material. With regard to the dozer operator, I assume that when
he is operating his equipment while digging into the pile he
is in the machine and is protected by an overhead canopy.
Under normal operating circumstances, one can reasonably conclude that a simple slide of material will not adversely
affect the operator. However, on the facts of this case, the
respondent has not rebutted Mr. McGregor's observation that
the 30 to 40 feet high pile was the highest one he has ever
seen. Coupled with Superintendent's Bradford's admission
that "sheer faces" are common at this operation, and that the
material will move if cut into by the dozer, I cannot conclude that Inspector McGregor's fears of an accident were
unreasonable. I conclude and find that a cave-in of materials from a height of 30 to 40 feet, with a dozer operator
directly beneath it while he is cutting into the pile, presents a hazard to that operator. In the event of a cave~ in,
I believe that it is reasonably likely that the operator
could be pinned in the cab of his equipment, or if the do~er
were completely covered, he could suffocate. under the circumstances, the inspector's "S&S" finding IS AFFIRMED.
History of Prio~ Violations
Petitioner's exhibit P-1, with an addendum, reflects the
respondent's history of prior violations for the mine in question. The ·information contained in the print-outs reflects
that for the 2-year period immediately preceding the issuance
of the citations in this case (8/22/82 to 8/21/84), the
respondent had 20 paid violation assessments for the facility
in question. For a 5-year period, January, 1978 through
July, 1985, a total of 23 citations were issued at the facility, five of which were citations for violations of section
55.14-1. The eight citations issued by Inspector McGregor,
although included on the list, are not considered prior citations. Under the circumstances, I cannot conclude that the
respondent's history of compliance is such as to warrant any
additional increases in the civil penalty assessments made
for the violations which I have affirmed. On the contrary,
respondent appears to have a fairly good compliance record.

2000

Size of Business and Effect of Civil Penalty on the
Respondent's Ability to Continue in Business
Based on the stipulations concerning the respondent's
mining operations, I conclude that the respondent is a large
operator, but that the subject Raymond Mill operation is
small-to-medium. I also conclude that the civil penalties
assessed by me for the violations which have been affirmed
will not adversely affect the respondent's ability to continue in business.
Negligence
I conclude and find that all of the violations which
have been affirmed resulted from the respondent's failure to
exercise reasonable care, and that this constitutes ordinary
negligence.
Gravity
For the reasons discussed in my "S&S" findings, I conclude and find that all of the violations which have been
affirmed were serious.
Good Faith Compliance
Inspector McGregor· stated that all of the violations
which he issued in this case were timely abated by the respondent and that it exhibited good faith compliance in this
regard (Tr. 230). I adopt this statement by the inspector as
my finding on this issue .
Penalty Assessments
On the basis of the foregoing . findings and conclusions,
and taking into account the requirements of section llO(i) of
the· Act, I conclude that the following civil penalty assessments are appropriate and reasonable ~ for . the citations which
have been affirmed:
Citation No.

Date

2237047
2237053
2237048
2237057
2237058

8/22/84
8/22/84
8/22/84
8/22/84
8/23/84

30 C.F.R. Section
55.14-1
55.14-1
55.11-12
55.20-3
55.9-61

2001

Assessment
$ 100
75
100
85
85

ORDER
The respondent IS ORDERED to pay the civil penalties
assessed by me in these proceedings within thirty (30) days
of the date of this decision. Payment is to be made to MSHA,
and upon receipt of same, these proceedings are dismissed •

. /L

tf_

I_/-./~

~~ Roufr:!"~

Administrative Law Judge

Distribution:
Chandra v. Fripp and Jack F. Ostrander, Esqs., Office of the
Solicitor, u.s. Department of Labor, 555 Griffin Square
Building, Suite 501, Dallas, TX 75202 (Certified Mail)
Mr. J. D. Fontenot, Manager, Safety & Health, N. L.
Baroid-Div/N. L. Industries, Inc., P.O. Box 1675, Houston, TX
77251 (Certified Mail)
/fb

tfU.S. GOVERNMENT PRINTING OFFICE: 1 9 8 5-4 9 1- 2 2 3 - 3 5 2 8 3

2002

